Exhibit 10.3

 



EXECUTION



 

 

 

ABL CREDIT AGREEMENT

 

dated as of September 23, 2020

 

by and among

 

FRANCHISE GROUP NEW HOLDCO, LLC,
as Global Parent,

 

FRANCHISE GROUP INTERMEDIATE HOLDCO, LLC,
as Lead Borrower,

 

certain Subsidiaries of Lead Borrower from time to time party hereto as
Borrowers,

 

certain Subsidiaries of Lead Borrower from time to time party hereto as
Guarantors,

 

the Lenders from time to time party hereto, and

 

CITIZENS BANK, N.A.,
as Administrative Agent

 

 

 

CITIZENS BANK, N.A.,
as Sole Lead Arranger and Sole Bookrunner

 

 

 



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS AND INTERPRETATION 1 Section 1.01   Definitions 1 Section
1.02   Accounting and Other Terms 63 Section 1.03   Construction 64 Section
1.04   Time References 65 Section 1.05   Fiscal Periods 65 Section
1.06   Classification of Loans and Borrowings 65 Section 1.07   Interest; LIBOR
Notification 65 Section 1.08   Divisions 65 ARTICLE II LOANS 66 Section
2.01   Revolving Commitments 66 Section 2.02   Borrowings, Conversions and
Continuations of Loans 66 Section 2.03   Swingline Loans 68 Section
2.04   Letters of Credit 70 Section 2.05   Termination and Reduction of
Commitments 77 Section 2.06   Repayment of Loans; Evidence of Debt 77 Section
2.07   Voluntary Prepayments 78 Section 2.08   Mandatory Prepayments 78 Section
2.09   Payments Generally; Administrative Agent’s Clawback 81 Section
2.10   Defaulting Lenders 84 Section 2.11   Cash Collateral 86 Section
2.12   Incremental Commitments 87 Section 2.13   Interest 89 Section 2.14   Fees
90 Section 2.15   Alternate Rate of Interest 91 Section 2.16   Increased Costs;
Illegality 92 Section 2.17   Break Funding Payments 94 Section 2.18   Taxes;
Withholding, etc 94 Section 2.19   Mitigation Obligations; Replacement of
Lenders 98 Section 2.20   Joint and Several Liability 99 Section 2.21   Lead
Borrower 102 ARTICLE III CONDITIONS PRECEDENT 103 Section 3.01   Conditions to
Initial Credit Extensions 103 Section 3.02   Conditions to All Credit Extensions
105 ARTICLE IV REPRESENTATIONS AND WARRANTIES 106 Section 4.01   Organization;
Requisite Power and Authority; Qualification 106 Section 4.02   Capital Stock
and Ownership 106 Section 4.03   Due Authorization 106 Section 4.04   No
Conflict 106 Section 4.05   Governmental Consents 107 Section 4.06   Binding
Obligation 107 Section 4.07   Historical Financial Statements 107

 

 - i - 

TABLE OF CONTENTS

 



Section 4.08   Projections 107 Section 4.09   No Material Adverse Effect 108
Section 4.10   Adverse Proceedings, etc 108 Section 4.11   Payment of Material
Taxes 108 Section 4.12   Properties 108 Section 4.13   Environmental Matters 109
Section 4.14   Eligible Credit Card Receivables; Eligible Accounts; Eligible
Rental Agreements 109 Section 4.15   Eligible Inventory 110 Section
4.16   Governmental Regulation 110 Section 4.17   Margin Stock 110 Section
4.18   Employee Matters 110 Section 4.19   Employee Benefit Plans 111 Section
4.20   Certain Fees 111 Section 4.21   Solvency 111 Section 4.22   [Reserved]
111 Section 4.23   Compliance with Statutes, etc 111 Section 4.24   Intellectual
Property 112 Section 4.25   Inventory and Equipment 112 Section
4.26   Trademarks and Key Trademark Licenses 112 Section 4.27   Insurance 112
Section 4.28   Franchise Agreements 113 Section 4.29   Permits, etc 113 Section
4.30   Cash Management 113 Section 4.31   Security Interests 113 Section
4.32   PATRIOT ACT 114 Section 4.33   OFAC/Sanctions 114 Section
4.34   Disclosure 114 Section 4.35   Use of Proceeds 115 ARTICLE V AFFIRMATIVE
COVENANTS 115 Section 5.01   Financial Statements and Other Reports 115 Section
5.02   Existence 120 Section 5.03   Payment of Taxes and Claims 120 Section
5.04   Maintenance of Properties 121 Section 5.05   Insurance 121 Section
5.06   Collateral Administration; Inspections; Field Examinations and Appraisals
122 Section 5.07   Lenders Meetings and Conference Calls 123 Section
5.08   Compliance with Laws 123 Section 5.09   Environmental 123 Section
5.10   Subsidiaries 124 Section 5.11   Material Real Estate Assets 125 Section
5.12   Location of Inventory and Equipment 126 Section 5.13   Further Assurances
127 Section 5.14   Corporate Separateness 127 Section 5.15   Anti-Commingling
127

 

 - ii - 

TABLE OF CONTENTS

 



Section 5.16   Post-Closing Matters 128 Section 5.17   Use of Proceeds 128
Section 5.18   Franchise Agreements 128 Section 5.19   Rental Agreements 128
ARTICLE VI NEGATIVE COVENANTS 128 Section 6.01   Indebtedness 128 Section
6.02   Liens 128 Section 6.03   [Reserved] 129 Section 6.04   No Further
Negative Pledges 129 Section 6.05   Restricted Junior Payments 129 Section
6.06   Restrictions on Subsidiary Distributions 130 Section 6.07   Investments
131 Section 6.08   Minimum Availability 131 Section 6.09   Fundamental Changes;
Disposition of Assets 131 Section 6.10   Disposal of Subsidiary Interests 133
Section 6.11   Sales and Lease Backs 134 Section 6.12   Transactions with
Affiliates 134 Section 6.13   Conduct of Business 135 Section 6.14   Permitted
Activities of Parent Companies 135 Section 6.15   Changes to Certain Agreements
and Organizational Documents 136 Section 6.16   Accounting Methods 136 Section
6.17   Cash Management 136 Section 6.18   Voluntary Prepayments of Term
Obligations 138 Section 6.19   Issuance of Capital Stock 138 Section
6.20   Anti-Terrorism Laws 138 Section 6.21   Franchise Agreements 139 Section
6.22   Liberty Matters 139 ARTICLE VII GUARANTY 140 Section 7.01   Guaranty of
the Obligations 140 Section 7.02   Contribution by Guarantors 140 Section
7.03   Payment by Guarantors 140 Section 7.04   Liability of Guarantors Absolute
141 Section 7.05   Waivers by Guarantors 142 Section 7.06   Guarantors’ Rights
of Subrogation, Contribution, etc 143 Section 7.07   Subordination of Other
Obligations 143 Section 7.08   Continuing Guaranty 144 Section 7.09   Authority
of Guarantors or Borrowers 144 Section 7.10   Financial Condition of Borrowers
144 Section 7.11   Bankruptcy, etc 144 Section 7.12   Discharge of Guaranty upon
Sale of Guarantor 145 ARTICLE VIII EVENTS OF DEFAULT 145 Section 8.01   Events
of Default 145 Section 8.02   Application of Funds 148 ARTICLE IX ADMINISTRATIVE
AGENT 150

 

 - iii - 

TABLE OF CONTENTS

 



Section 9.01   Appointment of Administrative Agent 150 Section 9.02   Powers and
Duties 150 Section 9.03   General Immunity 150 Section 9.04   Administrative
Agent Entitled to Act as Lender 152 Section 9.05   Lenders’ Representations,
Warranties and Acknowledgment 152 Section 9.06   [Reserved] 152 Section
9.07   Successor Administrative Agent 152 Section 9.08   Collateral Documents
and Guaranty 154 Section 9.09   Agency for Perfection 155 Section
9.10   Administrative Agent May File Proofs of Claim 155 Section
9.11   Compliance with Flood Insurance Laws 156 Section 9.12   Cash Management
Obligations and Swap Agreement Obligations 156 Section 9.13   No Other Duties,
Etc 156 ARTICLE X MISCELLANEOUS 156 Section 10.01   Notices 156 Section
10.02   Expenses 157 Section 10.03   Indemnity 158 Section 10.04   Setoff 160
Section 10.05   Amendments and Waivers 160 Section 10.06   Successors and
Assigns; Participations 162 Section 10.07   Independence of Covenants 167
Section 10.08   Survival of Representations, Warranties, and Agreements 167
Section 10.09   No Waiver; Remedies Cumulative 167 Section 10.10   Marshalling;
Payments Set Aside 167 Section 10.11   Severability 168 Section
10.12   Obligations Several; Independent Nature of Lenders’ Rights 168 Section
10.13   Headings 168 Section 10.14   APPLICABLE LAW 168 Section 10.15   CONSENT
TO JURISDICTION 168 Section 10.16   WAIVER OF JURY TRIAL 169 Section
10.17   Confidentiality 169 Section 10.18   Usury Savings Clause 170 Section
10.19   Counterparts; Integration; Electronic Execution 171 Section
10.20   Effectiveness 171 Section 10.21   Acknowledgement and Consent to Bail-In
of EEA Financial Institutions 171 Section 10.22   PATRIOT Act Notice 172 Section
10.23   Consent to Intercreditor Agreements 172 Section 10.24   Intercreditor
Agreement Governs 173 Section 10.25   [Reserved] 173 Section 10.26   No
Fiduciary Duty 173 Section 10.27   Certain ERISA Matters 173 Section
10.28   Acknowledgment Regarding Any Supported QFCs 175

 

 - iv - 

 



 



APPENDICES:   A   Commitments     B   Notice Addresses SCHEDULES:   1.1   Third
Party Franchisees     2.4   Existing Letter of Credit     4.1   Jurisdiction of
Organization     4.2   Capital Stock and Ownership     4.12   Material Real
Estate Assets     4.13   Environmental Matters     4.24   Intellectual Property
    4.25   Inventory and Equipment     4.27   Insurance     4.28   Franchise
Agreements     4.3   Bank Accounts and Securities Accounts     5.1   Performance
Information     5.16   Certain Post Closing Matters     6.1   Certain
Indebtedness     6.2   Certain Liens     6.7   Certain Investments     6.12  
Certain Affiliate Transactions     6.17   Credit Card Issuers and Credit Card
Processors     7.1   List of Names EXHIBITS:   A-1   Committed Loan Notice    
A-2   Swingline Loan Notice     B   Perfection Certificate     C   Compliance
Certificate     D   Assignment Agreement     E-1   Certificate Regarding
Non-Bank Status (For Non-US          Lenders That Are Not Partnerships or
Pass-Thru Entities         For U.S. Federal Income Tax Purposes)     E-2  
Certificate Regarding Non-Bank Status (For Non-US          Lenders That Are
Partnerships or Pass-Thru Entities         For U.S. Federal Income Tax Purposes)
    F-1   Closing Date Certificate     F-2   Solvency Certificate     G  
Security Agreement     H   Borrowing Base Certificate     I   Credit Card
Notifications     J-1   Revolving Loan Note      J-2   Swingline Loan Note     K
  Borrower Joinder Agreement     L   Secured Obligation Designation Notice



 

 



 

 

ABL CREDIT AGREEMENT

 

This ABL CREDIT AGREEMENT, dated as of September 23, 2020, by and among
FRANCHISE GROUP INTERMEDIATE HOLDCO, LLC, a Delaware limited liability company
(“Lead Borrower”), as a Borrower, certain other Subsidiaries of Lead Borrower
from time to time party hereto as Borrowers, FRANCHISE GROUP NEW HOLDCO, LLC, a
Delaware limited liability company (“Global Parent”), as a Guarantor, certain
Subsidiaries of Lead Borrower from time to time party hereto as Guarantors, the
lenders from time to time party hereto (each, a “Lender,” as that term is
hereinafter further defined), and CITIZENS BANK, N.A. (“Citizens Bank”), as
administrative agent and collateral agent for each of the Lenders (in such
capacities, together with its successors and assigns in such capacities, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

 

WHEREAS, Lenders have agreed to extend a senior secured, asset based revolving
credit facility to Borrowers in the maximum aggregate principal amount of
$125,000,000, the proceeds of which will be used as described in Section 4.35.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.01            Definitions. As used in this Agreement, the following
terms shall have the following definitions:

 

“A Team” means A Team Sales, LLC, a Delaware limited liability company.

 

“A Team Secured Note” means that certain Amended and Restated Secured Promissory
Note, dated May 18, 2020, with respect to the Promissory Note originally dated
October 23, 2019, between A Team and Franchise Group Newco S, LLC, as may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“ABL Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the
result of (i) the Consolidated EBITDA of the ABL Loan Parties and ABL
Subsidiaries for such period, plus (ii) net cash received from A Team and its
Subsidiaries and utilized to repay or prepay Indebtedness during such period,
minus (iii) the aggregate amount of all Consolidated Capital Expenditures of the
ABL Loan Parties and ABL Subsidiaries made in cash during such period (except to
the extent financed with the proceeds of Indebtedness (other than a Revolving
Borrowing)), minus (iv) federal, state, local and foreign income and franchise
taxes paid in cash during such period by the ABL Loan Parties and ABL
Subsidiaries and (without duplication) all Permitted Tax Payments paid in cash
during such period by the ABL Loan Parties and ABL Subsidiaries (net of cash
refunds of such Taxes received during such period), to (b) the sum of (A) ABL
Fixed Charges for such period plus (B) Restricted Junior Payments made in cash
during such period by the ABL Loan Parties and ABL Subsidiaries to Persons other
than the ABL Loan Parties and ABL Subsidiaries. For avoidance of doubt, each
reference in this definition to the ABL Loan Parties and ABL Subsidiaries,
including on a consolidated basis, shall be deemed to exclude the Non-ABL Loan
Parties and Non-ABL Subsidiaries.



 - 1 - 

 

“ABL Fixed Charges” means, for any period, the sum, without duplication, of each
of the following with respect to the ABL Loan Parties and ABL Subsidiaries,
determined on a consolidated basis in accordance with GAAP (excluding, for
avoidance of doubt, the Non-ABL Loan Parties and Non-ABL Subsidiaries): (a)
Consolidated Interest Expense paid in cash for such period, plus (b) the
aggregate of all scheduled principal amounts that become payable during such
period in respect of Consolidated Total Debt (including the principal portion of
Capital Leases).

 

“ABL Loan Party” means each of (a) Lead Borrower and (b) each Loan Party
included in the following groups: (i) AF Holdings and its Subsidiaries and (ii)
Buddy Top Parent and its Subsidiaries.

 

“ABL Priority Collateral” shall have the meaning ascribed to such term in the
Intercreditor Agreement.

 

“ABL Subsidiary” means each Subsidiary of AF Holdings or Buddy Top Parent.

 

“ABR Borrowing” means, as to any Borrowing, the ABR Loans comprising such
Borrowing.

 

“ABR Loan” means a Loan (other than a Swingline Loan) bearing interest based on
the Alternate Base Rate.

 

“Accounts” means all “accounts” (as defined in the UCC) of the Loan Parties (or,
if referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due, and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Accounting Change” means any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement, or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or any successor thereto or any agency with similar functions).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the historical Consolidated EBITDA of such Acquired Entity or Business
for such period as certified by an Authorized Officer of the Lead Borrower,
which historical Consolidated EBITDA shall be calculated in a manner consistent
with the definition of Consolidated EBITDA herein and to be based on financial
statements for such Acquired Entity or Business prepared in accordance with GAAP
(subject to the absence of footnote disclosures and year-end audit adjustments
with respect to financial statements that are not annual audited financial
statements), provided that when such Acquired EBITDA is included in Consolidated
EBITDA it shall be on a Pro Forma Basis.



 - 2 - 

 

“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired in a Permitted Acquisition, to the extent not
subsequently sold, transferred or otherwise disposed of during such period.

 

“Acquisition” means the acquisition and merger contemplated under the
Acquisition Agreement, which was consummated on or about February 14, 2020.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of December 28, 2019, by and among American Freight Group, LLC (f/k/a
American Freight Group, Inc.), a Delaware limited liability company, AF
Holdings, Franchise Group Merger Sub AF, Inc., a Delaware corporation, and The
Jordan Company, L.P., a Delaware limited partnership, as Representative.

 

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the LIBOR Rate in effect
for such Interest Period multiplied by the Statutory Reserve Rate; provided,
however, that the Adjusted LIBOR Rate shall at no time be less than 1.00% per
annum.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Payment Office” means the Administrative Agent’s office
located at Boston, Massachusetts, or such other office as to which the
Administrative Agent may from time to time notify the Lead Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial, or otherwise), governmental investigation, or arbitration (whether or
not purportedly on behalf of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities)) at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental
Actions) or other regulatory body or any mediator or arbitrator, whether pending
or, to the knowledge of any Loan Party, threatened in writing against or
affecting any Loan Party or any of its Subsidiaries (excluding the Excluded
Entities) or any property of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities).

 

“AF Holdings” means Franchise Group Newco Intermediate AF, LLC, a Delaware
limited liability company.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with such Person. For purposes of this
definition, “control” means the possession, directly or indirectly through one
or more intermediaries, of the power to direct the management and policies of a
Person, whether through the ownership of Capital Stock, by contract, or
otherwise; provided, that for purposes of Section 6.12 of this Agreement:
(a) any Person which owns directly or indirectly 30% or more of the Capital
Stock having ordinary voting power for the election of directors or other
members of the governing body of a Person or 30% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person and (d) each Permitted Holder and each of its
employees, directors, officers and other Affiliates shall be deemed an Affiliate
of the Loan Parties. Without limiting the foregoing, Ultimate Parent and any
Subsidiary of Ultimate Parent that is not a Loan Party shall be considered
Affiliates of the Loan Parties for purposes of this Agreement. Notwithstanding
anything herein to the contrary, in no event shall the Administrative Agent or
any Lender be considered an “Affiliate” of any Loan Party. “Affiliated” shall
have a meaning correlative to the foregoing.

 - 3 - 

 



“Agent Parties” has the meaning specified in Section 10.01(b)(iii).

 

“Aggregate Payments” has the meaning specified in Section 7.02.

 

“Agreement” means this ABL Credit Agreement and any annexes, exhibits, and
schedules attached hereto as it may be amended, supplemented, or otherwise
modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% per annum and (c) the Daily LIBOR Rate on
such day plus 1.00% per annum, provided that the Alternate Base Rate shall at no
time be less than 1.00% per annum. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the Daily LIBOR
Rate for any reason, including the inability of the Administrative Agent to
obtain sufficient quotations in accordance with the terms of the definition of
the term Federal Funds Effective Rate, the Alternate Base Rate shall be
determined without regard to clause (b) or (c), as applicable, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Daily LIBOR Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Daily LIBOR Rate, respectively.

 

“Anti-corruption Laws” means the Foreign Corrupt Practices Act, and all other
applicable laws concerning or relating to bribery, money laundering or
corruption.

 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for LIBOR Loans, ABR Loans, Swingline Loans or Letters
of Credit or participations therein, as applicable, as notified to the
Administrative Agent, any of which offices may be changed by such Lender.

 

“Applicable Margin” means, during the applicable periods set forth below, in the
case of (i) ABR Borrowings and Swingline Loans, the percentage set forth in the
following table under the heading “ABR Margin”, and (ii) LIBOR Borrowings and
L/C Participation Fees, the percentage set forth in the following table under
the heading “LIBOR Margin”:

 

Pricing
Level Total Leverage Ratio ABR
Margin LIBOR
Margin I Greater than or equal to 2.00:1.00 2.75% 3.75% II Less than 2.00:1.00
2.50% 3.50%

 



 - 4 - 

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Margin Determination Date”) that is five (5) Business Days after
receipt by the Administrative Agent of the Compliance Certificate pursuant to
Section 5.01(d) for the most recently ended Fiscal Quarter of the Lead Borrower,
by reference to the Total Leverage Ratio as of the last day of such Fiscal
Quarter; provided that (a) the Applicable Margin shall be based on Pricing Level
I until the Margin Determination Date for the first full Fiscal Quarter ending
after the Closing Date, (b) if the Borrower fails to deliver the Compliance
Certificate as required by Section 5.01(d) for the most recently ended Fiscal
Quarter preceding the applicable Margin Determination Date, the Applicable
Margin from such Margin Determination Date shall be based on Pricing Level I
until the fifth Business Day after an appropriate Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Total Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter of the Lead Borrower preceding such Margin Determination Date. The
Applicable Margin shall be effective from one Margin Determination Date until
the next Margin Determination Date. Any adjustment in the Applicable Margin
shall be applicable to all Credit Extensions then existing or subsequently made
during the applicable period for which the relevant Applicable Margin applies.
Notwithstanding the foregoing, in the event that any financial statement
delivered pursuant to Section 5.01 or any Compliance Certificate delivered
pursuant to Section 5.01(d) is inaccurate (regardless of whether (i) this
Agreement is in effect, (ii) any of the Commitments are in effect, or (iii) any
Loans or Letters of Credit are outstanding when such inaccuracy is discovered or
such financial statement or Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Total Leverage Ratio in the
corrected Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.09. Nothing in this
paragraph shall limit the rights of the Administrative Agent and Lenders with
respect to Section 2.13 and Section 8.01.

 

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Revolving Commitment, the percentage equal to a fraction the numerator of which
is the amount of such Lender’s Revolving Commitment and the denominator of which
is the aggregate amount of all Revolving Commitments of all Lenders (provided
that if the Revolving Commitments have terminated or expired, the Applicable
Percentages of the Lenders under the Revolving Facility shall be determined
based upon the Revolving Exposure at such time of the determination pursuant to
clause (b) below) and (b) with respect to the Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s Outstanding Amount
of the Loans of such Class and the denominator of which is the aggregate
Outstanding Amount of all Loans of such Class.

 

“Appropriate Lenders” means, at any time, (a) with respect to the Revolving
Facility, the Revolving Lenders, (b) with respect to any Letters of Credit, the
L/C Issuers and the Revolving Lenders, and (c) with respect to any Swingline
Loans, the Swingline Lender and the Revolving Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease, or sub lease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer, license, or other disposition
to (other than (i) by an ABL Loan Party or ABL Subsidiary to an ABL Loan Party
(other than Lead Borrower) or (ii) by a Non-ABL Loan Party or Non-ABL Subsidiary
to a Loan Party), or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of any Loan Party’s
or any of its Subsidiaries’ businesses, assets, or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including, without limitation, the Capital Stock of
any Loan Party (other than Global Parent to the extent the issuance of such
Capital Stock does not result in a Change of Control), other than inventory (or
other assets) sold or consigned in the ordinary course of business, licensed in
the ordinary course of business or leased in the ordinary course of business.
For purposes of clarification, “Asset Sale” shall include (a) the sale or other
disposition for value of any contracts, (b) any sale of merchant accounts (or
any rights thereto, including, without limitation, any rights to any residual
payment stream with respect thereto) by any Loan Party or any of its
Subsidiaries, and (c) licenses of patents, trademarks, and other intellectual
property rights granted by any Loan Party or any of its Subsidiaries.



 - 5 - 

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, secretary, president, or one of its vice presidents (or
the equivalent thereof, including, without limitation, senior vice presidents
and executive vice presidents), and such Person’s chief financial officer or
treasurer. Any document delivered hereunder that is signed by an Authorized
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party, and such Authorized Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.04(b)(iii).

 

“Availability” means, at any time, the Line Cap at such time less the amount of
the Total Revolving Outstandings at such time.

 

“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Closing Date to but excluding the earlier of the Maturity
Date and, if different, the date of the termination of the Revolving Commitments
in accordance with the provisions of this Agreement.

 

“Back-to-Back Letter of Credit” means a letter of credit, in form and substance
reasonably satisfactory to the applicable L/C Issuer and issued by an issuer
reasonably satisfactory to such L/C Issuer.

 

“Backstopped” means, in respect of any Letter of Credit that remains outstanding
on the applicable date, that the applicable L/C Issuer shall have received (a) a
Back-to-Back Letter of Credit and/or (b) cash or Cash Equivalents, provided that
(i) the sum of the maximum drawable amount of such Back-to-Back Letter of Credit
plus the amount of such cash and Cash Equivalents shall not be less than the
Minimum Collateral Amount of the maximum drawable amount of such Letter of
Credit, (ii) the arrangements with respect to such cash, Cash Equivalents and
drawings on any Back-to-Back Letter of Credit allow the applicable L/C Issuer to
apply the same to reimburse itself with respect to drawings on, and other sums
owing with respect to, such Letter of Credit, and (iii) the requirements under
clauses (i) and (ii) of this defined term are in all respects satisfactory to
the applicable L/C Issuer.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 - 6 - 

 



“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or another rate based on SOFR) that has been
selected by the Administrative Agent and Lead Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and Lead Borrower giving due
consideration to: (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or



 - 7 - 

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or a Governmental Authority
having jurisdiction over the Administrative Agent in effect announcing that the
LIBOR Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to Lead Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.15(b) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 2.15(b).

 

“Beneficial Ownership Certification” means, with respect to the Borrowers, one
or more certifications regarding beneficial ownership as required by the
Beneficial Ownership Regulation, which certifications shall be substantially in
the form provided by Administrative Agent or such other form satisfactory to the
Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 

“BK Permitted Holders” means (a) Samjor Family LP and (b) Brian Kahn.

 

“Board” means (a) with respect to any corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board, (b) with respect to a partnership, the board of directors of the general
partner of the partnership, (c) with respect to a limited liability company, the
managing member or members or any controlling committee or board of directors of
such company or the sole member or the managing member thereof, and (d) with
respect to any other Person, the board or committee of such Person serving a
similar function.



 - 8 - 

 

“Borrower Joinder Agreement” means a joinder agreement in substantially the form
of Exhibit K hereto and otherwise in form and substance acceptable to the
Administrative Agent.

 

“Borrowers” means, collectively, the following: (a) Lead Borrower, (b) each of
the other Persons identified on the signature pages hereof as a “Borrower” and
(c) any other Person that at any time after the Closing Date becomes a Borrower
pursuant to the terms hereof, including, without limitation, Section 5.10(a)
hereof, and by execution of a Borrower Joinder Agreement; each sometimes being
referred to herein individually as a “Borrower”.

 

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)          90% multiplied by the face amount of Eligible Credit Card
Receivables, plus

 

(b)          85% multiplied by the face amount of Eligible Accounts, plus

 

(c)          90% of the Net Orderly Liquidation Value of the value (determined
on a first-in, first-out, lower of cost or market basis in accordance with GAAP)
of Eligible Inventory (such determination may be made as to different categories
of Eligible Inventory based upon the net recovery percentage applicable to such
categories) at such time; plus

 

(d)          65% of the Net Orderly Liquidation Value of the “Remaining
Contractual Revenue” corresponding to Eligible Rental Agreements that are
“Active Lease Contracts” (as described in the Eligible Rental Agreement
Portfolio); provided, that the aggregate amount included in the Borrowing Base
pursuant to this clause (d) (after giving effect to the foregoing advance rate
and Net Orderly Liquidation Value, but before giving effect to any Reserves
under clause (e) below) shall not exceed 30% of the aggregate amount of the
Borrowing Base; minus

 

(e)          Reserves implemented by the Administrative Agent in its Permitted
Discretion.

 

“Borrowing Base Certificate” means a certificate by an Authorized Officer of
Lead Borrower, on its own behalf and on behalf of all other Borrowers,
substantially in the form of Exhibit H setting forth the calculation of the
Borrowing Base, including a calculation of each component thereof, all in such
detail as shall be reasonably satisfactory to Administrative Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by the Lead Borrower and
certified to Administrative Agent; provided that Administrative Agent shall have
the right to review and adjust, in the exercise of its Permitted Discretion, any
such calculation after giving notice thereof to the Loan Parties, (1) to reflect
its reasonable estimate of declines in value of any of the Collateral described
therein, and (2) to the extent that Administrative Agent determines that such
calculation is not in accordance with this Agreement.

 

“Borrowing Minimum” means, in the case of a LIBOR Borrowing, $500,000.

 

“Borrowing Multiple” means, in the case of a LIBOR Borrowing, $100,000.



 - 9 - 

 

“Buddy Top Parent” means Franchise Group Intermediate B, LLC, a Delaware limited
liability company.

 

“Business Day” means (a) any day excluding Saturday, Sunday, and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings, and payments in connection with a LIBOR Loan, the term
“Business Day” means any day which is a Business Day described in clause (a) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person (a) as lessee that, in
conformity with GAAP as in effect on the date hereof, is or should be accounted
for as a capital lease on the balance sheet of that Person or (b) as lessee
which is a transaction of a type commonly known as a “synthetic lease” (i.e., a
transaction that is treated as an operating lease for accounting purposes but
with respect to which payments of rent are intended to be treated as payments of
principal and interest on a loan for Federal income Tax purposes).

 

“Capital Stock” means any and all shares, interests, participations, or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights, or options to purchase, or other arrangements
or rights to acquire any of the foregoing.

 

“Cash” means money, currency, or a credit balance in any demand or Deposit
Account.

 

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuers or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if each of the Administrative Agent and the
applicable L/C Issuer shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer. “Cash
Collateral”, “Cash Collateralized” and “Cash Collateralization” shall have a
meaning analogous to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Dominion Trigger Event” means either of (a) the occurrence of an Event of
Default, or (b) Availability being less than the greater of (i) $15,500,000 and
(ii) 15% of the Line Cap at any time.

 

“Cash Dominion Trigger Period” means the period commencing on the occurrence of
a Cash Dominion Trigger Event, and continuing until the date that (a) no Event
of Default shall be continuing and (b) Availability is greater than or equal to
the greater of (i) $15,500,000 and (ii) 15% of the Line Cap for a period of at
least thirty (30) consecutive calendar days.

 

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (ii) issued by any agency of
the United States, the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date, (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s, (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000, and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $250,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.



 - 10 - 

 

“Cash Management Services” means, collectively, (a) commercial debit or credit
cards, merchant card processing and other services, purchase or debit cards,
including non-card e-payables services and merchant store value cards, (b)
treasury management services (including cash pooling arrangements, controlled
disbursement, netting, overdraft, return items, lockbox and electronic or
automatic clearing house fund transfer services (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve Fedline system), return items, sweep and interstate depository
network services, and foreign check clearing services), and (c) any other demand
deposit or operating account relationships or other cash management services.

 

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to, or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of any Loan Party or any of its
Subsidiaries. “Casualty Event” shall include, but not be limited to, any taking
of all or any part of any real estate of any Person or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any requirement
of law, or by reason of the temporary requisition of the use or occupancy of all
or any part of any Real Property of any Person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

 

“CEA Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E-1 or Exhibit E-2, as applicable.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority or the compliance therewith by any Credit Party (or, for
purposes of Section 2.16(b), by any Applicable Lending Office of such Credit
Party or such Credit Party’s holding company, if any); provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines and
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following events or
circumstances:

 - 11 - 

 



(a)          any Person or two or more Persons acting in concert (other than
Permitted Holders) shall have acquired beneficial ownership, directly or
indirectly, of Capital Stock of Ultimate Parent (or other securities convertible
into such Capital Stock) representing 35% or more of the combined voting power
of all Capital Stock of Ultimate Parent,

 

(b)          during any period of 24 consecutive months commencing on or after
the Closing Date, the occurrence of a change in the composition of the Board of
Ultimate Parent such that a majority of the members of such Board are not
Continuing Directors,

 

(c)          (i) Ultimate Parent fails to own and control, directly or
indirectly, 100% of the Capital Stock of Global Parent or (ii) Global Parent
fails to own and control, directly or indirectly, 100% of the Capital Stock
(other than directors’ qualifying shares, issuances pursuant to any equity
incentive plan or similar plan, the Equity Grant, or other nominal issuance in
order to comply with local laws) of each other Loan Party (other than as
permitted by Section 6.10 or Section 6.19),

 

(d)          the BK Permitted Holders fail to own and control, directly or
indirectly, Capital Stock in Ultimate Parent in an aggregate amount equal to 80%
or greater than the aggregate amount of Capital Stock of Ultimate Parent that is
owned and controlled directly by the BK Permitted Holders as of the Closing Date
(in each case, on a fully-diluted basis (and taking into account all Capital
Stock of Ultimate Parent that the BK Permitted Holders may have the right to
acquire pursuant to any option right)), or

 

(e)          the occurrence of a Change of Management.

 

“Change of Management” means that Brian Kahn’s direct or indirect management
responsibilities of Lead Borrower are materially diminished from those held by
him as of the Closing Date, in each case, other than as a result of (a) death or
(b) physical or mental incapacity.

 

“Citizens Bank” has the meaning ascribed thereto in the preamble to this
Agreement.

 

“Citizens Fee Letter” means the fee letter, dated as of the Closing Date, by and
between the Lead Borrower and Citizens Bank, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied (or waived in accordance with Section 10.05).

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

 

“Collateral” means, collectively, all of the real, personal, and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Secured Obligations.

 

“Collateral Access Agreement” means a collateral access agreement in form and
substance reasonably satisfactory to the Administrative Agent.



 - 12 - 

 

“Collateral Coverage Test” has the meaning specified in Section 5.10.

 

“Collateral Documents” means the Security Agreement, the Credit Card
Notifications, the Mortgages, if any, the Collateral Access Agreements, if any,
any Control Agreement, and all other instruments, documents, and agreements
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to grant to the Administrative Agent, for the benefit of
Secured Parties, a Lien on any real, personal, or mixed property of such Loan
Party as security for the Secured Obligations, in each case, as such Collateral
Documents may be amended or otherwise modified from time to time.

 

“Collateral Monitoring Trigger Event” means either of (a) the occurrence of an
Event of Default, or (b) Availability being less than the greater of (i)
$22,000,000 and (ii) 20% of the Line Cap at any time.

 

“Collateral Monitoring Trigger Period” means the period commencing on the
occurrence of a Collateral Monitoring Trigger Event, and continuing until the
date that (a) no Event of Default shall be continuing and (b) Availability is
greater than or equal to the greater of (i) $22,000,000 and (ii) 20% of the Line
Cap for a period of at least thirty (30) consecutive calendar days.

 

“Collateral Reporting Trigger Event” means any Asset Sale or other transaction
(whether pursuant to the sale of Capital Stock in a Subsidiary, an Investment, a
Restricted Junior Payment, a merger or consolidation or otherwise, but excluding
any transaction that is expressly excluded from the definition of “Asset Sale”)
that would result in the elimination of Collateral from the Borrowing Base
constituting 5% or more of the Borrowing Base (on a net basis, after giving
effect to all applicable advance rates, Net Orderly Liquidation Values and any
Reserves applicable to such assets) in effect immediately prior to giving effect
to such Asset Sale or other transaction. In determining whether a Collateral
Reporting Trigger Event has occurred in connection with any Asset Sale or other
transaction, such Asset Sale or other transaction shall be taken together with
all other Asset Sales and other such transactions that have occurred since the
delivery of the most recent Borrowing Base Certificate required hereunder.

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.14(a).

 

“Commitment Fee Margin” means 0.50% per annum.

 

“Committed Loan Notice” means a notice of a Borrowing (other than a Swingline
Borrowing), a conversion of Loans from one Type to the other, or a continuation
of LIBOR Loans pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A-1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to any Credit Party by means of electronic communications
pursuant to Section 10.01, including through the Platform.



 - 13 - 

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all expenditures of such Person and its Subsidiaries
during such period determined on a consolidated basis that, in accordance with
GAAP, are or should be included in “purchase of property and equipment or which
should otherwise be capitalized” or similar items reflected in the consolidated
statement of cash flows of such Person.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount and amortization of favorable or unfavorable lease assets or
liabilities, of such Person and its Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period:

 

(a)          increased (without duplication) by the following, in each case, to
the extent deducted (and not added back) in computing Consolidated Net Income
for such Person for such period:

 

(i)                 federal, state, local and foreign income or franchise taxes
of such Person and its Subsidiaries (including, without duplication, Permitted
Tax Payments); plus

 

(ii)               Consolidated Interest Expense of such Person and its
Subsidiaries; plus

 

(iii)             Consolidated Depreciation and Amortization Expense of such
Person and its Subsidiaries; plus

 

(iv)              non-cash losses, non-cash write-downs, non-cash expenses,
non-cash charges and other non-cash items (excluding any non-cash charges that
constitute an accrual of or a reserve for future cash charges or are reasonably
likely to result in a cash outlay in a future period) (including, without
limitation, (A) purchase accounting adjustments under ASC 805 or similar
acquisition accounting under GAAP or similar provisions under GAAP and (B) net
non-cash exchange, non-cash translation, or non-cash performance losses relating
to foreign currency transactions and currency fluctuations); plus

 

(v)                reasonable and documented out-of-pocket costs and expenses
incurred by such Person and its Subsidiaries on or prior to 30 days after the
Closing Date and payable to unaffiliated third parties in connection with the
Transactions; plus

 

(vi)              charges, losses, expenses, and payments that are covered by
indemnification, reimbursement, guaranty, or purchase price adjustment
provisions in favor of such Person or any of its Subsidiaries in any written
agreement entered into by such Person or any of its Subsidiaries to the extent
such charges, losses, expenses and payments have been reimbursed pursuant to the
applicable indemnity, guaranty, or acquisition agreement (including, for the
avoidance of doubt, with respect to Permitted Acquisitions) in such period (or
reasonably expected to be so paid or reimbursed within one year after the end of
such period to the extent not accrued and to the extent such reimbursement or
payment obligation has not been contested or disclaimed by the Person otherwise
responsible for the payment thereof) or an earlier period if not added back to
Consolidated EBITDA in such earlier period, to the extent such payments or
reimbursements are not otherwise included in the calculation of Consolidated
EBITDA for any period; provided, that (A) if such amount is not so reimbursed
within such one-year period, such expenses or losses shall be subtracted in the
subsequent calculation period and (B) if reimbursed or received in a subsequent
period, such amount shall not be added back in calculating Consolidated EBITDA
in such subsequent period; plus



 - 14 - 

 

(vii)            any cash extraordinary (as defined under GAAP prior to FASB
Update No. 2015-01), unusual, or non-recurring expenses, losses, or charges
incurred; provided that the aggregate amount added back pursuant to this clause
(vii) in calculating Consolidated EBITDA for such period shall not exceed 10% of
Consolidated EBITDA for such period (calculated after giving effect to such
add-back); plus

 

(viii)          the unamortized fees, costs, and expenses paid in cash in
connection with the repayment of Indebtedness to persons that are not Affiliates
of any Loan Party; and

 

(b)          decreased (without duplication) by the following, in each case, to
the extent taken into account (or added back) in computing Consolidated Net
Income for such Person for such period:

 

(i)                 interest income to the extent received in cash or otherwise
during such period; plus

 

(ii)               any gain realized in connection with the sale or other
disposition of assets or securities other than in the ordinary course of
business or the extinguishment of any Indebtedness.

 

For purposes of determining Consolidated EBITDA of the ABL Loan Parties and ABL
Subsidiaries for any period, without duplication, (a) there shall be included
the Acquired EBITDA of any Acquired Entity or Business on a Pro Forma Basis and
(b) there shall be excluded the Disposed EBITDA of any Sold Entity or Business
on a Pro Forma Basis.

 

“Consolidated Interest Expense” means, with respect to any Person and its
Subsidiaries for any period, the consolidated total interest expense (including
that portion attributable to Capital Leases in accordance with GAAP and
capitalized interest) of such Person and its Subsidiaries for such period, as
determined in accordance with GAAP.

 

“Consolidated Liquidity” means, for any period, an amount, determined on a
consolidated basis, equal to the aggregate sum of (1) the sum of Qualified Cash
of Global Parent, the Lead Borrower and its Subsidiaries (other than the
Excluded Entities) plus (2) Availability.

 

“Consolidated Net Income” means, for any Person (the “first Person”) for any
period, the sum of net income (or loss) for such period of such first Person and
its Subsidiaries determined on a consolidated basis in accordance with GAAP,
excluding, without duplication, to the extent included in determining such net
income (or loss) for such period: (a) any income (or loss) of any other Person
(the “second Person”) if such second Person is not a Subsidiary of such first
Person, except that such first Person’s equity in the net income of any second
Person for such period shall be included in the determination of Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
second Person during such period to such first Person or any of its Subsidiaries
as a dividend or other distribution, (b) any gains attributable to write-ups of
assets or any losses attributable to the write-down of assets, (c) the income
(or loss) of any second Person accrued prior to the date it became a Subsidiary
of such first Person or is merged into or consolidated with such first Person or
any of its Subsidiaries or such second Person’s assets are acquired by such
first Person or any of its Subsidiaries, (d) non-recurring gains (or losses),
(e) the income of any Subsidiary of such first Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of that income is prohibited by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, and (f) all non-cash adjustments made
to translate foreign assets and liabilities for changes in foreign exchange
rates made in accordance with ASC 830.



 - 15 - 

 

“Consolidated Total Debt” means, as at any time of determination, the aggregate
outstanding principal amount at such time of all Indebtedness of the ABL Loan
Parties and ABL Subsidiaries determined on a consolidated basis in accordance
with GAAP (excluding, for avoidance of doubt, the Non-ABL Loan Parties and
Non-ABL Subsidiaries).

 

“Continuing Director” means (1) any member of the Board of Ultimate Parent who
was a director (or comparable manager) of Ultimate Parent on the Closing Date
and (2) any individual who becomes a member of the Board of Ultimate Parent
after the Closing Date if such individual was approved, appointed, or nominated
for election to the Board of Ultimate Parent by either a majority of the
Permitted Holders or a majority of the Continuing Directors.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement, or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by the
Administrative Agent, the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account) and any one or
more of the Loan Parties.

 

“Controlled Account” means, as the context may require, a Deposit Account or
Securities Account that is subject to a Control Agreement.

 

“COVID-19 Pandemic” means the global spread of the coronavirus illness, which
was declared to be a pandemic by the World Health Organization on March 11,
2020.

 

“Credit Card Issuer” means any Person (other than a Loan Party or any of its
Subsidiaries) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the
Administrative Agent.

 

“Credit Card Notification” has the meaning provided in Section 6.17(d).

 

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any ABL Loan Party’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.



 - 16 - 

 

“Credit Card Receivables” means each “Account” or “payment intangible” (each as
defined in the UCC) together with all income, payments and proceeds thereof,
owed by a Credit Card Issuer or Credit Card Processor to an ABL Loan Party
resulting from charges by a customer of an ABL Loan Party on credit or debit
cards issued by such Credit Card Issuer in connection with the sale of goods by
an ABL Loan Party, or services performed by an ABL Loan Party, in each case in
the ordinary course of its business.

 

“Credit Extension” means the making of a Loan or an L/C Credit Extension.

 

“Credit Facility” means the Revolving Facility.

 

“Credit Parties” means the Administrative Agent, the Swingline Lender, the
L/C Issuers and the Lenders.

 

“Daily LIBOR Rate” means, for any day, a rate per annum equal to the Adjusted
LIBOR Rate in effect on such day for deposits in Dollars for a one-month
Interest Period (subject to any interest rate floor set forth in the definition
of “Adjusted LIBOR Rate”).

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to the outstanding principal
balance of any Loan, the sum of (i) the rate of interest otherwise applicable
thereto plus (ii) 2.00% per annum, and (b) when used with respect to any L/C
Borrowing or any interest, fee or other amount payable under the Loan Documents
which shall not have been paid when due, the sum of (i) the Alternate Base Rate
plus (ii) the Applicable Margin applicable to ABR Borrowings plus (iii) 2.00%
per annum.

 

“Defaulting Lender” means, subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Lead Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Lead Borrower, the Administrative Agent, any L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the Lead
Borrower, to confirm in writing to the Administrative Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Lead Borrower, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.10(b)) upon delivery of written notice of such determination to the
Lead Borrower, the L/C Issuers, the Swingline Lender and each Lender.



 - 17 - 

 

“Deposit Account” means a demand, time, savings, passbook, or like account with
a bank, savings and loan association, credit union, or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the historical Consolidated EBITDA of such Sold Entity or Business for
such period as certified by an Authorized Officer of the Lead Borrower, which
historical Consolidated EBITDA shall be calculated in a manner consistent with
the definition of Consolidated EBITDA herein and to be based on financial
statements for such Sold Entity or Business prepared in accordance with GAAP
(subject to the absence of footnote disclosures and year-end audit adjustments
with respect to financial statements that are not annual audited financial
statements), provided that when such Disposed EBITDA is excluded from
Consolidated EBITDA it shall be on a Pro Forma Basis.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior occurrence of the Termination Date), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Capital
Stock), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 180 days after the
Maturity Date. Any Capital Stock in any Person that is issued to any director,
officer, or other employee shall not constitute a Disqualified Capital Stock
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death, or disability.

 

“Disqualified Institutions” means (a) any person that has been separately
identified in writing by Lead Borrower (or its counsel) to Administrative Agent
on or prior to the Closing Date, (b) those persons who are competitors of
Ultimate Parent and its and their subsidiaries that are separately identified in
writing by Lead Borrower (or its counsel) to Administrative Agent from time to
time, and (c) in the case of each of clauses (a) and (b), any of their
respective Affiliates (which, for the avoidance of doubt, shall not include any
bona fide debt investment funds that are Affiliates of the persons referenced in
clause (b) above, unless separately identified by Lead Borrower (or its counsel)
pursuant to clause (a) above) that are either (i) identified in writing by Lead
Borrower (or its counsel) from time to time or (ii) readily identifiable on the
basis of such Affiliate’s name; provided that no updates to the list of
Disqualified Institutions shall be deemed to retroactively disqualify any
parties that have previously acquired an assignment or participation interest in
respect of the Loans from continuing to hold or vote such previously acquired
assignments and participations on the terms set forth herein for Lenders that
are not Disqualified Institutions (it being understood and agreed that such
prohibitions with respect to Disqualified Institutions shall apply to any
potential future assignments or participations to any such parties).



 - 18 - 

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Early Opt-in Election” means the occurrence of:

 

(1)(a) a determination by the Administrative Agent or (b) a notification by the
Required Lenders to the Administrative Agent (with a copy to Lead Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.15(b), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate, and

 

(2)(a) the election by the Administrative Agent or (b) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to Lead Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.



 - 19 - 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” means, at the time of any determination thereof, those
Accounts (other than Credit Card Receivables and Accounts generated by Rental
Agreements) created by an ABL Loan Party in the ordinary course of its business,
that arise out of such ABL Loan Party’s sale of goods or rendition of services,
that conform to all representations, warranties or other provisions in the Loan
Documents relating to Accounts, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided, that
such criteria may be revised from time to time by the Administrative Agent in
the Administrative Agent’s Permitted Discretion to address the results of any
information with respect to the ABL Loan Parties’ business or assets of which
the Administrative Agent becomes aware after the Closing Date, including any
field examination performed by (or on behalf of) the Administrative Agent from
time to time after the Closing Date. In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits, unapplied cash,
taxes, finance charges, service charges, discounts, credits, allowances, and
rebates. Eligible Accounts shall not include the following:

 

(a)          Accounts that the Account Debtor has failed to pay within 90 days
of original invoice date or 60 days of original due date,

 

(b)          Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c)          Accounts with selling terms of more than 90 days,

 

(d)          Accounts with respect to which the Account Debtor is a Loan Party,
a Subsidiary or Affiliate of a Loan Party, or an employee or agent of any Loan
Party or any Subsidiary or Affiliate of a Loan Party,

 

(e)          Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms,

 

(f)           Accounts that are not payable in Dollars,

 

(g)          Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States (including the
District of Columbia and Puerto Rico and excluding all other territories or
possessions of the United States), or (ii) is not organized under the laws of
the United States, any state thereof, the District of Columbia or Puerto Rico
(excluding all other territories or possessions of the United States), or (iii)
is the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to the Administrative Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to the Administrative Agent
and, if requested by the Administrative Agent, is directly drawable by the
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, reasonably satisfactory to the
Administrative Agent,



 - 20 - 

 

(h)          Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the ABL Loan Parties have
complied, to the reasonable satisfaction of the Administrative Agent, with the
Assignment of Claims Act, 31 USC §3727), or (ii) any state of the United States
or any other Governmental Authority,

 

(i)           Accounts with respect to which the Account Debtor is a creditor or
supplier of any Loan Party or its Subsidiaries, has or has asserted a right of
recoupment or setoff, or has disputed its obligation to pay all or any portion
of the Account, to the extent of such claim, right of recoupment or setoff, or
dispute,

 

(j)           Accounts with respect to an Account Debtor whose Eligible Accounts
owing to the ABL Loan Parties exceed 10% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by the Administrative
Agent in its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, that in each
case, the amount of Eligible Accounts that are excluded because they exceed the
foregoing percentage shall be determined by the Administrative Agent based on
all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

 

(k)          Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, has gone out of business, or as to which any ABL Loan
Party has received notice of an imminent Insolvency Proceeding,

 

(l)           Accounts (i) that are not subject to the Administrative Agent’s
duly perfected First Priority security interest or (ii) with respect to which
such ABL Loan Party does not have good and valid title thereto, free and clear
of any Lien (other than Permitted Liens),

 

(m)        Accounts with respect to which, (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or (iii) such Account otherwise does not represent a final sale,

 

(n)          Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,

 

(o)          Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services,

 

(p)          Accounts that represent the right to receive royalties, fees or
similar payments from franchisees or other Persons,

 

(q)          Accounts acquired through an acquisition (including, without
limitation, acquisitions effected by mergers or consolidations) of all of or
substantially all of the Capital Stock or assets of any Person, or of any
division or line of business or other business unit of any Person, unless and
until the Administrative Agent has completed or received (A) a satisfactory
field examination of such Accounts from a field examiner reasonably acceptable
to Administrative Agent and establishes Reserves (if applicable) therefor, and
(B) such other due diligence as Administrative Agent may reasonably require, all
of the results of the foregoing to be reasonably satisfactory to Administrative
Agent, or



 - 21 - 

 

(r)           Accounts which does not meet such other reasonable eligibility
criteria for Accounts as Administrative Agent may determine in its Permitted
Discretion.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(c)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(c)(iii)).

 

“Eligible Credit Card Receivables” means, at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to an ABL Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case is originated in the ordinary
course of business of such ABL Loan Party, and (ii) in each case is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (n) below. Without limiting the foregoing, to qualify
as an Eligible Credit Card Receivable, a Credit Card Receivable shall indicate
no Person other than an ABL Loan Party as payee or remittance party. In
determining the amount to be so included, the face amount of a Credit Card
Receivable shall be reduced by, without duplication, to the extent not reflected
in such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
ABL Loan Parties to reduce the amount of such Credit Card Receivable. Except as
otherwise agreed by the Administrative Agent in its Permitted Discretion,
Eligible Credit Card Receivables shall not include the following:

 

(a)          Credit Card Receivables which do not constitute an “Account” or
“payment intangible” (each as defined in the UCC);

 

(b)          Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

(c)          Credit Card Receivables (i) that are not subject to the
Administrative Agent’s duly perfected First Priority security interest or (ii)
with respect to which an ABL Loan Party does not have good and valid title
thereto, free and clear of any Lien (other than Permitted Liens);

 

(d)          Credit Card Receivables which are disputed or with respect to which
a claim, counterclaim, offset or chargeback has been asserted by the applicable
credit card processor (to the extent of such dispute, claim, counterclaim,
offset or chargeback);

 

(e)          Credit Card Receivables as to which a Credit Card Issuer or a
Credit Card Processor has the right under certain circumstances to require a
Loan Party or any of its Subsidiaries to repurchase the entire portfolio of
Credit Card Receivables from such Credit Card Issuer or Credit Card Processor;

 

(f)           Credit Card Receivables due from a Credit Card Issuer or a Credit
Card Processor which is subject to any Insolvency Proceeding, has gone out of
business, or as to which any ABL Loan Party has received notice of an imminent
Insolvency Proceeding;

 

(g)          Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or a Credit Card Processor with
respect thereto;

 

(h)          Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;



 - 22 - 

 

(i)           Credit Card Receivables that are not payable in Dollars;

 

(j)           Credit Card Receivables arising from any private label credit card
program or other similar credit arrangement of a Loan Party or any of its
Subsidiaries, except as otherwise approved by the Administrative Agent in its
Permitted Discretion;

 

(k)          Credit Card Receivables as to which the applicable Credit Card
Issuer or Credit Card Processor either (i) does not maintain its chief executive
office in the United States (including the District of Columbia and Puerto Rico
and excluding all other territories or possessions of the United States), or
(ii) is not organized under the laws of the United States, any state thereof,
the District of Columbia or Puerto Rico (excluding all other territories or
possessions of the United States);

 

(l)           Credit Card Receivables as to which the applicable Credit Card
Issuer or Credit Card Processor has not received a Credit Card Notification,
except as otherwise approved by the Administrative Agent in its Permitted
Discretion; provided, that this clause (l) shall not be applicable with respect
to Credit Card Receivables from any Credit Card Issuer or Credit Card Processor
prior to the date, if any, on which the applicable Credit Card Notification is
required to be delivered pursuant to Section 6.17 hereof (as such date may be
extended pursuant to such Section 6.17); provided, further, that if a Credit
Card Notification has not been received as and when required by this clause (l),
the Administrative Agent shall deem the applicable Credit Card Receivables to be
Eligible Credit Card Receivables (notwithstanding the requirements of this
clause (l) but subject to all other requirements for such Credit Card
Receivables to be Eligible Credit Card Receivables) so long as it has
established a Reserve in such amount as the Administrative Agent in its
Permitted Discretion deems appropriate;

 

(m)        Credit Card Receivables acquired through an acquisition (including,
without limitation, acquisitions effected by mergers or consolidations) of all
of or substantially all of the Capital Stock or assets of any Person, or of any
division or line of business or other business unit of any Person, unless and
until the Administrative Agent has completed or received (A) a satisfactory
field examination of such Credit Card Receivables from a field examiner
reasonably acceptable to Administrative Agent and establishes Reserves (if
applicable) therefor, and (B) such other due diligence as Administrative Agent
may reasonably require, all of the results of the foregoing to be reasonably
satisfactory to Administrative Agent; or

 

(n)          Credit Card Receivables which Administrative Agent determines in
its Permitted Discretion to be uncertain of collection or which do not meet such
other reasonable eligibility criteria for Credit Card Receivables as
Administrative Agent may determine in its Permitted Discretion.

 

“Eligible Inventory” means, at the time of any determination thereof, items of
Inventory of an ABL Loan Party that are finished goods, merchantable and readily
saleable to the public in the ordinary course of such ABL Loan Party’s business,
that, except as otherwise agreed by the Administrative Agent in its Permitted
Discretion, conform to all representations, warranties or other provisions in
the Loan Documents relating to Inventory and are not excluded as ineligible by
virtue of one or more of the criteria set forth below. Except as otherwise
agreed by the Administrative Agent in its Permitted Discretion, Eligible
Inventory shall not include the following:

 

(a)          Inventory (i) that is not subject to the Administrative Agent’s
duly perfected First Priority security interest, or (ii) with respect to which
an ABL Loan Party does not have good and valid title thereto, free and clear of
any Lien (other than Permitted Liens);

 

(b)          Inventory that is leased or consigned from a vendor to such ABL
Loan Party;



 - 23 - 

 

(c)          Inventory that is consigned by an ABL Loan Party to a Person which
is not an ABL Loan Party, other than Inventory that is consigned to Third Party
Franchisees for which the ABL Loan Parties have met the Third Party Franchisee
Eligibility Requirements;

 

(d)          Inventory that is not located in the United States (including the
District of Columbia and Puerto Rico and excluding all other territories or
possessions of the United States) at a location that is owned or leased by an
ABL Loan Party, except (i) Inventory in transit between such owned or leased
locations, (ii) Inventory at locations owned or leased by Third Party
Franchisees for which the ABL Loan Parties have met the Third Party Franchisee
Eligibility Requirements, and (iii) to the extent permitted by clause (e) below,
Inventory located in a distribution center, warehouse or similar location;

 

(e)          (i) Inventory that is located in a distribution center, warehouse
or similar location leased by an ABL Loan Party, unless the Administrative Agent
has received a Collateral Access Agreement with respect thereto; provided, that
if such a Collateral Access Agreement is not obtained within thirty (30) days
following the later of the Closing Date and the date on which the applicable ABL
Loan Party has entered into the applicable lease arrangement with the applicable
lessor (or such later date as the Administrative Agent may agree in its
Permitted Discretion), the Administrative Agent shall deem the applicable
Inventory to be Eligible Inventory (notwithstanding the requirements of this
clause (e) but subject to all other requirements for such Inventory to be
Eligible Inventory) so long as it has established a Reserve in such amount as
the Administrative Agent in its Permitted Discretion deems appropriate;

 

(f)           Other than Inventory customarily sold at outlet locations in the
ordinary course of business or otherwise in a manner consistent with past
practice, Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete, or custom items, work-in-process, raw materials, or that
constitute samples, spare parts, promotional, marketing, labels, bags and other
packaging and shipping materials or supplies used or consumed in an ABL Loan
Party’s business, (iv) which have been packed away and stored for more than 12
months, (v) are not in material compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

 

(g)          Inventory that is not insured in compliance with the provisions of
Section 4.27 hereof;

 

(h)          Inventory that has been sold but not yet delivered or as to which
an ABL Loan Party has accepted a deposit from a third party;

 

(i)           Inventory that exhibits, includes or is identified by any
trademark, tradename or other Intellectual Property right which trademark,
tradename or other Intellectual Property right (i) is subject to a restriction
that could reasonably be expected to adversely affect the Administrative Agent’s
ability to liquidate such Inventory or (ii) the relevant ABL Loan Party does not
have the right to use in connection with the sale of such Inventory, either
through direct ownership or through a written license or sublicense;

 

(j)           Inventory that is subject to any consumer lease or rental
agreement or arrangement (including any Rental Agreement);

 

(k)          Inventory acquired through an acquisition (including, without
limitation, acquisitions effected by mergers or consolidations) of all of or
substantially all of the Capital Stock or assets of any Person, or of any
division or line of business or other business unit of any Person, unless and
until the Administrative Agent has completed or received (A) a satisfactory
appraisal of such Inventory from appraisers reasonably acceptable to
Administrative Agent and the Initial Lenders and establishes Reserves (if
applicable) therefor, and (B) such other due diligence as Administrative Agent
may reasonably require, all of the results of the foregoing to be reasonably
satisfactory to Administrative Agent; or



 - 24 - 

 

(l)           Inventory which does not meet such other reasonable eligibility
criteria for Inventory as Administrative Agent may determine in its Permitted
Discretion.

 

“Eligible Rental Agreement Portfolio” means, at the time of any determination
thereof, the most recent portfolio, in form and detail reasonably acceptable to
the Administrative Agent, of Eligible Rental Agreements of the ABL Loan Parties
received by the Administrative Agent at such time.

 

“Eligible Rental Agreements” means, at the time of any determination thereof,
Rental Agreements that, except as otherwise agreed by the Administrative Agent
in its Permitted Discretion, conform to all representations, warranties or other
provisions in the Loan Documents relating to Rental Agreements, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
the Administrative Agent in the Administrative Agent’s Permitted Discretion to
address the results of any information with respect to the ABL Loan Parties’
business or assets of which the Administrative Agent becomes aware after the
Closing Date, including any field examination or appraisal performed by (or on
behalf of) the Administrative Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Rental Agreements shall be
calculated net of customer deposits, unapplied cash, taxes, finance charges,
service charges, discounts, credits, allowances, and rebates. Except as
otherwise agreed by the Administrative Agent in its Permitted Discretion,
Eligible Rental Agreements shall not include the following:

 

(a)          Rental Agreements that (i) that are not subject to the
Administrative Agent’s duly perfected First Priority security interest or (ii)
with respect to which such ABL Loan Party does not have good and valid title
thereto, free and clear of any Lien (other than Permitted Liens);

 

(b)          Rental Agreements with respect to which the remaining value of the
Inventory in respect thereof has been written off the books of the applicable
ABL Loan Party or otherwise designated as uncollectible;

 

(c)          Rental Agreements which do not arise from the rental of Inventory
in the ordinary course of such ABL Loan Party’s business;

 

(d)          Rental Agreements for which the Inventory subject thereto has not
been shipped to the applicable counterparty;

 

(e)          Rental Agreements with respect to which the amounts due thereunder
remain unpaid after the original due date for a period to be determined by the
Administrative Agent in its Permitted Discretion based on the most recently
delivered Borrowing Base Certificate or the most recent Eligible Rental
Agreement Portfolio appraisal received by the Administrative Agent;

 

(f)           Rental Agreements with respect to which the applicable
counterparty is, to the knowledge of any ABL Loan Party, subject to an
Insolvency Proceeding, or as to which any ABL Loan Party has received notice of
an imminent Insolvency Proceeding;



 - 25 - 

 

(g)          Rental Agreements with respect to which rental payments are owed in
any currency other than Dollars;

 

(h)          Rental Agreements which are not governed by the law of the United
States (excluding territories or possessions of the United States) or any state
thereof;

 

(i)           Rental Agreements which are not generated at a store located in
the United States (including the District of Columbia and excluding all other
territories or possessions of the United States);

 

(j)           Rental Agreements with respect to which the applicable
counterparty is a Loan Party, a Subsidiary or Affiliate of a Loan Party, or an
employee, officer or director of any Loan Party or any Subsidiary or Affiliate
of a Loan Party;

 

(k)          Rental Agreements with respect to which the applicable counterparty
is a Person to which a Loan Party or any of its Subsidiaries is indebted, but
only to the extent of such indebtedness;

 

(l)           Rental Agreements with respect to which the payments thereunder
are subject to any asserted counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such asserted counterclaim, deduction, defense,
setoff or dispute;

 

(m)        Rental Agreements with respect to which the applicable ABL Loan Party
has made any agreement with the applicable counterparty for any reduction in any
rental payments or other amounts due thereunder, other than discounts and
adjustments given in the ordinary course of business that are consistent with
the treatment provided for in the most recently delivered Borrowing Base
Certificate or the most recent Eligible Rental Agreement Portfolio appraisal
received by the Administrative Agent;

 

(n)          Rental Agreements which (i) do not comply in all material respects
with the requirements of all applicable laws and regulations, whether federal,
state or local, or (ii) are characterized or otherwise qualify as a credit or
installment sale (as opposed to a rent-to-own agreement) under any such
applicable laws and regulations;

 

(o)          Rental Agreements which are for Inventory that has been rented
pursuant to the terms of a written contract or other written agreement that
indicates or purports that any Person other than an ABL Loan Party has an
ownership interest in such Inventory, or which indicates any party other than an
ABL Loan Party as payee or remittance party; or

 

(p)          Rental Agreements which do not meet such other reasonable
eligibility criteria for Rental Agreements as Administrative Agent may determine
in its Permitted Discretion.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained, or contributed to,
or required to be contributed, by any Loan Party or any of its ERISA Affiliates.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses any Loan Party or any of its Subsidiaries (excluding the Excluded
Entities), or any of their respective predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities), or any of their respective
predecessors in interest.



 - 26 - 

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree, or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries (excluding the Excluded Entities), relating to
protection of the environment, protection of employee health (from exposure to
Hazardous Materials), or Hazardous Materials, in each case as amended from time
to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs, and expenses (including all reasonable fees, disbursements, and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” has the meaning ascribed to such term in the Security Agreement.

 

“Equity Grant” means Capital Stock issued within 365 days after May 1, 2020 by
Liberty/Revolution Top Parent to Brent Turner; provided that no more than 5% of
the Capital Stock issued by Liberty/Revolution Top Parent as of May 1, 2020 may
be so issued.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member,
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above, or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of Global Parent or any
of its Subsidiaries (excluding the Excluded Entities) shall continue to be
considered an ERISA Affiliate of Global Parent or any such Subsidiary (excluding
the Excluded Entities) within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Global Parent or such Subsidiary
and with respect to liabilities arising after such period for which Global
Parent or such Subsidiary could be liable under the Internal Revenue Code or
ERISA.



 - 27 - 

 

“ERISA Event” means: (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (b)the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect
to any Pension Plan (whether or not waived in accordance with Section 412(d) of
the Internal Revenue Code), the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan, or the failure to make any required contribution to a
Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by Global Parent, any of its Subsidiaries (excluding the Excluded
Entities), or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Global Parent, any of its Subsidiaries (excluding
the Excluded Entities), or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
Global Parent, any of its Subsidiaries (excluding the Excluded Entities), or any
of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
withdrawal of Global Parent, any of its Subsidiaries (excluding the Excluded
Entities), or any of their respective ERISA Affiliates in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefor, or the receipt
by Global Parent, any of its Subsidiaries (excluding the Excluded Entities), or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
(1) imposing withdrawal liability, (2) that such Multiemployer Plan is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, (3) that
such Multiemployer Plan is in “endangered” or “critical” status (within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA), or
(4) that such Multiemployer Plan intends to terminate or has terminated under
Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission which
could give rise to the imposition on Global Parent, any of its Subsidiaries
(excluding the Excluded Entities), or any of their respective ERISA Affiliates
of fines, penalties, Taxes, or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i), or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (i) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Global Parent, any of its Subsidiaries (excluding the Excluded Entities), or any
of their respective ERISA Affiliates in connection with any Employee Benefit
Plan; (j) receipt from the Internal Revenue Service of notice of the failure of
any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code, (k) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
Section 303(k) of ERISA with respect to any Pension Plan, (l) the existence with
respect to any funded Employee Benefit Plan sponsored by Global Parent, any of
its Subsidiaries (excluding the Excluded Entities), or any of their respective
ERISA Affiliates of a non-exempt “Prohibited Transaction” (within the meaning of
Section 406 of ERISA or Section 4975(c) of the Internal Revenue Code), (m) the
filing, pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, (n) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.



 - 28 - 

 

“Excluded Accounts” means Deposit Accounts, Securities Accounts and Commodity
Accounts (1) specially and exclusively used for payroll, payroll Taxes, accrued
and unpaid employee compensation payments and other employee wage and benefit
payments to or for any Grantor’s employees and (including salaries, wages,
benefits and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits), (2) that are zero balance accounts or other local operating
accounts of individual retail locations that automatically sweep balances on an
at least daily basis (other than days that are not business days for the
applicable bank) (or, solely with respect to such accounts of AF Holdings and
its Subsidiaries that individually have a daily balance of not more than
$100,000 and collectively have a daily balance of not more than $2,500,000,
weekly) to a concentration account that is subject to a Control Agreement
(subject to the timing requirements set forth in Section 6.17), (3) that
(x) individually have a daily balance of not more than $100,000 and (y) together
with all other Deposit Accounts, Securities Accounts and Commodity Accounts
constituting Excluded Accounts under this clause (3), have a daily balance of
not more than $2,500,000 in the aggregate for all such Deposit Accounts,
Securities Accounts or Commodity Accounts, (4) consisting solely of Cash or Cash
Equivalents securing Permitted Indebtedness (other than the Secured Obligations
or the Term Obligations) to the extent such security constitutes Permitted Liens
(including, for avoidance of doubt, any account used solely in connection with
cash collateralizing the Workers Comp L/C to the extent not in violation of
clause (o) of the definition of “Permitted Liens”), (5) used solely for
withholding and trust accounts, escrow and any other fiduciary accounts, and (6)
subject to compliance with Section 6.17(b), Local Deposit Accounts.

 

“Excluded CEA Swap Obligation” means, with respect to any Guarantor, any CEA
Swap Obligation if, and only to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such CEA Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), including by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guaranty of such Guarantor or the grant by such Guarantor of such security
interest becomes effective with respect to such CEA Swap Obligation. If a CEA
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such CEA Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Entities” means (a) Revolution Holdings and its direct and indirect
subsidiaries and (b) Vitamin Holdings and its direct and indirect subsidiaries;
provided that with respect to clause (b), to the extent not prohibited by law,
regulation or the terms of such Person’s third party Indebtedness, each such
Person and its respective direct and indirect subsidiaries shall immediately,
and without further action by any Person, no longer constitute “Excluded
Entities”.

 

“Excluded Subsidiary” means any Subsidiary (a) that is prohibited, but only so
long as such Subsidiary would be prohibited, by applicable law, rule, or
regulation binding upon such Subsidiary from providing a guaranty of the
Guaranteed Obligations or granting a Lien on its assets to secure the Secured
Obligations or that would require governmental (including regulatory) consent,
approval, license or authorization to provide such a guaranty or grant such a
Lien, unless such consent, approval, license or authorization has been received
(it being understood that the Loan Parties shall not be obligated to seek any
such consent, approval, license or authorization); provided that the exclusion
in this clause (a) shall in no way be construed to (A) apply to the extent that
any described prohibition is ineffective under Section 9-406, 9-407, 9-408, or
9-409 of the UCC or other applicable law, or (B) limit, impair, or otherwise
affect any of the Administrative Agent’s continuing security interests in and
liens upon any rights or interests of any Loan Party in or to (1) monies due or
to become due under or in connection with the Capital Stock of such Excluded
Subsidiary, or (2) any proceeds from the sale, license, lease, or other
dispositions of the Capital Stock of such Excluded Subsidiary; (b) to the extent
the Administrative Agent, the Initial Lenders and the Lead Borrower mutually
determine that the cost and/or burden of obtaining a guaranty of the Guaranteed
Obligations and/or a grant of a Lien on its assets to secure the Secured
Obligations by such Subsidiary outweighs the benefit to the Lenders, (c) that
is, or if it were a Loan Party, would be, an “investment company” under the
Investment Company Act of 1940, (d) that is a not-for-profit entity with a
charitable purpose, (e) that is an Excluded Entity, (f) that is a controlled
foreign corporation (as defined in Section 957 of the Internal Revenue Code) (or
a Subsidiary that owns no material assets other than Capital Stock in one or
more Subsidiaries that are controlled foreign corporations), to the extent the
Lead Borrower reasonably determines, in consultation with the Administrative
Agent and Initial Lenders, that such Subsidiary providing a guaranty of the
Guaranteed Obligations and/or granting Liens on its assets to secure the Secured
Obligations will result in material adverse tax consequences, (g) that is a
direct or indirect Subsidiary of an entity described in clause (a), (b), (c) or
(d) above, or (h) that is a Liberty Party, until the Liberty Trigger Date;
provided that, in the case of this clause (h), from and after the Liberty
Trigger Date, the Liberty Parties, to the extent they remain Subsidiaries of
Global Parent on such date, shall immediately, and without further action by any
Person, no longer constitute Excluded Subsidiaries (except to the extent that
any Liberty Party constitutes an Excluded Subsidiary under another clause of
this definition). For the avoidance of doubt, the only Excluded Subsidiaries as
of the Closing Date are (i) the Excluded Entities and (ii) the Persons described
in clause (h) of this definition.



 - 29 - 

 

“Excluded Taxes” has the meaning specified in Section 2.18(a).

 

“Existing Businesses” means each of the businesses owned or operated, directly
or indirectly, as of the Closing Date by Global Parent and its Subsidiaries.

 

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under that certain ABL Credit Agreement, dated as of February 14, 2020, by and
among the Loan Parties party thereto, the lenders party thereto, and GACP
Finance Co., LLC, as administrative agent and collateral agent, as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
Closing Date.

 

“Existing Letter of Credit” means the letter of credit listed on Schedule 2.4.

 

“Extraordinary Receipts” means any cash received by Global Parent or any of its
Subsidiaries (for the avoidance of doubt, this includes the Excluded Entities)
not in the ordinary course of business (and not consisting of proceeds described
in Section 2.08(a) or (b) hereof), including, without limitation, (a) foreign,
United States, state, or local Tax refunds, (b) pension plan reversions,
(c) judgments, proceeds of settlements, or other consideration of any kind in
connection with any cause of action, (d) [reserved], (e) indemnity payments, and
(f) any purchase price adjustment received in connection with any purchase
agreement, excluding for the avoidance of doubt proceeds from (i) the issuance
of Capital Stock of Global Parent or the issuance of Capital Stock of any of its
Subsidiaries (so long as such issuance is to its direct parent company that owns
100% of the Capital Stock of such Subsidiary prior to such issuance) and
(ii) the issuance of Indebtedness (it being understood and agreed that the
issuance of Indebtedness not permitted to be incurred pursuant to Section 6.01
shall remain subject to Section 2.08(d)).

 

“Fair Share” has the meaning specified in Section 7.02.

 

“Fair Share Contribution Amount” has the meaning specified in Section 7.02.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.



 - 30 - 

 

“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (a) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, (b)
if such rate is not so published for any day, the Federal Funds Effective Rate
for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it and (c) if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letters” means, collectively, the Citizens Fee Letter and the Wingspire
Capital Fee Letter.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief operating officer, chief financial officer, chief executive officer or
other officer with similar responsibilities of the Lead Borrower that such
financial statements fairly present, in all material respects, the financial
condition of the Loan Parties (or Global Parent and its Subsidiaries, or
Ultimate Parent and its Subsidiaries, as the case may be, in each case subject
to Section 5.14) as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.

 

“Financial Plan” has the meaning specified in Section 5.01(i).

 

“First Priority” means, with respect to any security interest or other Lien of
the Administrative Agent purported to be created in any Collateral pursuant to
any Collateral Document, (a) in the case of ABL Priority Collateral, that such
Lien is the only Lien to which such Collateral is subject, other than any
Permitted Lien, and that no such Permitted Lien has priority over such Lien of
the Administrative Agent other than Permitted Liens having such priority by
operation of applicable law or as may otherwise be expressly permitted to have
such priority pursuant to the Loan Documents, and (b) in the case of Term
Priority Collateral, that such Lien is the only Lien to which such Collateral is
subject, other than any Permitted Lien, and that no such Permitted Lien has
priority over such Lien of the Administrative Agent other than (i) Permitted
Liens having such priority by operation of applicable law or as may otherwise be
expressly permitted to have such priority pursuant to the Loan Documents and
(ii) the Lien of the Term Agent to the extent permitted under clause (p) of the
definition of “Permitted Liens”.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year, which quarters shall
generally end on (a) with respect to the first fiscal quarter of any Fiscal
Year, the Saturday of the thirteenth week of such Fiscal Year, (b) with respect
to the second fiscal quarter of any Fiscal Year, the Saturday of the
twenty-sixth week of such Fiscal Year, (c) with respect to the third fiscal
quarter of any Fiscal Year, the Saturday of the thirty-ninth week of such Fiscal
Year, and (d) with respect to the last fiscal quarter of any Fiscal Year, the
last day of such Fiscal Year, as such Fiscal Quarters may be amended in
accordance with the provisions of Section 6.16 hereof.



 - 31 - 

 

“Fiscal Year” means the fiscal year of the Lead Borrower ending on the Saturday
closest to December 31 of each calendar year (or such other date as may be
permitted by Section 6.16).

 

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Documents” has the meaning specified in Section 9.11.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Zone” means an area identified by the Federal Emergency Management Agency
(or any successor agency) as a “Special Flood Hazard Area” with respect to which
flood insurance has been made available under Flood Insurance Laws.

 

“Flow of Funds Agreement” means that certain Letter of Direction, dated as of
the Closing Date, duly executed by Lead Borrower and any other parties thereto,
in form and substance reasonably satisfactory to the Administrative Agent, in
connection with the disbursement of the proceeds of the Loans to be made on the
Closing Date in accordance with Section 4.35.

 

“Franchise Agreement” means a franchising agreement between any Loan Party or
any Subsidiary (excluding the Excluded Entities) thereof, as franchisor, and any
other Person, as franchisee, pertaining to the establishment and operation of a
business with operations comparable to the operations of the Lead Borrower and
its Subsidiaries (excluding the Excluded Entities).

 

“Franchise Disclosure Documents” means any uniform franchise offering circulars
and franchise disclosure documents used by (and, to the extent required, filed
by) any Loan Party or Subsidiary of a Loan Party (excluding the Excluded
Entities) to comply with any applicable law, rule, regulation or order of any
Governmental Authority.

 

“Franchise Fees” shall mean each Loan Party’s and/or any Subsidiary’s (excluding
the Excluded Entities) right to payment under Franchise Agreements, including,
without limitation, all fees, royalties, revenues, charges, penalties and/or
interest; provided that Franchise Fees shall not include any Account or other
rights to payment arising from the sale of Inventory by a Grantor or Liberty
Party to a franchisee.

 

“Franchise Laws” means all applicable laws, rules, regulations, orders, binding
guidance or other requirements of the United States Federal Trade Commission or
any other Governmental Authority relating to the relationship between franchisor
and franchisees or to the offer, sale, termination, non-renewal or transfer of a
franchise.

 - 32 - 

 



“Franchisee Loan Program Agreement” means that certain Franchisee Loan Program
Agreement, dated August 18, 2020, between JTH Tax, LLC and MetaBank, N.A., a
copy of which has been provided to Administrative Agent, as in effect on the
date hereof.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s L/C Exposure other than
such Defaulting Lender’s L/C Exposure that has been reallocated to other Lenders
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swingline Lender, such Defaulting Lender’s Swingline Exposure other than
such Defaulting Lender’s Swingline Exposure that has been reallocated to other
Lenders.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

 

“Global Parent” has the meaning ascribed thereto in the preamble to this
Agreement.

 

“Governmental Authority” means any federal, state, municipal, national, or other
government, governmental department, commission, board, bureau, court, agency,
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order, or consent decree of or from any Governmental
Authority.

 

“Grantor” has the meaning specified in the Security Agreement.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantor” means (a) each Borrower (other than with respect to its own Secured
Obligations), (b) Global Parent and (c) each Guarantor Subsidiary.

 

“Guarantor Subsidiary” means each Subsidiary of Lead Borrower (other than a
Borrower) that guarantees, pursuant to Article VII or otherwise, the Secured
Obligations.

 

“Guaranty” means (a) the guaranty of each Guarantor from time to time party
hereto set forth in Article VII, and (b) each other guaranty, in form and
substance satisfactory to Administrative Agent, made by any other Guarantor for
the benefit of the Secured Parties guaranteeing all or part of the Secured
Obligations.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity,” (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 - 33 - 

 



“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means (a) all audited financial statements
included in the definition of “Historical Financial Statements” (as defined in
the Term Credit Agreement as in effect on the Closing Date) and (b) the
unaudited consolidated and consolidating financial statements of Global Parent,
the Lead Borrower and its Subsidiaries as at the end of and for the Fiscal
Quarter ended June 30, 2020.

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Lead Borrower, among the Lead Borrower, the Administrative Agent and each
existing or additional Revolving Lender party thereto; provided, that for
avoidance of doubt, no Lender not providing Incremental Commitments pursuant to
such Incremental Assumption Agreement shall be required to be a party thereto.

 

“Incremental Commitments” has the meaning assigned to such term in
Section 2.12(a).

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) all obligations of such Person evidenced by notes,
bonds, or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money, (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any deferred payment
obligations in connection with an acquisition to the extent such deferred
payment obligations are fixed and non-contingent (excluding any such obligations
incurred under ERISA and excluding trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade terms),
(e) all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (f) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non-recourse to the credit of that Person, (g) the
face amount of any letter of credit or letter of guaranty issued, bankers’
acceptances facilities, surety bonds, and similar credit transactions issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings, (h) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse, or sale with recourse by such Person of
the obligation of another, (i) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof, (j) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (i) to purchase, repurchase, or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions, or otherwise) or (ii) to maintain the solvency or any balance
sheet item, level of income, or financial condition of another if, in the case
of any agreement described under subclauses (i) or (ii) of this clause (j), the
primary purpose or intent thereof is as described in clause (i) above, (k) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, whether entered into for hedging or speculative
purposes. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer, unless such Indebtedness is expressly non-recourse to such Person.



 - 34 - 

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties and
claims (including Environmental Liabilities), and reasonable and documented
out-of-pocket costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation, or other response action
necessary to remove, remediate, clean up, or abate any Hazardous Materials),
expenses, and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and reasonable and documented out-of-pocket
disbursements of counsel for Indemnitees in connection with any investigative,
administrative, or judicial proceeding commenced or threatened in writing by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any reasonable and documented fees or expenses
incurred by Indemnitees in enforcing this indemnity (limited, in the case of
legal expenses, to the reasonable, documented and invoiced fees and reasonable,
documented and invoiced out-of-pocket disbursements of one primary counsel (to
be retained by the Administrative Agent) to all Indemnitees, taken as a whole,
and, if reasonably necessary, one local counsel in any relevant material
jurisdiction (which may include a single firm of counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest where any Indemnitee affected by such conflict informs Lead Borrower of
such conflict, in each case, of a single additional firm of counsel in each
relevant material jurisdiction for all similarly situated affected
Indemnitees)), whether direct, indirect, or consequential and whether based on
any federal, state, or foreign laws, statutes, rules, or regulations (including
securities and commercial laws, statutes, rules, or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (a) this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make Credit Extensions or the use or intended
use of the proceeds thereof, or any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)), (b) the statements contained in
any commitment letter delivered by any Lender to Ultimate Parent with respect to
the transactions contemplated by this Agreement, or (c) any Environmental
Liabilities or any Hazardous Materials relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of any Loan Party or any of its Subsidiaries.

 

“Indemnified Taxes” has the meaning specified in Section 2.18(a).

 

“Indemnitee” has the meaning specified in Section 10.03(a).

 

“Initial Collateral Monitoring Period” means the period from the Closing Date
through the date that is nine (9) months after the Closing Date (or such earlier
date as may be agreed by each Initial Lender in its sole discretion).

 

“Initial Lenders” means, collectively, (a) Citizens Bank, until the first time
(if ever) after the Closing Date that the Total Credit Exposures of Citizens
Bank and its Affiliates represent less than 35% of the Total Credit Exposures of
all Lenders (after which time Citizens Bank shall no longer constitute an
Initial Lender), and (b) Wingspire Capital, until the first time (if ever) after
the Closing Date that the Total Credit Exposures of Wingspire Capital and its
Affiliates represent less than 35% of the Total Credit Exposures of all Lenders
(after which time Wingspire Capital shall no longer constitute an Initial
Lender); in each case of the foregoing clauses (a) and (b), so long as such
Lender is not a Defaulting Lender at such time of determination.



 - 35 - 

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Intellectual Property” has the meaning ascribed to such term in the Security
Agreement.

 

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the Closing Date, made by the Loan Parties
and the other Persons party thereto in favor of the Administrative Agent, for
the benefit of the Secured Parties, in form and substance satisfactory to the
Administrative Agent.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof between the Administrative Agent, Kayne Solutions Fund, L.P., and GACP
Finance Co., LLC, as the same may be amended, restated, amended and restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the provisions hereof and thereof.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first day of
each month, (b) with respect to any LIBOR Loan, the last day of the Interest
Period applicable thereto and, in the case of a LIBOR Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to all Loans, the
Maturity Date and (d) with respect to any Swingline Loan, the earlier of the
maturity date selected therefor pursuant to Section 2.03(b)(iii) and the
Maturity Date.

 

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if made available by all of the Appropriate Lenders, twelve months)
thereafter, as the Lead Borrower may elect, provided that: (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (c) no Interest Period in respect of any Loan
shall end after the Maturity Date. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing. Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Internally Generated Cash” shall mean any Cash or Cash Equivalents of any Loan
Party or Liberty Party that is not generated from an Asset Sale, a Casualty
Event, an incurrence of Indebtedness, an issuance of Capital Stock or a capital
contribution.



 - 36 - 

 

“Interpolated Screen Rate” means in relation to the LIBOR Rate for any Loan, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the rate as displayed
on the applicable Bloomberg page (or on any successor or substitute page or
service providing quotations of interest rates applicable to Dollar deposits in
the London interbank market comparable to those currently provided on such page,
as reasonably determined by the Administrative Agent from time to time; in each
case the “Screen Rate”) for the longest period (for which that Screen Rate is
available) that is shorter than the applicable Interest Period and (b) the
Screen Rate for the shortest period (for which that Screen Rate is available)
that exceeds such Interest Period, in each case, at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.

 

“Inventory” has the meaning ascribed to such term in the Security Agreement.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Loan Parties or any of their Subsidiaries (excluding the Excluded Entities)
of, or of a beneficial interest in, any of the Securities or all or
substantially all of the assets of any other Person (or of any division or
business line of such other Person), (b) any direct or indirect redemption,
retirement, purchase, or other acquisition for value by any Subsidiary of Global
Parent (excluding the Excluded Entities) from any Person, of any Capital Stock
of such Person, (c) any direct or indirect loan, advance, or capital
contributions by Global Parent or any of its Subsidiaries (excluding the
Excluded Entities) to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business, and (d) any
direct or indirect Guaranty of any obligations of any other Person. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write ups, write downs, or write offs with respect to such Investment.
For the avoidance of doubt, Investments do not include the acquisition, for no
consideration, by JTH Tax, LLC, of loans due from franchisees under the
Franchisee Loan Program Agreement.

 

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time of issuance)

 

“Joinder” means a Joinder substantially in the form of Annex 1 to the Security
Agreement delivered by a Loan Party pursuant to Section 5.10.

 

“Joint Venture” means a joint venture, partnership, or other similar
arrangement, whether in corporate, partnership, or other legal form; provided,
that in no event shall any corporate Subsidiary of any Person be considered to
be a Joint Venture to which such Person is a party.

 

“L/C Advance” has the meaning assigned to such term in Section 2.04(c)(iii).

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable L/C Honor Date
or refinanced as a Revolving Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or renewal thereof or extension of the expiry date thereof, or the reinstatement
or increase of the amount thereof or any amendment thereto.

 

“L/C Disbursement” means a payment made by any L/C Issuer pursuant to a Letter
of Credit.



 - 37 - 

 

“L/C Exposure” means, with respect to any Revolving Lender at any time, its
Applicable Percentage of the L/C Obligations.

 

“L/C Fronting Fee” has the meaning assigned to such term in Section 2.14(b)(ii).

 

“L/C Honor Date” has the meaning assigned to such term in Section 2.04(c)(i).

 

“L/C Issuer” means Citizens Bank and each other Revolving Lender that becomes an
L/C Issuer pursuant to Section 2.04(h), each in its capacity as issuer of
Letters of Credit hereunder.

 

“L/C Obligations” means, at any time, with respect to all of the Revolving
Lenders, the sum, without duplication, of (a) the undrawn portion of all Letters
of Credit plus (b) the aggregate of all Unreimbursed Amounts in respect of
Letters of Credit (unless refinanced as a Revolving Borrowing), including
(without duplication) all L/C Borrowings.

 

“L/C Participation Fee” has the meaning assigned to such term in
Section 2.14(b)(i).

 

“L/C Sublimit” means an amount equal to the lesser of (a) $15,000,000 and (b)
the Revolving Credit Maximum Amount. The L/C Sublimit is a sublimit of the
Revolving Commitments.

 

“Lead Arranger” means Citizens Bank, in its capacity as lead arranger and
bookrunner of the credit facility established under this Agreement.

 

“Lead Borrower” has the meaning specified in the preamble hereto.

 

“Lenders” means (a) the financial institutions listed on Appendix A (other than
any such financial institution that has ceased to be a party hereto pursuant to
an Assignment Agreement) and (b) any financial institution that has become a
party hereto pursuant to an Assignment Agreement or pursuant to an Incremental
Assumption Agreement. Unless the context clearly indicates otherwise, the term
“Lenders” shall include the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letter of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

 

“Letter of Credit Documents” means, with respect to each Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any Letter of Credit Application and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or (b) any collateral for such obligations.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Liberty Area Development Rights” means certain development rights allotted or
sold, or able to be allotted or sold, to an area developer to market and sell
territories within a specified geographic area to eligible franchisees.



 - 38 - 

 

“Liberty Buyer” means NextPoint Acquisition Corp., a special purpose acquisition
corporation incorporated under the laws of British Columbia, Canada, and/or one
or more of its Subsidiaries or Affiliates, as applicable.

 

“Liberty Franchise Rights” means the rights of a franchisee of any Liberty Party
within any specified geographic area.

 

“Liberty Holdings” means Franchise Group Intermediate L 1, LLC, a Delaware
limited liability company.

 

“Liberty Indebtedness” has the meaning specified in Section 6.22(a).

 

“Liberty Intercreditor Agreement” has the meaning specified in Section 6.22(a).

 

“Liberty Parties” means Liberty Holdings and each of its Subsidiaries.

 

“Liberty Sale” means the sale (including a sale consummated through one or more
mergers) of all or any substantial portion of the Capital Stock or assets of the
Liberty Parties to the Liberty Buyer.

 

“Liberty Trigger Date” means the earlier to occur of (a) the date that is six
(6) months after the Closing Date and (b) the date upon which Ultimate Parent or
one or more of its Subsidiaries, as applicable, or the Liberty Buyer cease
pursuing in good faith the Liberty Sale or declare their intention to cease
pursuing or not to consummate the Liberty Sale.

 

“Liberty/Revolution Top Parent” means Franchise Group Intermediate L, LLC, a
Delaware limited liability company.

 

“LIBOR Borrowing” means, as to any Borrowing, the LIBOR Loans comprising such
Borrowing.

 

“LIBOR Loan” means a Loan bearing interest based on the Adjusted LIBOR Rate.

 

“LIBOR Rate” means, with respect to each day during each Interest Period
pertaining to any applicable Loan in Dollars, the rate per annum determined by
the Administrative Agent to be the arithmetic average of the London Interbank
Offered Rates administered by the ICE Benchmark Administration (or any Person
that takes over administration of such rate) for deposits in Dollars for a
duration equal to or comparable to the duration of such Interest Period which
appear on the relevant Bloomberg page (or such other commercially available
source providing quotations of the London Interbank Offered Rates for deposits
in Dollars as may be reasonably designated by the Administrative Agent from time
to time) at or about 11:00 a.m. (London time) on the Quotation Day for such
Interest Period; provided that if such rate is not available at such time for
any reason, then the “LIBOR Rate” with respect to such Loan for such period
shall be the Interpolated Screen Rate, where applicable. Each calculation by the
Administrative Agent of the LIBOR Rate hereunder shall be conclusive and binding
on the parties hereto for all purposes, absent manifest error. Notwithstanding
the foregoing, for purposes of this Agreement, the LIBOR Rate shall at no time
be less than 1.00% per annum.

 

“Licensed Trademarks” has the meaning specified in Section 4.26.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, hypothecation, deed of
trust, security interest, charge, or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust,
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call, or
similar right of a third party with respect to such Securities.



 - 39 - 

 

“Line Cap” means, at any time, the lesser of (i) the Revolving Credit Maximum
Amount and (ii) the Borrowing Base.

 

“Loan” means an extension of credit by a Lender to the Borrowers (or any of
them) under Article II in the form of a Revolving Loan or a Swingline Loan.

 

“Loan Document” means any of this Agreement, the Intercreditor Agreement, any
Liberty Intercreditor Agreement, the Notes, if any, the Collateral Documents,
the Flow of Funds Agreement, any Guaranty, the Intercompany Subordination
Agreement, the Fee Letters, the Perfection Certificate, any other fee letter
executed and delivered by any Loan Party to any Secured Party, each Incremental
Assumption Agreement, each Letter of Credit Application, each Borrowing Base
Certificate, and all other documents, instruments, certificates or agreements
executed and delivered by a Loan Party for the benefit of Administrative Agent,
any L/C Issuer or any Lender in connection herewith.

 

“Loan Party” means each Borrower and each Guarantor.

 

“Local Deposit Account” means a Deposit Account maintained by a Liberty Party
with respect to (and used only for) one or more store locations.

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

 

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

 

“Material ABL IP Rights” means such rights with respect to Intellectual Property
(i) that is owned by or licensed to a Grantor and material to the conduct of any
Grantor’s business or material to the marketing, sale or other disposition of
the ABL Priority Collateral, (ii) that is reasonably necessary or material to
permit the Administrative Agent to enforce its rights and remedies under the
Loan Documents with respect to the ABL Priority Collateral, or (iii) the
disposition of which would otherwise materially adversely affect the Net Orderly
Liquidation Value of the ABL Priority Collateral.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business operations, properties,
assets, condition (financial or otherwise) or liabilities of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their payment obligations under the applicable Loan Documents or (c) the
rights and remedies, taken as a whole, of the Administrative Agent and the
Lenders under the Loan Documents. Notwithstanding anything in the foregoing
clause (a) to the contrary, any material adverse effect on and/or material
adverse developments with respect to the business operations, properties,
assets, condition (financial or otherwise) or liabilities of the Loan Parties
taken as a whole substantially relating to the impacts of the COVID-19 Pandemic
(including, without limitation, on account of (1) general business, industry or
economic conditions or (2) local, regional, national or international political
or social conditions, including the declaration of a national emergency, in each
case, relating to the COVID-19 Pandemic) shall not be considered to be a
Material Adverse Effect solely to the extent such effects and/or developments,
as the case may be, occur prior to, but are no longer continuing as of, July 1,
2021.



 - 40 - 

 

“Material Intellectual Property” means Intellectual Property that is owned by a
Grantor and the loss of which would reasonably be expected, either individually
or in the aggregate, to have a material adverse effect on such Grantor’s
business taken as a whole.

 

“Material Real Estate Asset” means any fee owned Real Estate Asset of a Loan
Party (x) in the case of each Specified Real Estate Asset, having a net fair
market value in excess of $1,000,000, as reasonably estimated by the Lead
Borrower in good faith in consultation with Administrative Agent after taking
into account existing mortgages to the extent permitted hereunder and (y) in the
case of each other Real Estate Asset, having a fair market value in excess of
$1,000,000, as reasonably estimated by the Lead Borrower in good faith in
consultation with the Administrative Agent.

 

“Maturity Date” means the earlier to occur of (a) the Scheduled Maturity Date
and (b) the “Maturity Date” (or equivalent term) as defined in the Term Credit
Agreement; provided that if such day is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day.

 

“Minimum Collateral Amount” means, with respect to any L/C Obligations at any
time, an amount equal to 105% of such L/C Obligations at such time.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a mortgage, deed of trust, or other deed to secure debt, in
form and substance reasonably satisfactory to the Administrative Agent, made by
a Loan Party in favor of the Administrative Agent, for the benefit of the
Secured Parties, granting a Lien on any Real Property securing the Secured
Obligations and delivered to the Administrative Agent.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of the Loan Parties in the form prepared for presentation to senior
management thereof, and (b) a financial report package including management’s
discussion and analysis of the financial condition and results of operations, in
each case, for the applicable fiscal month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate with comparison to and
variances from the immediately preceding period and budget.

 

“Net Orderly Liquidation Value” means, as of any date of determination, (a) with
respect to Eligible Inventory, the net orderly liquidation value thereof,
expressed as a percentage of book value, that is estimated to be realized in an
orderly liquidation of such Inventory within a reasonable period of time, net of
all associated costs and expenses of such liquidation, such percentage to be
determined as to each category of Inventory and as specified in the most recent
appraisal of Inventory received by the Administrative Agent pursuant to this
Agreement, or (b) with respect to Eligible Rental Agreements, the net orderly
liquidation value thereof, expressed as a percentage of the “Remaining
Contractual Revenue” corresponding to Eligible Rental Agreements that are
“Active Lease Contracts” (as described in the Eligible Rental Agreement
Portfolio), that is estimated to be realized in an orderly, negotiated sale
within a reasonable time period, net of all associated costs and expenses of
such sale, from the most recent Eligible Rental Agreement Portfolio appraisal
received by the Administrative Agent pursuant to this Agreement.



 - 41 - 

 

“Net Proceeds” means (a) with respect to any Asset Sale, an amount equal to:
(i) Cash payments received by the Global Parent or any of its Subsidiaries (for
the avoidance of doubt, this includes the Excluded Entities) from such Asset
Sale, minus (ii) any bona fide direct costs incurred in connection with such
Asset Sale to the extent paid or payable to non-Affiliates, including (A) income
or gains Taxes payable by the seller as a result of any gain recognized in
connection with such Asset Sale during the Tax period the sale occurs,
(B) payment of the outstanding principal amount of, premium or penalty and
interest on, any Indebtedness (other than the Loans) that is secured by a Lien
on the stock or assets in question (including, for avoidance of doubt, in
connection with the sale of any Specified Real Estate Assets, the existing
mortgages thereon in favor of First Horizon Bank f/k/a First Tennessee Bank) and
that is required to be repaid under the terms thereof as a result of such Asset
Sale, and (C) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Global
Parent or any of its Subsidiaries (for the avoidance of doubt, this includes the
Excluded Entities) in connection with such Asset Sale; provided, that upon
release of any such reserve, the amount released shall be considered Net
Proceeds, and (b) with respect to any insurance, condemnation, taking, or other
casualty proceeds, an amount equal to: (i) any Cash payments or proceeds
received by Global Parent or any of its Subsidiaries (for the avoidance of
doubt, this includes the Excluded Entities) (A) under any casualty, business
interruption, or “key man” insurance policies in respect of any covered loss
thereunder or (B) as a result of the condemnation or taking of any assets of
Global Parent or any of its Subsidiaries (for the avoidance of doubt, this
includes the Excluded Entities) by any Person pursuant to the power of eminent
domain, condemnation, or otherwise, or pursuant to a sale of any such assets to
a purchaser with such power under threat of such a taking, minus (ii) (A) any
actual and reasonable costs incurred by Global Parent or any of its Subsidiaries
(for the avoidance of doubt, this includes the Excluded Entities) in connection
with the adjustment or settlement of any claims of Global Parent or any of its
Subsidiaries (for the avoidance of doubt, this includes the Excluded Entities)
in respect thereof, and (B) any bona fide direct costs incurred in connection
with any sale of such assets as referred to in clause (b)(i)(B) of this
definition to the extent paid or payable to non-Affiliates, including income
Taxes payable as a result of any gain recognized in connection therewith
(including, without limitation, Permitted Tax Payments).

 

“Non-ABL Loan Party” means each Loan Party that is not an ABL Loan Party.

 

“Non-ABL Subsidiary” means each Subsidiary of a Non-ABL Loan Party (other than a
Subsidiary that is an ABL Loan Party or an ABL Subsidiary).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.05(b) and (b) has been
approved by the Administrative Agent and the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Nonrenewal Notice Date” has the meaning assigned to such term in
Section 2.04(b)(iii).

 

“Non-US Lender” has the meaning specified in Section 2.18(d)(ii).

 

“Notes” means, collectively, the Revolving Loan Notes and the Swingline Loan
Notes.

 

“Noticed Cash Management Obligations” means all Secured Cash Management
Obligations that are (a) owed to the Administrative Agent or any of its
Affiliates or (b) owed to a Lender or an Affiliate of a Lender and such Person
has executed and delivered a Secured Obligation Designation Notice to the
Administrative Agent.

 - 42 - 

 



“Noticed Swap Agreement Obligations” means all Secured Swap Agreement
Obligations that are (a) with a counterparty that is the Administrative Agent or
any of its Affiliates or (b) with a counterparty that is a Lender or an
Affiliate of a Lender and such counterparty has executed and delivered a Secured
Obligation Designation Notice to the Administrative Agent.

 

“Obligations” means the due and punctual payment and performance of (a) all
debts, liabilities, obligations, fees, covenants and duties of, any Loan Party
under or pursuant to each of the Loan Documents or otherwise with respect to any
Loan or Letter of Credit and (b) subject to Section 10.02, and solely to the
extent permitted to be incurred and charged to the Loan Parties (or any of them)
pursuant to the Loan Documents, all costs and expenses incurred in connection
therewith (including the costs of enforcement and collection of the foregoing,
and including the fees, charges and disbursements of counsel), in the case of
each of the foregoing clauses (a) and (b), whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, expenses and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, expenses and
fees are allowed claims in such proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement or limited liability company agreement, as amended. In the
event any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

 

“Other Connection Taxes” has the meaning specified in Section 2.18(a).

 

“Other Taxes” has the meaning specified in Section 2.18(b).

 

“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Borrowing) occurring on such date, and (b) with respect to any Letter of Credit,
Unreimbursed Amount, L/C Borrowing or L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Borrowing) or any reductions in the maximum
amount available for drawing under related Letters of Credit taking effect on
such date.



 - 43 - 

 

“Overadvance” has the meaning assigned to such term Section 2.02(h).

 

“Owned Trademarks” has the meaning specified in Section 4.26.

 

“Parent Company” means each of Global Parent, Liberty/Revolution Top Parent,
Vitamin Intermediate Parent and Vitamin Top Parent.

 

“Participant Register” has the meaning specified in Section 10.06(h)(ii).

 

“PATRIOT Act” has the meaning specified in Section 4.32.

 

“Payment Conditions” means, with respect to any applicable transaction,

 

(a)       after giving Pro Forma Effect to such transaction, (A) Availability on
the date of such transaction, and for each Business Day on a projected basis for
the six-month period thereafter, shall be greater than or equal to the greater
of (1) $30,000,000 and (2) 25% of the Line Cap, and (B) the ABL Fixed Charge
Coverage Ratio for the then most recent four-Fiscal Quarter period for which
financial statements have been (or are required to have been) delivered pursuant
to Section 5.01(b), and on a projected basis for the respective four-Fiscal
Quarter periods ending as of the last day of each of the two Fiscal Quarters
thereafter, in each case determined on a Pro Forma Basis for such transaction
(and any prior transactions made in reliance on Payment Conditions and included
in the calculation of the ABL Fixed Charge Coverage Ratio on a Pro Forma Basis
for such periods), shall be greater than or equal to 1.25 to 1.00; provided,
that Payment Conditions may not be satisfied with respect to any transaction
until after the date upon which financial statements have been delivered
pursuant to Section 5.01(b) for the first full Fiscal Quarter ending after the
Closing Date,

 

(b)       no Default or Event of Default shall have occurred and be continuing
or would occur as a result thereof,

 

(c)       the Administrative Agent shall have received (i) at least five (5)
Business Days’ prior written notice of such transaction (or such shorter period
of prior notice as the Administrative Agent may agree to in its sole discretion)
and (ii) a certificate of the chief operating officer, chief financial officer,
chief executive officer or other officer with similar responsibilities of the
Lead Borrower certifying as to compliance with the preceding clauses (a) and (b)
and demonstrating (in reasonable detail) the calculations required thereby, and

 

(d)       except as otherwise approved in writing by each Initial Lender in its
sole discretion, such transaction shall not occur during the Initial Collateral
Monitoring Period.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Perfection Certificate” means a certificate, in the form attached hereto as
Exhibit B, reasonably satisfactory to the Administrative Agent that provides
information with respect to the assets of each Loan Party.



 - 44 - 

 

“Permitted Acquisition” means the purchase or other acquisition, by merger,
consolidation or otherwise, by the Lead Borrower or any Subsidiary of any
Capital Stock in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person; provided that (a) in the case of any
purchase or other acquisition of Capital Stock in a Person, (i) such Person,
upon the consummation of such purchase or acquisition, will be a Subsidiary
(including as a result of a merger or consolidation between any Subsidiary and
such Person), or (ii) such Person is merged into or consolidated with a
Subsidiary and such Subsidiary is the surviving entity of such merger or
consolidation, (b) in the case of any purchase or other acquisition of Capital
Stock in a Person made by an ABL Loan Party or ABL Subsidiary, (i) such Person,
upon the consummation of such purchase or acquisition, will be an ABL Subsidiary
(including as a result of a merger or consolidation between any ABL Subsidiary
and such Person), or (ii) such Person is merged into or consolidated with an ABL
Subsidiary and such ABL Subsidiary is the surviving entity of such merger or
consolidation, (c) with respect to each such purchase or other acquisition, all
actions required to be taken with respect to such newly created or acquired
Subsidiary (including each subsidiary thereof) or assets in order to satisfy the
requirements set forth in Section 5.10, Section 5.11 or Section 5.13, as
applicable, (or arrangements for the taking of such actions after the
consummation of the Permitted Acquisition shall have been made that are
reasonably satisfactory to the Administrative Agent) (unless such newly created
or acquired Subsidiary is an Excluded Entity or is otherwise an Excluded
Subsidiary), (d) after giving effect to any such purchase or other acquisition,
no Event of Default shall have occurred and be continuing or would immediately
result therefrom, (e) such acquisition shall not be hostile and shall have been
approved by the Board and/or the stockholders or other equity holders of such
Person, as applicable, (f) the total consideration paid in connection with such
purchase or acquisition shall not exceed $1,000,000 in any Fiscal Year, (g)
Borrowers have shall have provided the Administrative Agent with written notice
of the proposed acquisition at least 3 Business Days prior to the anticipated
closing date of the proposed acquisition and substantially contemporaneously
with the closing of the acquisition shall have provided the Administrative Agent
copies of the acquisition agreement and other material documents and deliverable
relative to the proposed acquisition, and (h) in the case of any such purchase
or other acquisition made by an ABL Loan Party or ABL Subsidiary, the Payment
Conditions shall have been satisfied with respect thereto.

 

“Permitted Discretion” means a good faith determination made by the
Administrative Agent, exercising commercially reasonable business judgment from
the perspective of a secured asset-based lender.

 

“Permitted Holders” means (a) Vintage Capital Management, LLC, (b) Brian Kahn,
(c) Lauren Kahn, (d) Tributum, L.P., (e) Stefac LP, (f) Vintage Tributum, L.P.,
(g) Kahn Capital Management, LLC, (h) Vintage Vista GP, LLC, (i) Andrew
Laurence, (j) B. Riley FBR, Inc., (k) Bryant R. Riley, (l) any direct or
indirect current or former equity holders of Buddy’s Newco, LLC or Franchise
Group New Holdco, LLC, (m) Samjor Family LP, (n) Vintage RTO, L.P. and (o) any
Affiliates, general partners, limited partners, investment managers, investment
advisors, investment funds or direct or indirect equity holders, successors or
assigns of any of the foregoing.

 

“Permitted Indebtedness” means:

 

(a)       the Secured Obligations,

 

(b)       Indebtedness of (i) any ABL Loan Party or ABL Subsidiary to any other
ABL Loan Party or ABL Subsidiary or (ii) any Non-ABL Loan Party or Non-ABL
Subsidiary (other than the Excluded Entities) to any other Non-ABL Loan Party or
Non-ABL Subsidiary (other than the Excluded Entities); provided, that (x) all
such Indebtedness shall be evidenced by promissory notes and all such notes (to
the extent evidencing Indebtedness owing to a Loan Party) shall be subject to a
First Priority Lien pursuant to the Security Agreement, (y) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
prior occurrence of the Termination Date pursuant to the terms of the
Intercompany Subordination Agreement, and (z) all such Indebtedness owing by a
Subsidiary that is not a Loan Party to a Loan Party shall be subject to Section
6.07,



 - 45 - 

 

(c)       Indebtedness incurred by the Loan Parties and their Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase or
acquisition price, deferred purchase price or similar obligations, or from
guaranties or letters of credit, surety bonds, or performance bonds securing the
performance of such Loan Party or any such Subsidiary pursuant to such
agreements, in connection with Permitted Acquisitions, the Acquisition or
permitted dispositions of any business or assets of such Loan Party or such
Subsidiary,

 

(d)       Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal, or similar obligations incurred in the
ordinary course of business and Indebtedness constituting guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees, and licensees of the Loan Parties and their Subsidiaries
(including, without limitation, Indebtedness consisting of take or pay
obligations contained in supply agreements in the ordinary course of business,
and including, without limitation, Indebtedness consisting of obligations
contained in non-exclusive licenses of patents, trademarks, and other
intellectual property rights granted by any Loan Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Loan Party or any such
Subsidiary),

 

(e)       Indebtedness in respect of Cash Management Services, netting services,
automated clearinghouse arrangements, overdraft protections, and otherwise in
connection with deposit accounts or from the honoring of a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business,

 

(f)       Indebtedness existing as of the Closing Date and described in
Schedule 6.1, but not any extensions, renewals, or replacements of such
Indebtedness except (i) renewals and extensions expressly provided for in the
agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement, and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not less favorable to the
obligor thereon or to Lenders than the Indebtedness being refinanced or extended
(except that the interest rate on such Indebtedness shall be at the then
prevailing market rate), and the average life to maturity thereof is greater
than or equal to that of the Indebtedness being refinanced or extended;
provided, that such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (A) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed, or
refinanced, (B) exceed in a principal amount the Indebtedness being renewed,
extended, or refinanced (together with any premium, penalty, interest, fees and
expenses), or (C) be incurred, created, or assumed if any Event of Default has
occurred and is continuing or would result therefrom.

 

(g)       Permitted Purchase Money Indebtedness,

 

(h)       Indebtedness owing to insurance carriers and incurred to finance
insurance premiums of Global Parent or any of its Subsidiaries in the ordinary
course of business,

 

(i)       guarantees by (a) any ABL Loan Party or ABL Subsidiary of any
Indebtedness or other obligations of any other ABL Loan Party or ABL Subsidiary
permitted to be incurred hereunder or (b) any Non-ABL Loan Party or Non-ABL
Subsidiary of any Indebtedness or other obligations of any Loan Party or
Subsidiary (other than the Excluded Entities) permitted to be incurred
hereunder,



 - 46 - 

 

(j)        Indebtedness (1) incurred by Sears Top Parent or any of its
Subsidiaries arising under the Workers Comp L/C so long as the face amount
thereof does not exceed $5,565,000, together with any additional amounts (in an
aggregate additional face amount not exceeding $5,565,000) temporarily
outstanding for no longer than ten (10) Business Days (or such later date as the
Administrative Agent may approve) during the replacement process of the Workers
Comp L/C as permitted by the definition of Workers Comp L/C and (2) incurred by
the Lead Borrower or any of its Subsidiaries in respect of letters of credit,
bank guarantees, warehouse receipts, bankers’ acceptances or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims,

 

(k)        Indebtedness under the Term Credit Agreement and the Term Documents
so long as it remains subject to the terms of the Intercreditor Agreement and
such Term Obligations in aggregate principal amount do not exceed the Maximum
Term Principal Obligations (as defined in the Intercreditor Agreement),

 

(l)       Indebtedness in connection with Permitted Tax Payments made pursuant
to clause (q) of the definition of Permitted Investments,

 

(m)       Indebtedness representing deferred compensation or stock-based
compensation owed to employees, consultants or independent contractors of Global
Parent or its Subsidiaries incurred in the ordinary course of business or
consistent with past practice,

 

(n)       Indebtedness assumed after the Closing Date in connection with any
Permitted Acquisition or other Investment permitted under Section 6.07; provided
that such Indebtedness was not incurred in contemplation of such Permitted
Acquisition or other Investment or any Person becoming a Loan Party; provided
that any Indebtedness assumed pursuant to this clause (n) (other than, to the
extent constituting Indebtedness, motor vehicle leases) shall not exceed in an
aggregate principal amount of $2,500,000 at any time outstanding,

 

(o)       to the extent constituting Indebtedness, motor vehicle leases in the
ordinary course of business, subject to Section 6.13,

 

(p)        Indebtedness of any Loan Party or its Subsidiaries entered into in
the ordinary course of business pursuant to a Swap Agreement; provided that (i)
such arrangements are not for speculative purposes and (ii) such Indebtedness
shall be unsecured, except to the extent secured by a Permitted Lien,

 

(q)       Indebtedness of the Liberty Parties not to exceed $1,000,000 owing to
First Horizon Bank (formerly First Tennessee Bank) in connection with a credit
card program provided by such lender to the Liberty Parties from time to time,

 

(r)       [reserved],

 

(s)       unsecured Indebtedness owing to area developers and/or franchisees
incurred by the Liberty Parties solely for the purpose of repurchasing Liberty
Area Development Rights and/or Liberty Franchise Rights as permitted under
clauses (n) and (o) of the definition of “Permitted Investments”; provided that
(i) such Indebtedness shall not bear interest, and (ii) the aggregate
outstanding principal amount of such Indebtedness shall not exceed $18,000,000
at any time,



 - 47 - 

 

(t)       (i) other Indebtedness of the Liberty Parties in an aggregate
principal amount not exceeding $5,000,000 at any time outstanding and (ii) other
Indebtedness in an aggregate principal amount not exceeding $1,250,000 at any
time outstanding, and

 

(u)       all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (t) above;

 

provided that, notwithstanding clauses (a) through (t) above to the contrary, no
ABL Loan Party or ABL Subsidiary shall guaranty, or be jointly and severally
liable for, any Indebtedness or other obligations (other than the Guaranteed
Obligations and the Term Obligations) of (i) any Non-ABL Loan Party or Non-ABL
Subsidiary, (ii) any Excluded Entity or (iii) any of the Liberty Parties.

 

“Permitted Investments” means:

 

(a)       Investments in Cash and Cash Equivalents,

 

(b)       equity Investments owned as of the Closing Date in any Subsidiary of
Global Parent and Investments made after the Closing Date (i) by any ABL Loan
Party in any other ABL Loan Party (other than Lead Borrower), (ii) by any
Non-ABL Loan Party in any other Non-ABL Loan Party, (iii) by any ABL Subsidiary
that is not a Loan Party in any ABL Loan Party (other than Lead Borrower) or ABL
Subsidiary, (iv) by any Non-ABL Subsidiary that is not a Loan Party in any
Non-ABL Loan Party or Non-ABL Subsidiary, or (v) by Lead Borrower in any Non-ABL
Loan Party to the extent funded with the proceeds of a concurrent capital
contribution from Global Parent,

 

(c)       Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments, and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Loan Parties and
their Subsidiaries,

 

(d)       to the extent constituting an Investment, (1) Permitted Indebtedness
and (2) purchases and acquisitions of inventory, supplies, materials or
equipment or purchases, acquisitions, non-exclusive licenses or leases of other
assets, Intellectual Property, or other rights, in each case in the ordinary
course of business,

 

(e)       Consolidated Capital Expenditures of Global Parent, the Lead Borrower
and their Subsidiaries (other than the Excluded Entities),

 

(f)       Permitted Acquisitions,

 

(g)       Investments existing as of the Closing Date and described in
Schedule 6.7,

 

(h)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business,

 

(i)       advances in the form of prepayment of expenses that are expected to be
due and payable in connection with operations of the Loan Parties and their
Subsidiaries in the ordinary course of business, so long as such expenses are
being paid in accordance with customary trade terms of the applicable Person,

 

(j)       the A Team Secured Note,



 - 48 - 

 

(k)       Investments consisting of non-exclusive licenses of patents,
trademarks, and other intellectual property rights granted by any Loan Party or
any of its Subsidiaries in the ordinary course of business and not interfering
in any respect with the ordinary conduct of the business of such Loan Party or
any such Subsidiary,

 

(l)       promissory notes and other non-cash consideration received in
connection with dispositions permitted by Section 6.09,

 

(m)        advances of payroll payments to employees in the ordinary course of
business, and

 

(n)       so long as (x) no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby and (y) both prior and after giving
effect to such repurchase, the Fixed Charge Coverage Ratio (as defined in the
Term Credit Agreement as in effect on the Closing Date) is at least 0.20x
greater than the then applicable level set forth in Section 6.08(a) of the Term
Credit Agreement (as in effect on the Closing Date), repurchases made by the
Liberty Parties of Liberty Area Development Rights; provided that (i) any such
repurchase shall be made at a purchase price not to exceed four times the net
revenue (i.e. the actual amount received by the area developer from franchise
owners related to tax preparation royalties) for the applicable geographic area
covered by such Liberty Area Development Rights for the most-recent trailing
twelve-month period, (ii) the purchase price for any such repurchase will be
paid only from Internally Generated Cash, direct or indirect capital
contributions from Ultimate Parent, Indebtedness incurred in accordance with
clause (s) of the definition of “Permitted Indebtedness” and/or forgiveness of
loans and other advances made by the Liberty Parties to the applicable area
developer, and (iii) the aggregate purchase price for repurchases of Liberty
Area Development Rights shall not exceed $12,000,000 during any Fiscal Year,

 

(o)       so long as (x) no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby and (y) both prior and after giving
effect to such repurchase, the Fixed Charge Coverage Ratio (as defined in the
Term Credit Agreement as in effect on the Closing Date) is at least 0.20x
greater than the then applicable level set forth in Section 6.08(a) of the Term
Credit Agreement (as in effect on the Closing Date), repurchases made by the
Liberty Parties of Liberty Franchise Rights; provided that (i) any such
repurchase shall be made at a purchase price not to exceed the net tax return
preparation revenue for the applicable franchise included in such Liberty
Franchise Rights for the most-recent trailing twelve-month period, (ii) the
purchase price for any such repurchase will be paid only from Internally
Generated Cash, direct or indirect capital contributions from Ultimate Parent,
Indebtedness incurred in accordance with clause (s) of the definition of
“Permitted Indebtedness” and/or forgiveness of loans and other advances made by
the Liberty Parties to the applicable franchisee, and (iii) the aggregate
purchase price for repurchases of Liberty Franchise Rights shall not exceed
$6,000,000 during any Fiscal Year,

 

(p)       loans and advances to franchisees made by the Liberty Parties in the
ordinary course of business and consistent with past practice in connection with
the sale of Liberty Franchise Rights; provided that (i) such loans and advances
shall be evidenced by promissory notes and any such promissory notes with an
individual value or more than $250,000 shall be pledged to the Administrative
Agent, for the benefit of the Secured Parties, in accordance with the Loan
Documents and (ii) the aggregate outstanding principal amount of such loans and
advances made in reliance on this clause (q) shall not exceed $7,000,000 at any
time,

 

(q)       the making of Permitted Tax Payments in the form of loans or advances,



 - 49 - 

 

(r)       Investments in any Subsidiary of Global Parent made with the proceeds
of a substantially concurrent capital contribution (in respect of Qualified
Capital Stock) by any direct or indirect parent of Global Parent (including
Ultimate Parent),

 

(s)       other Investments made by the Non-ABL Loan Parties and Non-ABL
Subsidiaries and not otherwise described above in an aggregate amount not to
exceed at any time $2,500,000 and at the time of making any such Investment no
Event of Default shall have occurred and be continuing or would immediately
result therefrom, and

 

(t)       so long as the Payment Conditions shall have been satisfied, other
Investments made by the ABL Loan Parties and ABL Subsidiaries and not otherwise
described above.

 

“Permitted Liens” means:

 

(a)       Liens in favor of the Administrative Agent for the benefit of the
Secured Parties granted pursuant to any Loan Document,

 

(b)       Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made,

 

(c)       statutory Liens of landlords, banks (and rights of set off), carriers,
warehousemen, mechanics, repairmen, workmen, and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or by Section 303(k) of ERISA), in each case incurred
in the ordinary course of business for amounts not overdue by more than thirty
(30) days or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and reserves required by GAAP have
been made,

 

(d)       Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, and other types of social
security, or to secure appeal bonds or the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds, and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale, or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof,

 

(e)       easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Loan Parties and their Subsidiaries,

 

(f)       any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder,

 

(g)       Liens solely on any cash earnest money deposits made by any Loan Party
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder,

 

(h)       purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business,



 - 50 - 

 

(i)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods,

 

(j)       any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property,

 

(k)       non-exclusive licenses of patents, trademarks, and other intellectual
property rights granted by any Loan Party or any of its Subsidiaries in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of the business of such Loan Party or any such Subsidiary,

 

(l)       Liens in favor of banking or other financial institutions arising as a
matter of law or relating exclusively to Cash Management Services,

 

(m)       Liens existing as of the Closing Date and described in Schedule 6.2,

 

(n)       Liens securing Permitted Purchase Money Indebtedness; provided, that
any such Lien shall encumber only the asset subject to such Capital Lease or the
asset acquired with the proceeds of such Indebtedness,

 

(o)       cash collateral in an aggregate amount at any time not exceeding 105%
multiplied the face amount of the Workers Comp L/C, together with any additional
cash collateral (in an aggregate additional amount not exceeding 105% off the
face amount of any replacement Workers Comp L/C) temporarily outstanding for no
longer than ten (10) Business Days (or such later date as Administrative Agent
may approve) during the replacement process of the Workers Comp L/C as permitted
by the definition of Workers Comp L/C,

 

(p)       Liens securing the Term Obligations to the extent permitted to be
incurred pursuant to clause (k) of the definition of Permitted Indebtedness;
provided that such Liens are at all times subject to the Intercreditor
Agreement,

 

(q)       [reserved],

 

(r)       Liens in favor of Credit Card Issuers and Credit Card Processors
arising in the ordinary course of business securing the obligation to pay
customary fees and expenses in connection with credit card arrangements,

 

(s)       Liens in respect of any judgments that, individually or in the
aggregate, would not constitute an Event of Default hereunder,

 

(t)       possessory Liens in favor of brokers and dealers in connection with
the acquisition or dispositions of Permitted Investments, provided that such
liens (i) attach only to such Investments and (ii) secure only obligations
incurred in the ordinary course and arising in connection with the acquisition
or disposition of such Investments and not any obligation in connection with
Margin Stock,

 

(u)       any interest of, and Liens granted to, consignors in the ordinary
course of business with respect to the consignment of goods to a Loan Party,

 

(v)       Liens constituting premium rebates securing financing arrangements
with respect to insurance premiums,



 - 51 - 

 

(w)       Liens existing on property or other assets at the time of its
acquisition or existing on the property or other assets of any Person at the
time such Person becomes a Loan Party, in each case after the Closing Date, and
any modifications, replacements, renewals or extensions thereof; provided that
(A) any such Lien was not created in contemplation of such acquisition or such
Person becoming a Loan Party, (B) any such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and other
than after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) any such Lien secures Indebtedness and other obligations are permitted under
clause (g), clause (n) or clause (o) of the “Permitted Indebtedness” definition,

 

(x)       Liens on motor vehicles securing Indebtedness permitted by clause (o)
of the definition of “Permitted Indebtedness”,

 

(y)       Liens on real property owned by JTH Court Plaza, LLC located at 2387
Liberty Way, Virginia Beach, VA 23456, to secure the obligations of the Liberty
Parties under the credit card program referenced in clause (q) of the definition
of “Permitted Indebtedness”,

 

(z)       Liens on Margin Stock to the extent that a prohibition on such Liens
would violate Regulation U, and

 

(aa) other Liens securing obligations in an aggregate principal amount not
exceeding $1,250,000 at any time outstanding.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
(A) Indebtedness (other than the Obligations, but otherwise including Capital
Leases and purchase money Indebtedness) incurred after the Closing Date and at
the time of, or within 180 days after, the acquisition, purchase, lease,
construction, repair, replacement or improvement of any fixed assets for the
purpose of financing all or any part of the acquisition, purchase, lease,
construction, repair, replacement or improvement cost thereof and (B) any
refinancing of any Indebtedness set forth in the immediately preceding clause
(A) (or successive refinancings thereof), in each case, in an aggregate
principal amount outstanding at any one time not in excess of $10,000,000.

 

“Permitted Tax Payments” means dividends, distributions, loans or advances from
any Loan Party or Subsidiary to Global Parent or Ultimate Parent or any equity
interest holders thereof (which may be by way of any applicable intermediate
Loan Parties in between Global Parent and such other Loan Party or Subsidiary,
if applicable) in the amounts required (or any lesser amount) for Global Parent,
Ultimate Parent or such equity interest holders to pay, in each case without
duplication, (a) franchise Taxes (and other fees and expenses) required to
maintain their existence (or the existence of any of their Subsidiaries) to the
extent such Taxes, fees and expenses are reasonably attributable to the
operations of Ultimate Parent, Global Parent, Lead Borrower and its
Subsidiaries, (b) with respect to any period where Global Parent, Lead Borrower
or any of its Subsidiaries are members of a consolidated, combined or similar
income tax group for U.S. federal and/or applicable state, local or foreign
income tax purposes of which a direct or indirect parent of Global Parent or
Lead Borrower is the common parent, the portion of any U.S. federal, state,
local and/or foreign income taxes (including any alternative minimum taxes) of
such tax group for which such common parent is liable that is attributable to
the taxable income of Global Parent, Lead Borrower and Lead Borrower’s
Subsidiaries, which payments by the ABL Loan Parties and ABL Subsidiaries are
not in excess of the income tax liability that would have been payable by the
ABL Loan Parties and the ABL Subsidiaries on a separate group basis if the ABL
Loan Parties and the ABL Subsidiaries had paid income tax on a consolidated,
combined or similar income tax group basis on behalf of a group consisting of
only the ABL Loan Parties and the ABL Subsidiaries, reduced by any such taxes
directly paid by Lead Borrower or Lead Borrower’s Subsidiaries (with respect to
each such entity’s taxable income, on a stand-alone basis), and (c) the
obligations of Ultimate Parent pursuant to the Income Tax Receivable Agreement,
dated as of July 10, 2019, by and among Ultimate Parent and each of the TRA
Holders (as defined in such agreement), which payments by the ABL Loan Parties
and the ABL Subsidiaries shall be limited to the Tax Benefit Payment (as defined
in such agreement) and any additional amounts related thereto, that correspond
to the related Realized Tax Benefit (as defined in such agreement) attributable
to the ABL Loan Parties and ABL Subsidiaries, as determined by Ultimate Parent
in its reasonable discretion.



 - 52 - 

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report” means, with respect to any Real Property, a report that
(a) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527, (b) was conducted no more
than six months prior to the date such report is required to be delivered
hereunder, by one or more environmental consulting firms reasonably satisfactory
to the Administrative Agent, (c) includes an assessment of asbestos containing
materials at such Real Property, and (d) is accompanied by an estimate of the
reasonable worst case cost of investigating and remediating any Hazardous
Materials activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Action.

 

“Platform” means DebtX, Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Administrative Agent or its parent company
(which is not necessarily the lowest rate charged to any customer), changing
when and as said prime rate changes.

 

“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the four-Fiscal Quarter
period ending as of the most recent Fiscal Quarter end preceding the date of
such transaction for which financial statements have been (or are required to
have been) delivered pursuant to Section 5.01(b) (or, prior to the first date on
which financial statements have been (or are required to have been) delivered
pursuant to Section 5.01(b), as of the first day of the four-Fiscal Quarter
period ending as of the most recent Fiscal Quarter end preceding the date of
such transaction that were included in the Historical Financial Statements).
Each of the terms “Pro Forma Compliance” and “Pro Forma Effect” shall have an
analogous meaning.

 

“Projections” has the meaning specified in Section 4.08.

 

“Protective Advance” has the meaning assigned to such term Section 2.02(h).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Capital Stock” means and refers to any Capital Stock issued by Global
Parent or Lead Borrower (and not by any other Person) that is not Disqualified
Capital Stock.



 - 53 - 

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents of the Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, which such
Deposit Account or Securities Account is subject to a Control Agreement (subject
to the timing requirements set forth in Section 6.17) and is maintained by a
branch office of the bank or securities intermediary located within the United
States.

 

“Quotation Day” means, with respect to any LIBOR Borrowing and any Interest
Period, the day that is two (2) Business Days prior to the first day of such
Interest Period.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold, or otherwise) then owned by any Loan Party in any real property.

 

“Real Property” means any real property (including all buildings, fixtures, or
other improvements located thereon) now, hereafter, or heretofore owned or
leased by any Loan Party or any of their respective predecessors or Affiliates.

 

“Refranchising Activity” means the sale of any retail locations owned or
operated by a Loan Party to franchisee(s) to be owned and operated by such
franchisee(s), with such franchisee(s) to provide royalties to a Loan Party in
connection with the operation of such retail locations.

 

“Register” has the meaning specified in Section 10.06(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reinvestment Amounts” has the meaning specified in Section 2.08(a).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact and representatives of
such Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Rental Agreements” means each rental agreement entered into by Buddy Top Parent
or any of its Subsidiaries that are ABL Loan Parties with a customer of such ABL
Loan Party in the ordinary course of business.

 

“Reporting Trigger Event” means either of (a) the occurrence of an Event of
Default, or (b) Availability being less than the greater of (i) $22,000,000 and
(ii) 20% of the Line Cap at any time.



 - 54 - 

 

“Reporting Trigger Period” means the period commencing on the occurrence of a
Reporting Trigger Event, and continuing until the date that (a) no Event of
Default shall be continuing and (b) Availability is greater than or equal to the
greater of (i) $22,000,000 and (ii) 20% of the Line Cap for a period of at least
thirty (30) consecutive calendar days.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans (other than Swingline Loans), a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swingline Loan, a Swingline Loan Notice.

 

“Required Lenders” means one or more Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided that (i) if there are only two Lenders that are not Defaulting Lenders
(with Lenders that are Affiliates of one another being considered as one Lender
for purposes of this proviso), then Required Lenders means both such Lenders,
and (ii) Required Lenders shall in any event include each Initial Lender. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

“Reserves” means, (1) without duplication of any other Reserves or items that
are otherwise addressed or excluded through eligibility criteria or the
definition of “Borrowing Base” or “Net Orderly Liquidation Value”, such reserves
as Administrative Agent from time to time determines in its Permitted Discretion
as being appropriate (a) to reflect the impediments to Administrative Agent’s
ability to realize upon the Collateral, (b) to reflect claims and liabilities
that Administrative Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or (d) to reflect that a Default or an Event of Default then
exists; provided that, without limiting the generality of the foregoing, such
Reserves may include, in Administrative Agent’s Permitted Discretion, (but are
not limited to) reserves based on: (i) rent; (ii) customs duties, and other
costs to release Inventory which is being imported into the United States; (iii)
outstanding Taxes and other governmental charges, including, without limitation,
ad valorem, real estate, personal property, sales, claims of the PBGC and other
Taxes which may have priority over the interests of Administrative Agent in the
Collateral; (iv) the aggregate remaining value at such time of outstanding
merchandise credits of the Loan Parties, (v) deposits made by customers with
respect to the purchase of goods or the performance of services and layaway
obligations of the Loan Parties, (vi) reserves for reasonably anticipated
changes in the Net Orderly Liquidation Value of Eligible Inventory and Eligible
Rental Agreements between appraisals, (vii) warehousemen’s or bailee’s charges
and other Permitted Liens which may have priority over the interests of
Administrative Agent in the Collateral, (viii) commissions and other amounts due
to Third Party Franchisees, (ix) rebates, discounts, warranty claims and
returns, and (x) reserves as Administrative Agent from time to time determines
in its Permitted Discretion as being appropriate to reflect the reasonably
anticipated liabilities and obligations of the Loan Parties with respect to
Secured Cash Management Obligations or Secured Swap Agreement Obligations then
provided or outstanding, and (2) such reserves as may be established from time
to time by Administrative Agent in its Permitted Discretion, without duplication
of any other Reserves or items that are otherwise addressed or excluded through
eligibility criteria or the definition of “Borrowing Base” or “Net Orderly
Liquidation Value”, with respect to the determination of the (a) saleability, at
retail, of the Eligible Inventory, which reflect such other factors as affect
the market value of the Eligible Inventory or which reflect claims and
liabilities that Administrative Agent determines will need to be satisfied in
connection with the realization upon the Inventory and (b) collectability of the
Eligible Rental Agreements, which reflect claims and liabilities that
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Eligible Rental Agreements; provided that, without limiting
the generality of the foregoing, such Reserves under this clause (2) may, in
Administrative Agent’s Permitted Discretion, include (but are not limited to)
reserves based on: (I) obsolescence; (II) seasonality; (III) Inventory which has
been lost, misplaced, stolen, or is otherwise unaccounted for; (IV) imbalance;
(V) change in Inventory character; (VI) change in Inventory composition; (VII)
change in Inventory mix; (VIII) mark-downs (both permanent and point of sale);
(IX) retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events and (X) discounts, reductions and other
adjustments of amounts due under Rental Agreements consistent with the treatment
provided for in the most recently delivered Borrowing Base Certificate or the
most recent Eligible Rental Agreement Portfolio appraisal received by the
Administrative Agent.



 - 55 - 

 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Global
Parent or any of its Subsidiaries (other than the Excluded Entities) now or
hereafter outstanding, except a dividend payable solely in shares of that class
of Capital Stock to the holders of that class, (b) any redemption, retirement,
sinking fund or similar payment, purchase, or other acquisition for value,
direct or indirect, of any shares of any class of Capital Stock of Global Parent
or any of its Subsidiaries (other than the Excluded Entities), (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire shares of any class of Capital Stock of
Global Parent or any of its Subsidiaries (other than the Excluded Entities),
(d) management or similar fees (and related expenses) payable to any Permitted
Holder or any of its Affiliates or any other Affiliates of any Loan Party, and
(e) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund, or similar payment with respect to, any subordinated
Indebtedness (excluding, to the extent considered subordinated, the Term
Obligations), in each case, whether such dividend, distribution or other payment
is made in cash or other assets.

 

“Revolution Holdings” means Franchise Group Intermediate R, LLC, a Delaware
limited liability company.

 

“Revolving Borrowing” means a Borrowing consisting of Revolving Loans of the
same Type made, converted or continued on the same date and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment hereunder of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
outstanding amount not exceeding the amount of such Lender’s Revolving
Commitment as set forth on Appendix A or in the Assignment Agreement pursuant to
which such Lender shall have assumed its Revolving Commitment in accordance with
Section 10.06, as applicable, as such Revolving Commitment may be adjusted from
time to time pursuant to Section 2.05 or Section 2.12 or pursuant to assignments
by or to such Lender pursuant to Section 10.06.

 

“Revolving Credit Maximum Amount” means the aggregate amount of the Revolving
Commitments at any time, as such amount may be increased or reduced from time to
time pursuant to the terms hereof. The initial Revolving Credit Maximum Amount
on the Closing Date is $125,000,000.



 - 56 - 

 

“Revolving Exposure” means, as to any Lender at any time, the sum of (a) the
Outstanding Amount of its Revolving Loans, plus (b) its L/C Exposure, plus (c)
its Swingline Exposure.

 

“Revolving Facility” means the credit facility established hereunder with
respect to the Revolving Commitments.

 

“Revolving Lender” means a Lender having a Revolving Commitment or, if the
Revolving Commitments have expired or terminated, having Revolving Exposure.

 

“Revolving Loan” means a loan referred to in Section 2.01 and made pursuant to
Section 2.02.

 

“Revolving Loan Note” means, with respect to a Revolving Lender, a promissory
note evidencing the Revolving Loans of such Lender payable to the order of such
Lender (or, if required by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit J-1.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any
comprehensive country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means, at any time, (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC or any
other Sanctions-related list maintained by any relevant Sanctions authority,
(b) a Person or legal entity that is a target of Sanctions, (c) any Person
operating, organized, or resident in a country that is a Sanctioned Entity, or
(d) any Person directly or indirectly owned or controlled (individually or in
the aggregate) by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic, trade, financial, or other sanctions laws, regulations, or embargoes
imposed, administered, or enforced from time to time by: (a) the United States
of America, including, without limitation, those administered by OFAC or the
U.S. Department of State, (b) the United Nations Security Council, or (c) any
other governmental authority in any jurisdiction in which any Loan Party or any
of their respective Subsidiaries is located or doing business.

 

“Scheduled Maturity Date” means the fifth anniversary of the Closing Date,
provided that if such day is not a Business Day, the Scheduled Maturity Date
shall be the Business Day immediately preceding such day.

 

“Sears Top Parent” means Franchise Group Intermediate S, LLC, a Delaware limited
liability company.

 

“Secured Cash Management Obligations” means all obligations of the Loan Parties
and their Subsidiaries in respect of any Cash Management Services provided to
any Loan Party or its Subsidiaries (whether absolute or contingent and howsoever
and whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor)) that are (a)
owed to the Administrative Agent or any of its Affiliates or (b) owed to a
Lender or an Affiliate of a Lender.



 - 57 - 

 

“Secured Obligation Designation Notice” means a notice substantially in the form
of Exhibit L executed and delivered to the Administrative Agent by a
counterparty (other than the Administrative Agent and its Affiliates) to a Swap
Agreement or an agreement to provide Cash Management Services in order that the
obligations in respect thereof constitute Noticed Swap Agreement Obligations or
Noticed Cash Management Obligations.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Agreement Obligations.

 

“Secured Parties” means, collectively, (a) the Administrative Agent, (b) each
Lender, (c) each L/C Issuer, (d) each Person to whom any Secured Cash Management
Obligations are owed, (e) each counterparty to any Swap Agreement the
obligations under which constitute Secured Swap Agreement Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the permitted successors and assigns of each of
the foregoing.

 

“Secured Swap Agreement Obligations” means all obligations of the Loan Parties
and their Subsidiaries under each Swap Agreement to which any Loan Party or its
Subsidiary is a party and that (a) is with a counterparty that is the
Administrative Agent or any of its Affiliates or (b) is with a counterparty that
is a Lender or an Affiliate of a Lender, provided that Secured Swap Agreement
Obligations shall not include, with respect to any Guarantor, Excluded CEA Swap
Obligations of such Guarantor.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated, or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase, or acquire, any of the foregoing.

 

“Securities Account” means a securities account (as defined in the UCC).

 

“Security Agreement” means the Security Agreement executed by the Loan Parties
in favor of the Administrative Agent, for the benefit of the Secured Parties,
substantially in the form of Exhibit G, as it may be amended, supplemented, or
otherwise modified from time to time.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Sold Entity or Business” means any Person or any property or assets
constituting a line of business or a division of a Person disposed of in a
transaction permitted hereunder.

 

“Solvent” means, with respect to any Person and its Subsidiaries (on a
consolidated basis), that as of the date of determination, both (a)(i) the sum
of the debt (including contingent liabilities) of such Person and its
Subsidiaries (on a consolidated basis) does not exceed the present fair saleable
value of the present assets of such Person and its Subsidiaries (on a
consolidated basis), (ii) the capital of such Person and its Subsidiaries (on a
consolidated basis) is not unreasonably small in relation to its business as
contemplated on the date of determination, and (iii) such Person and its
Subsidiaries (on a consolidated basis) have not incurred and do not intend to
incur, or believe (nor should they reasonably believe) that they will incur,
debts beyond their ability to pay such debts as they become due (whether at
maturity or otherwise), and (b) such Person and its Subsidiaries (on a
consolidated basis) are “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).



 - 58 - 

 

“Specified Event of Default” means an Event of Default described under Section
8.01(a), (c) (solely with respect to Section 5.01(a), (b), (c), (d) and (q) and
Section 6.08), (f) or (g); provided, that, solely for purposes of Section 9.05,
Section 10.06, and the definition of “Eligible Assignee”, any Event of Default
pursuant to Section 8.01(c) shall constitute a Specified Event of Default only
if such Event of Default occurs in (x) two consecutive Fiscal Quarters or (y)
two Fiscal Quarters in any four-Fiscal Quarter period.

 

“Specified Real Estate Assets” means the Real Estate Assets located at 1716
Corporate Landing Parkway and 2387 Liberty Way, each located in Virginia Beach,
Virginia.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any basic,
marginal, special, emergency, supplemental or other reserves) expressed as a
decimal established by the Board of Governors of the Federal Reserve System to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “eurocurrency liabilities” in Regulation D). Such reserve
percentages shall include those imposed pursuant to Regulation D. LIBOR Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture, or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees, or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
Except as otherwise specified or as the context otherwise clearly requires,
references to a Subsidiary shall be deemed to mean a Subsidiary of Global
Parent.

 

“Supermajority Lenders” means one or more Lenders having Total Credit Exposures
representing at least 66 2/3% of the Total Credit Exposures of all Lenders;
provided that (i) if there are only two Lenders that are not Defaulting Lenders
(with Lenders that are Affiliates of one another being considered as one Lender
for purposes of this proviso), then Supermajority Lenders means both such
Lenders, and (ii) Supermajority Lenders shall in any event include each Initial
Lender. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Supermajority Lenders at any time.



 - 59 - 

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swingline Borrowing” means a Borrowing consisting of Swingline Loans made on
the same date.

 

“Swingline Exposure” means, with respect to any Revolving Lender at any time,
its Applicable Percentage of the Outstanding Amount of the Swingline Loans.

 

“Swingline Lender” means Citizens Bank in its capacity as lender of Swingline
Loans.

 

“Swingline Loan” means a loan referred to and made pursuant to Section 2.03.

 

“Swingline Loan Note” means with respect to the Swingline Lender, a promissory
note evidencing the Swingline Loans of such Lender payable to the order of such
Lender (or, if required by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit J-2.

 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swingline Sublimit” means $15,000,000. The Swingline Sublimit is a sublimit of
the Revolving Commitments.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction, or withholding (including backup withholding) imposed, levied,
collected, withheld, or assessed by any Governmental Authority and all interest,
penalties and additions to tax with respect thereto.

 

“Term Agent” means (1) the Term Administrative Agent (as defined in the
Intercreditor Agreement) and/or (2) the Term Collateral Agent (as defined in the
Intercreditor Agreement), as the context may require.

 

“Term Credit Agreement” shall have the meaning ascribed to such term in the
Intercreditor Agreement.

 

“Term Documents” shall have the meaning ascribed to such term in the
Intercreditor Agreement.

 

“Term Lenders” means the lenders under the Term Credit Agreement.



 - 60 - 

 

“Term Obligations” shall have the meaning ascribed to such term in the
Intercreditor Agreement; provided that all Term Obligations are subject to the
Intercreditor Agreement.

 

“Term Priority Collateral” shall have the meaning ascribed to such term in the
Intercreditor Agreement.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” means the date upon which all Commitments have terminated, no
Letters of Credit are outstanding (or if Letters of Credit remain outstanding,
the same are Backstopped), and the Loans and L/C Obligations (other than with
respect to the undrawn portion of outstanding Letters of Credit), together with
all interest and fees related thereto and other Obligations (other than
unasserted contingent indemnification and unasserted expense reimbursement
obligations in each case not yet due and payable), have been paid in full in
cash.

 

“Third Party Franchisee Eligibility Requirements” means, collectively, each of
the following:

 

(a)        The applicable ABL Loan Party has executed an agreement with the
applicable Third Party Franchisee to operate a franchise under one of the brands
as listed on Schedule 7.1 hereto, or any subsequent rebranding of such
franchise, at a location owned or leased and operated by such Third Party
Franchisee, substantially on the standard form agreements containing terms and
conditions established by the ABL Loan Parties from time to time, which shall
include (A) an acknowledgement from such Third Party Franchisee that the ABL
Loan Parties, or Administrative Agent, acting on behalf of the ABL Loan Parties,
are authorized to transfer proceeds of the Inventory consigned by such ABL Loan
Party to such Third Party Franchisee from the bank account maintained by such
Third Party Franchisee to an account in the name of a ABL Loan Party, and (B) an
acknowledgement by the Third Party Franchisee that the applicable ABL Loan Party
has granted a Lien to the Administrative Agent on the Inventory consigned by
such ABL Loan Party to the Third Party Franchisee and an agreement by the Third
Party Franchisee to reasonably cooperate with the Administrative Agent in the
event of the exercise by the Administrative Agent of its rights and remedies
with respect to such Lien;

 

(b)       The applicable ABL Loan Party has provided Administrative Agent with
evidence that such ABL Loan Party has filed appropriate UCC financing statements
against the applicable Third Party Franchisee evidencing the consignment
arrangement between such ABL Loan Party and the applicable Third Party
Franchisee with respect to the Inventory consigned by the such ABL Loan Party to
the applicable Third Party Franchisee, and has taken all other action required
under applicable Requirements of Law to obtain a valid, first priority perfected
security interest in such Inventory (including, without limitation, providing
notification to other secured parties of the applicable Third Party Franchisee
as required by the UCC);

 

(c)       If requested by Administrative Agent, the applicable ABL Loan Party
has provided the Administrative Agent with an assignment of the UCC financing
statements set forth in clause (b) above;

 

(d)       The applicable ABL Loan Party has complied with all representations,
warranties and covenants set forth herein and in the other Loan Documents
relating to federal and state franchise and other regulatory Requirements of Law
in connection with the operation of a franchise under one of the brands as
listed on Schedule 7.1 (or any subsequent rebranding of such franchises) by the
applicable Third Party Franchisee; and



 - 61 - 

 

(e)       The agreements between the applicable ABL Loan Party and the
applicable Third Party Franchisee provide that all amounts owed by such Third
Party Franchisee to such ABL Loan Party shall be swept at least daily into an
account of a ABL Loan Party which is subject to a Control Agreement.

 

For the purposes of paragraph (a) above, “reasonably cooperate with the
Administrative Agent” means that the Third Party Franchisee will, at the
Administrative Agent’s expense, (i) give the Administrative Agent and its
representatives access during normal business hours to all Inventory consigned
by the applicable ABL Loan Party to the Third Party Franchisee, (ii) permit the
Administrative Agent and its representatives to take possession and control of
the Inventory consigned by the applicable ABL Loan Party to the Third Party
Franchisee, and to remove the Inventory from the premises of the Third Party
Franchisee, (iii) to the extent not prohibited by applicable location occupancy
agreements (such as leases), conduct “going out of business sales” and engage in
similar activities with respect to the Inventory consigned by the applicable ABL
Loan Party to the Third Party Franchisee, and (iv) take all other commercially
reasonable actions with respect to the Inventory consigned by the applicable ABL
Loan Party to the Third Party Franchisee that, upon Administrative Agent’s
request, may be reasonably necessary to permit the Administrative Agent to
exercise all of its rights and remedies with respect to the Lien on the
Inventory consigned by such ABL Loan Party to the Third Party Franchisee.

 

“Third Party Franchisees” means, as of the Closing Date, the individuals and
entities listed in Schedule 1.1 as “third party franchisees”, and thereafter,
such entities and any additional individual or entity that meets the Third Party
Franchisee Eligibility Requirements.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Exposure of such Lender at such time.

 

“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
or other date of determination of (a) Consolidated Total Debt as of such day, to
(b) Consolidated EBITDA of the ABL Loan Parties and ABL Subsidiaries (excluding,
for avoidance of doubt, the Non-ABL Loan Parties and Non-ABL Subsidiaries) for
the four-Fiscal Quarter period ending on such date (or if such date of
determination is not the last day of a Fiscal Quarter, for the four-Fiscal
Quarter period ending as of the most recently concluded Fiscal Quarter).

 

“Total Revolving Outstandings” means at any time, the aggregate Outstanding
Amount of all Revolving Loans, Swingline Loans and L/C Obligations at such time.

 

“Trade Announcements” has the meaning specified in Section 10.17.

 

“Transaction Costs” means the fees, costs, and expenses payable by the Loan
Parties in connection with the transactions contemplated by the Loan Documents
and the repayment of Existing Indebtedness.

 

“Transactions” means the transactions contemplated by the Loan Documents,
including without limitation, (i) the execution and delivery of the Loan
Documents, the creation of the Liens pursuant to the Collateral Documents and
the initial Credit Extensions on the Closing Date, (ii) the repayment of
Existing Indebtedness, and (iii) the payment of Transaction Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.



 - 62 - 

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (or such later
version thereof as may be in effect at the time of issuance).

 

“Ultimate Parent” means Franchise Group, Inc., a Delaware corporation.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.04(c)(i).

 

“Vitamin Holdings” means Valor Acquisition, LLC, a Delaware limited liability
company.

 

“Vitamin Intermediate Parent” means Franchise Group Newco V, LLC, a Delaware
limited liability company.

 

“Vitamin Top Parent” means Franchise Group Intermediate V, LLC, a Delaware
limited liability company.

 

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares or other nominal
issuance in order to comply with local laws) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person, and (b) any
partnership, association, joint venture, limited liability company, or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a 100% equity interest at such time. Notwithstanding the foregoing,
Liberty/Revolution Top Parent shall be deemed a Wholly Owned Subsidiary of the
Borrower so long as the only equity interests of Liberty/Revolution Top Parent
that are not owned by the Borrower (or another Wholly Owned Subsidiary of the
Borrower) are the Equity Grant.

 

“Wingspire Capital” means Wingspire Capital LLC.

 

“Wingspire Capital Fee Letter” means the fee letter, dated as of the Closing
Date, by and between the Lead Borrower and Wingspire Capital, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

“Workers Comp L/C” means that certain letter of credit number 777020160611-L
issued on May 28, 2020 (as amended or replaced by a new or additional letter of
credit from time to time) by Standard Chartered Bank for the benefit of ACE
American Insurance Company and certain other beneficiaries thereof.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02            Accounting and Other Terms.

 - 63 - 

 



(a)                All accounting terms not specifically defined herein shall be
construed in accordance with GAAP; provided, that if Lead Borrower notifies
Administrative Agent that Lead Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Administrative Agent notifies Lead Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such Accounting Change or in
the application thereof, then Administrative Agent and Lead Borrower agree that
they will negotiate in good faith amendments to the provisions of this Agreement
that are directly affected by such Accounting Change with the intent of having
the respective positions of Lenders and Lead Borrower after such Accounting
Change conform as nearly as possible to their respective positions immediately
before such Accounting Change took effect and, until any such amendments have
been agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Notwithstanding anything to the contrary contained herein,
all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards Board’s
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.

 

(b)                Any terms used in this Agreement that are defined in the UCC
shall be construed and defined as set forth in the UCC as in effect from time to
time in the State of New York unless otherwise defined herein; provided, that to
the extent that the UCC is used to define any term herein and such term is
defined differently in different Articles of the UCC, the definition of such
term contained in Article 9 of the UCC shall govern.

 

(c)                All terms used in this Agreement which are defined in
Article 8 or Article 9 of the UCC as in effect from time to time in the State of
New York and which are not otherwise defined herein shall have the same meanings
herein as set forth therein; provided, that terms used herein which are defined
in the UCC as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as Administrative Agent may otherwise determine.

 

Section 1.03            Construction. Unless the context of this Agreement or
any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Notwithstanding anything in
the Agreement to the contrary, (y) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives
thereunder or issued in connection therewith and (z) all requests, rules,
guidelines, or directives concerning capital adequacy promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority), or the United States or foreign regulatory
authorities shall, in each case, be deemed to be enacted, adopted, issued,
phased in, or effective after the date of this Agreement regardless of the date
enacted, adopted, issued, phased in, or effective.

 - 64 - 

 



Section 1.04            Time References. Unless the context of this Agreement or
any other Loan Document clearly requires otherwise, all references to time of
day refer to Eastern standard time or Eastern daylight saving time, as in effect
in New York, New York on such day. For purposes of the computation of a period
of time from a specified date to a later specified date, unless otherwise
expressly provided, the word “from” means “from and including” and the words
“to” and “until” each means “to and including;” provided, that with respect to
computation of fees or interest payable to any Credit Party, such period shall
in any event consist of at least one full day.

 

Section 1.05            Fiscal Periods. Unless the context of this Agreement or
any other Loan Document clearly requires otherwise, all references to a fiscal
month, Fiscal Quarter or Fiscal Year ending on a certain date shall be deemed to
refer to the fiscal month, Fiscal Quarter or Fiscal Year, respectively, ending
on or closest to such date; provided that this Section 1.05 shall not apply to
any references to fiscal months, fiscal quarters or fiscal years that are
expressly stated to relate to any Person other than a Loan Party.

 

Section 1.06            Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g.,
a “LIBOR Revolving Loan”). Borrowings may also be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or
by Class and Type (e.g., a “LIBOR Revolving Borrowing”).

 

Section 1.07            Interest; LIBOR Notification. The interest rate on LIBOR
Loans is determined by reference to the LIBOR Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that, in the future, the London
interbank offered rate may become unavailable or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Section 2.15, an alternative rate of
interest may be selected and implemented in accordance with the mechanism
contained in such Section. The Administrative Agent does not warrant or accept
responsibility for, nor shall the Administrative Agent have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto or replacement rate thereof, including, without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.15, will be similar to, or produce the same value or
economic equivalence of, the LIBOR Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

 

Section 1.08            Divisions. For all purposes under the Loan Documents, in
connection with Division: (a) if any asset, right, obligation or liability of
any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Capital Stock at such time.



 - 65 - 

 

ARTICLE II

LOANS

 

Section 2.01            Revolving Commitments. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Revolving Lender agrees, severally and not jointly, to make
Revolving Loans to the Borrowers in Dollars from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment
(except to the extent consented to by all Lenders in accordance with the express
provisions of Section 2.02(h)), (ii) the Total Revolving Outstandings (other
than any Overadvances and Protective Advances to the extent permitted hereunder)
exceeding the Line Cap, or (iii) the Total Revolving Outstandings exceeding the
Revolving Credit Maximum Amount (except to the extent consented to by all
Lenders in accordance with the express provisions of Section 2.02(h)). Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans. Revolving Loans
may be ABR Loans or LIBOR Loans, as further provided herein.

 

Section 2.02            Borrowings, Conversions and Continuations of Loans.

 

(a)                Each Borrowing (other than a Swingline Borrowing which shall
be made in accordance with Section 2.03, an L/C Borrowing which shall be made in
accordance with Section 2.04 and an Overadvance or Protective Advance which
shall be made in accordance with Section 2.02(h)), each conversion of Loans from
one Type to the other, and each continuation of LIBOR Loans shall be made upon
the Lead Borrower’s irrevocable notice, to the Administrative Agent, which may
be given by telephone. Each such notice must be made in writing (or in the case
of telephonic notice, promptly confirmed in writing) substantially in the form
of a Committed Loan Notice appropriately completed and signed by an Authorized
Officer of the Borrower and received by the Administrative Agent (i) in the case
of an ABR Borrowing, not later than 11:00 a.m. on the date of the proposed
Borrowing, or (ii) in the case of any other Borrowing, not later than 11:00 a.m.
three (3) Business Days before the date of the proposed Borrowing (or in each
case, such later date or time as each of the Administrative Agent and each
Lender may agree to in its sole discretion).

 

(b)                Each Borrowing (other than an Overadvance or Protective
Advance) or conversion of LIBOR Loans shall be in a principal amount of the
Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (A) whether the Lead Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of LIBOR Loans, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the Class and principal amount of Loans to
be borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (E) if applicable, the duration of the
Interest Period with respect thereto which shall be a period contemplated by the
definition of the term “Interest Period”, and (F) the location and number of the
Borrowers’ (or any Borrower’s) account to which funds are to be disbursed, which
shall comply with the requirements of this Section 2.02. Notwithstanding
anything in this Agreement to the contrary, if the Lead Borrower:

 

(i)                 requests a Borrowing of, conversion to, or continuation of
LIBOR Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month; and



 - 66 - 

 

(ii)               fails to specify a Type of Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, continued as, or converted to, ABR Loans.

For avoidance of doubt, the Borrowers and Lenders acknowledge and agree that any
conversion or continuation of an existing Loan shall be deemed to be a
continuation of that Loan with a converted interest rate methodology and not a
new Loan. Any automatic conversion or continuation as provided above shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Loans.

 

(c)                Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage of the applicable Class of Loans, and if no timely
notice of a conversion or continuation is provided by the Lead Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion or continuation described in Section 2.02(b). In the case
of each Borrowing, each Appropriate Lender shall make (or cause its Applicable
Lending Office to make) the amount of its Loan available to the Administrative
Agent, by transfer in immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction or waiver of the applicable
conditions set forth in Section 3.02 (and, if such Borrowing is the initial
Credit Extension, Section 3.01), the Administrative Agent shall make all funds
so received available to the Borrowers (or any of them) in like funds as
received by transfer to the account of the Borrowers (or any of them) designated
in the Committed Loan Notice the amount of such funds; provided that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Lead Borrower, there are Swingline Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied first, to the payment in full of any
such L/C Borrowings, second, to the payment in full of any such Swingline Loans,
and third, to the Borrowers as provided above.

 

(d)                Except as otherwise provided herein, a LIBOR Loan may be
continued or converted only on the last day of an Interest Period for such Loan
unless the Borrowers pay the amount due, if any, under Section 2.17 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that (i) no Loans may
be requested as, converted to or continued as LIBOR Loans and (ii) unless
repaid, each LIBOR Loan be converted to an ABR Loan at the end of the Interest
Period applicable thereto.

 

(e)                The Administrative Agent shall promptly notify the Lead
Borrower and the Appropriate Lenders of the interest rate applicable to any
Interest Period for LIBOR Loans upon determination of such interest rate. The
determination of the Adjusted LIBOR Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

 

(f)                 Anything in clauses (a) through (d) above to the contrary
notwithstanding, after giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect at any time for
all Borrowings of LIBOR Loans.

 

(g)                The failure of any Appropriate Lender to make any Loan
required to be made by it shall not relieve any other Appropriate Lender of its
obligations hereunder, provided that the Commitments of the Lenders are several,
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. All Borrowings made on the Closing Date must be made as ABR
Borrowings unless the Lead Borrower shall have given a Committed Loan Notice
requesting a LIBOR Borrowing and provided an indemnity letter in form and
substance satisfactory to the Administrative Agent extending the benefits of
Section 2.17 to the Appropriate Lenders in respect of such Borrowings.



 - 67 - 

 

(h)                Notwithstanding anything herein to the contrary, the
Administrative Agent (acting in its capacity as the Swingline Lender, whether or
not the Administrative Agent is otherwise the Swingline Lender) may, in its sole
discretion and without any obligation to do so, make Swingline Loans to or on
behalf of the Borrowers (or any of them) in Dollars from time to time through
the Maturity Date (i) at the request of Lead Borrower (such Swingline Loan or
Swingline Loans being herein referred to individually as an “Overadvance” and
collectively, as “Overadvances”) and/or (ii) at any time if, in the case of this
clause (ii), the Administrative Agent, in its Permitted Discretion, deems that
such Loans are necessary or desirable (A) to protect all or any portion of the
Collateral, (B) to enhance the likelihood, or maximize the amount of, repayment
of the Loans and the other Secured Obligations, or (C) to pay any other amount
chargeable to the Borrowers pursuant to this Agreement (such Swingline Loan or
Swingline Loans being herein referred to individually as a “Protective Advance”
and collectively, as “Protective Advances”), in each case of the foregoing
clauses (i) and (ii) regardless of whether the conditions precedent set forth in
Section 3.02 may be satisfied with respect to such Borrowing; provided, however,
that (w) the aggregate amount of Overadvances and Protective Advances
outstanding at any time shall not exceed the lesser of (1) 10% of the Borrowing
Base or (2) $12,500,000, (x) unless otherwise consented to by Required Lenders,
and notwithstanding anything in Section 2.03 to the contrary, each Overadvance
or Protective Advance shall not individually be outstanding for more than sixty
(60) consecutive days, (y) unless otherwise consented to by all Lenders, no
Overadvances or Protective Advances shall be permitted to the extent that
Overadvances or Protective Advances would cause the Total Revolving Outstandings
to exceed the Revolving Credit Maximum Amount, and (z) any Initial Lender or the
Required Lenders may at any time revoke the Administrative Agent’s authority to
make further Overadvances (but not Protective Advances) by written notice to the
Administrative Agent (with a copy to Lead Borrower), which revocation shall
become effective prospectively upon the Administrative Agent’s receipt thereof.
The Administrative Agent may, in its sole discretion, require any permitted
Overadvance or Protective Advance to be made as Revolving Loans directly by the
Revolving Lenders in accordance with their respective Applicable Percentages.
All Overadvances and Protective Advances shall be repaid on demand, shall be
secured by the Collateral and shall bear interest as provided in this Agreement
for Swingline Loans or Revolving Loans, as the case may be, generally. For the
avoidance of doubt, each Revolving Lender shall automatically acquire a risk
participation in each such Overadvance and Protective Advance that is made as a
Swingline Loan to the same extent as each other Swingline Loan, and the
Administrative Agent (acting in its capacity as the Swingline Lender, whether or
not the Administrative Agent is otherwise the Swingline Lender) shall have the
right to refinance any such Overadvance or Protective Advance (by a Revolving
Borrowing or by requiring the funding of such risk participations) in accordance
with Section 2.03(c).

 

Section 2.03            Swingline Loans.

 

(a)                The Swingline. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth and upon the
agreements of the Revolving Lenders set forth in this Section 2.03, the
Swingline Lender may in its sole discretion and without any obligation to do so
make Swingline Loans to the Borrowers in Dollars from time to time on any
Business Day after the Closing Date through the seventh (7th) Business Day
preceding the Maturity Date; provided that after giving effect to each Swingline
Loan, (i) the aggregate Outstanding Amount of Swingline Loans (other than any
Overadvances and Protective Advances to the extent permitted hereunder) shall
not exceed the Swingline Sublimit, (ii) the Total Revolving Outstandings (other
than any Overadvances and Protective Advances to the extent permitted hereunder)
shall not exceed the Line Cap, and (iii) the Total Revolving Outstandings shall
not exceed the Revolving Credit Maximum Amount (except to the extent consented
to by all Lenders in accordance with Section 2.02(h)); provided, further, that
the Borrowers shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.03, prepay under Section 2.07, and reborrow under this Section 2.03.



 - 68 - 

 

(b)                Borrowing Procedures. Each Swingline Borrowing shall be made
upon the Lead Borrower’s irrevocable notice to the Swingline Lender, which may
be given by telephone. Each such notice must be received by the Swingline Lender
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, (ii) the requested borrowing date, which shall be a
Business Day and (iii) the maturity date of the requested Swingline Loan which
shall be not later than seven (7) Business Days after the making of such
Swingline Loan. Each such telephonic notice must be confirmed promptly by hand
delivery or facsimile (or transmitted by electronic communication, if
arrangements for doing so have been approved by the Swingline Lender and the
Administrative Agent) of a written Swingline Loan Notice to the Swingline Lender
and the Administrative Agent, appropriately completed and signed by an
Authorized Officer of the Lead Borrower. Promptly after receipt by the Swingline
Lender of any telephonic, hand delivered or facsimiled (or electronically
communicated, if arrangements for doing so have been approved by the Swingline
Lender and the Administrative Agent) Swingline Loan Notice, the Swingline Lender
will, if it is willing to make the requested Swingline Loan and provided that
all applicable conditions in Section 3.02 are satisfied or waived, not later
than 3:00 p.m. on the borrowing date specified in such Swingline Loan Notice,
make the amount of its Swingline Loan available to the Borrowers (or any of
them) by crediting the account of the Borrowers (or any of them) maintained with
the Swingline Lender and notify the Administrative Agent thereof in writing.

 

(c)                Refinancing of Swingline Loans.

 

(i)                 The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Lender make an ABR Revolving Loan in Dollars in an amount equal to
such Lender’s Applicable Percentage of the amount of Swingline Loans then
outstanding (or any portion thereof proposed to be refinanced as an ABR
Revolving Loan). Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of ABR Loans. The
Swingline Lender shall furnish the Lead Borrower with a copy of such Committed
Loan Notice promptly after delivery thereof to the Administrative Agent or the
Revolving Lenders. Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds in Dollars
for the account of the Swingline Lender at the Administrative Agent’s Payment
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.03(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made an ABR Revolving Loan to the
Borrowers in such amount and the Swingline Loans shall be deemed to have been
repaid in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

 

(ii)               If for any reason any Swingline Loan cannot be refinanced by
a Revolving Borrowing in accordance with Section 2.03(c)(i), the request for ABR
Revolving Loans submitted by the Swingline Lender as set forth therein shall be
deemed to be a request by the Swingline Lender that each of the Revolving
Lenders purchase for cash a risk participation in the relevant Swingline Loan in
Dollars, and each Revolving Lender hereby irrevocably and unconditionally agrees
to make such purchase in an amount equal to the product of such Lender’s
Applicable Percentage multiplied by the amount of such Swingline Loan. Each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.03(c)(i) shall be deemed payment in
respect of such participation.



 - 69 - 

 

(iii)             If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(i), the Swingline
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A certificate
of the Swingline Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)              Each Revolving Lender’s obligation to make Revolving Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any circumstance, provided that each Revolving Lender’s obligation to make
Revolving Loans (but not to purchase and fund risk participations in Swingline
Loans) pursuant to this Section 2.03(c) is subject to the conditions set forth
in Section 3.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrowers to repay Swingline Loans,
together with interest as provided herein.

 

(d)                Repayment of Participations.

 

(i)                 At any time after any Revolving Lender has purchased and
funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will promptly distribute to such Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded).

 

(ii)               If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 10.25
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand by the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender.

 

(e)                Interest for Account of Swingline Lender. Until each
Revolving Lender funds its ABR Revolving Loan or risk participation pursuant to
this Section 2.03 to refinance such Lender’s Applicable Percentage of any
Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swingline Lender.

 

(f)                 Payments Directly to Swingline Lender. The Borrowers shall
make all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender and the Swingline Lender shall notify the
Administrative Agent thereof.

 

Section 2.04            Letters of Credit.

 

(a)                The Letter of Credit Commitment.



 - 70 - 

 

(i)                 Subject to the terms and conditions hereof and of any
additional Letter of Credit Documents required by the applicable L/C Issuer and
relying upon the representations and warranties herein set forth (A) based upon
the agreements of the Revolving Lenders set forth in this Section 2.04, each
L/C Issuer agrees (1) from time to time on any Business Day during the
Availability Period to issue Letters of Credit denominated in Dollars for the
account of the Borrowers (provided that any Letter of Credit may be for the
joint account of the Borrowers and any Subsidiary of the Borrowers) and to amend
or renew Letters of Credit previously issued by it, in accordance with
Section 2.04(b), and (2) to honor conforming drafts under the Letters of Credit
and (B) the Revolving Lenders severally agree to participate in Letters of
Credit issued pursuant to this Section 2.04; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Revolving Lender shall be obligated to participate in any such
Letter of Credit, if immediately after giving effect to such L/C Credit
Extension, (w) the aggregate L/C Obligations would exceed the L/C Sublimit, (x)
the Revolving Exposure of any Revolving Lender would exceed such Lender’s
Revolving Commitment (except to the extent consented to by all Lenders in
accordance with the express provisions of Section 2.02(h)), (y) the Total
Revolving Outstandings (other than any Overadvances and Protective Advances to
the extent permitted hereunder) would exceed the Line Cap, or (z) the Total
Revolving Outstandings would exceed the Revolving Credit Maximum Amount (except
to the extent consented to by all Lenders in accordance with the express
provisions of Section 2.02(h)).

 

(ii)               Each L/C Issuer shall be under no obligation to issue any
Letter of Credit (and, in the case of clauses (B), (C) or (D) below, shall not
issue any Letter of Credit) if:

 

(A)             any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the date of this Agreement, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the date of this
Agreement (for which such L/C Issuer is not otherwise compensated hereunder);

 

(B)              subject to Section 2.04(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last renewal;

 

(C)              the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless arrangements satisfactory to
the L/C Issuer for the Backstopping of such Letter of Credit have been made
prior to the issuance thereof;

 

(D)             the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person, or in any
country that is a Sanctioned Entity or (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement;

 

(E)              the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit or any laws binding
upon such L/C Issuer;

 

(F)              the Letter of Credit is to be denominated in a currency other
than Dollars;

 

(G)             any Revolving Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrowers or such Defaulting Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.11(a)(iv)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or



 - 71 - 

 

(H)             the Letter of Credit is in an initial amount less than $25,000
(or such lesser amount as agreed to by such L/C Issuer and the Administrative
Agent).

 

(iii)             No L/C Issuer shall be under any obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.

 

(b)                Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(i)                 Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Lead Borrower hand delivered or sent by
facsimile (or transmitted by electronic communication, if arrangements for doing
so have been approved by the applicable L/C Issuer) to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of the
Lead Borrower. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 1:00 p.m. at
least three (3) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
applicable L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day), (B) the amount
thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, and (G) such
other matters as the applicable L/C Issuer may reasonably request. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (1) the Letter of Credit to be amended, (2) the
proposed date of amendment thereof (which shall be a Business Day), (3) the
nature of the proposed amendment, and (4) such other matters as the applicable
L/C Issuer may reasonably request.

 

(ii)               Subject to the terms and conditions set forth herein, the
applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of the Borrowers or enter into the applicable amendment, as the case
may be. Immediately upon the issuance of each Letter of Credit, each Revolving
Lender shall be deemed to have, and hereby irrevocably and unconditionally
agrees to, acquire from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to such Lender’s Applicable Percentage of
the aggregate amount available to be drawn under such Letter of Credit. Each
Revolving Lender acknowledges and agrees that its obligation to acquire risk
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.



 - 72 - 

 

(iii)             If the Lead Borrower so requests in any applicable Letter of
Credit Application, the applicable L/C Issuer shall agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
applicable L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Auto-Renewal
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Nonrenewal Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrowers shall not be required to
make a specific request to such L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the renewal of such Auto-Renewal Letter of Credit from time to time to an
expiry date not later than the Letter of Credit Expiration Date; provided that
such L/C Issuer shall not permit any such renewal if (A) such L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.04(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone, followed promptly in writing, or in writing) on or before the
day that is five (5) Business Days before the applicable Nonrenewal Notice Date
from the Administrative Agent or any Revolving Lender, as applicable, or the
Lead Borrower that one or more of the applicable conditions specified in
Section 3.02 is not then satisfied.

 

(iv)              Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the Lead
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                Drawings and Reimbursements; Funding of Participations.

 

(i)                 Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable L/C Issuer
shall notify promptly the Lead Borrower and the Administrative Agent thereof. On
the Business Day on which the Lead Borrower shall have received notice of any
payment by the applicable L/C Issuer under a Letter of Credit or, if the Lead
Borrower shall have received such notice later than 12:00 p.m. on any Business
Day, on the succeeding Business Day (such applicable Business Day, the “L/C
Honor Date”), the Borrowers shall (regardless of whether or not such Letter of
Credit shall be for the sole account of a Borrower or for the joint account of
more than one of the Borrowers or the Subsidiaries of the Borrowers) reimburse
such L/C Issuer through the Administrative Agent in an amount equal to such
drawing in Dollars. If the Borrowers fail to so reimburse the applicable
L/C Issuer on the L/C Honor Date (or if any such reimbursement payment is
required to be refunded to any Borrower for any reason), then (x) the Borrowers
shall be deemed to have requested a Borrowing of ABR Revolving Loans in the
amount of the unreimbursed portion of such drawing, and (y) the Administrative
Agent shall promptly notify each Revolving Lender of the L/C Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. Any notice given by any
L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice. For the avoidance of doubt, if any drawing occurs
under a Letter of Credit and such drawing is not reimbursed on the same day, the
Unreimbursed Amount of such drawing shall, without duplication, accrue interest
for each day until the date of reimbursement at (x) prior to the third (3rd)
Business Day following the L/C Honor Date, the rate per annum applicable to the
outstanding principal balance of ABR Revolving Loans pursuant to
Section 2.13(a), and (y) thereafter, a rate per annum equal to the Default Rate
applicable to the outstanding principal balance of ABR Revolving Loans.

 

(ii)               Each Revolving Lender (including the Revolving Lender acting
as the applicable L/C Issuer) shall upon any notice pursuant to
Section 2.04(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Payment
Office in an amount equal to its Applicable Percentage of any Unreimbursed
Amount in respect of a Letter of Credit in Dollars not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent. The
Administrative Agent shall remit the funds so received to the applicable
L/C Issuer, and may apply Cash Collateral provided for this purpose to such
Unreimbursed Amount.



 - 73 - 

 

(iii)             Each Revolving Lender that makes funds available pursuant to
Section 2.04(c)(ii) shall be deemed to have made an ABR Revolving Loan in
Dollars to the Borrowers in such amount, provided that in the event the
conditions for Revolving Borrowings set forth in Section 3.02 cannot be
satisfied (and have not been waived) (provided, that the Lead Borrower shall not
be required to deliver a Committed Loan Notice), then (A) the Borrowers shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
Dollars in the amount of the Unreimbursed Amount, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate, and (B) such Lender shall be deemed to have purchased a
participation in such L/C Borrowing in an amount equal to its Applicable
Percentage thereof (a “L/C Advance”).

 

(iv)              Until each Revolving Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.04(c) to reimburse the applicable
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Applicable Percentage of such amount shall be solely for the
account of the applicable L/C Issuer.

 

(v)                Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance; provided that
each Revolving Lender’s obligation to make Revolving Loans (but not
L/C Advances) pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 3.02 (other than delivery by the Lead Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrowers to reimburse the applicable L/C Issuer for the
amount of any payment made by the applicable L/C Issuer under any Letter of
Credit pursuant to the terms of this Agreement, together with interest as
provided herein.

 

(vi)              If any Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at the greater of the Federal Funds Effective Rate
and a rate determined by such L/C Issuer in accordance with banking industry
rules on interbank compensation. A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.04(c)(vi) shall be conclusive
absent manifest error.

 

(vii)            If, at any time after the applicable L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Lender
such Lender’s L/C Advance in respect of such payment in accordance with this
Section 2.04(c), the Administrative Agent receives for the account of such
Lender any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.



 - 74 - 

 

(viii)          If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to this Section 2.04(c) is
required to be returned under any of the circumstances described in
Section 10.25, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate.

 

(d)                Obligations Absolute. The obligation of the Borrowers to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                 any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;

 

(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)             any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)              any payment by the applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit, or any payment made by the
applicable L/C Issuer under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with (x) any proceeding under any Debtor Relief Law or (y) any
Bail-In Action;

 

(v)                any exchange, release or non-perfection of any Collateral, or
any release or amendment or waiver of or consent to departure from the Guaranty
or any other guarantee, for all or any of the Secured Obligations of any Loan
Party in respect of such Letter of Credit; or

 

(vi)              any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

provided that the foregoing shall not excuse the applicable L/C Issuer from
liability to the Borrowers to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are waived by the Borrowers to the extent permitted by applicable law) suffered
by the Borrowers that are caused by such L/C Issuer’s gross negligence or
willful misconduct when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.



 - 75 - 

 

(e)                Role of L/C Issuer. The Lenders and the Borrowers agree that,
in paying any drawing under a Letter of Credit, the applicable L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, any of its Related Parties nor any of the correspondents,
participants or assignees of such L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Required Lenders, (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. Each Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude such Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law, in equity,
or under any other agreement. None of the applicable L/C Issuer, any of its
Related Parties nor any of the correspondents, participants or assignees of such
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (iii) of this Section 2.04(e); provided that anything in
such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Borrowers, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrowers caused
by such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(f)                 Conflict with Letter of Credit Application. Notwithstanding
anything else to the contrary in any Letter of Credit Document (including any
Letter of Credit Application), in the event of any conflict between the terms
hereof and the terms of any such Letter of Credit Document, the terms hereof
shall control, provided that all non-conflicting terms of any such Letter of
Credit Document shall remain in full force and effect.

 

(g)                Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable L/C Issuer and the Lead Borrower
when a Letter of Credit is issued (including any such agreement applicable to
the Existing Letter of Credit), (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit. Notwithstanding the foregoing, the applicable
L/C Issuer shall not be responsible to any Loan Party for, and the applicable
L/C Issuer’s rights and remedies against any such Loan Party shall not be
impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(h)                Addition of L/C Issuer. A Revolving Lender acceptable to the
Lead Borrower and the Administrative Agent may become an additional L/C Issuer
hereunder pursuant to a written agreement among the Lead Borrower, the
Administrative Agent and such Lender. The Administrative Agent shall notify the
Revolving Lenders of any such additional L/C Issuer.



 - 76 - 

 

(i)                 Existing Letter of Credit. On the Closing Date, (i) the
Existing Letter of Credit shall be automatically and without further action by
the parties thereto deemed converted into a Letter of Credit under this
Agreement and subject to the provisions hereof as if such Existing Letter of
Credit had been issued on the Closing Date by the applicable L/C Issuer, (ii)
such Existing Letter of Credit shall be included in the calculation of L/C
Obligations and Revolving Exposure, (iii) the issuer thereof shall be deemed to
be the L/C Issuer with respect to such Existing Letter of Credit and (iv) all
liabilities of the Borrowers and the other Loan Parties with respect to such
Existing Letter of Credit shall constitute Obligations.

 

Section 2.05            Termination and Reduction of Commitments.

 

(a)                Unless previously terminated, the Revolving Commitments shall
terminate on the last day of the Availability Period.

 

(b)                The Borrowers may at any time terminate, or from time to time
reduce, the Revolving Commitments, provided that (i) the Borrowers may not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment or repayment of Loans permitted or required under this
Agreement, the Total Revolving Outstandings would exceed the Line Cap, (ii) each
such reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or, if less, the
remaining amount of such Commitments), and (iii) any reduction of the Revolving
Commitments to an amount below the L/C Sublimit or the Swingline Sublimit shall
automatically reduce the L/C Sublimit or the Swingline Sublimit, as applicable,
on a Dollar for Dollar basis.

 

(c)                The Lead Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section 2.05 at least three (3) Business Days prior to the effective date of
such termination or reduction (or in each case, such later date as each of the
Administrative Agent and each Lender may agree to in its sole discretion),
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Lead Borrower pursuant to
this Section 2.05 shall be irrevocable, provided that a notice of termination of
such Commitments may state that such notice is conditioned upon the
effectiveness of any other transaction, in which case such notice may be revoked
or the effective date of the termination or reduction of the Commitments
specified in such notice may be delayed by the Lead Borrower (by written notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied, subject to the Borrowers’ obligation to indemnify
the Lenders pursuant to Section 2.17. Each reduction, and any termination, of
the Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Revolving Lenders in accordance with their
respective Revolving Commitments.

 

Section 2.06            Repayment of Loans; Evidence of Debt.

 

(a)                Payment at Maturity. The Borrowers hereby unconditionally
promise to pay (i) to the Administrative Agent for the account of each Revolving
Lender the then unpaid principal amount of each Revolving Loan together with all
accrued interest thereon on the earlier of the Maturity Date and, if different,
the date of the termination of the Revolving Commitments in accordance with the
provisions of this Agreement, and (ii) to the Swingline Lender the then unpaid
(provided, for avoidance of doubt, that any Swingline Loans that shall have been
refinanced as ABR Revolving Loans shall not be considered unpaid Swingline Loans
for purposes hereof) principal amount of each Swingline Loan together with all
accrued interest thereon on the earliest of (A) the maturity date selected by
the Lead Borrower for such Swingline Loan, (B) the Maturity Date and (C) the
date of the termination of the Revolving Commitments in accordance with the
provisions of this Agreement.



 - 77 - 

 

(b)                Notes. Any Lender may request through the Administrative
Agent that Loans made by it be evidenced by a promissory note. In such event,
the Borrowers shall execute and deliver (i) in the case of a Revolving Lender, a
Revolving Loan Note, and (ii) in the case of the Swingline Lender, a Swingline
Loan Note. In addition, if requested by a Lender, its Note may be made payable
to such Lender and its registered assigns in which case all Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.06) be represented by one or more Notes in like form
payable to the order of the payee named therein and its registered assigns.

 

(c)                Lender Records. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan owing to such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(d)                Register. Entries made in good faith by the Administrative
Agent in the Register pursuant to Section 10.06, and by each Lender in its
account or accounts pursuant to Section 2.06(c), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrowers under this Agreement.

 

Section 2.07            Voluntary Prepayments.

 

(a)                The Borrowers may, upon written notice from the Lead Borrower
to the Administrative Agent, at any time and from time to time, voluntarily
prepay any Borrowing of any Class (other than Swingline Loans, the prepayment of
which is governed by clause (b) of this Section 2.07) in whole or in part
without premium or penalty (except as set forth in Section 2.17)), provided that
such notice must be received by the Administrative Agent not later than 1:00
p.m. (1) three (3) Business Days prior to any date of prepayment of a LIBOR
Borrowing and (2) on the date of prepayment of an ABR Borrowing (or in each
case, on such later date or time as each of the Administrative Agent and each
Lender may agree to in its sole discretion). Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
provided that a notice of prepayment may state that such notice is conditioned
upon the effectiveness of any other transaction, in which case such notice may
be revoked or the effective date of the prepayment date specified in such notice
may be delayed by the Lead Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied subject to the Borrowers’ obligation to indemnify the Lenders pursuant
to Section 2.17.

 

(b)                The Borrowers may, upon written notice from the Lead Borrower
to the Swingline Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

Section 2.08            Mandatory Prepayments.



 - 78 - 

 

(a)                Asset Sales. No later than the fifth Business Day following
the date of receipt by any Loan Party or any of its Subsidiaries of any Net
Proceeds from Asset Sales (other than (x) any Asset Sale of the type described
in Section 6.09(a) through Section 6.09(d) or Section 6.09(f) through Section
6.09(p) and (y) any Net Proceeds that constitute Term Priority Collateral to the
extent such Net Proceeds are required to be applied, and are actually applied,
to prepay the Term Obligations pursuant to the Term Credit Agreement), the
Borrowers shall prepay the Obligations as set forth in Section 2.08(h) in an
aggregate amount equal to such Net Proceeds; provided, that so long as (i) no
Default or Event of Default shall have occurred and be continuing as of the date
of such Asset Sale, (ii) Lead Borrower has delivered Administrative Agent prior
written notice of Lead Borrower’s intention to apply such monies (the
“Reinvestment Amounts”) to the costs of replacement of the properties or assets
that are the subject of such sale or disposition or the cost of purchase or
construction of other assets useful in the business of the Loan Parties or their
Subsidiaries reinvested within twelve (12) months (or within eighteen (18)
months following receipt thereof if a contractual commitment to reinvest is
entered into within twelve (12) months following receipt thereof), following the
date of such Asset Sale, (iii) the monies are held in a Deposit Account in which
Administrative Agent has a perfected First Priority security interest, and (iv)
the Loan Parties and their Subsidiaries complete such replacement, purchase, or
construction within 12 months after the initial receipt of such monies (or
within eighteen (18) months following receipt thereof if a contractual
commitment to reinvest is entered into within twelve (12) months following
receipt thereof), the Loan Parties and their Subsidiaries shall have the option
to apply such monies, in an aggregate amount not to exceed $1,250,000 in any
Fiscal Year, so long as no Default or Event of Default shall have occurred and
be continuing, to the costs of replacement of the assets that are the subject of
such sale or disposition or the costs of purchase or construction of other
assets useful in the business of the Loan Parties and their Subsidiaries unless
and to the extent that such applicable period shall have expired without such
replacement, purchase, or construction being made or completed, in which case,
any amounts remaining in the cash collateral account shall be paid to
Administrative Agent and applied in accordance with Section 2.08(h); provided
further that, notwithstanding the foregoing proviso, all Net Proceeds from
Refranchising Activity, any disposition of any of the Existing Businesses or a
majority of the Capital Stock of any of the Existing Businesses or any store
liquidation (other than any Net Proceeds that constitute Term Priority
Collateral to the extent such Net Proceeds are required to be applied, and are
actually applied, to prepay the Term Obligations pursuant to the Term Credit
Agreement) shall be applied in accordance with Section 2.08(h). Nothing
contained in this Section 2.08(a) shall permit the Loan Parties or any of their
Subsidiaries (other than the Excluded Entities) to sell or otherwise dispose of
any assets other than in accordance with Section 6.09.

 

(b)                Insurance/Condemnation Proceeds. No later than the fifth
Business Day following the date of receipt by any Loan Party or any of its
Subsidiaries, or the Administrative Agent as loss payee, of any Net Proceeds
from insurance or any condemnation, taking, or other casualty (other than any
Net Proceeds that constitute Term Priority Collateral to the extent such Net
Proceeds are required to be applied, and are actually applied, to prepay the
Term Obligations pursuant to the Term Credit Agreement), the Borrowers shall
prepay the Obligations as set forth in Section 2.08(h) in an aggregate amount
equal to such Net Proceeds; provided, that (i) so long as no Default or Event of
Default shall have occurred and be continuing, (ii) Lead Borrower has delivered
Administrative Agent prior written notice of Lead Borrower’s intention to apply
the Reinvestment Amounts to the costs of replacement of the properties or assets
that are the subject of such condemnation, taking, or other casualty or the cost
of purchase or construction of other assets useful in the business of the Loan
Parties or their Subsidiaries reinvested within twelve (12) months (or within 18
(eighteen) months following receipt thereof if a contractual commitment to
reinvest is entered into within twelve (12) months following receipt thereof)
following the date of the receipt of such Net Proceeds, (iii) the monies are
held in a Deposit Account in which Administrative Agent has a perfected First
Priority security interest, and (iv) the Loan Parties and their Subsidiaries
complete such replacement, purchase, or construction within twelve (12) months
after the initial receipt of such monies (or within eighteen (18) months
following receipt thereof if a contractual commitment to reinvest is entered
into within twelve (12) months following receipt thereof), the Loan Parties and
their Subsidiaries shall have the option to apply such monies, in an aggregate
amount not to exceed $2,500,000 in any Fiscal Year, to the costs of replacement
of the assets that are the subject of such condemnation, taking, or other
casualty or the costs of purchase or construction of other assets useful in the
business of the Loan Parties and their Subsidiaries unless and to the extent
that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the cash collateral account shall be paid to Administrative Agent
and applied in accordance with Section 2.08(h).

 - 79 - 

 



(c)                [Reserved].

 

(d)                Issuance of Debt. On the date of receipt by any Loan Party of
any Cash proceeds from the incurrence of any Indebtedness of any Loan Party
(other than with respect to any Indebtedness permitted to be incurred pursuant
to Section 6.01), the Borrowers shall prepay the Obligations as set forth in
Section 2.08(h) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, paid to non-Affiliates, including reasonable
legal fees and expenses.

 

(e)                Extraordinary Receipts and Refranchising. On the date of
receipt by any Loan Party or any of its Subsidiaries of (i) any Extraordinary
Receipts (other than any Extraordinary Receipts that constitute Term Priority
Collateral to the extent such Extraordinary Receipts are required to be applied,
and are actually applied, to prepay the Term Obligations pursuant to the Term
Credit Agreement) or (ii) any Net Proceeds attributable to any Refranchising
Activity by a Loan Party or any of its Subsidiaries (other than any Net Proceeds
that constitute Term Priority Collateral to the extent such Net Proceeds are
required to be applied, and are actually applied, to prepay the Term Obligations
pursuant to the Term Credit Agreement), the Borrowers shall prepay the
Obligations as set forth in Section 2.08(h) in the amount of such Extraordinary
Receipts or Net Proceeds, as applicable.

 

(f)                 Excluded Entity Limitations. Notwithstanding anything to the
contrary in this Agreement, mandatory prepayments from Excluded Entities’ Net
Proceeds or Extraordinary Receipts shall not be required to the extent the loan
documentation governing Indebtedness for borrowed money of such Excluded
Entities restricts either the prepayment of the Obligations with such Net
Proceeds or Extraordinary Receipts or the distribution or transfer of such Net
Proceeds or Extraordinary Receipts to Loan Parties to enable the Loan Parties to
prepay the Obligations, and any such restriction was not entered into in
contemplation of the relevant transaction.

 

(g)                Notice of Mandatory Prepayments; Prepayment Certificate. Lead
Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under Sections 2.08(a) through 2.08(e) (or, to the extent
practicable, at least two (2) Business Days in advance of such prepayment), a
certificate of an Authorized Officer of the Lead Borrower demonstrating the
calculation of the amount of the applicable net proceeds and the prepayment to
be made with respect thereto. In the event that the actual amount received
exceeded the amount set forth in such certificate, the Borrowers shall promptly
make an additional prepayment of the Obligations, and Lead Borrower shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer of the Lead Borrower demonstrating the derivation of such
excess.

 

(h)                Application of Prepayments of Obligations. Each mandatory
prepayment required to be made pursuant to Sections 2.08(a) through 2.08(e)
shall be applied first, to the prepayment of the Revolving Loans and Swingline
Loans until paid in full, and second, to Cash Collateralize the L/C Obligations
in an amount equal to the Minimum Collateral Amount with respect thereto, in
each case, without a permanent reduction of the Commitments. If all such amounts
shall have been prepaid or funded in full, and all accrued and unpaid Secured
Obligations (other than any Secured Obligations not yet due) constituting fees,
indemnities, expenses and other amounts payable to the Credit Parties have been
paid in full, then any excess may be retained by, or otherwise shall be returned
to, the Borrowers.



 - 80 - 

 

(i)                 Excess Borrowings. If, at any time, for any reason (i) the
Total Revolving Outstandings (other than any Overadvances and Protective
Advances to the extent permitted hereunder) at such time exceed the Line Cap
then in effect, (ii) the Total Revolving Outstandings at such time exceed the
Revolving Credit Maximum Amount at such time (except to the extent consented to
by all Lenders in accordance with Section 2.02(h)), or (iii) the Total Revolving
Outstandings at such time exceed the amount then permitted to be outstanding
under Section 6.08, then in any such case the Borrowers shall immediately prepay
Revolving Loans and Swingline Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess.

 

(j)                 Excess Cash Balance. In the event that the aggregate balance
of the ABL Loan Parties’ disbursement and operating deposit accounts (other than
Excluded Accounts) exceeds $50,000,000 on any Business Day, then the Borrowers
shall immediately prepay Revolving Loans and Swingline Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.

 

Section 2.09            Payments Generally; Administrative Agent’s Clawback.

 

(a)                General. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal
of Loans, L/C Borrowings, interest or fees, or of amounts payable under
Sections 2.16, 2.17, 2.18, 10.02 or 10.03, or otherwise) prior to 12:00 noon on
the date when due, in immediately available funds. In furtherance of the
foregoing, during the continuance of an Event of Default, the Borrowers hereby
irrevocably authorize the Administrative Agent, in the Administrative Agent’s
sole discretion, to request on behalf of the Borrowers (or any of them),
Revolving Loans (which shall be ABR Loans) or Swingline Loans, in an amount
sufficient to pay all principal, L/C Borrowings, interest, fees, or other
amounts from time to time due and payable by any Loan Party to any Credit Party
hereunder or under any other Loan Document that are not paid when due (after
giving effect to any grace and cure periods). All payments to be made by a Loan
Party hereunder shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent’s Payment Office, except
payments to be made to any L/C Issuer or the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.16, 2.17, 2.18,
10.02 or 10.03, shall be made directly to the Persons entitled thereto (except
as otherwise set forth in such Sections). The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

(b)                Pro Rata Treatment. Except as otherwise provided in this
Section 2.09 and as otherwise required under Section 2.16(e), each Borrowing,
each payment or prepayment of principal of any Borrowing, each payment of
interest on the Loans, each payment of fees, each reduction of the Commitments
and each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Appropriate Lenders
in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans of the applicable
Class). Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole Dollar amount.

 - 81 - 

 



(c)                Administrative Agent’s Clawback

 

(i)                 Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender (x) in
the case of ABR Borrowings, two hours prior to the proposed time of such
Borrowing and (y) otherwise, prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 and
may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
Appropriate Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, and
(B) in the case of a payment to be made by the Borrowers, the interest rate
applicable to ABR Loans. If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)               Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any L/C Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such
L/C Issuer, as the case may be, the amount due. In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or such L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(iii)             Notice by Administrative Agent. A notice from the
Administrative Agent to any Lender or the Lead Borrower with respect to any
amount owing under this paragraph (c) shall be conclusive, absent manifest
error.

 

(d)                Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans and purchase participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 10.03(b) are
several and not joint. The failure of any Lender to make any Loan or purchase
participations in Letters of Credit and Swingline Loans or make any payment
under Section 10.03(b) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation in Letters of Credit and Swingline Loans or to
make its payment under Section 10.03(b).



 - 82 - 

 

(e)                Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the borrowing of Loans set forth in Article III are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(f)                 Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)                Insufficient Payment. Subject to the provisions of
Article VIII, whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Credit Parties under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Administrative Agent
(i) first, towards payment of all fees and expenses due to the Administrative
Agent under the Loan Documents, (ii) second, towards payment of all expenses
then due hereunder, ratably among the parties entitled thereto in accordance
herewith, (iii) third, towards payment of interest, fees and commissions then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest, fees and commissions then due to such parties, and (iv)
fourth, towards payment of principal of Loans and unreimbursed L/C Borrowings
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal of Loans and unreimbursed L/C Borrowings then due
to such parties.

 

(h)                Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then
such Lender shall (x) notify the Administrative Agent of such fact, and (y)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)                 if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

(ii)               the provisions of this paragraph shall not be construed to
apply to (x) any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in L/C Disbursements to any assignee or
participant.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 - 83 - 

 



Section 2.10            Defaulting Lenders.

 

(a)                Defaulting Lender Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.04 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.11; fourth, as the Lead
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Lead
Borrower, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each
L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.11; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, any L/C Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrowers (or any of
them) as a result of any judgment of a court of competent jurisdiction obtained
by the Borrowers (or any of them) against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
applicable Commitments without giving effect to Section 2.10(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.10(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)             Certain Fees.

 

(A)             No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 - 84 - 

 



(B)              Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.11.

 

(C)              With respect to any L/C Participation Fees not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to any L/C Issuer and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)              Reallocation of Participations to Reduce Fronting Exposure. If
any L/C Obligations or Swingline Loans are outstanding at the time such Lender
becomes a Defaulting Lender, then all or any part of the Swingline Exposure and
L/C Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                Cash Collateral, Repayment of Swingline Loans. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize each L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.11.

 

(b)                Defaulting Lender Cure. If the Lead Borrower, the
Administrative Agent, the Swingline Lender and each L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the Credit Facility
(without giving effect to Section 2.10(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.



 - 85 - 

 

(c)                New Swingline Loans/Letters of Credit. So long as any Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no L/C Issuer shall
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Section 2.11            Cash Collateral.

 

(a)                Certain Credit Support Events. The Borrowers shall provide
Cash Collateral to any applicable L/C Issuer:

 

(i)                 if such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, within two (2) Business Days following any request by the
Administrative Agent or such L/C Issuer, in an amount not less than the Minimum
Collateral Amount of such L/C Borrowing,

 

(ii)               if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, immediately (without the
necessity of any request), in an amount not less than the Minimum Collateral
Amount of such L/C Obligation,

 

(iii)             if the Borrowers shall be required to provide Cash Collateral
pursuant to Section 8.01, immediately upon any request by the Administrative
Agent or such L/C Issuer, in an amount not less than the Minimum Collateral
Amount of all L/C Obligations, and

 

(iv)              if there shall exist a Defaulting Lender, within two (2)
Business Days following any request by the Administrative Agent or such
L/C Issuer, in an amount not less than the Minimum Collateral Amount of the
Fronting Exposure of such L/C Issuer with respect to such Defaulting Lender.

 

(b)                Grant of Security Interest. As security for the obligations
to which such Cash Collateral may be applied pursuant to Section 2.11(c), (i)
the Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuers and the Lenders, and agrees to maintain, a First Priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, and (ii) to the extent provided by any Defaulting Lender, such
Defaulting Lender hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuers and the Lenders, and agrees to maintain, a First Priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing. Borrower shall enter into documentation reasonably satisfactory
to the Administrative Agent as may be requested in connection with the above
described grant of security. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuers as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrowers will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts (which shall not be required to be interest-bearing) at
Citizens Bank. The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 - 86 - 

 



(c)                Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this
Section 2.11 or Sections 2.04, 2.08 or 8.01 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(c)(vii))) or (ii) the determination by the Administrative Agent
and the applicable L/C Issuer that there exists excess Cash Collateral; provided
that, subject to this Section 2.11, the Person providing Cash Collateral and
such L/C Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

Section 2.12            Incremental Commitments.

 

(a)                The Borrowers may, from time to time, request additional
Revolving Commitments (collectively, “Incremental Commitments”) from the Lenders
(in the sole discretion of such Lenders) or, if such Lenders have declined to
issue the full amount of the requested Incremental Commitments pursuant to the
provisions set forth in this clause (a), one or more Eligible Assignees who will
become Lenders, in an aggregate principal amount of up to $30,000,000 provided
that at the time of the incurrence of such Incremental Commitments and
immediately after giving effect thereto and to the use of the proceeds thereof,
no Default shall have occurred and be continuing or would result therefrom;
provided, further, that (1) each such person, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent, the L/C Issuers
and the Swingline Lender (which approvals shall not be unreasonably withheld,
conditioned or delayed) and (2) during the term of this Agreement, Incremental
Commitments shall only be provided on two (2) occasions. To request Incremental
Commitments, the Lead Borrower shall first submit a notice to the Administrative
Agent (to be promptly distributed by the Administrative Agent to the Lenders)
setting forth (i) the amount of the Incremental Commitments being requested
(which shall be in minimum increments of $2,500,000 and a minimum amount of
$10,000,000), and (ii) the date on which such Incremental Commitments are
requested to become effective (which shall not be less than ten (10) Business
Days nor more than sixty (60) calendar days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Each Lender shall have
ten (10) Business Days to notify the Administrative Agent of up to what amount
(if any) of Incremental Commitments it would be willing to provide (including
any amounts it would be willing to provide above the portion of the Incremental
Commitments that is proportional to its Applicable Percentage of the Revolving
Commitments) (provided, that any Lender may elect to provide such Incremental
Commitments through one or more Affiliates and Approved Funds of such Lender,
subject to, if such Affiliates or Approved Funds are not already Lenders
hereunder, the approval of the Administrative Agent, the L/C Issuers and the
Swingline Lender (which approvals shall not be unreasonably withheld,
conditioned or delayed)) (provided, further, that a failure by a Lender to
provide such a notice to the Administrative Agent within such ten (10) Business
Day period shall be deemed to mean that such Lender does not agree to provide
Incremental Commitments). Promptly (and in any event within one (1) Business
Day) after such ten (10) Business Day period (or earlier, in the Administrative
Agent’s discretion, if responses from all Lenders have been received by the
Administrative Agent), the Administrative Agent shall notify the Lead Borrower
of the aggregate amount of Incremental Commitments that the Lenders have agreed
to provide (capped at the maximum amount of Incremental Commitments requested by
the Lead Borrower). If there is any shortfall between the amount of Incremental
Commitments requested by the Lead Borrower and the aggregate amount of
Incremental Commitments the Lenders agreed to provide, the Lead Borrower may (x)
reduce the amount of Incremental Commitments requested by it by notice to the
Administrative Agent (subject to the minimum amount and minimum increments set
forth above) and/or (y) after allocating additional Incremental Commitments to
those Lenders who have offered to provide such additional amounts pursuant to
the preceding sentence, seek out one or more Eligible Assignees (or one or more
existing Lenders) to provide the shortfall amount of such Incremental
Commitments and notify the Administrative Agent thereof (provided, that the
approval of the Administrative Agent, the L/C Issuers and the Swingline Lender
(which approvals shall not be unreasonably withheld, conditioned or delayed)
shall be required with respect to such Eligible Assignees that are not existing
Lenders) (provided, further, that the Lead Borrower may, by notice to the
Administrative Agent, extend the proposed effective date for such Incremental
Commitments as may be reasonably appropriate to accommodate the Lead Borrower’s
search for, and the Administrative Agent’s, L/C Issuers’ and Swingline Lender’s
approval of, providers of the Incremental Commitments). To the extent that more
than one Lender has agreed to provide Incremental Commitments and the aggregate
Incremental Commitments such Lenders have agreed to provide exceeds the amount
of Incremental Commitments requested by the Lead Borrower, each such Lender
shall provide Incremental Commitments in proportion to its Applicable Percentage
relative to the Applicable Percentages of all such Lenders that have agreed to
provide Incremental Commitments; provided, that if any Lender has not agreed to
provide Incremental Commitments in an amount at least equal to such pro rata
share (“underproviding lender”), the other Lenders agreeing to provide
Incremental Commitments in an amount in excess of their respective Applicable
Percentages (“overproviding lenders”) shall provide the Incremental Commitments
that would otherwise be provided by the underproviding lender in proportion to
their respective Applicable Percentages relative to the Applicable Percentages
of all overproviding lenders.

 - 87 - 

 



(b)                The Administrative Agent, the Borrowers and each Lender or
other Person providing an Incremental Commitment shall enter into an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Commitments, in each case
on terms and conditions consistent with this Section 2.12. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Assumption Agreement. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be deemed amended, without requiring the consent of any Person other than
the Administrative Agent, the Borrowers and each Lender or other Person
providing an Incremental Commitment pursuant to such Incremental Assumption
Agreement, to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Commitments evidenced thereby. Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Lead Borrower’s consent (not to be unreasonably withheld or delayed) and
furnished to the other parties hereto.

 

(c)                The terms of each Incremental Commitment shall be reasonably
satisfactory to the Administrative Agent and in all events:

 

(i)                 any Revolving Loans under any Incremental Commitments shall
rank pari passu in right of payment and of security with the existing Revolving
Loans; and

 

(ii)               all material terms of any Incremental Commitments and
Revolving Loans under such Incremental Commitments shall be identical to the
existing Revolving Commitments and Revolving Loans.



 - 88 - 

 

(d)                No Incremental Commitments shall become effective under this
Section 2.12 unless, on the date of such effectiveness, (i) the conditions set
forth in paragraphs (a) and (b) of Section 3.02 shall be satisfied as if it was
a borrowing date and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by an Authorized Officer of the Lead
Borrower; and (ii) the Administrative Agent shall have received closing
certificates, opinions of counsel and other customary documentation reasonably
requested by the Administrative Agent.

 

(e)                Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that, following the establishment of any Incremental Commitments, the
outstanding Revolving Loans are held by the Revolving Lenders in accordance with
their new Applicable Percentages. This may be accomplished at the discretion of
the Administrative Agent by requiring each outstanding LIBOR Revolving Borrowing
to be converted into an ABR Borrowing on the date of each Incremental
Commitment, or requiring a prepayment and reborrowing of Revolving Loans. Any
conversion or prepayment made pursuant to the preceding sentence shall be
subject to Section 2.17 (it being understood that, the Administrative Agent
shall consult with the Lead Borrower regarding the foregoing and, to the extent
practicable, will attempt to pursue options that minimize breakage costs).

 

Section 2.13            Interest.

 

(a)                Interest Rate Generally. All ABR Loans shall bear interest at
a rate per annum equal to the sum of the Alternate Base Rate plus the Applicable
Margin. Each LIBOR Loan shall bear interest at a rate per annum equal to the sum
of the Adjusted LIBOR Rate for the Interest Period in effect for such Loan plus
the Applicable Margin. Each Swingline Loan shall bear interest at a rate per
annum equal to the sum of the Alternate Base Rate plus the Applicable Margin.

 

(b)                Default Rate.

 

(i)                 Notwithstanding the foregoing, if any principal of or
interest on any Loan, any reimbursement obligation in respect of any L/C
Disbursement or any fee or other amount payable by the Borrowers hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to the Default Rate to the fullest extent permitted by
applicable law.

 

(ii)               Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing and the Administrative Agent, upon the direction of
the Required Lenders or any Initial Lender, so notifies the Lead Borrower
(provided that no such notification shall be required, and the following
interest shall automatically be payable, in the case of an Event of Default
under Sections 8.01(a), (f) or (g)) then, so long as such Event of Default is
continuing, all outstanding principal of each Loan and all Unreimbursed Amounts
in respect of L/C Disbursements (including L/C Borrowings) shall, without
duplication of amounts payable under clause (i) above, bear interest, after as
well as before judgment, at a rate per annum equal to the Default Rate to the
fullest extent permitted by applicable law.

 

(iii)             Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)                Interest Payment Dates. Accrued interest on each Loan shall
be payable in arrears on each Interest Payment Date for such Loan and at such
other times as may be specified herein, provided that (i) interest accrued
pursuant to paragraph (b) of this Section 2.13 shall be payable on demand, (ii)
in the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any LIBOR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.



 - 89 - 

 

(d)                Computation of Interest. All interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBOR Rate, Daily LIBOR Rate and LIBOR
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

Section 2.14            Fees.

 

(a)                Commitment Fees. The Borrowers agree to pay to the
Administrative Agent, for the account of each Revolving Lender, a commitment fee
(the “Commitment Fee”) which shall accrue at a rate per annum equal to the
Commitment Fee Margin on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the date on which
this Agreement becomes effective pursuant to Section 10.20 to but excluding the
date on which such Revolving Commitment terminates. For purposes of computing
Commitment Fees only, (x) the Revolving Commitment of any Lender shall be deemed
to be used to the extent of the aggregate principal amount at such time of its
outstanding Revolving Loans and such Lender’s L/C Exposure and (y) Swingline
Loans will not be deemed to be a utilization of the Revolving Facility. Accrued
Commitment Fees shall be payable in arrears on the last day of March, June,
September and December of each year and each date on which any Commitments are
permanently reduced or terminate, commencing on the first such date to occur
after the Closing Date. All Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)                L/C Fees. The Borrowers agree to pay (i) to the
Administrative Agent, for the account of the Revolving Lenders, a fee (the “L/C
Participation Fee”) in Dollars for each Letter of Credit, at a rate per annum
equal to the Applicable Margin multiplied by the average daily amount available
to be drawn under such Letter of Credit, and (ii) to each applicable L/C Issuer
for its own account a fee (the “L/C Fronting Fee”), which shall accrue at the
rate or rates per annum separately agreed upon between the Borrowers and such
L/C Issuer on the average daily amount of the L/C Obligations attributable to
Letters of Credit issued by such L/C Issuer (excluding any portion thereof
attributable to unreimbursed L/C Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any L/C
Obligations, as well as such L/C Issuer’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued L/C Participation Fees and L/C Fronting Fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to any L/C Issuer pursuant to this paragraph shall be payable
within ten (10) days after demand. All L/C Participation Fees and L/C Fronting
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). Notwithstanding the foregoing, if an Event of Default has occurred
and is continuing and the Administrative Agent, upon the direction of the
Required Lenders or any Initial Lender, so notifies the Lead Borrower (provided
that no such notification shall be required, and the following interest shall
automatically be payable, in the case of an Event of Default under Sections
8.01(a), (f) or (g)) then, so long as such Event of Default is continuing, past
due L/C Participation Fees and L/C Fronting Fees, as applicable, shall accrue
interest at a rate per annum equal to the Default Rate.

 - 90 - 

 



(c)                Other Fees. The Borrowers agree to pay to each Credit Party,
for its own account, fees and other amounts payable in the amounts and at the
times separately agreed upon between the Borrowers and such Credit Party.

 

(d)                Payment of Fees Generally. Subject to Section 2.09(a), all
fees and other amounts payable hereunder shall be paid on the dates due, in
immediately available funds. Fees and other amounts paid shall not be refundable
under any circumstances.

 

Section 2.15            Alternate Rate of Interest.

 

(a)                Temporary Unavailability of LIBOR Rate. If prior to the
commencement of any Interest Period for a LIBOR Borrowing:

 

(i)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as
applicable, for such Interest Period; or

 

(ii)               the Administrative Agent is advised by Required Lenders that
the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders (or the Swingline Lender, as the case may be) as promptly as
practicable thereafter and, until the Administrative Agent notifies the Lead
Borrower and the Lenders (or the Swingline Lender, as the case may be) that the
circumstances giving rise to such notice no longer exist, (x) any Committed Loan
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing shall be ineffective, and (y) if any Request for
Credit Extension requests a LIBOR Borrowing, such Borrowing shall be made as an
ABR Borrowing (determined without reference to the component of the Alternate
Base Rate that is based on the Daily LIBOR Rate).

 

(b)                Successor LIBOR Rate.

 

(i)                 Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and Lead Borrower may amend this Agreement to replace the
LIBOR Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and Lead Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBOR
Rate with a Benchmark Replacement pursuant to this Section 2.15(b) will occur
prior to the applicable Benchmark Transition Start Date.

 

(ii)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.



 - 91 - 

 

(iii)             Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify Lead Borrower and the Lenders of (A)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period, provided that
the failure to give such notice under this clause (D) shall not affect the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.15(b), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.15(b).

 

(iv)              Benchmark Unavailability Period. Upon Lead Borrower’s receipt
of notice of the commencement of a Benchmark Unavailability Period, Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans to be made, converted or continued during such
Benchmark Unavailability Period and, failing that, Lead Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to ABR Loans. During any Benchmark Unavailability Period, (A) the
obligation of the Lenders to make or maintain LIBOR Loans shall be suspended,
(B) any request for a Borrowing of, conversion to or continuation of LIBOR Loans
shall be ineffective and will be deemed to have been a request for a Borrowing
of or conversion to ABR Loans, and (C) the component of the Alternate Base Rate
based upon the Daily LIBOR Rate will not be used in any determination of the
Alternate Base Rate.

 

Section 2.16            Increased Costs; Illegality.

 

(a)                Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, liquidity, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBOR Rate) or any L/C Issuer;

 

(ii)               subject any Credit Party to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Credit Party
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
L/C Issuer or other Credit Party hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, L/C Issuer or other Credit
Party, the Borrowers will pay to such Lender, L/C Issuer or other Credit Party,
as the case may be, such additional amount or amounts as will compensate such
Lender, L/C Issuer or other Credit Party, as the case may be, for such
additional costs incurred or reduction suffered.

 - 92 - 

 



(b)                Capital Requirements. If any Lender or L/C Issuer determines
that any Change in Law affecting such Lender or L/C Issuer or any Applicable
Lending Office of such Lender or such Lender’s or L/C Issuer’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or L/C Issuer’s capital
or on the capital of such Lender’s or L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrowers will pay to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding
company for any such reduction suffered.

 

(c)                Certificates for Reimbursement. A certificate of a Lender or
L/C Issuer setting forth in reasonable detail a calculation of the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.16 and delivered to the Lead Borrower, shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or L/C Issuer, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

(d)                Delay in Requests. Failure or delay on the part of any Lender
or L/C Issuer to demand compensation pursuant to this Section 2.16 shall not
constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or L/C Issuer pursuant to this Section 2.16 for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or L/C Issuer, as the case may be, notifies the Lead Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or L/C Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                Illegality. Notwithstanding any other provision of this
Agreement, if, after the date of this Agreement, any Change in Law shall make it
unlawful for any Lender to make or maintain any LIBOR Loan or to give effect to
its obligations as contemplated hereby with respect to any LIBOR Loan, then, by
written notice to the Lead Borrower and to the Administrative Agent:

 

(i)                 such Lender may declare that LIBOR Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into LIBOR Loans, whereupon any request for a
LIBOR Borrowing or to convert an ABR Borrowing to a LIBOR Borrowing or to
continue a LIBOR Borrowing, as applicable, for an additional Interest Period
shall, as to such Lender only, be deemed a request for an ABR Loan (or a request
to continue an ABR Loan as such for an additional Interest Period or to convert
a LIBOR Loan into an ABR Loan, as applicable), unless such declaration shall be
subsequently withdrawn, and any Borrowing Minimums or Borrowing Multiples for a
LIBOR Loan that would be impacted by the foregoing shall be disregarded; and



 - 93 - 

 

(ii)               such Lender may require that all outstanding LIBOR Loans made
by it be converted to ABR Loans, in which event all such LIBOR Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.

 

In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the LIBOR Loans that would have been made by such
Lender or the converted LIBOR Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBOR Loans, as applicable. For purposes of this paragraph,
a notice to the Lead Borrower by any Lender shall be effective as to each LIBOR
Loan made by such Lender, if lawful, on the last day of the Interest Period
currently applicable to such LIBOR Loan; in all other cases such notice shall be
effective on the date of receipt by the Lead Borrower.

 

Section 2.17            Break Funding Payments. In the event of (a) the payment
or prepayment of any principal of any LIBOR Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration (including as a result of a bankruptcy filing), or
otherwise), (b) the conversion of any LIBOR Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any LIBOR Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.07 and is revoked in accordance therewith), or (d) the assignment of
any LIBOR Loan other than on the last day of the Interest Period or maturity
date applicable thereto as a result of a request by the Lead Borrower pursuant
to Section 2.19(b), then, in any such event, the Borrowers shall compensate each
applicable Lender for the loss, cost and expense attributable to such event. In
the case of a LIBOR Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBOR Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.17 shall be
delivered to the Lead Borrower and shall be conclusive absent manifest error.
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

Section 2.18            Taxes; Withholding, etc.

 

(a)                Withholding of Taxes. All sums payable by any Loan Party
hereunder and under the other Loan Documents shall (except to the extent
required by applicable law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax, other than (i) Taxes imposed on or
measured by the recipient’s net income (however denominated), franchise Taxes,
and branch profits Taxes, imposed on the recipient, in each case, (A) as a
result of such recipient being organized under the laws of, having its principal
office in, or, in the case of any Lender, its Applicable Lending Office is
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (B) as the result of any present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced
any, Loan Document, or sold or assigned an interest in any Loan or Loan
Document) (Taxes described in this clause (i)(B), “Other Connection Taxes”),
(ii) in the case of a Lender, United States federal income withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which (x) such Lender becomes a party hereto or
acquires an interest in the Loan (other than pursuant to an assignment request
by a Loan Party under Section 2.19(b)), or (y) such Lender changes its
Applicable Lending Office, except that this clause (ii) shall not apply to the
extent that, pursuant to this Section 2.18, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Applicable Lending Office, (iii) Taxes attributable to such recipient’s failure
to comply with Section 2.18(d), and (iv) withholding Taxes imposed under FATCA
(all such excluded Taxes, collectively or individually, “Excluded Taxes” and all
such non-excluded Taxes, collectively or individually, “Indemnified Taxes”). If
any Loan Party or any other Person is required by applicable law to make any
deduction or withholding on account of any Indemnified Tax or Other Tax from any
sum paid or payable by any Loan Party to the Administrative Agent or any Lender
under any of the Loan Documents: (1) Lead Borrower shall notify Administrative
Agent of any such requirement as soon as reasonably practicable after Lead
Borrower becomes aware of it, (2) the Loan Parties shall timely pay any such
Tax, (3) the sum payable by such Loan Party shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding, or
payment (including any deductions and withholdings applicable to additional sums
payable under this Section 2.18), the Administrative Agent or such Lender, as
the case may be, receives on the due date an amount equal to what it would have
received had no such deduction, withholding, or payment been required or made,
and (4) within thirty days after paying any sum from which it is required by law
to make any deduction or withholding, Lead Borrower shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by the
applicable Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 - 94 - 

 



(b)                Other Taxes. The Loan Parties shall pay to the relevant
Governmental Authorities any present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b)) (“Other Taxes”).
Within thirty days after paying any such Other Taxes, each Loan Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(c)                Tax Indemnification.

 

(i)                 Indemnification by the Loan Parties. The Loan Parties hereby
jointly and severally indemnify and agree to hold the Administrative Agent and
each Lender harmless from and against all Indemnified Taxes and (without
duplication) Other Taxes (including, without limitation, Indemnified Taxes and
Other Taxes imposed on any amounts payable under this Section 2.18) payable or
paid by such Person or required to be withheld or deducted from a payment to
such recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. Such indemnification
shall be paid within ten (10) days from the date on which the Administrative
Agent or any Lender makes written demand therefor specifying in reasonable
detail the nature and amount of such Indemnified Taxes or Other Taxes. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.



 - 95 - 

 

(ii)               Indemnification by the Lenders. Each Lender shall severally
indemnify and agree to hold the Administrative Agent harmless from and against
(A) all Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (B) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.06(h) relating to the maintenance of a Participant
Register and (C) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, whether or not such Taxes were correctly or legally asserted by the
relevant Governmental Authority. Such indemnification shall be paid within ten
(10) days from the date on which the Administrative Agent makes written demand
therefor specifying in reasonable detail the nature and amount of such Taxes. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph.

 

(d)                Evidence of Exemption From or Reduction of U.S. Withholding
Tax.

 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times reasonably requested by the Lead Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Lead Borrower or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (ii), (iv) and (v) of this
Section 2.18(d)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)               Each Lender that is not a United States Person (as such term
is defined in Section 7701(a)(30) of the Internal Revenue Code) for United
States federal income Tax purposes (a “Non-US Lender”) shall deliver to
Administrative Agent (for transmission to the Lead Borrower upon the Lead
Borrower’s written request), on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof on the Closing Date) or on or
prior to the date such Person becomes a Lender hereunder, and at such other
times as may be necessary in the determination of Administrative Agent (in its
reasonable exercise of its discretion) or upon the reasonable request of the
Lead Borrower, (i) two original copies of Internal Revenue Service Form W-8IMY
(with appropriate attachments), W-8BEN or W-8BEN-E, or W-8ECI (or any successor
forms), as applicable, properly completed and duly executed by such Lender to
establish that such Lender is not subject to, or is subject to a reduced rate
of, deduction or withholding of United States federal income Tax with respect to
any payments to such Lender of principal, interest, fees, or other amounts
payable under any of the Loan Documents, and (ii) if such Lender is claiming
exemption from United States federal income Tax under Section 871(h) or 881(c)
of the Internal Revenue Code, a Certificate Regarding Non-Bank Status, properly
completed and duly executed by such Lender. Each Lender required to deliver any
forms or certificates with respect to United States federal income Tax
withholding matters pursuant to this Section 2.18(d) hereby agrees, from time to
time after the initial delivery by such Lender of such forms or certificates,
whenever a lapse in time or change in circumstances renders such forms or
certificates obsolete or inaccurate in any material respect, that such Lender
shall deliver to Administrative Agent (for transmission to the Lead Borrower)
two new original copies of Internal Revenue Service Form W-8IMY (with
appropriate attachments thereto), W-8BEN or W-8BEN-E, or W-8ECI, as applicable,
and, if applicable, a Certificate Regarding Non-Bank Status (or any successor
forms), as the case may be, properly completed and duly executed by such Lender,
or promptly notify Administrative Agent and the Lead Borrower of its inability
to deliver any such forms or certificates. Notwithstanding the above, a Non-US
Lender shall not be required to deliver any form pursuant to this
Section 2.18(d)(ii) that such Non-US Lender is not legally able to deliver.



 - 96 - 

 

(iii)             Any Non-US Lender shall, to the extent it is legally entitled
to do so, deliver to the Lead Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or about the date on
which such Non-US Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made.

 

(iv)              If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Lead Borrower and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Lead Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Lead Borrower or Administrative Agent
as may be necessary for the Loan Parties and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.18(d)(iv),
FATCA shall include any amendments made to FATCA after the date of this
Agreement. Notwithstanding the above, a Lender shall not be required to deliver
any form or other form of documentation pursuant to this Section 2.18(d)(iv)
that such Non-US Lender is not legally able to deliver.

 

(v)                Each Lender that is a United States Person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income Tax purposes shall deliver to Administrative Agent (for
transmission to the Lead Borrower), on or prior to the Closing Date (in the case
of each such Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date such Person becomes a Lender hereunder, and at such
other times as may be necessary in the determination of Administrative Agent (in
its reasonable exercise of its discretion) or upon the reasonable request of the
Lead Borrower, two original copies of Internal Revenue Service Form W-9 (or any
successor forms) properly completed and duly executed by such Lender to
establish that such Lender is not subject to United States backup withholding
Taxes with respect to any payments to such Lender of principal, interest, fees,
or other amounts payable under any of the Loan Documents.

 

(e)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.18
(including by the payment of additional amounts pursuant to this Section 2.18),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.18 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (e) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (e), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (e) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
(e) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 - 97 - 

 



(f)                 Survival. Each party’s obligations under this Section 2.18
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the Termination
Date.

 

(g)                For purposes of this Section 2.18, “applicable law” shall
include FATCA, and the term “Lender” includes each L/C Issuer.

 

Section 2.19            Mitigation Obligations; Replacement of Lenders.

 

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.16, or requires the Loan Parties to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall (at the request of the Lead Borrower) use reasonable efforts to
designate a different Applicable Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or Section 2.18, as the case may be, in the future, and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                Replacement of Lenders. If any Lender requests compensation
under Section 2.16 or if the Loan Parties are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18 and, in each case, such Lender
has declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.19(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Lead Borrower may, at its sole expense, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.16 or Section 2.18) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:



 - 98 - 

 

(i)                 unless waived by the Administrative Agent in its sole
discretion, the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(c)(iv);

 

(ii)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)              such assignment does not conflict with applicable law; and

 

(v)                in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
(or is willing to consent upon becoming a Lender) to the applicable amendment,
waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Lead Borrower to require such assignment and
delegation cease to apply.

 

Section 2.20            Joint and Several Liability.

 

(a)                Each Borrower is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Credit Parties under this Agreement, for
the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

 

(b)                Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.20), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

 

(c)                If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due, whether upon
maturity, acceleration, or otherwise, or to perform any of the Obligations in
accordance with the terms thereof, then in each such event the other Borrowers
will make such payment with respect to, or perform, such Obligations until such
time as all of the Obligations are paid in full, and without the need for
demand, protest, or any other notice or formality.

 

(d)                The Obligations of each Borrower under the provisions of this
Section 2.20 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.20(d)) or any other circumstances whatsoever.



 - 99 - 

 

(e)                Without limiting the generality of the foregoing and except
as otherwise expressly provided in this Agreement, each Borrower hereby waives
presentments, demands for performance, protests and notices, including notices
of acceptance of its joint and several liability, notice of any portion of the
Credit Extensions made under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Agreement,
notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by the
Credit Parties under or in respect of any of the Obligations, any right to
proceed against any other Borrower or any other Person, to proceed against or
exhaust any security held from any other Borrower or any other Person, to
protect, secure, perfect, or insure any security interest or Lien on any
property subject thereto or exhaust any right to take any action against any
other Borrower, any other Person, or any collateral, to pursue any other remedy
in any Credit Party’s power whatsoever, any requirement of diligence or to
mitigate damages and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against any Credit Party, any defense (legal or equitable) (other than
performance), set-off, counterclaim, or claim which each Borrower may now or at
any time hereafter have against any other Borrower or any other party liable to
any Credit Party, any defense (other than performance), set-off, counterclaim,
or claim, of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity, or enforceability of the
Obligations or any security therefor, and any right or defense arising by reason
of any claim or defense based upon an election of remedies by any Credit Party
including any defense based upon an impairment or elimination of such Borrower’s
rights of subrogation, reimbursement, contribution, or indemnity of such
Borrower against any other Borrower. Without limiting the generality of the
foregoing, each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
any Credit Party at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by any Credit Party
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Credit Party with respect to the failure by any Borrower to comply with any
of its respective Obligations, including any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with applicable laws
or regulations thereunder, which might, but for the provisions of this Section
2.20 afford grounds for terminating, discharging or relieving any Borrower, in
whole or in part, from any of its Obligations under this Section 2.20, it being
the intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.20
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.20 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Credit Party. Each Borrower waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof. Any payment by any Borrower or
other circumstance which operates to toll any statute of limitations as to any
Borrower shall operate to toll the statute of limitations as to each Borrower.
Each Borrower waives any defense based on or arising out of any defense of any
Borrower or any other Person, other than payment of the Obligations to the
extent of such payment, based on or arising out of the disability of any
Borrower or any other Person, or the validity, legality, or unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any Borrower other than payment of the Obligations to
the extent of such payment. The Administrative Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Administrative Agent by
one or more judicial or non-judicial sales or other dispositions, whether or not
every aspect of any such sale is commercially reasonable or otherwise fails to
comply with applicable law or may exercise any other right or remedy
Administrative Agent or any other Credit Party may have against any Borrower or
any other Person, or any security, in each case, without affecting or impairing
in any way the liability of any Borrower hereunder except to the extent the
Obligations have been paid.



 - 100 - 

 

(f)                 Each Borrower represents and warrants to the Credit Parties
that such Borrower is currently informed of the financial condition of the other
Borrowers and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Obligations. Each Borrower
further represents and warrants to the Credit Parties that such Borrower has
read and understands the terms and conditions of the Loan Documents. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
each other Borrower’s financial condition and of all other circumstances which
bear upon the risk of nonpayment or nonperformance of the Obligations.

 

(g)                The provisions of this Section 2.20 are made for the benefit
of each Credit Party and its successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of any Credit Party of
any of its successors or assigns first to marshal any of its or their claims or
to exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.20 shall remain in
effect until the occurrence of the Termination Date. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by any Credit Party upon the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.20 will forthwith be reinstated in effect, as
though such payment had not been made.

 

(h)                Each Borrower hereby agrees that it will not enforce any of
its rights that arise from the existence, payment, performance or enforcement of
the provisions of this Section 2.20, including rights of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Credit Party against any Borrower,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or right,
unless and until the Termination Date has occurred. Any claim which any Borrower
may have against any other Borrower with respect to any payments to any Credit
Party hereunder are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and occurrence of the Termination Date and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash and the Termination Date shall occur before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor. If any amount shall be
paid to any Borrower in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of the Secured Parties, and shall
forthwith be paid to Administrative Agent to be credited and applied to the
Obligations and all other amounts payable under this Agreement, whether matured
or unmatured, in accordance with the terms of this Agreement, or to be held as
Collateral for any Obligations or other amounts payable under this Agreement
thereafter arising. Notwithstanding anything to the contrary contained in this
Agreement, no Borrower may exercise any rights of subrogation, contribution,
indemnity, reimbursement or other similar rights against, and may not proceed or
seek recourse against or with respect to any property or asset of, any other
Borrower (the “Foreclosed Borrower”), including after payment in full of the
Obligations and the occurrence of the Termination Date, if all or any portion of
the Obligations have been satisfied in connection with an exercise of remedies
in respect of the Capital Stock of such Foreclosed Borrower whether pursuant to
this Agreement or otherwise.

 - 101 - 

 



(i)                 Each Borrower hereby acknowledges and affirms that it
understands that to the extent the Obligations are secured by Real Property
located in California, such Borrower shall be liable for the full amount of the
liability hereunder notwithstanding the foreclosure on such Real Property by
trustee sale or any other reason impairing such Borrower’s right to proceed
against any other Loan Party. In accordance with Section 2856 of the California
Civil Code or any similar laws of any other applicable jurisdiction, each
Borrower hereby waives until the Termination Date has occurred:

 

(i)                 all rights of subrogation, reimbursement, indemnification,
and contribution and any other rights and defenses that are or may become
available to such Borrower by reason of Sections 2787 to 2855, inclusive, 2899,
and 3433 of the California Civil Code or any similar laws of any other
applicable jurisdiction;

 

(ii)               all rights and defenses that such Borrower may have because
the Obligations are secured by Real Property located in California, meaning,
among other things, that: (A) the Credit Parties may collect from such Borrower
without first foreclosing on any real or personal property collateral pledged by
any Loan Party, and (B) if Administrative Agent, on behalf of the Credit
Parties, forecloses on any Real Property pledged by any Loan Party, (1) the
amount of the Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (2) the Credit Parties may collect from the Loan
Parties even if, by foreclosing on the Real Property, any Credit Party has
destroyed or impaired any right such Borrower may have to collect from any other
Loan Party, it being understood that this is an unconditional and irrevocable
waiver of any rights and defenses such Borrower may have because the Obligations
are secured by Real Property (including any rights or defenses based upon
Sections 580a, 580d, or 726 of the California Code of Civil Procedure or any
similar laws of any other applicable jurisdiction); and

 

(iii)             all rights and defenses arising out of an election of remedies
by the Credit Parties, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Obligations, has
destroyed such Borrower’s rights of subrogation and reimbursement against any
other Loan Party by the operation of Section 580d of the California Code of
Civil Procedure or any similar laws of any other applicable jurisdiction or
otherwise.

 

Section 2.21            Lead Borrower. Each Borrower hereby irrevocably appoints
Lead Borrower as the borrowing agent and attorney-in-fact for each Borrower,
which appointment shall remain in full force and effect unless and until
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed Lead Borrower. Each Borrower hereby irrevocably appoints and
authorizes Lead Borrower (a) to provide Administrative Agent with all notices
with respect to Credit Extensions obtained for the benefit of any Borrower and
all other notices and instructions under this Agreement and (b) to take such
action as Lead Borrower deems appropriate on its behalf to carry out the
purposes of this Agreement. It is understood that the handling of the Credit
Extensions and the Collateral of Loan Parties in a combined fashion, as more
fully set forth herein, is done solely as an accommodation to the Borrowers in
order to utilize the collective borrowing powers of the Borrowers in the most
efficient and economical manner and at their request, and that Administrative
Agent shall not incur any liability to any Borrower as a result hereof. Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
Credit Extensions and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.



 - 102 - 

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.01            Conditions to Initial Credit Extensions. The
effectiveness of this Agreement and the obligation of each Lender and L/C Issuer
to make the initial Credit Extensions hereunder on the Closing Date is subject
to satisfaction or waiver of the following conditions precedent (in each case,
except to the extent that such conditions may be satisfied after Closing Date
within the applicable post-closing timeframe specified in Section 5.12, 5.16 or
6.17):

 

(a)                Loan Documents. Administrative Agent shall have received
copies of each Loan Document executed by each applicable Loan Party and each
other party thereto.

 

(b)                Organizational Documents; Incumbency. Administrative Agent
shall have received (i) copies of each Organizational Document executed by each
Loan Party, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto, (ii) signature and incumbency certificates
of the officers of such Person executing the Loan Documents to which it is a
party, (iii) resolutions of the Board of each Loan Party, in each case,
approving and authorizing the execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary or an assistant secretary or other similar responsible officer
as being in full force and effect without modification or amendment and (iv) a
good standing certificate from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization, or formation dated a
recent date prior to the Closing Date.

 

(c)                Existing Indebtedness. On the Closing Date, substantially
simultaneously with the initial Credit Extension hereunder, the Loan Parties
shall have (i) repaid in full all Existing Indebtedness (other than unasserted
contingent indemnification and unasserted expense reimbursement obligations in
each case not yet due and payable), (ii) terminated any commitments to lend or
make other extensions of credit thereunder and (iii) delivered to Administrative
Agent (or filed directly or indirectly) all documents or instruments necessary
to (x) release all Liens in favor of the secured parties under the Existing
Indebtedness on the assets and other property (including Capital Stock) of the
Loan Parties (excluding (i) control agreements, which the Loan Parties shall
terminate or release within 60 days of the Closing Date (or such later date to
which the Administrative Agent may otherwise agree), but no later than the date
of entry into a Control Agreement with respect to the applicable account
pursuant to this Agreement, and (ii) credit card notifications, collateral
access agreements, and similar third party agreements (other than control
agreements), which the Loan Parties shall use commercially reasonable efforts to
terminate or release concurrently with the entry into Credit Card Notifications,
Collateral Access Agreements and similar third party arrangements (other than
control agreements) pursuant to this Agreement) and (y) terminate any guarantees
in respect of such Existing Indebtedness.

 

(d)                Personal Property Collateral. In order to create in favor of
the Administrative Agent, for the benefit of Secured Parties, a valid, perfected
First Priority security interest in personal property Collateral, the
Administrative Agent (or, in the case of clause (ii) below, the Term Agent)
shall have received:

 

(i)                 evidence satisfactory to the Administrative Agent of the
compliance by each Loan Party of its obligations under the Security Agreement
and the other Collateral Documents to which they are parties (including, without
limitation, their obligations to authorize or execute, as the case may be, and
deliver UCC financing statements, originals of securities, instruments and
chattel paper, and any agreements governing deposit and/or securities accounts
as provided therein), together with (A) appropriate financing statements on Form
UCC-1 duly filed in such office or offices as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the security interests
purported to be created by each Security Agreement, and (B) evidence
satisfactory to the Administrative Agent of the filing of such UCC-1 financing
statements,



 - 103 - 

 

(ii)               original certificates (if any) with respect to all of the
Capital Stock issued by any of the Loan Parties, together with undated powers
executed in blank with respect thereto, and

 

(iii)             A completed Perfection Certificate dated the Closing Date and
executed by an Authorized Officer of each Loan Party, together with all
attachments contemplated thereby.

 

(e)                Opinions of Counsel. Lenders and their respective counsel
shall have received executed copies of the favorable written opinions of counsel
for Loan Parties, and as to such other matters as Administrative Agent or any
Lender may reasonably request, dated as of the Closing Date and otherwise in
form and substance satisfactory to Administrative Agent and each Lender (and
such counsel is hereby instructed to deliver such opinions to Administrative
Agent and Lenders).

 

(f)                 Fees and Expenses. All accrued costs, fees, and expenses
(including, without limitation, legal fees and expenses and the fees and
expenses of any other advisors) and other compensation due and payable to the
Administrative Agent and the Lenders and required by this Agreement and the
other Loan Documents (including, without limitation, the Fee Letters,
Section 2.14, and Section 10.02 hereof) to be paid on the Closing Date shall
have been paid, in the case of expenses, to the extent a reasonably detailed
invoice has been delivered to Lead Borrower.

 

(g)                Solvency Certificate. On the Closing Date, Administrative
Agent shall have received a solvency certificate of the chief operating officer
or chief financial officer of the Lead Borrower substantially in the form of
Exhibit F-2, dated as of the Closing Date and addressed to the Administrative
Agent and Lenders.

 

(h)                Closing Date Certificate. Lead Borrower shall have delivered
to the Administrative Agent an executed Closing Date Certificate, together with
all attachments thereto.

 

(i)                 No Material Adverse Effect. Since the last day of the period
covered by the most recent audited financial statements included in the
Historical Financial Statements, there shall not have occurred a Material
Adverse Effect.

 

(j)                 Bank Regulations. Each Loan Party shall have provided to the
Lenders no less than three (3) Business Days prior to the Closing Date (i) the
documentation and other information that are reasonably requested by the Lenders
no later than ten (10) days prior to the Closing Date under the applicable
“know-your-customer” rules and regulations, including, without limitation, the
PATRIOT Act and (ii) to the extent any Borrower constitutes a “legal entity
customer” under the Beneficial Ownership Regulation, a completed Beneficial
Ownership Certification in relation to such Borrower.

 

(k)                Flow of Funds Agreement. Administrative Agent shall have
received a fully executed and delivered Flow of Funds Agreement.

 

(l)                 Borrowing Base Certificate. Administrative Agent shall have
received an executed Borrowing Base Certificate, setting forth reasonably
detailed calculations of the Borrowing Base as of a recent date acceptable to
the Administrative Agent and each Lender.



 - 104 - 

 

(m)              Intercreditor Agreement. Administrative Agent shall have
received a fully executed and effective Intercreditor Agreement in form and
substance reasonably satisfactory to Administrative Agent and each Lender.

 

(n)                Financial Statements; Projections. Lenders shall have
received from Global Parent (i) Historical Financial Statements, (ii) pro forma
consolidated balance sheets of the Loan Parties as at the Closing Date, and
reflecting the consummation of the Transactions contemplated to occur on or
prior to the Closing Date, which pro forma financial statements shall be in form
and substance satisfactory to each Agent, and (iii) the Projections.

 

(o)                Evidence of Insurance. The Administrative Agent shall have
received a certificate from Lead Borrower’s or Global Parent’s insurance broker
or other evidence reasonably satisfactory to it that all insurance required to
be maintained pursuant to Section 5.05 is in full force and effect, together
with endorsements naming the Administrative Agent, for the benefit of Secured
Parties, as additional insured and lender loss payee thereunder to the extent
required under Section 5.05, in each case, in form and substance satisfactory to
the Administrative Agent.

 

(p)                Minimum Availability. After giving effect to the Transactions
occurring on the Closing Date, the Loan Parties shall have Availability at least
equal to 45% of the Line Cap.

 

(q)                Appraisals and Field Exams. The Administrative Agent shall
have received satisfactory appraisals and field examinations from appraisers and
field examiners reasonably acceptable to the Administrative Agent and each
Lender.

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by Administrative Agent, Required Lenders, or Lenders, as
applicable, on the Closing Date.

 

Section 3.02            Conditions to All Credit Extensions. The obligation of
each Lender or L/C Issuer, as the case may be, to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of LIBOR Loans) is subject to the
satisfaction or waiver of the conditions in Section 3.01 and the following
additional conditions precedent:

 

(a)                Each of the representations and warranties of the Loan
Parties set forth in the Loan Documents shall be true and correct in all
material respects, in each case on and as of such date as if made on and as of
such date, provided that to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

(b)                No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.

 

(c)                The Administrative Agent and, if applicable, the applicable
L/C Issuer or the Swingline Lender, shall have received a Request for Credit
Extension in accordance with the requirements hereof.



 - 105 - 

 

(d)                After giving effect to such proposed Credit Extension, (i)
the Total Revolving Outstandings (other than any Overadvances and Protective
Advances to the extent permitted hereunder) shall not exceed the Line Cap then
in effect, and (ii) the Total Revolving Outstandings shall not exceed the
Revolving Credit Maximum Amount (except to the extent consented to by all
Lenders in accordance with Section 2.02(h)).

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Borrowers shall be deemed to be a representation and warranty
that the applicable conditions specified in Sections 3.02(a) and, if applicable,
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Credit Parties to enter into this Agreement and to make
each Credit Extension to be made thereby, each Loan Party represents and
warrants to each Credit Party, on the Closing Date, that the following
statements are true and correct:

 

Section 4.01            Organization; Requisite Power and Authority;
Qualification. Each Loan Party and its Subsidiaries (excluding the Excluded
Entities) (a) is duly organized, validly existing, and in good standing under
the laws of its jurisdiction of organization as identified in Schedule 4.1,
(b) has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and, in the case of the Borrowers, to make the borrowings
hereunder, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except, in the case of this clause (c), in
jurisdictions where the failure to be so qualified or in good standing could not
be reasonably expected to have a Material Adverse Effect.

 

Section 4.02            Capital Stock and Ownership. The Capital Stock of each
Loan Party and its Subsidiaries (excluding the Excluded Entities) has been duly
authorized and validly issued and is fully paid and non-assessable. Except as
set forth on Schedule 4.2, as of the date hereof, there is no existing option,
warrant, call, right, commitment, or other agreement to which any Loan Party or
any Subsidiary (excluding the Excluded Entities) is a party requiring, and there
is no membership interest or other Capital Stock of any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities) outstanding which upon conversion
or exchange would require, the issuance by any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities) of any additional membership
interests or other Capital Stock of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities) or other Securities convertible into,
exchangeable for, or evidencing the right to subscribe for or purchase a
membership interest or other Capital Stock of any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities). Schedule 4.2 correctly sets
forth the ownership interest of the Loan Parties and each of their respective
Subsidiaries (excluding the Excluded Entities) as of the Closing Date. As of the
Closing Date, the information included in the Beneficial Ownership Certification
is true and correct in all material respects.

 

Section 4.03            Due Authorization. The execution, delivery, and
performance of the Loan Documents have been duly authorized by all necessary
action on the part of each Loan Party that is a party thereto.

 

Section 4.04            No Conflict. The execution, delivery, and performance by
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated



 - 106 - 

 

by the Loan Documents do not and will not (a) violate any provision of any law
or any governmental rule, or regulation applicable to any Loan Party or any of
its Subsidiaries (excluding the Excluded Entities), or any order, judgment, or
decree of any court or other agency of government binding on any Loan Party or
any of its Subsidiaries (excluding the Excluded Entities), (b) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Contractual Obligation of any Loan Party or any of its
Subsidiaries (other than the Excluded Entities), (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Loan Party or any of its Subsidiaries (excluding the Excluded Entities) (other
than any Liens created under any of the Loan Documents in favor of
Administrative Agent, on behalf of Secured Parties), (d) result in any default,
non-compliance, suspension, revocation, impairment, forfeiture, or non-renewal
of any permit, license, authorization, or approval applicable to its operations
or any of its properties, (e) require any approval of stockholders, members, or
partners or any approval or consent of any Person under any Contractual
Obligation of any Loan Party or any of its Subsidiaries (excluding the Excluded
Entities), except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders (provided, that no
disclosure in writing shall be required with respect to the approval of the Term
Agent or any Term Lenders, in each case in their capacities as such), or
(f) violate any provision of any of the Organizational Documents of any Loan
Party or any of its Subsidiaries (excluding the Excluded Entities), except, in
the case of the preceding clauses (a), (b), (d) and (e), for any violation,
conflict, breach, default, creation, imposition, non-compliance, suspension,
revocation, impairment, forfeiture, non-renewal, or requirement, in each case,
that could not reasonably be expected, either individually or in the aggregate,
to have a Material Adverse Effect.

 

Section 4.05            Governmental Consents. As of the Closing Date, except to
the extent the failure to obtain or make the same could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the execution, delivery, and performance by Loan Parties of the Loan Documents
to which they are parties and the consummation of the transactions contemplated
by the Loan Documents do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any Governmental
Authority except for filings and recordings (i) with respect to the Collateral
to be made or otherwise delivered to the Administrative Agent for filing and/or
recordation or (ii) that have already been made or obtained.

 

Section 4.06            Binding Obligation. Each Loan Document has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

Section 4.07            Historical Financial Statements. The Historical
Financial Statements were prepared in conformity with GAAP and fairly present,
in all material respects, the financial position, on a consolidated basis, of
the Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of Persons described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.  As of the Closing Date, none of the Loan
Parties has any unusual forward or long term commitment that is not reflected in
the Historical Financial Statements or the notes thereto and which in any such
case is material in relation to the business, operations, properties, assets, or
condition (financial or otherwise) of the Loan Parties and their Subsidiaries
taken as a whole.

 

Section 4.08            Projections. On and as of the Closing Date, the
projections of the Loan Parties for the period of Fiscal Year 2021 through and
including Fiscal Year 2024, including quarterly projections for each quarter not
yet completed during the Fiscal Year in which the Closing Date takes place (the
“Projections”), are based on good faith estimates and assumptions made by the
management of Global Parent or the other respective Loan Party; provided, that
the Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided further, that as of the
Closing Date, management of Global Parent or the other respective Loan Party
believed that the Projections were reasonable and attainable. Such Projections,
as so updated, shall be believed by Global Parent or the other respective Loan
Party at the time furnished to be reasonable, shall have been prepared on a
reasonable basis and in good faith by Global Parent or the other respective Loan
Party, and shall have been based on assumptions believed by Global Parent or the
other respective Loan Party to be reasonable at the time made, and Global Parent
or the other respective Loan Party shall not be aware of any facts or
information that would lead it to believe that such projections, as so updated,
are not attainable in any material respect.



 - 107 - 

 

Section 4.09            No Material Adverse Effect. Since the Closing Date, no
event, circumstance, or change has occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

 

Section 4.10            Adverse Proceedings, etc. There are no Adverse
Proceedings, individually or in the aggregate, that (a) relate to any Loan
Document or the transactions contemplated hereby or thereby or (b) could
reasonably be expected to have a Material Adverse Effect. No Loan Party nor any
of its Subsidiaries (excluding the Excluded Entities) (y) is in violation of any
applicable laws that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (z) is subject to, or in default
with respect to, any final judgments, writs, injunctions, decrees, rules, or
regulations of any court or any federal, state, municipal, or other governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

Section 4.11            Payment of Material Taxes. Except as otherwise permitted
under Section 5.03, all income and other material Tax returns and reports of any
Loan Party or any of its Subsidiaries (excluding the Excluded Entities) required
to be filed by any of them have been timely filed, and all material Taxes shown
as due and payable on such Tax returns have been paid when due and payable.
Global Parent knows of no proposed Tax assessment against any Loan Party or any
of its Subsidiaries (excluding the Excluded Entities) with respect to a material
amount of Tax which is not being actively contested by such Loan Party or such
Subsidiary (excluding the Excluded Entities) in good faith and by appropriate
proceedings; provided, that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

 

Section 4.12            Properties.

 

(a)                Title. Each Loan Party and each of its Subsidiaries
(excluding the Excluded Entities) has (i) good, marketable and legal title to
(in the case of fee interests in real property), (ii) valid leasehold interests
in (in the case of leasehold interests in real or personal property), and
(iii) good and valid title to (in the case of all other personal property), all
of its respective properties and assets reflected in the most recent financial
statements delivered pursuant to Section 5.01, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.09 and except where
failure to have such good and legal title or valid leasehold interests could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. All such properties and assets are in working order and
condition, ordinary wear and tear excepted, and except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.



 - 108 - 

 

(b)                Real Estate. As of the Closing Date, Schedule 4.12 contains a
true, accurate, and complete list of all Material Real Estate Assets. Except as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each lease or sublease to which any Loan
Party is a party is in full force and effect, and Global Parent does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Loan Party, enforceable against such Loan Party in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally or by equitable principles. Except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, to the knowledge of each Loan Party, (i) no other party to any
such agreement is in default of its obligations thereunder, (ii) no Loan Party
(or any other party to any such agreement) has at any time delivered or received
any notice of default which remains uncured under any such lease, and (iii) as
of the Closing Date, no event has occurred which, with the giving of notice or
the passage of time or both, would constitute a default under any such
agreement.

 

Section 4.13            Environmental Matters. As of the Closing Date, except as
set forth on Schedule 4.13, (a) to any Loan Party’s knowledge, no Loan Party’s
nor any of its Subsidiaries’ (excluding the Excluded Entities) properties or
assets has ever been used by a Loan Party, its Subsidiaries (excluding the
Excluded Entities) or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release, or
transport was in violation of any applicable Environmental Law, except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (b) to any Loan Party’s
knowledge, no Loan Party’s nor any of its Subsidiaries’ (excluding the Excluded
Entities) properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries (excluding the
Excluded Entities) has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party, and (d) no Loan Party nor any of its Subsidiaries
(excluding the Excluded Entities) nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.

 

Section 4.14            Eligible Credit Card Receivables; Eligible Accounts;
Eligible Rental Agreements.

 

(a)          As to each Credit Card Receivable that is identified by Borrowers
as an Eligible Credit Card Receivable in a Borrowing Base Certificate submitted
to Administrative Agent, such Credit Card Receivable is (a) a bona fide existing
payment obligation of the applicable Credit Card Issuer or Credit Card Processor
created by the sale and delivery of Inventory or the rendition of services in
the ordinary course of the applicable ABL Loan Party’s business, (b) owed to the
applicable ABL Loan Party without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Administrative Agent-discretionary criteria) set forth in the definition of
Eligible Credit Card Receivables.

 

(b)          As to each Account that is identified by Borrowers as an Eligible
Account in a Borrowing Base Certificate submitted to Administrative Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the applicable ABL
Loan Party’s business, (b) owed to the applicable ABL Loan Party without any
known defenses, disputes, offsets, counterclaims, or rights of return or
cancellation, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Administrative Agent-discretionary criteria)
set forth in the definition of Eligible Accounts.



 - 109 - 

 

(c)          As to each Rental Agreement that is identified by Borrowers as an
Eligible Rental Agreement in a Borrowing Base Certificate submitted to
Administrative Agent, such Rental Agreement is (a) a bona fide existing
contractual agreement between Buddy Top Parent or its Subsidiaries that are ABL
Loan Parties on the one hand, and a third party customer, on the other hand, in
the ordinary course of such ABL Loan Party’s business, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Administrative Agent-discretionary criteria) set forth in the definition of
Eligible Rental Agreements.

 

Section 4.15            Eligible Inventory. As to each item of Inventory that is
identified by Borrowers as Eligible Inventory in a Borrowing Base Certificate
submitted to Administrative Agent, such Inventory is (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Administrative Agent-discretionary criteria) set forth in the definition of
Eligible Inventory.

 

Section 4.16            Governmental Regulation.

 

(a)                No Loan Party is subject to regulation under the Public
Utility Holding Company Act of 2005, the Federal Power Act, or the Investment
Company Act of 1940 or under any other federal or state statute or regulation
which may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable.

 

(b)                No Loan Party is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

Section 4.17            Margin Stock. No Loan Party is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. Immediately before and upon
giving effect to the making of each Loan and the issuance of each Letter of
Credit, Margin Stock will constitute less than 25% of each Loan Party’s assets
as determined in accordance with Regulation U. No part of the proceeds of the
Loans made to the Loan Parties will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U, or X of the Board of Governors of the Federal
Reserve System.

 

Section 4.18            Employee Matters. No Loan Party nor any of its
Subsidiaries (excluding the Excluded Entities) is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
There is (a) no unfair labor practice complaint pending against any Loan Party
or any of its Subsidiaries (excluding the Excluded Entities), or to the best
knowledge of any Loan Party, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against any Loan
Party or any of its Subsidiaries (excluding the Excluded Entities) or to the
best knowledge of any Loan Party, threatened against any of them, (b) no strike
or work stoppage or other labor disputes in existence or, to the knowledge of
any Loan Party, threatened, involving any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities), and (c) to the best knowledge of any Loan
Party, no union representation question existing with respect to the employees
of any Loan Party or any of its Subsidiaries (excluding the Excluded Entities)
and, to the best knowledge of any Loan Party, no union organization activity
that is taking place, except (with respect to any matter specified in
clause (a), (b), or (c) above, either individually or in the aggregate) such as
is not reasonably likely to have a Material Adverse Effect.



 - 110 - 

 

Section 4.19            Employee Benefit Plans. Each Loan Party and each of its
ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan
and have performed all their obligations under each Employee Benefit Plan
except, in each case, where failure to do so, individually or in the aggregate,
could not be reasonably expected to have a Material Adverse Effect. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified, and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status. No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
any Loan Party or any of its ERISA Affiliates, except, in each case, for a
liability or liabilities that could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect. No ERISA Event has
occurred or is reasonably expected to occur. Except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of any Loan Party or
any of its ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained, or contributed to by
any Loan Party or any of its ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of any Loan Party and its
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information available pursuant to Section 4221(e) of ERISA is zero. Each Loan
Party and each of its ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.

 

Section 4.20            Certain Fees. No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
hereby.

 

Section 4.21            Solvency. Each of (a) the Loan Parties and (b) the ABL
Loan Parties (excluding, for avoidance of doubt, the Non-ABL Loan Parties and
Non-ABL Subsidiaries), in each case on a consolidated basis, are Solvent and
will be Solvent immediately after giving effect to this Agreement, the
incurrence of each Credit Extension, the payment of all accrued fees and
expenses to be paid by the Loan Parties in connection with any of the foregoing,
and the other transactions contemplated to be consummated substantially
concurrently, and in connection with, the foregoing.

 

Section 4.22            [Reserved].

 

Section 4.23            Compliance with Statutes, etc. Each Loan Party and its
Subsidiaries (excluding the Excluded Entities) is in compliance with (a) its
Organizational Documents and (b) all applicable statutes, regulations, and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of each Loan Party and its Subsidiaries
(excluding the Excluded Entities)), except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.



 - 111 - 

 

Section 4.24            Intellectual Property. Each Loan Party owns, or holds
licenses in, or otherwise has the right to use all Material Intellectual
Property that is used in the conduct of its business as currently conducted.
Attached hereto as Schedule 4.24 is a true, correct, and complete listing of all
registered material trademarks, copyrights, and patents, and applications
therefor, as to which any Loan Party is the owner; provided, that Lead Borrower
may amend Schedule 4.24 to add additional intellectual property, or to remove
intellectual property in the ordinary course, so long as such amendment occurs
by written notice to Administrative Agent at the time that Lead Borrower
provides its Compliance Certificate pursuant to Section 5.01(d).

 

Section 4.25            Inventory and Equipment. The Inventory and Equipment
(other than vehicles or Equipment out for repair and other than Inventory and
Equipment with, in the aggregate, a de minimis value) of the Loan Parties are
not stored with a bailee, warehouseman, or similar party (other than Third Party
Franchisees) and as of the Closing Date, are located only at, or are in-transit
between or to, the locations identified on Schedule 4.25, and as of any date
other than the Closing Date on which the Loan Parties are making this
representation, are located only at, or are in-transit between or to, the
locations identified on Schedule 4.25 (as such Schedule may be updated pursuant
to Section 5.12 or any Compliance Certificate delivered after the Closing Date
in connection with the annual financials required by Section 5.01(c)) or any
other retail store location opened after the date of delivery of the most recent
Compliance Certificate delivered after the Closing Date in connection with the
annual financials required by Section 5.01(c)).

 

Section 4.26            Trademarks and Key Trademark Licenses. Except as would
not, individually or in the aggregate, constitute a Material Adverse Effect,
each Loan Party has the licenses to use or otherwise has the right to use all
trademarks owned by third parties that are necessary to the conduct of its
business as currently conducted (including, without limitation, Material
Intellectual Property) (“Licensed Trademarks”). All registered trademarks and
trademark applications owned by or filed in the name of the Loan Parties (“Owned
Trademarks”) are in good standing and in compliance with all formal legal
requirements, and all filings, payments, and other actions required to be made
or taken to maintain such Owned Trademarks in full force and effect have been
made by the applicable deadline. Except as would not, individually or in the
aggregate, constitute a Material Adverse Effect, the goodwill associated with
all Owned Trademarks that are currently used in commerce have not been impaired.
No proceeding (including any opposition or cancellation) is pending or, to the
knowledge of the Loan Parties, threatened that challenges the validity or
enforceability of the Owned Trademarks. The Loan Parties are not parties to any
co-existence agreement with respect to the Owned Trademarks. Except as would
not, individually or in the aggregate, constitute a Material Adverse Effect, use
of the Owned Trademarks or the Licensed Trademarks by the Loan Parties do not
infringe any intellectual property rights of any third party.

 

Section 4.27            Insurance. Each Loan Party keeps its property adequately
insured and maintains (a) insurance to such extent and against such risks, as is
customary with companies in the same or similar businesses, (b) workmen’s
compensation insurance in the amount required by applicable law, (c) public
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied, or controlled by it,
and (d) such other insurance as may be required by law. Schedule 4.27 sets forth
a list of all property and liability insurance maintained by each Loan Party on
the Closing Date (or attaches insurance certificates specifying such insurance).



 - 112 - 

 

Section 4.28            Franchise Agreements.

 

(a)                Schedule 4.28 sets forth a complete and accurate list as of
the Closing Date of all Franchise Agreements to which any Loan Party or any of
their Subsidiaries is a party.

 

(b)                Except as set forth on Schedule 4.28, as of the Closing Date,
to the knowledge of the Loan Parties, none of the Franchise Agreements contains
any grant of exclusive rights to a territory designated therein which conflicts,
or potentially conflicts, with any grant of exclusive rights to a territory
granted under any other Franchise Agreement. Except as set forth in
Schedule 4.28, as of the Closing Date, no current franchisee under a Franchise
Agreement has given written notice to a Loan Party’s management during the six
(6) month period before the Closing Date of its intention to rescind or
terminate (with or without cause) any Franchise Agreement.

 

(c)                Except as could not reasonably be expected to have a Material
Adverse Effect, (i) each Loan Party has prepared and maintained each of its
Franchise Disclosure Documents, in an accurate and correct manner, (ii) each
Loan Party has filed all required Franchise Disclosure Documents required by law
in all states and jurisdictions requiring registration and approval prior to any
offers or sales of franchises in such states, and (iii) each Loan Party has
filed all material changes, amendments, renewals thereto on a timely and
accurate basis as required under, and required by applicable Requirements of
Law. Except as could not reasonably be expected to have a Material Adverse
Effect, each Loan Party’s Franchise Disclosure Documents were prepared in
compliance with applicable Franchise Laws and disclosure guidelines, and there
were no misrepresentations or omissions of information in any Franchise
Disclosure Documents at the time such Loan Party was using such Franchise
Disclosure Documents. Each Franchise Agreement complies, and the offer and sale
of such Franchise Agreement complied, in each case at the time such offer and
sale was made, with all Franchise Laws, except to the extent of any
non-compliance therewith which could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.29            Permits, etc. Each Loan Party has, and is in material
compliance with, all permits, licenses, authorizations, approvals, entitlements,
and accreditations required for such Person lawfully to own, lease, manage, or
operate, or to acquire, each business currently owned, leased, managed, or
operated, or to be acquired, by such Person, which, if not obtained, could
reasonably be expected to have a Material Adverse Effect. No condition exists or
event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment,
forfeiture, or non-renewal of any such permit, license, authorization, approval,
entitlement, or accreditation, and there is no claim that any thereof is not in
full force and effect, except, to the extent any such condition, event, or claim
could not be reasonably expected to have a Material Adverse Effect.

 

Section 4.30            Cash Management. Schedule 4.30 sets forth a complete and
accurate list as of the Closing Date of all deposit, checking, and other bank
accounts, all securities and other accounts maintained with any broker dealer,
and all other similar accounts maintained by each Loan Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).
Schedule 6.17 sets forth a list describing all arrangements as of the Closing
Date to which any Loan Party is a party with respect to the processing and/or
payment to such Loan Party of the proceeds of any credit card charges and debit
card charges for sales made by such Loan Party.

 

Section 4.31            Security Interests. The Security Agreement creates in
favor of Administrative Agent, for the benefit of Secured Parties, a legal,
valid, and enforceable security interest in the Collateral secured thereby. Upon
the filing of the UCC-1 financing statements described in Section 3.01(d), and
the recording of any applicable intellectual property security agreements as
referred to in the Security Agreement in the United States Patent and Trademark
Office and the United States Copyright Office, if and as applicable, and the
entry into Control Agreements with respect to any Deposit Accounts, Securities
Accounts and Commodities Accounts, such security interests in and Liens on the
Collateral granted thereby (with respect to the types of Collateral that can be
perfected by the filing of a financing statement or recordation of an
intellectual property security agreement, and to the extent that any applicable
Collateral can be perfected by the recordation of an intellectual property
security agreement) shall be perfected, First Priority security interests, and
no further recordings or filings are or will be required in connection with the
creation, perfection, or enforcement of such security interests and Liens, other
than (a) the filing of continuation statements in accordance with applicable
law, (b) the recording of intellectual property security agreements pursuant to
the Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, with respect to after-acquired
U.S. patent and trademark applications and registrations and U.S. copyrights (to
the extent that any applicable Collateral can be perfected by filing and
recording an intellectual property security agreement in the United States
Patent and Trademark Office and the United States Copyright Office); provided,
that notwithstanding anything herein to the contrary, in no event shall any Loan
Party be required to take perfection steps with respect to any motor vehicle or
any other collateral subject to a certificate of title or ownership.



 - 113 - 

 

Section 4.32            PATRIOT ACT. To the extent applicable, each Loan Party
and each of its Subsidiaries is in compliance, in all material respects, with
the (a) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001, as amended) (the “PATRIOT Act”).

 

Section 4.33            OFAC/Sanctions. No Loan Party nor any of its
Subsidiaries is in violation in any material respect of any applicable
Sanctions. No Loan Party, nor any of its Subsidiaries, nor any director or
officer of such Loan Party or such Subsidiary nor, to the knowledge of the Loan
Parties, any employee, agent, or Affiliate of such Loan Party or such Subsidiary
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and their Subsidiaries, and each director, officer, employee, agent
(when acting on behalf of a Loan Party or Subsidiary thereof, within the scope
of the agent’s designated duties), and Affiliate of each such Loan Party and
each such Subsidiary, is in compliance with the Anti-corruption Laws in all
material respects. No proceeds of any Loan made hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise be used in
any manner that would result in a violation of any applicable Sanction by any
Person (including any Lender or other individual or entity participating in any
transaction).

 

Section 4.34            Disclosure. No representation or warranty of any Loan
Party contained in any Loan Document or in any other documents, certificates, or
written statements furnished to Lenders by or on behalf of Global Parent or any
of its Subsidiaries (excluding the Excluded Entities) for use in connection with
the transactions contemplated hereby, when taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact (known to Global
Parent or Lead Borrower, in the case of any document not furnished by either of
them) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Global Parent and
Lead Borrower to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such difference may be material. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to Global Parent or Lead Borrower (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates, and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.



 - 114 - 

 

Section 4.35            Use of Proceeds. The proceeds of the Credit Extensions
shall be applied by the Borrowers solely (i) to consummate the Transactions
(including, without limitation, to pay the Transaction Costs), (ii) to repay the
Existing Indebtedness, and/or (iii) for general corporate purposes.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that, until the Termination Date has
occurred, each Loan Party shall perform, and each Loan Party shall cause each of
its Subsidiaries (excluding the Excluded Entities) to perform, all covenants in
this Article V.

 

Section 5.01            Financial Statements and Other Reports. Unless otherwise
provided below, Lead Borrower will deliver to the Administrative Agent
(whereupon the Administrative Agent shall promptly share with each Lender):

 

(a)                Monthly Reports. As soon as available, and in any event
within 30 days after the end of each fiscal month (excluding the last fiscal
month of each Fiscal Quarter) (or, with respect to any fiscal month reports
required prior to the fiscal month ending September 2020, 45 days),
(i) consolidated and consolidating balance sheets of Global Parent, the Lead
Borrower and its Subsidiaries as at the end of such fiscal month and the related
consolidated and consolidating statements of income, consolidated statements of
stockholders’ equity, and consolidated and consolidating statements of cash
flows of the Global Parent, the Lead Borrower and its Subsidiaries for such
fiscal month and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal month, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the Financial Plan for the
current Fiscal Year, all in reasonable detail, together with a schedule of
reconciliations for any reclassifications with respect to prior fiscal months or
periods (and, in connection therewith, copies of any restated financial
statements for any impacted fiscal month or period); provided that any
consolidating financials required by this clause (a)(i) shall be the
consolidating financials prepared for each line of business (e.g. AF Holdings,
Sears Top Parent and their Subsidiaries, and Buddy Top Parent and its
Subsidiaries) and not consolidating financials for each Subsidiary on an entity
by entity basis, (ii) a Financial Officer Certification with respect the
foregoing, (iii) for each line of business, the information described on
Schedule 5.1 hereto under the heading “Monthly Reporting”, in form and substance
reasonably acceptable to Administrative Agent, and (iv) a Narrative Report with
respect the foregoing,

 

(b)                Quarterly Financial Statements. As soon as available, and in
any event within 45 days after the end of each Fiscal Quarter of each Fiscal
Year (including the fourth Fiscal Quarter), (i) consolidated and consolidating
balance sheets of the Global Parent, the Lead Borrower and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated and consolidating
statements of income, stockholders’ equity, and cash flows of the Global Parent,
the Lead Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail; provided that any consolidating financials required by
this clause (b)(i) shall be the consolidating financials prepared for each line
of business (e.g. AF Holdings, Sears Top Parent and their Subsidiaries, Buddy
Top Parent and its Subsidiaries, Vitamin Top Parent and its Subsidiaries, and
Liberty Holdings and its Subsidiaries) and not consolidating financials for each
Subsidiary on an entity by entity basis, (ii) a Financial Officer Certification
with respect to the foregoing, (iii) the information described on Schedule 5.1
hereto under the heading “Quarterly Reporting”, in form and substance reasonably
acceptable to Administrative Agent, and (iv) a Narrative Report with respect the
foregoing,

 - 115 - 

 



(c)                Annual Financial Statements.  As soon as available, and in
any event within 120 days after the end of each Fiscal Year commencing with
Fiscal Year 2020, (i) the consolidated and consolidating balance sheet of the
Global Parent, the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Year and the related consolidated and consolidating statements of income,
stockholders’ equity, and cash flows of the Global Parent, the Lead Borrower and
its Subsidiaries for such Fiscal Year, prepared in conformity with GAAP, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; provided that any consolidating financials required by this
clause (c)(i) shall be the consolidating financials prepared for each line of
business (e.g. AF Holdings, Sears Top Parent and its Subsidiaries, Buddy Top
Parent and its Subsidiaries, Vitamin Top Parent and its Subsidiaries, and
Liberty Holdings and its Subsidiaries) and not consolidating financials for each
Subsidiary on an entity by entity basis and (ii) with respect to such
consolidated and consolidating financial statements a report thereon of BDO,
Deloitte or other independent certified public accountants of recognized
national standing selected by Global Parent, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
contain no material qualifications as to scope of audit other than solely with
respect to, or resulting solely from (x) an upcoming maturity date of any
Indebtedness occurring within one year from the time such opinion is delivered
or (y) any potential inability to satisfy any financial covenant under any
Indebtedness on a future date or in a future period, and shall state that such
consolidated and consolidating financial statements fairly present, in all
material respects, the consolidated and consolidating financial position of the
Global Parent, the Lead Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated and
consolidating financial statements has been made in accordance with generally
accepted auditing standards); provided, that in lieu of providing the
consolidated and consolidating annual audited financial statements of the Global
Parent, the Lead Borrower and its Subsidiaries required by this clause (c) and
the report thereon of the Lead Borrower’s independent certified public
accountants (but not, for the avoidance of doubt, any of the other related
materials required by this clause (c) (including, without limitation, the
comparison to the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year, the Financial
Officer Certification, or the Narrative Report)), the Lead Borrower may provide
the consolidated and consolidating annual financial statements of Global Parent
and its Subsidiaries, or of any direct parent of Global Parent and its
Subsidiaries, so long as the Lead Borrower concurrently provides
(A) Administrative Agent with consolidating and consolidating information, which
shall be audited, that explains in reasonable detail the differences between the
information relating to Global Parent and its Subsidiaries or such direct parent
of Global Parent and its Subsidiaries, on the one hand, and the information
relating to the Loans on a stand-alone basis, on the other hand, and (B) a
report of the independent certified public accountants of recognized national
standing selected by Global Parent or such direct parent of Global Parent, as
applicable, and reasonably satisfactory to Administrative Agent (which report
shall be unqualified to the extent set forth in the preceding clause (ii)),



 - 116 - 

 

(d)                Compliance Certificate. Together with each delivery of
financial statements of the Global Parent, the Lead Borrower and its
Subsidiaries pursuant to Section 5.01(b) or Section 5.01(c), a duly executed and
completed Compliance Certificate,

 

(e)                Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of the Global Parent, the Lead Borrower and
its Subsidiaries delivered pursuant to Section 5.01(a), Section 5.01(b), or
Section 5.01(c) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance reasonably satisfactory to Administrative
Agent,

 

(f)                 Notice of Default. Promptly (but in any event within three
(3) Business Days) upon any officer of any Loan Party obtaining knowledge (i) of
any condition or event that constitutes a Default or an Event of Default or that
notice (from a Person other than the Administrative Agent) has been given to
Global Parent or Lead Borrower with respect thereto, (ii) that any Person has
given any notice to Global Parent or any of its Subsidiaries (excluding the
Excluded Entities) or taken any other action with respect to any event or
condition set forth in Section 8.01(b), or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of an Authorized Officer specifying the
nature and period of existence of such condition, event, or change, or
specifying the notice given and action taken by any such Person (if applicable)
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Lead Borrower has taken, is taking, and proposes to
take with respect thereto, together with copies of any such notice or other
document received by Global Parent or any of its Subsidiaries (excluding the
Excluded Entities) related thereto,

 

(g)                Notice of Litigation. Promptly (but in any event within three
(3) Business Days) upon any senior officer of any Loan Party obtaining knowledge
of (i) the institution of, or non-frivolous threat (in writing) of, any Adverse
Proceeding not previously disclosed in writing by Lead Borrower to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii) if adversely determined, could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Global Parent or Lead
Borrower to enable Lenders and their counsel to evaluate such matters,

 

(h)                ERISA. (i) Promptly (but in any event within three
(3) Business Days) upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action any Loan Party or any of its ERISA Affiliates has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened, in writing, by the Internal Revenue Service, the Department of
Labor, or the PBGC with respect thereto, and (ii) with reasonable promptness,
copies of (A) each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Loan Party or any of its ERISA Affiliates with
the Internal Revenue Service with respect to each Pension Plan, (B) all notices
received by any Loan Party or any of its ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event, and (C) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request,



 - 117 - 

 

(i)                 Financial Plan. No sooner than 30 days after, and no later
than 60 days after, the start of each Fiscal Year (commencing with the first
full Fiscal Year after the Closing Date), a consolidated and consolidating plan
and financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated and consolidating balance sheet and
forecasted consolidated and consolidating statements of income and cash flows of
the Loan Parties for each such Fiscal Year, (ii) forecasted consolidated and
consolidating statements of income and cash flows of the Loan Parties for each
fiscal month of each such Fiscal Year, (iii) forecasted calculations of the
financial covenant set forth in Section 6.08 for such Fiscal Year, and
(iv) forecasted calculations of Consolidated Liquidity and Availability for such
Fiscal Year, together, in each case, with an explanation of the assumptions on
which such forecasts are based all in form and substance reasonably satisfactory
to Administrative Agent,

 

(j)                 Insurance Report. Upon reasonable request of the
Administrative Agent or any Lender, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by any Loan Party,

 

(k)                Term Documents and Reporting. Promptly, but in any event
within three (3) Business Days (or one (1) Business Day with respect to notices
pursuant to clause (y) hereof) after the furnishing, receipt or execution
thereof, copies of (x) any amendment, waiver, consent or other written
modification of the Term Documents (other than immaterial amendments to the Term
Documents other than the Term Credit Agreement), (y) any written notice of
default or any written notice related to the exercise of remedies under the Term
Documents, and (z) any other material written notice, certificate or other
written information or document provided to, or received from, the Term Agent or
the Term Lenders; provided, that this clause (k) shall not apply to the Fee
Letter (as defined in the Term Credit Agreement) or any other documents and
information relating to fees under the Term Documents (and Lead Borrower may
make redactions of such fees in its reasonable discretion),

 

(l)                 Third Party Franchisees. Promptly upon any senior officer of
any Loan Party obtaining knowledge of any material breach or non-performance of,
or any material default under, any agreements with any Third Party Franchisee
that would materially and adversely impact the ability of the Administrative
Agent to realize upon the Collateral,

 

(m)              Environmental Reports and Audits. Within ten (10) days
following the receipt thereof, copies of all environmental audits and reports
with respect to any environmental matter which have resulted in or are
reasonably likely to result in an Environmental Action asserted against any Loan
Party or any of its Subsidiaries (excluding the Excluded Entities) or in any
Environmental Liabilities of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities) which, in either case, could reasonably be
expected to result in a Material Adverse Effect,

 

(n)                Information Regarding Collateral. Lead Borrower will furnish
to the Administrative Agent prompt (but in any event within five (5) Business
Days thereafter) written notice of any change in any Loan Party’s (i) legal
name, (ii) chief executive office, (iii) identity or corporate structure, or
(iv) Federal Taxpayer Identification Number. Lead Borrower agrees not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal, and perfected security interest in all the Collateral as
contemplated by the Collateral Documents. Lead Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed,

 

(o)                Annual Collateral Verification. Each year, at the time of
delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.01(c), Lead Borrower shall deliver to the
Administrative Agent an officer’s certificate either confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.01(o) and/or identifying such changes;
provided, that Lead Borrower shall not be required to notify the Administrative
Agent pursuant to this Section 5.01(o) of any changes with respect to which the
Loan Parties shall have previously notified the Administrative Agent,



 - 118 - 

 

(p)                Tax Returns. As soon as practicable and in any event within
fifteen (15) days following the filing thereof, copies of each United States
federal income Tax return filed by or on behalf of any Loan Party,

 

(q)                Borrowing Base Certificates and Collateral Reporting.

 

(i)                 On or prior to the fifteenth (15th) Business Day of each
fiscal month, a completed Borrowing Base Certificate as of the last day of the
immediately preceding fiscal month; provided, that at any time a Reporting
Trigger Period is continuing, the Borrowers shall deliver a completed Borrowing
Base Certificate on the second (2nd) Business Day of each week calculating the
Borrowing Base as of the close of business on the immediately preceding Friday,
which weekly Borrowing Base Certificate, as to such components of the Borrowing
Base as the Administrative Agent may in its discretion agree, may use reasonable
estimates or amounts from a prior period as the Administrative Agent may
specify, if and to the extent the Lead Borrower may request to use such
estimates or amounts. Each Borrowing Base Certificate shall include: (i) a
summary source document of stock ledger, (ii) a summary source document of
inventory ineligibles, (iii) a summary source document showing Eligible Credit
Card Receivables, Eligible Accounts and Eligible Rental Agreements, including in
the case of Eligible Rental Agreements, a summary of the remaining contractual
revenue of active contracts (with a break-down by new contracts and contracts
that are active and existed prior to the period) as well as a summary of the
contractual revenue collected in the covered period), (iv) a summary source
document showing ineligible Credit Card Receivables, Accounts and Rental
Agreements, (v) the calculation of Availability on and as of the end of such
fiscal month (or week, as applicable) and (vi) if such Borrowing Base
Certificate covers a fiscal month (or such Borrowing Base covers the last week
of any fiscal month (if weekly)), the Borrowing Base Certificate shall also
include (x) a monthly store rent summary in respect of Washington, Virginia and
Pennsylvania, (y) a report identifying customer deposits, and (z) a report with
franchisee commission payable accruals.

 

(ii)               Prior to the occurrence of each Collateral Reporting Trigger
Event, Lead Borrower shall deliver to the Administrative Agent an updated
Borrowing Base Certificate reflecting such Collateral Reporting Trigger Event on
a pro forma basis and demonstrating that upon giving effect to such Collateral
Reporting Trigger Event, (A) the Total Revolving Outstandings will not exceed
the Line Cap and (B) the Borrowers will be in compliance with the financial
covenant set forth in Section 6.08, and

 

(r)                 Other Information.

 

(i) Promptly upon their becoming available, copies of

 

(A)              all financial statements, reports, notices, and proxy
statements sent or made available generally by Global Parent to its security
holders acting in such capacity or by any Subsidiary of Global Parent (excluding
the Excluded Entities) to its security holders other than Global Parent or
another Subsidiary of Global Parent, and

 

(B)              all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Global Parent or any of its
Subsidiaries (excluding the Excluded Entities) with any securities exchange or
with the Securities and Exchange Commission or any governmental or private
regulatory authority;

 - 119 - 

 



(ii)               promptly after submission to any Governmental Authority,
solely to the extent not legally prohibited from disclosing such information,
all documents and information furnished to such Governmental Authority in
connection with any investigation of any Loan Party (other than a routine
inquiry),

 

(iii)             promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters) submitted to any Loan Party
by its auditors in connection with any annual interim audit of the books
thereof,

 

(iv)              prompt notice of the acquisition by any Loan Party or any of
their respective Subsidiaries (excluding the Excluded Entities) of any Margin
Stock, together with a completed and executed Form U-1, together with such other
information reasonably requested by Administrative Agent to enable any Lender to
comply with any of the requirements under Regulations T, U, and X,

 

(v)                promptly, but in any event within three (3) Business Days (or
one (1) Business Day with respect to notices pursuant to clause (y) hereof)
after the furnishing, receipt or execution thereof, copies of (x) any amendment,
waiver, consent or other written modification of any Indebtedness of the
Excluded Entities (other than immaterial amendments to such Indebtedness), (y)
any notice of default or any notice related to the exercise of remedies under
any Indebtedness of the Excluded Entities, and (z) any other material notice,
certificate or other information or document provided to, or received from, the
agent or lenders under such Indebtedness; provided, that this clause (q)(v)
shall not apply to any documents and information relating to fees under such
Indebtedness,

 

(vi)              any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification,

 

(vii)            promptly following any request therefor, such other information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know-your-customer” requirements
under the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
Anti-corruption Laws and Sanctions laws (including those passed pursuant to the
PATRIOT Act), and

 

(viii)          promptly following any request therefor, such other information
and data with respect to Global Parent or any of its Subsidiaries (excluding the
Excluded Entities) as from time to time may be reasonably requested by the
Administrative Agent.

 

Section 5.02            Existence. Except as otherwise permitted under Section
6.09, each Loan Party will, and will cause each of its Subsidiaries (other than
the Excluded Entities) to, at all times preserve and keep in full force and
effect such Person’s valid existence and good standing in its jurisdiction of
organization and, except as could not reasonably be expected to result in a
Material Adverse Effect, good standing with respect to all other jurisdictions
in which it is qualified to do business and any rights, Governmental
Authorizations, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses or the conduct of their
businesses.

 

Section 5.03            Payment of Taxes and Claims. Global Parent will, and
will cause each of its Subsidiaries (excluding the Excluded Entities) to, timely
file all income Tax returns and all other material Tax returns required to be
filed by Global Parent or any of its Subsidiaries (excluding the Excluded
Entities) and timely pay all income Taxes and all other material Taxes imposed
upon it or any of its properties or assets, or in respect of any of its income
or businesses; provided, that no such Tax need be paid if it is being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP, shall have been made therefor and
(b) in the case of a Tax which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay imposition of
any penalty, fine, or Lien resulting from the non-payment thereof. No Loan Party
will, nor will any Loan Party permit any of its Subsidiaries (excluding the
Excluded Entities) to, file or consent to the filing of any consolidated income
Tax return with any Person (other than Ultimate Parent or any of its
Subsidiaries).

 - 120 - 

 



Section 5.04            Maintenance of Properties. Each Loan Party will, and
each Loan Party will cause each of its Subsidiaries (excluding the Excluded
Entities) to, except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (a) maintain or
cause to be maintained in reasonably good repair, working order and condition,
ordinary wear and tear, casualty and condemnation excepted, all properties used
or useful in the business of the Loan Parties and their Subsidiaries (excluding
the Excluded Entities) and from time to time will make or cause to be made all
reasonably appropriate repairs, renewals, and replacements thereof and
(b) comply at all times with the provisions of all material leases to which it
is a party as lessee or under which it occupies property, so as to prevent any
loss or forfeiture thereof or thereunder.

 

Section 5.05            Insurance.

 

(a)                The Loan Parties will maintain or cause to be maintained,
with financially sound and reputable insurers, (i) business interruption
insurance reasonably satisfactory to Administrative Agent, and (ii) casualty
insurance, such public liability insurance, third party property damage
insurance, or such other insurance with respect to liabilities, losses, or
damage in respect of the assets, properties, and businesses of the Loan Parties
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses, in each case in
such amounts (giving effect to self-insurance), with such deductibles, covering
such risks, and otherwise on such terms and conditions as shall be customary for
such Persons. Without limiting the generality of the foregoing, the Loan Parties
will maintain or cause to be maintained replacement value casualty insurance on
the Collateral under such policies of insurance, with such insurance companies,
in such amounts, with such deductibles, and covering such risks as are at all
times carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses. Each such policy of
insurance shall (1) in the case of each liability insurance policy, name the
Administrative Agent, on behalf of Lenders, as an additional insured thereunder
as its interests may appear, and (2) in the case of each casualty insurance
policy covering Collateral, contain a lender loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Administrative Agent, that
names the Administrative Agent, on behalf of Secured Parties, as the lender loss
payee thereunder.

 

(b)                With respect to any portion of any Real Estate Asset subject
to a Mortgage that is located in a Flood Zone within a community participating
in the Flood Program, the applicable Loan Party will maintain through the Flood
Program or through private insurance policies, with financially sound and
reputable insurance companies (except to the extent that any insurance company
insuring such Real Estate Asset ceases to be financially sound and reputable
after the Closing Date, in which case, the applicable Loan Party shall promptly
replace such insurance company with a financially sound and reputable insurance
company), (i) such flood insurance coverage under policies issued pursuant to
and in compliance with the Flood Insurance Laws in an amount equal to the
maximum limit of coverage available for such Real Estate Asset under Flood
Insurance Laws, subject only to deductibles consistent in scope and amount with
those permitted under the Flood Program and (ii) such additional coverage as
required by Administrative Agent, if any, under supplemental private insurance
policies in an amount reasonably required by the Administrative Agent.



 - 121 - 

 

(c)                The Loan Parties will deliver to the Administrative Agent
copies of certificates of insurance upon reasonable request of the
Administrative Agent. Each of the insurance policies required to be maintained
under Section 5.05(a) shall provide for at least thirty (30) days’ prior written
notice to the Administrative Agent of the cancellation or substantial
modification thereof. Receipt of such notice shall entitle the Administrative
Agent (but the Administrative Agent shall not be obligated) to renew any such
policies, cause the coverages and amounts thereof to be maintained at levels
required pursuant to this Section 5.05, or otherwise to obtain similar insurance
in place of such policies, in each case at the expense of the Loan Parties.

 

Section 5.06            Collateral Administration; Inspections; Field
Examinations and Appraisals. Each Loan Party will, and each Loan Party will
cause each of its Subsidiaries (excluding the Excluded Entities) to, (a) keep
adequate books of record and account in which full, true, and correct entries
are made of all dealings and transactions in relation to its business and
activities, (b) conduct (or cause their accountants to conduct) a full physical
inventory of the legacy “Sears Outlet” stores and related distribution centers
(and provide to the Administrative Agent a report based on such physical
inventory, together with such supporting information as the Administrative Agent
may reasonably request) no later than October 31, 2020, and at least once per
three (3) month period thereafter during the Initial Collateral Monitoring
Period, and (c) permit any representatives designated by Administrative Agent or
any Lender (including employees of Administrative Agent or such Lender or any
consultants, auditors, accountants, lawyers, and appraisers retained by
Administrative Agent or such Lender) to visit and inspect any of the properties
of any Loan Party or any of its Subsidiaries (excluding the Excluded Entities)
(including Phase I Environmental Site Assessments), to conduct audits,
valuations, appraisals, and/or field examinations of any Loan Party or any of
its Subsidiaries (excluding the Excluded Entities) to inspect, copy, and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances, and accounts with its and their officers and
independent accountants and auditors, all upon reasonable notice (unless an
Event of Default exists, in which case no advance notice shall be required) and
at such reasonable times during normal business hours and as often as may
reasonably be requested. The Loan Parties agree to pay (y) the Administrative
Agent’s, the applicable field examiner’s and the applicable appraiser’s
reasonable and documented fees and out-of-pocket costs and expenses incurred in
connection with all such visits, audits, appraisals, inspections, valuations,
and field examinations relating to the ABL Loan Parties, and (z) the reasonable
and documented out-of-pocket costs of all visits, audits, appraisals,
inspections, valuations, and field examinations relating to the ABL Loan Parties
conducted by a third party on behalf of the Administrative Agent and Lenders.
Notwithstanding anything to the contrary in this Section 5.06, (x) only
Administrative Agent on behalf of the Lenders may exercise the rights of
Administrative Agent and the Lenders under this Section 5.06 and (y) the
Administrative Agent shall not conduct or obtain more than:

 

(i)                 (1) two commercial field examinations in the first 12-month
period after the Closing Date, and one commercial field examination per 12-month
period thereafter, at the Borrowers’ expense, of the ABL Loan Parties, the
Collateral of the ABL Loan Parties, and such other matters as the Administrative
Agent shall deem appropriate in its Permitted Discretion, (2) one additional
such field examination per 12-month period, at the Borrowers’ expense, if a
Collateral Monitoring Trigger Period is continuing, (3) one additional such
field examination per 12-month period at the Lenders’ expense and (4) one or
more additional such field examinations, at the Borrowers’ expense, as the
Administrative Agent shall require if an Event of Default exists;

 

(ii)               (1) two appraisals in the first 12-month period after the
Closing Date, and one appraisal per 12-month period thereafter, at the
Borrowers’ expense, of the Inventory of the ABL Loan Parties, (2) one additional
such appraisal per 12-month period, at the Borrowers’ expense, if a Collateral
Monitoring Trigger Period is continuing, (3), one additional such appraisal per
12-month period at the Lenders’ expense and (4) one or more additional such
appraisals, at the Borrowers’ expense, as the Administrative Agent shall require
if an Event of Default exists;



 - 122 - 

 

(iii)             one additional appraisal per 12-month period, at the
Borrower’s expense of the Inventory of AF Holdings and its Subsidiaries; or

 

(iv)              (1) one appraisal per 12-month period, at the Borrowers’
expense, of the Eligible Rental Agreements; provided, that monthly desktop
appraisals of the Eligible Rental Agreements, performed by Vion or another
appraiser and on terms satisfactory to the Administrative Agent and each Initial
Lender, each in its Permitted Discretion, shall be required at all times after
the Closing Date, at the Borrowers’ expense, (2) one additional such appraisal
per 12-month period, at the Borrowers’ expense, if a Collateral Monitoring
Trigger Period is continuing, (3), one additional such appraisal per 12-month
period at the Lenders’ expense and (4) one or more additional such appraisals,
at the Borrowers’ expense, as the Administrative Agent or Required Lenders shall
require if an Event of Default exists.

 

In addition to the foregoing, from time to time during the Increased Collateral
Monitoring Period, the Administrative Agent may engage Hilco (or another
consultant reasonably acceptable to the Administrative Agent) to conduct reviews
and audits of the Borrowing Base, Borrowing Base Certificates and related
reporting, all at the Borrowers’ expense.

 

The Loan Parties acknowledge that Administrative Agent or any Lender, after
exercising its rights of inspection, may prepare and distribute to Lenders
certain reports pertaining to the Loan Parties’ assets for internal use by
Administrative Agent and Lenders.

 

Section 5.07            Lenders Meetings and Conference Calls.

 

(a)                Global Parent and Lead Borrower will, upon the request of
Administrative Agent or Required Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at Lead
Borrower’s corporate offices (or at such other location as may be agreed to by
Lead Borrower and the Administrative Agent) at such time as may be agreed to by
Lead Borrower and the Administrative Agent.

 

(b)                Following the delivery of financial statements and other
information required to be delivered pursuant to Section 5.01(b) or
Section 5.01(c), Global Parent shall, not later than 15 Business Days following
the request of Administrative Agent, cause its chief operating officer or chief
financial officer to participate in a conference call with Administrative Agent
and all Lenders who choose to participate in such conference call during which
conference call the chief operating officer or chief financial officer shall
review the financial condition of the Loan Parties and their Subsidiaries
(excluding the Excluded Entities) and such other matters as Administrative Agent
or any Lender may reasonably request.

 

Section 5.08            Compliance with Laws. Each Loan Party will comply, and
shall cause each of its Subsidiaries (excluding the Excluded Entities) to
comply, with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, non-compliance with which could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, including, without limitation, Anti-corruption Laws, the PATRIOT Act,
and OFAC Sanctions Programs.

 

Section 5.09            Environmental. Each Loan Party will, and will cause each
of its Subsidiaries (excluding the Excluded Entities) to,



 - 123 - 

 

(a)                Keep any property either owned or operated by any Loan Party
or its Subsidiaries (excluding the Excluded Entities) free of any Environmental
Liens or post bonds or other financial assurances sufficient to satisfy the
obligations or liability evidenced by such Environmental Liens,

 

(b)                Comply, in all material respects, with Environmental Laws and
provide to Administrative Agent documentation of such compliance which
Administrative Agent reasonably requests, except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect,

 

(c)                Promptly notify Administrative Agent of any release of which
any Loan Party has knowledge of a Hazardous Material in any reportable quantity
from or onto property owned or operated by any Loan Party or its Subsidiaries
(excluding the Excluded Entities) which could reasonably be expected to result
in a Material Adverse Effect, and take any Remedial Actions required to abate
said release or otherwise to come into compliance with applicable Environmental
Law, and

 

(d)                Promptly, but in any event within ten (10) Business Days of
its receipt thereof, provide Administrative Agent with written notice of any of
the following: (i) notice that an Environmental Lien has been filed against any
of the real or personal property of a Loan Party or its Subsidiaries (excluding
the Excluded Entities), (ii) commencement of any Environmental Action or written
notice that an Environmental Action will be filed against a Loan Party or its
Subsidiaries (excluding the Excluded Entities), in either case, that could
reasonably be expected to result in a Material Adverse Effect and (iii) written
notice of a violation, citation, or other administrative order from a
Governmental Authority that could reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.10            Subsidiaries.

 

(a)                In the event that any Person becomes a Subsidiary of Global
Parent after the Closing Date (or ceases to constitute an Excluded Subsidiary,
including on the Liberty Trigger Date), Global Parent and the Lead Borrower
shall (i) within 45 days (or 90 days with respect to any Subsidiary for which
the execution of any mortgages relative to Real Property is required to comply
with this Section 5.10 with respect to such Subsidiary) after the date of such
event (in each case, or such later date as may be agreed by Administrative Agent
in its sole discretion), cause such Subsidiary to become either a Guarantor
Subsidiary hereunder by executing a joinder to this Agreement (provided that no
Excluded Entity or Excluded Subsidiary shall be required to become a Guarantor
Subsidiary hereunder for so long as such Subsidiary remains an Excluded Entity
or Excluded Subsidiary) or become a Borrower hereunder by executing a Borrower
Joinder Agreement (provided that no Excluded Entity or Excluded Subsidiary shall
be required to become a Borrower hereunder for so long as such Subsidiary
remains an Excluded Entity or Excluded Subsidiary) and (a) if such Subsidiary is
incorporated or organized under the laws of the United States or any State
thereof, cause such Subsidiary to be a “Grantor” under the Security Agreement by
executing and delivering to Administrative Agent a Joinder (provided that no
Excluded Entity or Excluded Subsidiary shall be required to become a Grantor
under the Security Agreement for so long as such Subsidiary remains an Excluded
Entity or Excluded Subsidiary) and (b) if such Subsidiary is incorporated or
organized under the laws of a jurisdiction other than the United States or any
State thereof, (1) to the extent not in violation of Requirements of Law, cause
any Loan Party that directly owns the Capital Stock of such Subsidiary to grant
to the Administrative Agent a legal, valid, enforceable perfected, First
Priority security interest in such Capital Stock of such Subsidiary pursuant to
documentation in form and substance reasonably acceptable to the Administrative
Agent and (2) cause such Subsidiary to grant to the Administrative Agent a
legal, valid, enforceable perfected, First Priority security interest in all
Collateral (excluding, for avoidance of doubt, Excluded Assets (as defined in
the Security Agreement)) owned by it pursuant to documentation in form and
substance reasonably acceptable to the Administrative Agent (provided that no
Excluded Entity or Excluded Subsidiary shall be

 - 124 - 

 

required to grant such a security interest for so long as such Subsidiary
remains an Excluded Entity or Excluded Subsidiary) and (ii) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are reasonably requested
by Administrative Agent in connection therewith; provided, however, that
notwithstanding the foregoing, in no event shall the foregoing require (x) any
Person to enter into any security agreement or pledge governed by the laws of
any jurisdiction other than the United States or any State thereof or (y) any
filing or other action in any jurisdiction other than the United States or any
State thereof in order to create or perfect a security interest, in the case of
the foregoing clauses (x) and (y), unless (1) the total property and assets of
the Subsidiaries (excluding the Excluded Entities) incorporated or organized in
such jurisdiction, determined in accordance with GAAP, exceeds 1% of the total
property and assets of Lead Borrower and its Subsidiaries, determined in
accordance with GAAP, as set forth on the consolidated balance sheet of Lead
Borrower most recently delivered pursuant to Section 5.01(b) or 5.01(c), as
applicable or (2) the consolidated revenue of the Subsidiaries (excluding the
Excluded Entities) incorporated or organized in such jurisdiction exceeds 1% of
the consolidated revenue of Lead Borrower and its Subsidiaries, determined in
accordance with GAAP, as set forth on the consolidated balance sheet of Lead
Borrower most recently delivered pursuant to Section 5.01(b) or 5.01(c), as
applicable (the foregoing clauses (1) and (2), the “Collateral Coverage Test”;
the Collateral Coverage Test is deemed to be “satisfied” with respect to all
subsidiaries organized or incorporated under the laws of any particular
jurisdiction (other than the United States or any State thereof) if such
Subsidiaries, collectively, do not satisfy clauses (1) and/or (2) of the
definition of “Collateral Coverage Test”, and is otherwise deemed to be “not
satisfied” with respect to such Subsidiaries). With respect to each such
Subsidiary (excluding the Excluded Entities and Excluded Subsidiaries), Lead
Borrower shall, within 45 days (or 90 days with respect to any Subsidiary
(excluding the Excluded Entities and the Excluded Subsidiaries) for which the
execution of any mortgages relative to Real Property is required to comply with
this Section 5.10 with respect to such Subsidiary (excluding the Excluded
Entities and the Excluded Subsidiaries)) after the date when such Person becomes
a direct or indirect Subsidiary (excluding the Excluded Entities and the
Excluded Subsidiaries) (in each case, or such later date as may be agreed by
Administrative Agent in its sole discretion), promptly send to Administrative
Agent written notice setting forth with respect to such Person (A) the date on
which such Person became a direct or indirect Subsidiary of Lead Borrower
(excluding the Excluded Entities and the Excluded Subsidiaries), and (B) all of
the data required to be set forth in Schedules 4.1 and 4.2 for such Subsidiary
(excluding the Excluded Entities and the Excluded Subsidiaries); provided, that
such written notice shall be deemed to supplement Schedules 4.1 and 4.2 for all
purposes hereof.

 

(b)                [Reserved].

 

Section 5.11            Material Real Estate Assets. In the event that any Loan
Party acquires a Material Real Estate Asset located in the United States or a
Real Estate Asset owned by any Loan Party and located in the United States
becomes a Material Real Estate Asset and such interest has not otherwise been
made subject to the Lien of the Collateral Documents in favor of the
Administrative Agent, for the benefit of Secured Parties, then such Loan Party,
no later than 90 days after acquiring such Material Real Estate Asset, or no
later than 90 days after such Real Estate Asset becomes a Material Real Estate
Asset (provided, that no such actions shall be required with respect to any
Material Real Estate Assets owned by any Liberty Parties until the date that is
90 days after the Liberty Trigger Date) (in each case, or such later date as may
be agreed by the Administrative Agent), shall take all such actions and execute
and deliver, or cause to be executed and delivered, with respect to such
Material Real Estate Asset (i) a Mortgage, (ii) an opinion of counsel in the
jurisdiction where such Material Real Estate Asset is located with respect to
the enforceability of such Mortgage and such other reasonable and customary
matters as the Administrative Agent may reasonably request, and (iii) a
mortgagee policy of title insurance (or a marked up title insurance commitment
having the effect of a mortgagee policy of title insurance) issued by a title
company reasonably satisfactory to the Administrative Agent, in an amount not
less than the fair market

 - 125 - 

 

value of such Material Real Estate Asset, insuring the Lien of such Mortgage as
a valid First Priority security interest on such Material Real Estate Asset (the
items set forth in clauses (i), (ii) and (iii), collectively, the “Mortgage
Deliverables”). In addition to the foregoing, Lead Borrower shall, at the
Administrative Agent’s reasonable request, deliver, from time to time, to the
Administrative Agent with respect to each Real Estate Asset with respect to
which Administrative Agent has been granted a Lien (w) such appraisals and
surveys as are required by law or regulation; provided, however, that in no
event shall Lead Borrower be required to deliver an appraisal and survey to the
Administrative Agent for a particular Material Real Estate Asset more than once
in any given calendar year unless such appraisal and/or survey is at the
Administrative Agent’s sole cost, (x) environmental reports, audits and analyses
and Phase I or Phase II reports; provided, however, that in no event shall Lead
Borrower be required to deliver any such environmental reports, audits and
analyses and Phase I or Phase II reports for a particular Material Real Estate
Asset more than once in any given calendar year unless either (1) such
environmental reports, audits, analyses and Phase I or Phase II reports are at
the Administrative Agent’s or the Lenders’ sole cost and expense or (2) the
Administrative Agent, in its reasonable and good faith discretion, suspects that
Hazardous Materials are being disposed of, produced, stored, handled, treated,
released, transported or are otherwise present at a particular Material Real
Estate Asset (in such case, such report(s) shall be at Borrowers’ sole cost and
expense); provided, further, that the Lead Borrower shall not be required to
deliver any Phase II report unless the Administrative Agent, in its reasonable
and good faith discretion, suspects that Hazardous Materials are being disposed
of, produced, stored, handled, treated, released, transported or are otherwise
present at a particular Material Real Estate Asset, (y) if such Real Estate
Asset is not located in a Flood Zone, a completed Flood Certificate from a third
party vendor in compliance with the Flood Program, and (z) if such Real Estate
Asset is located in a Flood Zone, (1) a completed Flood Certificate from a third
party vendor in compliance with the Flood Program, (2) written acknowledgement
from the Lead Borrower that it received notification from the Administrative
Agent that such Real Estate Asset is located within a Flood Zone and indicating
whether the community in which such Real Estate Asset is located is
participating in the Flood Program, (3) if such Real Estate Asset is located in
a community participating in the Flood Program, evidence that the Loan Parties
have complied with the insurance requirements set forth in Section 5.05(b), and
(4) such additional coverage as required by Administrative Agent, if any, under
supplemental private insurance policies in an amount reasonably required by
Administrative Agent. Notwithstanding anything to the contrary set forth in this
Agreement or in any other Loan Document, in no event shall any Loan Party be
required to deliver Mortgage Deliverables with respect to any Real Estate Asset
that is not a Material Real Estate Asset.

 

Section 5.12            Location of Inventory and Equipment. Keep the Loan
Parties’ Inventory and Equipment (other than vehicles and Equipment out for
repair, and other than Inventory and Equipment with, in the aggregate, a
de minimis value) only at the locations identified on Schedule 4.25; provided,
that Lead Borrower (i) may amend Schedule 4.25 with respect to any location
other than a new retail store location so long as such amendment occurs by
written notice to the Administrative Agent not less than 10 days prior to the
date on which such Inventory or Equipment is moved to such new location (or such
later date to which the Administrative Agent may otherwise agree) and (ii) shall
specify any new retail store locations on the next Compliance Certificate
delivered in connection with the annual financials required by Section 5.01(c)
(or such later date to which the Administrative Agent may otherwise agree), and
the case of clause (i) or (ii), Schedule 4.25 shall be deemed amended
accordingly; provided that, within 90 days of the Closing Date (or, as to any
properties added to Schedule 4.25 after the Closing Date, within 90 days of the
delivery of the amended Schedule 4.25 including such property) (or, in each
case, such later date to which the Administrative Agent may otherwise agree)
Lead Borrower shall use its commercially reasonable efforts to provide to the
Administrative Agent a Collateral Access Agreement with respect to any such
location identified on Schedule 4.25 that is not a fee owned Real Estate Asset
if the aggregate fair market value of the Inventory and Equipment located on
such premises exceeds $250,000; provided that, following the occurrence and
during the continuance of a Default or an Event of Default, no Inventory or
Equipment shall be moved to any location not identified on the most recently
provided Schedule 4.25 unless such Collateral Access Agreement is provided prior
thereto or the Administrative Agent shall consent in writing to moving specified
Inventory or Equipment to a particular location or locations identified on
Schedule 4.25.



 - 126 - 

 

Section 5.13            Further Assurances. At any time or from time to time
upon the request of the Administrative Agent, each Loan Party will, at its
expense, promptly execute, acknowledge, and deliver such further documents and
do such other acts and things as the Administrative Agent may reasonably request
in order to effect fully the purposes of the Loan Documents, including providing
Lenders with any information reasonably requested pursuant to Section 10.22. In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as the Administrative Agent may reasonably request from time to
time to ensure that, subject in each case to Section 5.10 and any other
exceptions expressly set forth in the Loan Documents, the Guaranteed Obligations
are guaranteed by the Guarantors and the Secured Obligations are secured by
substantially all of the assets of Loan Parties and all of the outstanding
Capital Stock of the Loan Parties (other than the Capital Stock of Global Parent
and the Equity Grant).

 

Section 5.14            Corporate Separateness. Each Loan Party will, and will
cause each of its direct and indirect Subsidiaries (excluding the Excluded
Entities) that are not Loan Parties to,

 

(a)                individually or collectively maintain its own Deposit
Accounts and Securities Accounts, as applicable, and all other accounts,
separate from those of any of their Affiliates (other than the Loan Parties)
with commercial banking or financial institutions, and prevent such funds from
being commingled with the funds of any of its Affiliates (other than the Loan
Parties);

 

(b)                to the extent that each Loan Party and each of its direct and
indirect Subsidiaries that are not Loan Parties and any of their Affiliates
(other than the Loan Parties) have offices in the same location, ensure that
there shall be a fair and appropriate allocation of overhead costs among them,
and each Loan Party and each of its direct and indirect Subsidiaries that are
not Loan Parties shall bear its fair share of such expenses;

 

(c)                to the extent that each Loan Party and each of its direct and
indirect Subsidiaries that are not Loan Parties and any of their Affiliates
(other than the Loan Parties) jointly have the benefit of amounts under any
contracts, ensure that they contribute to such amounts on a fair and reasonable
basis, based on each party’s use and expense;

 

(d)                conduct its affairs in its own names and in accordance with
its Organizational Documents and observe all necessary, appropriate and
customary corporate or equivalent formalities, including, but not limited to,
holding all regular and special meetings necessary to authorize all its actions,
keeping separate and materially accurate minutes of its meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining, in all material respects, accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts; and

 

(e)                other than as permitted under this Agreement, not assume,
guarantee, indemnify or grant any Liens in respect of any of the liabilities or
other obligations of any of its Affiliates (other than the Loan Parties).

 

Section 5.15            Anti-Commingling. Within 90 days after the Closing Date
(or such longer period as the Administrative Agent may agree to in its sole
discretion), each Loan Party and each Liberty Party shall ensure that all
proceeds of Franchise Fees are deposited in Deposit Accounts or Securities
Accounts that (i) only contain Term Priority Collateral and (ii) are separate
and distinct from those into which the proceeds of ABL Priority Collateral are
expected to be deposited. No Loan Party or Liberty Party shall commingle any
material amount of Franchise Fees with the proceeds of ABL Priority Collateral.



 - 127 - 

 

Section 5.16            Post-Closing Matters. Borrowers shall, and shall cause
each of the other Loan Parties to, satisfy the requirements set forth on
Schedule 5.16 on or before the date specified for such requirement or such later
date to be determined by Administrative Agent in its sole discretion.

 

Section 5.17            Use of Proceeds. Borrowers shall apply the proceeds of
the Credit Extensions as set forth in Section 4.35 hereof. No portion of the
proceeds of any Credit Extension shall be used in any manner that causes or
could reasonably be expected to cause such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U, or Regulation X of the
Board of Governors of the Federal Reserve System or any other regulation thereof
or to violate the Exchange Act.

 

Section 5.18            Franchise Agreements. Each Loan Party shall, and shall
cause each of its Subsidiaries (excluding the Excluded Entities) to, satisfy and
perform in all material respects all obligations of each such Person under each
Franchise Agreement, except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.19            Rental Agreements.

 

(a)          (i) All Rental Agreements shall be held by the Loan Parties at one
or more locations as directed by the Lead Borrower and (ii) the Loan Parties
shall use commercially reasonable efforts to maintain customary measures
consistent with past practice with respect to access to, and security of, such
Rental Agreements.

 

(b)          The Loan Parties shall ensure that all Rental Agreements entered
into following the Closing Date bear the following legend: “This writing and the
obligations evidenced hereby are subject to the security interest of Citizens
Bank, N.A., as Administrative Agent.”

 

ARTICLE VI

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that, until the Termination Date has
occurred, such Loan Party shall perform, and such Loan Party shall cause each of
its Subsidiaries (excluding the Excluded Entities) to perform, all covenants in
this Article VI.

 

Section 6.01            Indebtedness. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries (excluding the Excluded Entities) to,
directly or indirectly, create, incur, assume, or guarantee, or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness, except
Permitted Indebtedness.

 

Section 6.02            Liens. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries (excluding the Excluded Entities) to, directly or
indirectly, create, incur, assume, or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Loan Party or any
of its Subsidiaries (excluding the Excluded Entities), whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income, or
profits under the UCC of any State or under any similar recording or notice
statute, except Permitted Liens.



 - 128 - 

 

Section 6.03            [Reserved].

 

Section 6.04            No Further Negative Pledges. Except with respect to
(a) specific property encumbered to secure payment of particular Indebtedness or
to be sold pursuant to an executed agreement with respect to an Asset Sale
permitted under Section 6.09, (b) restrictions by reason of customary provisions
restricting assignments, subletting, or other transfers contained in leases,
licenses, and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses, or
similar agreements, as the case may be), (c) any covenants contained in this
Agreement or in any other Loan Documents, and (d) any covenants contained in the
Term Credit Agreement or in any other Term Documents and (e) restrictions
imposed by law, no Loan Party or any of its Subsidiaries (excluding the Excluded
Entities) shall enter into any agreement prohibiting the creation or assumption
of any Lien upon any of its properties or assets, whether now owned or hereafter
acquired.

 

Section 6.05            Restricted Junior Payments. No Loan Party shall, nor
shall it permit any of its Subsidiaries (excluding the Excluded Entities)
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make, or set apart, or agree to declare, order,
pay, make, or set apart, any sum for any Restricted Junior Payment except:

 

(a)                the making of (i) Permitted Tax Payments and (ii) to the
extent constituting a Restricted Junior Payment, the payment of fees and
expenses (or the distribution of amounts used to pay such fees and expenses)
incurred by Ultimate Parent in connection with (x) corporate and public company
overhead costs and expenses (including administrative, legal accounting, Tax
reporting, insurance and other similar expenses payable to third parties) solely
attributable to the operations of the Loan Parties and their Subsidiaries
(excluding the Excluded Entities) (in the good faith judgment of the Lead
Borrower) that are incurred in the ordinary course of business in an aggregate
amount not to exceed $10,000,000 in any Fiscal Year; provided that in all events
with respect to this clause (x), the amount of any such Restricted Junior
Payments made by the ABL Loan Parties and the ABL Subsidiaries shall not exceed
the portion of such corporate and public company overhead costs and expenses
solely attributable to the operations of the ABL Loan Parties and the ABL
Subsidiaries (in the good faith judgment of the Lead Borrower) and
(y) substantially contemporaneously with the Closing Date, the Transactions;

 

(b)                so long as no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby, Restricted Junior Payments made
solely in Capital Stock of a Parent Company (other than Disqualified Capital
Stock) shall be permitted so long as a Change of Control does not occur after
giving effect to any such Restricted Junior Payments;

 

(c)                Restricted Junior Payments made by (i) any Non-ABL Subsidiary
that is not a Loan Party to any Loan Party (other than Global Parent) or
Subsidiary, (ii) any Non-ABL Loan Party to any Loan Party (other than Global
Parent), (iii) any ABL Subsidiary that is not a Loan Party to any ABL Loan Party
(other than Lead Borrower) or ABL Subsidiary, or (iv) any ABL Loan Party to any
other ABL Loan Party (other than Lead Borrower);

 

(d)                [reserved];

 

(e)                so long as no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby, Restricted Junior Payments made by
the Liberty Parties to Ultimate Parent (which payments may be directed through
one or more Loan Parties so long as such payments are immediately sent onwards
to Ultimate Parent) in an aggregate amount not in excess of the aggregate amount
of advances, capital contributions and other payments made by Ultimate Parent
(directly or indirectly) to such Liberty Parties after the Closing Date (less
the amount of such advances, capital contributions and other payments used to
fund Permitted Investments under clauses (n), (o) or (r) of the definition
thereof, Restricted Junior Payments under Section 6.05(f) and, for avoidance of
doubt, Restricted Junior Payments under this clause (e)); provided that, in each
case, (1) amounts contributed in such Fiscal Quarter, amounts contributed in any
prior Fiscal Quarter that have not been distributed as of such Fiscal Quarter
and amounts distributed in such Fiscal Quarter must all be designated in the
Compliance Certificate and (2) any amounts contributed by Ultimate Parent must
be used by the Loan Parties or Liberty Parties in the business or for Restricted
Junior Payments back to Ultimate Parent, in each case, within 90 days (or such
longer period as the Administrative Agent may agree to in its sole discretion)
of receipt;



 - 129 - 

 

(f)                 Restricted Junior Payments (x) made by Global Parent using
the proceeds of any substantially concurrent cash capital contributions received
by Global Parent from Ultimate Parent or (y) deemed made by Global Parent as a
result of Restricted Junior Payments made by Ultimate Parent on behalf of Global
Parent; provided that (1) with respect to any such Restricted Junior Payment
announced on or after April 3, 2020, Consolidated Liquidity is not less than
$40,000,000 both before and on a Pro Forma Basis after the making of such
payments (calculated as of the date of any public announcement of any such
payments) and (2) any proceeds actually received in cash from Ultimate Parent
for use pursuant to this clause (f) (i) shall be disregarded for purposes of
calculation any financial covenant and (ii) amounts contributed in such Fiscal
Quarter, amounts contributed in any prior Fiscal Quarter that have not been
distributed as of such Fiscal Quarter and amounts distributed in such Fiscal
Quarter must all be designated in the Compliance Certificate; and

 

(g)                so long as the Payment Conditions shall have been satisfied,
other Restricted Junior Payments not otherwise described above;

 

provided that, notwithstanding anything to the contrary contained herein, in no
event shall (x) any Loan Party make any Restricted Junior Payment that results
in the transfer of ownership (directly or indirectly) of any Material
Intellectual Property (except for non-exclusive licenses of patents, trademarks,
and other intellectual property rights granted by any Loan Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Loan Party or any such
Subsidiary) or any interest in any Franchise Agreement to any Person that is not
a Loan Party or (y) any ABL Loan Party make any Restricted Junior Payment that
results in the transfer of ownership (directly or indirectly) of any Material
ABL IP Rights (except for non-exclusive licenses of patents, trademarks, and
other intellectual property rights granted by any ABL Loan Party or ABL
Subsidiary in the ordinary course of business and not interfering in any respect
with the ordinary conduct of the business of such ABL Loan Party or ABL
Subsidiary) or any interest in any Franchise Agreement to any Person that is not
an ABL Loan Party.

 

Section 6.06            Restrictions on Subsidiary Distributions. Except as
provided herein, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Lead Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by Lead Borrower
or any other Subsidiary of Lead Borrower, (b) repay or prepay any Indebtedness
owed by such Subsidiary to Lead Borrower or any other Subsidiary of Lead
Borrower, (c) make loans or advances to Lead Borrower or any other Subsidiary of
Lead Borrower, or (d) transfer any of its property or assets to any Borrower or
any other Subsidiary other than restrictions (i) in agreements evidencing
Permitted Purchase Money Indebtedness that impose restrictions on the property
so acquired, (ii) by reason of customary provisions restricting assignments,
subletting, or other transfers contained in leases, licenses, joint venture
agreements, and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer, or option or right with respect to any property, assets, or Capital
Stock not otherwise prohibited under this Agreement, (iv) that are in the Term
Credit Agreement and (v) that are imposed by law. No Loan Party shall, nor shall
it permit its Subsidiaries to, enter into any Contractual Obligations which
would prohibit a Subsidiary of Lead Borrower from being a Loan Party. Each
reference in this Section 6.06 to a “Subsidiary” or “Subsidiaries” shall exclude
the Excluded Entities.



 - 130 - 

 

Section 6.07            Investments. No Loan Party shall, nor shall it permit
any of its Subsidiaries (excluding the Excluded Entities) to, directly or
indirectly, make or own any Investment in any Person, including, without
limitation, any Joint Venture, except any Loan Party or any Subsidiary
(excluding the Excluded Entities) thereof may make or own Permitted Investments.
Notwithstanding the foregoing, in no event shall (x) any Loan Party make any
Investment (i) which results in or facilitates in any manner any Restricted
Junior Payment not otherwise permitted under the terms of Section 6.05 or
(ii) that results in the transfer of ownership (directly or indirectly) of any
Material Intellectual Property (except for non-exclusive licenses of patents,
trademarks, and other intellectual property rights granted by any Loan Party or
any of its Subsidiaries in the ordinary course of business and not interfering
in any respect with the ordinary conduct of the business of such Loan Party or
any such Subsidiary) or any interest in any Franchise Agreement to any Person
that is not a Loan Party or (y) any ABL Loan Party make any Investment that
results in the transfer of ownership (directly or indirectly) of any Material
ABL IP Rights (except for non-exclusive licenses of patents, trademarks, and
other intellectual property rights granted by any ABL Loan Party or ABL
Subsidiary in the ordinary course of business and not interfering in any respect
with the ordinary conduct of the business of such ABL Loan Party or ABL
Subsidiary) or any interest in any Franchise Agreement to any Person that is not
an ABL Loan Party.

 

Section 6.08            Minimum Availability. The Loan Parties shall not permit
Availability to be less than the greater of (i) $12,500,000 and (ii) 12.5% of
the Line Cap at any time.

 

Section 6.09            Fundamental Changes; Disposition of Assets. No Loan
Party shall, nor shall it permit any of its Subsidiaries (excluding the Excluded
Entities) to, enter into any transaction of merger or consolidation, or
liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or consummate any Division, or convey, sell, lease, or sub-lease
(as lessor or sublessor), exchange, transfer, or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business,
assets, or property of any kind whatsoever (whether by Division or otherwise),
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired (whether acquired by purchase or otherwise), except:

 

(a)                (i) any Non-ABL Subsidiary that is not a Loan Party may be
merged with or into any Non-ABL Loan Party (other than Global Parent) or Non-ABL
Subsidiary, or be liquidated, wound up, or dissolved so long as all the assets
of such liquidating, wound up or dissolved entity are transferred to a Loan
Party (other than Global Parent) or a Subsidiary that is not liquidating,
winding up or dissolving, or all or any part of its business, property, or
assets may be conveyed, sold, leased, transferred, or otherwise disposed of, in
one transaction or a series of transactions, to any Loan Party (other than
Global Parent) or Subsidiary; provided, that in the case of such a merger with a
Non-ABL Loan Party, the Non-ABL Loan Party shall be the continuing or surviving
Person, (ii) any ABL Subsidiary that is not a Loan Party may be merged with or
into any ABL Loan Party (other than Lead Borrower) or ABL Subsidiary, or be
liquidated, wound up, or dissolved so long as all the assets of such
liquidating, wound up or dissolved entity are transferred to an ABL Loan Party
(other than Lead Borrower) or ABL Subsidiary that is not liquidating, winding up
or dissolving, or all or any part of its business, property, or assets may be
conveyed, sold, leased, transferred, or otherwise disposed of, in one
transaction or a series of transactions, to any ABL Loan Party (other than Lead
Borrower) or ABL Subsidiary; provided, that in the case of such a merger with an
ABL Loan Party, such ABL Loan Party shall be the continuing or surviving Person,
(iii) any Non-ABL Loan Party may be merged with or into any Non-ABL Loan Party
(other than Global Parent), or be liquidated, wound up, or dissolved so long as
all the assets of such liquidating, wound up or dissolved entity are transferred
to a Loan Party (other than Global Parent) that is not liquidating, winding up
or dissolving, or all or any part of its business, property, or assets may be
conveyed, sold, leased, transferred, or otherwise disposed of, in one
transaction or a series of transactions, to any Loan Party (other than Global
Parent), and (iv) any ABL Loan Party may be merged with or into any other ABL
Loan Party (other than Lead Borrower), or be liquidated, wound up, or dissolved
so long as all the assets of such liquidating, wound up or dissolved entity are
transferred to an ABL Loan Party (other than Lead Borrower) that is not
liquidating, winding up or dissolving, or all or any part of its business,
property, or assets may be conveyed, sold, leased, transferred, or otherwise
disposed of, in one transaction or a series of transactions, to any other ABL
Loan Party (other than Lead Borrower),



 - 131 - 

 

(b)                sales or other dispositions of assets that do not constitute
Asset Sales,

 

(c)                dispositions of equipment and other property in the ordinary
course of business that is worn (other than normal “wear and tear”), damaged,
obsolete or, in the judgment of a Loan Party, no longer useful or necessary in
its business or that of any Subsidiary,

 

(d)                to the extent constituting an Asset Sale, (i) the incurrence
of Permitted Liens, (ii) the making of Restricted Junior Payments permitted
pursuant to Section 6.05 and (iii) sale and lease back transactions permitted by
Section 6.11,

 

(e)                Asset Sales (other than bulk sales of ABL Priority
Collateral); provided, that (A) (x) for Asset Sales not constituting
Refranchising Activity, the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the Board of Lead Borrower or Global Parent), which consideration is
received in an arm’s length transaction from a Person other than an Affiliate of
a Loan Party (provided that Asset Sales as permitted by Section 6.12(e) may be
consummated with an Affiliate of a Loan Party) or (y) solely to the extent such
Asset Sale constitutes Refranchising Activity, the Net Proceeds (excluding any
royalties paid to a Liberty Party in connection with the operation of a retail
location) thereof shall not be less than five (5) times the net cash flow
generated at the store(s) before allocating corporate overhead expenses for the
four Fiscal Quarter period then ending, (B) no less than 75% thereof shall be
paid in Cash, (C) no Default or Event of Default has occurred and is continuing
or would result therefrom, (D) the Net Proceeds thereof shall be applied as
required by Section 2.08(a) or 2.08(e), and (E) for Asset Sales (x) not
constituting Refranchising Activity or (y) constituting sales of Real Property
(other than Real Property owned by any Liberty Party as of the Closing Date, the
sales of which shall not be subject to or otherwise impact the cap described in
this clause (E)), the Net Proceeds thereof shall not exceed $5,000,000 in the
aggregate,

 

(f)                 the Lead Borrower or any Subsidiary thereof may make or own
Permitted Investments,

 

(g)                [reserved],

 

(h)                sales, transfers, and other dispositions by (i) any ABL
Subsidiary which is not a Loan Party to any other ABL Subsidiary that is not a
Loan Party or (ii) any Non-ABL Subsidiary which is not a Loan Party to any other
Subsidiary that is not a Loan Party (other than the Excluded Entities),

 

(i)                 dispositions of Cash or Cash Equivalents in the ordinary
course of business,

 

(j)                 non-exclusive licenses of patents, trademarks, and other
intellectual property rights granted by any Loan Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Loan Party or any such
Subsidiary,



 - 132 - 

 

(k)                the abandonment, cancellation, dedication to the public
domain or allowance to lapse of intellectual property of any Loan Party that is
no longer material to that Loan Party’s business in that Loan Party’s reasonable
business judgment,

 

(l)                 dispositions of any assets (including Capital Stock) (A)
acquired in connection with any Permitted Acquisition or other Investment not
prohibited hereunder, which assets are not used or useful to the core or
principal business of the Lead Borrower and its Subsidiaries or (B) made to
obtain the approval of any applicable antitrust authority in connection with a
Permitted Acquisition,

 

(m)              to the extent constituting a disposition, the waiver of any
payments due on or in respect of Indebtedness (other than payments due at the
maturity thereof) owing to the Loan Parties by any other Persons,

 

(n)                exclusive licenses granted to franchisees in the ordinary
course and consistent with past practices,

 

(o)                Divisions with the prior written consent of the
Administrative Agent and Required Lenders; provided that, if any Borrower or
Guarantor that is a limited liability company consummates a Division, each
Division Successor shall be required to comply with the obligations set forth in
Section 5.13 and the other further assurances obligations set forth in the Loan
Documents and become a Borrower or Guarantor, as applicable, under this
Agreement and the other Loan Documents, and

 

(p)                the sale by the Liberty Parties of Liberty Area Development
Rights, Liberty Franchise Rights, and store locations (and customer lists and
other assets related thereto), in each case in the ordinary course of business
and consistent with past practice;

 

provided that, notwithstanding anything to the contrary contained herein, in no
event shall (x) any Loan Party make any Asset Sale or other asset sale or
disposition of assets that results in the transfer of ownership (directly or
indirectly) of any Material Intellectual Property (except for non-exclusive
licenses of patents, trademarks, and other intellectual property rights granted
by any Loan Party or any of its Subsidiaries in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
such Loan Party or any such Subsidiary) or any interest in any Franchise
Agreement to any Person that is not a Loan Party or (y) any ABL Loan Party make
any Asset Sale or other asset sale or disposition of assets that results in the
transfer of ownership (directly or indirectly) of any Material ABL IP Rights
(except for non-exclusive licenses of patents, trademarks, and other
intellectual property rights granted by any ABL Loan Party or ABL Subsidiary in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of such ABL Loan Party or ABL Subsidiary) or
any interest in any Franchise Agreement to any Person that is not an ABL Loan
Party.

 

Section 6.10            Disposal of Subsidiary Interests. Except for any sale of
all of its interests in the Capital Stock of any of its Subsidiaries in
compliance with the provisions of Section 6.09, no Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries (excluding the Excluded Entities)
to, (a) directly or indirectly sell, assign, pledge, or otherwise encumber or
dispose of any Capital Stock of any of its Subsidiaries (excluding the Excluded
Entities), except to qualify directors if required by applicable law or
(b) permit any of its Subsidiaries (excluding the Excluded Entities) directly or
indirectly to sell, assign, pledge, or otherwise encumber or dispose of any
Capital Stock of any of its Subsidiaries (excluding the Excluded Entities),
except, with respect to clauses (a) and (b) (as applicable), (i) the Equity
Grant, (ii) to another Loan Party (subject to the restrictions on such
disposition otherwise imposed hereunder), or (iii) to qualify directors if
required by applicable law.



 - 133 - 

 

Section 6.11            Sales and Lease Backs. No Loan Party shall, nor shall it
permit any of its Subsidiaries (excluding the Excluded Entities) to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal, or mixed),
whether now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than Lead
Borrower or any of its Subsidiaries that is a Loan Party) or (b) intends to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by such Loan Party to any Person (other than Lead
Borrower or any of its Subsidiaries that is a Loan Party) in connection with
such lease.

 

Section 6.12            Transactions with Affiliates. No Loan Party shall, nor
shall it permit any of its Subsidiaries (excluding the Excluded Entities) to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease, or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Capital Stock of Global
Parent or any of its Subsidiaries or with any Affiliate of Global Parent or of
any such holder; provided, that the foregoing restrictions shall not apply to
any of the following:

 

(a)                any transaction (i) solely among the ABL Loan Parties, (ii)
solely among the Non-ABL Loan Parties, (iii) solely among the ABL Subsidiaries
that are not Loan Parties or (iv) solely among the Non-ABL Subsidiaries that are
not Loan Parties,

 

(b)                compensation arrangements for officers and other employees of
Global Parent and its Subsidiaries entered into in the ordinary course of
business,

 

(c)                the payment of Restricted Junior Payments permitted by
Section 6.05,

 

(d)                any Loan Party may purchase assets from Affiliates thereof in
the ordinary course of business so long as (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) such purchase is
consummated pursuant to an arm’s length transaction and (iii) such assets are
purchased for fair market value,

 

(e)                Asset Sales in the form of a sale of furniture and assignment
of lease agreements to franchisees in the ordinary course of business consistent
with past practices, so long as (i) the sale thereof is approved by independent
members of the Board that do not have any economic or voting interest in Lead
Borrower (other than such position on the Board); (ii) concurrently with such
sale, Administrative Agent shall receive a copy of an executed Franchise
Agreement in which such franchisee agrees to pay for the right to use the brand
name, products, suppliers, equipment, and systems of Lead Borrower; (iii) the
Loan Parties shall be in Pro Forma Compliance with the financial covenant set
forth in Section 6.08 for the immediately preceding four-Fiscal Quarter period
for which financial statements have been (or were required to be) delivered
pursuant to Section 5.01(b), and (iv) in connection with the sale referenced in
this clause (e), such sale meets the terms and conditions set forth in
clause (e) of Section 6.09 and the Net Proceeds thereof shall be applied as
required by Section 2.08(a),

 

(f)                 financial advisory services with Affiliates, including,
Vintage Capital Management, LLC so long as such financial advisory services are
at arm’s length provided at a customary fee consistent with industry standards
not to exceed $1,000,000 per Fiscal Year,

 

(g)                transactions existing as of the Closing Date and described in
Schedule 6.12,

 

(h)                issuance of the Equity Grant,



 - 134 - 

 

(i)                 leases or subleases of Real Property between AF Holdings or
any of its Subsidiaries, as lessor, and any Liberty Party, as lessee, in
connection with the operation of stores of any Liberty Parties within stores of
AF Holdings or any of its Subsidiaries, and

 

(j)                 (i) capital contributions, loans or advances made to any
Loan Party or Liberty Party from its direct or indirect equityholders and (ii)
purchases of Capital Stock in any Loan Party or Liberty Party by any direct or
indirect equityholders of such Loan Party or Liberty Party;

 

provided, further, that, notwithstanding anything to the contrary contained
herein, in no event shall (x) any Loan Party enter into any transaction
(including the purchase, sale, lease, or exchange of any property or the
rendering of any service) with any holder of 5% or more of any class of Capital
Stock of Global Parent or any of its Subsidiaries or with any Affiliate of
Global Parent or of any such holder, that results in the transfer of ownership
(directly or indirectly) of any Material Intellectual Property (except for
non-exclusive licenses of patents, trademarks, and other intellectual property
rights granted by any Loan Party or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of such Loan Party or any such Subsidiary) or any interest in
any Franchise Agreement to any Person that is not a Loan Party or (y) any ABL
Loan Party enter into any transaction (including the purchase, sale, lease, or
exchange of any property or the rendering of any service) with any holder of 5%
or more of any class of Capital Stock of Global Parent or any of its
Subsidiaries or with any Affiliate of Global Parent or of any such holder, that
results in the transfer of ownership (directly or indirectly) of any Material
ABL IP Rights (except for non-exclusive licenses of patents, trademarks, and
other intellectual property rights granted by any ABL Loan Party or ABL
Subsidiary in the ordinary course of business and not interfering in any respect
with the ordinary conduct of the business of such ABL Loan Party or ABL
Subsidiary) or any interest in any Franchise Agreement to any Person that is not
an ABL Loan Party.

 

Section 6.13            Conduct of Business. From and after the Closing Date, no
Loan Party shall, nor shall it permit any of its Subsidiaries (excluding the
Excluded Entities) to, engage in any business other than (a) the businesses
engaged in by such Loan Party or its Subsidiaries (excluding the Excluded
Entities) on the Closing Date and any other business reasonably related or
complimentary thereto and (b) such other lines of business as may be consented
to by the Required Lenders.

 

Section 6.14            Permitted Activities of Parent Companies. Global Parent
shall not (i) incur, directly or indirectly, any material Indebtedness for
borrowed money other than the Secured Obligations, the Term Obligations and any
intercompany Indebtedness or other Indebtedness otherwise expressly permitted to
be incurred by the Global Parent hereunder, (ii) create or suffer to exist any
Lien upon any property or assets now owned or hereafter acquired by it other
than (A) the Liens created under the Collateral Documents to which it is a
party, (B) Permitted Liens securing the Term Obligations and (C) other Liens
expressly permitted to be incurred by Global Parent hereunder, (iii) engage in
any business or activity or own any assets other than (1) holding Capital Stock
of its Subsidiaries, (2) [reserved], (3) making Restricted Junior Payments and
Investments not prohibited hereunder, (4) carrying out activities incidental to
maintenance of its corporate existence (including the ability to incur fees,
costs and expenses relating to such maintenance) and the management of its
Subsidiaries (including the ability to incur fees, costs and expenses relating
to such management), (5) the performance of obligations under and compliance
with its Organizational Documents, or other Requirements of Law, ordinance,
regulation, rule, order, judgment, decree or permit, including as a result of or
in connection with the activities of any of its Subsidiaries, (6) the making of
any loan to any officers, directors, managers, members of management,
consultants or independent contractors constituting an Investment permitted
under Section 6.07, (7) participating in tax, accounting and other
administrative matters related to any of its Subsidiaries, (8) the entry into,
exercise of rights and performance of its obligations (including its guaranty
obligations, if applicable) under and in connection with the Loan Documents and
other Indebtedness described in clause (i) above, (9) holding of any cash and
cash equivalents received from any of its Subsidiaries, (10) guaranteeing the
obligations (other than Indebtedness) of its Subsidiaries, (11) incurring fees,
costs and expenses relating to overhead and general operating expenses including
professional fees for legal, tax and accounting issues and paying taxes, (12)
activities incidental to the businesses or activities described in the foregoing
clauses and (13) any other transactions in the ordinary course of business (for
avoidance of doubt, including, without limitation, forming or acquiring new
Subsidiaries) as permitted by its Organizational Documents (other than becoming
an operating company or engaging in significant operating company activities),
(iv) cease to exist, consolidate with or merge with or into, or convey,
transfer, or lease all or substantially all its assets to, any Person or
(v) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.



 - 135 - 

 

Section 6.15            Changes to Certain Agreements and Organizational
Documents.

 

(a)                No Loan Party shall, nor shall it permit any of its
Subsidiaries (excluding the Excluded Entities) to, agree to any material
amendment, restatement, supplement, or other modification to, or waiver of, any
of its material rights under the Acquisition Agreement after the Closing Date
without in each case obtaining the prior written consent of Required Lenders to
such amendment, restatement, supplement, or other modification or waiver.

 

(b)                No Loan Party shall amend or permit any amendments to any
Loan Party’s Organizational Documents if such amendment, termination, or waiver
would be material and adverse to Administrative Agent or Lenders.

 

(c)                No Loan Party shall, nor shall it permit any of its
Subsidiaries (excluding the Excluded Entities) to, amend or otherwise change the
terms of any Indebtedness that is expressly subordinated to the Obligations,
except as may be permitted pursuant to the applicable subordination and/or
intercreditor arrangements, the terms and conditions of which are satisfactory
to Administrative Agent.

 

Section 6.16            Accounting Methods. The Loan Parties will not and will
not permit any of their Subsidiaries (excluding the Excluded Entities) to modify
or change its fiscal year or its method of accounting (other than as may be
required to conform to GAAP); provided that the Loan Parties may change their
fiscal year following 30 days’ prior written notice to Administrative Agent;
provided further that, immediately following such notice, the Loan Parties will
(i) provide such information as reasonably requested by Administrative Agent or
Required Lenders, including without limitation, a Financial Plan reflecting such
new fiscal year, as applicable, and (ii) negotiate in good faith technical
amendments to this Agreement and the other Loan Documents, as necessary, to
reflect such new fiscal year.

 

Section 6.17            Cash Management.

 

(a)                Within sixty (60) days after the Closing Date (or such later
date as the Administrative Agent agrees to in writing in its sole discretion),
the ABL Loan Parties will establish and thereafter maintain their primary
depository, treasury account and cash management relationship with the
Administrative Agent or its Affiliates; provided, for avoidance of doubt, that
primary shall not be construed to mean “exclusive”. No Loan Party shall
establish or maintain a Deposit Account or a Securities Account that is not
subject to a Control Agreement; provided, that no Excluded Account shall be
required to be subject to a Control Agreement; provided, further, that the Loan
Parties shall have sixty (60) days after the Closing Date (or, in each case,
with respect to Deposit Accounts or Securities Accounts opened or acquired after
the Closing Date, sixty (60) days after the date of such opening or acquisition)
(or, in each case, such later date to which the Administrative Agent may
otherwise agree) to cause a Deposit Account or Securities Account to become
subject to a Control Agreement. Within sixty (60) days after the Closing Date
(or such later date to which the Administrative Agent may otherwise agree), and
at all times thereafter, all payments received by the Loan Parties from Account
Debtors (including, for avoidance of doubt, customers under Rental Agreements),
Credit Card Issuers and Credit Card Processors shall be received directly into a
Controlled Account (which Controlled Account, in the case of any such payment
received by or on behalf of any ABL Loan Party, shall be a Controlled Account
that is owned by an ABL Loan Party). Within sixty (60) days after the Closing
Date (or such later date to which the Administrative Agent may otherwise agree),
and at all times thereafter, all other collections and the proceeds of any other
Collateral shall be transferred no less frequently than daily (other than days
that are not business days for the applicable bank) (or, solely with respect to
AF Holdings and its Subsidiaries to the extent the aggregate amount of such
collections and proceeds of AF Holdings and its Subsidiaries does not exceed
$2,500,000, weekly) to, or otherwise maintained in, a Controlled Account (which
Controlled Account, in the case of any such collections or proceeds of
Collateral of any ABL Loan Party, shall be a Controlled Account that is owned by
an ABL Loan Party). The Administrative Agent retains the right at all times
after the occurrence and during the continuance of an Event of Default to notify
Account Debtors that the Loan Parties’ Accounts have been assigned to
Administrative Agent and to collect the Loan Parties’ Accounts directly in its
own name, or in the name of the Administrative Agent’s agent, and to charge the
reasonable and documented collection costs and expenses, including reasonable
and documented out-of-pocket attorneys’ fees, to the Loan Parties.



 - 136 - 

 

(b)                If at the close of any Business Day, the amount standing to
the credit of any Local Deposit Account exceeds the product of $25,000 and the
amount of store locations using such account as a Local Deposit Account (or,
from January 1 through April 30 of any calendar year, the product of $100,000
and such number of store locations), then the related Liberty Party shall, not
later than the following Business Day, cause the amount of such excess to be
transferred to a Deposit Account that is subject to a Control Agreement. If the
average daily amount standing to the credit of any Local Deposit Account exceeds
120% of the maximum amount permitted to be maintained in such account pursuant
to the preceding sentence for any period of 10 consecutive days, the applicable
Liberty Party will promptly so notify the Administrative Agent. Upon receipt of
any such notice, the Administrative Agent may designate such Deposit Account as
not constituting a Local Deposit Account, and the applicable Liberty Party will
cause such Deposit Account to be subject to a Control Agreement within 90 days
of receipt of such notice.

 

(c)                Subject to the Intercreditor Agreement, each Control
Agreement shall provide that the applicable depositary bank or securities
intermediary will comply with any instructions originated by the Administrative
Agent or the Term Agent, as applicable, directing the disposition of funds in
the applicable deposit account or securities account without further consent by
the applicable Loan Party; provided that the Administrative Agent shall not
issue such instructions except during the continuance of a Cash Dominion Trigger
Period (provided that, unless the Administrative Agent otherwise agrees, if the
applicable depository bank or securities intermediary shall agree, such Control
Agreements shall provide that the Administrative Agent’s instructions shall
automatically be deemed to have been issued upon an Event of Default under
Sections 8.01(f) or (g)). During the continuance of a Cash Dominion Trigger
Period, the Administrative Agent may (and at the direction of either Initial
Lender, shall) require that all cash held in any Controlled Account be swept on
a daily basis to be applied by the Administrative Agent to repay outstanding
Loans, Unreimbursed Amounts in respect of Letters of Credit, other amounts then
due and payable, and, if an Event of Default exists, to cash collateralize any
other outstanding L/C Obligations in an amount equal to the Minimum Collateral
Amount with respect thereto.

 

(d)                To the extent not previously delivered prior to the Closing
Date, the Loan Parties shall deliver to Administrative Agent within thirty
(30) days after the Closing Date (or such longer period as agreed to by
Administrative Agent) copies of notifications in the form of Exhibit I hereto
(each, a “Credit Card Notification”), or otherwise reasonably satisfactory in
form and substance to Administrative Agent which have been executed by the
applicable Loan Parties and delivered to such Loan Party’s Credit Card Issuers
and Credit Card Processors listed in Schedule 6.17 with respect to which the
Loan Parties have established credit card processing arrangements; provided
that, notwithstanding the foregoing, with respect to any multi-party credit card
processing arrangements or credit card processing arrangements entered into by
any predecessors in interest to the Loan Parties, the Loan Parties shall be
required to use commercially reasonable efforts to ensure the delivery of such
Credit Card Notifications as promptly as reasonably practicable following the
Closing Date; provided, further, that any Credit Card Notifications
substantially in the form of the Credit Card Notifications with respect to the
Existing Indebtedness (with appropriate modifications to refer to this Agreement
and the Administrative Agent) are expressly deemed to be reasonably satisfactory
in form and substance to the Administrative Agent.



 - 137 - 

 

(e)                Upon entering into any agreements with any new Credit Card
Issuer or Credit Card Processor, the Loan Parties shall deliver to
Administrative Agent a Credit Card Notification as set forth in Section 6.17(d)
hereof within thirty (30) days after the entry into such agreements (or such
longer period as agreed to by the Administrative Agent).

 

(f)                 Administrative Agent agrees that (1) it shall not direct any
Credit Card Issuer or Credit Card Processor to transfer any proceeds pursuant to
any Credit Card Notification unless a Cash Dominion Trigger Period has occurred
and is continuing and (2) if any Loan Party shall so request, unless a Cash
Dominion Trigger Period has occurred and is continuing, Administrative Agent
shall countersign any notification, request, order or direction from such Loan
Party to any Credit Card Issuer or Credit Card Processor directing payments from
such Credit Card Issuer or Credit Card Processor to be made to a new or
different Deposit Account, provided such Deposit Account is subject to a Control
Agreement (which Deposit Account, in the case of any such payment to be received
by or on behalf of any ABL Loan Party, shall be a Deposit Account that is owned
by an ABL Loan Party).

 

Section 6.18            Voluntary Prepayments of Term Obligations. No Loan Party
shall, directly or indirectly, voluntarily purchase, redeem, defease or prepay
any principal of, premium, interest or other amount payable in respect of any
Term Obligations prior to the scheduled maturity thereof, other than prepayments
with respect to which the Payment Conditions shall have been satisfied; provided
that this Section 6.18 shall not apply (1) to any Permitted Refinancing (as
defined in the Intercreditor Agreement) of the Term Obligations which, for
avoidance of doubt, does not result in a reduction of the outstanding principal
amount thereof and (2) to any payment or prepayment (whether mandatory or
voluntary) of Term Obligations with Net Proceeds of any sale of any Term
Priority Collateral permitted under Section 6.09 or 6.22, to the extent such
payment or prepayment is made either (x) substantially concurrently with the
receipt of such Net Proceeds or (y) at any time thereafter if such Net Proceeds
are promptly deposited into and thereafter maintained in the Asset Sales
Proceeds Account (as defined in the Intercreditor Agreement).

 

Section 6.19            Issuance of Capital Stock. Except for (a) the issuance
or sale of Capital Stock of Global Parent or Lead Borrower, in exchange for cash
payments by Global Parent to Lead Borrower, or (b) the issuance or sale of
Capital Stock as otherwise expressly permitted under this Agreement, including,
but not limited to, Section 6.07 and Section 6.10, Global Parent will not, and
will not permit any of its Subsidiaries (excluding the Excluded Entities) to,
issue or sell any of its Capital Stock (other than the issuance or sale of
directors’ qualifying shares, issuances pursuant to any equity incentive plan or
similar plan, the Equity Grant, and other nominal issuances in order to comply
with local laws).

 

Section 6.20            Anti-Terrorism Laws. No part of the proceeds of any Loan
will be used, directly or, to the knowledge of any Loan Party, indirectly, to
make any payments to a Sanctioned Entity or a Sanctioned Person, to finance any
investments in a Sanctioned Entity or a Sanctioned Person, to fund any
operations of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of applicable Sanctions by any Person, and no
part of the proceeds of any Loan will be used, directly or, to the knowledge of
any Loan Party, indirectly, in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of the Anti-corruption Laws.



 - 138 - 

 

Section 6.21            Franchise Agreements. No Loan Party will maintain or
distribute any Franchise Disclosure Documents, or enter into any Franchise
Agreements, in violation of Section 4.28(c).

 

Section 6.22            Liberty Matters. Anything to the contrary contained
herein or the other Loan Documents notwithstanding:

 

(a)                The Liberty Parties shall be permitted to incur up to
$100,000,000 of secured or unsecured Indebtedness from one or more financing
sources which are not an Affiliate of any Loan Party or any of the Liberty
Parties (the “Liberty Indebtedness”); provided that (i) no Specified Event of
Default shall have occurred and be continuing at the time of the incurrence
thereof or would result therefrom, (ii) none of the Loan Parties other than the
Liberty Parties shall be obligors (whether direct or contingent) with respect to
such Liberty Indebtedness, (iii) none of the Loan Parties other than the Liberty
Parties shall grant a Lien on any of their assets to secure such Liberty
Indebtedness, (iv) the interest rates and fees payable in connection with such
Liberty Indebtedness shall be on market terms as determined in good faith by the
Board of Lead Borrower or Global Parent, (v) the covenants in the loan documents
governing such Liberty Indebtedness shall be customary for financings such as
the Liberty Indebtedness as determined in good faith by the Board of Lead
Borrower or Global Parent and shall not apply to any of the other Loan Parties
or their Subsidiaries, (vi) such Liberty Indebtedness shall be permitted under
the Term Documents and (vii) if such Liberty Indebtedness is secured, the Liens
securing such Liberty Indebtedness shall be subject to an intercreditor
agreement with terms substantially consistent with the terms set forth in the
Intercreditor Agreement, or otherwise acceptable to the Administrative Agent and
each Initial Lender, except the holders of such Liberty Indebtedness shall be
permitted to have a first priority Lien on the Liberty Parties’ assets (the
“Liberty Intercreditor Agreement”); provided further that if the Liberty
Indebtedness is secured by Liens that have priority over the Liens of the
Administrative Agent securing the Secured Obligations, then subject to the terms
of the Liberty Intercreditor Agreement (x) such Liens securing the Liberty
Indebtedness shall also have priority over the Liens of the Term Agent securing
the Term Obligations and (y) the Administrative Agent and Lenders each agree to
the subordination of such Liens of the Administrative Agent to such Liens
securing the Liberty Indebtedness and the Term Obligations.

 

(b)                Upon incurrence by the Liberty Parties of Liberty
Indebtedness permitted under clause (a) above, Administrative Agent shall
execute and deliver the Liberty Intercreditor Agreement if such Liberty
Intercreditor Agreement is also executed and delivered by the Term Agent.

 

(c)                The Administrative Agent and the Lenders consent to the sale
(including a sale consummated through one or more mergers) of all or any
substantial portion of the Capital Stock or assets of the Liberty Parties;
provided that (i) no Default shall have occurred and be continuing at the time
of such sale or would result therefrom, (ii) the consideration received for such
sale shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the Board of Lead Borrower or Global Parent), which
consideration is received in an arm’s length transaction from a Person other
than an Affiliate of a Loan Party, (iii) such disposition shall be permitted
under the Term Documents, (iv) no less than 75% of the Net Proceeds of such sale
shall be paid in Cash at the time of the closing of such sale, and (v) the Net
Proceeds of such sale shall be applied promptly to permanently reduce the
outstanding Term Obligations.



 - 139 - 

 

ARTICLE VII

GUARANTY

 

Section 7.01            Guaranty of the Obligations. Subject to the provisions
of Section 7.02, Guarantors jointly and severally hereby irrevocably and
unconditionally guarantee for the ratable benefit of the Secured Parties the due
and punctual payment in full of all Secured Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand, or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) (collectively, the “Guaranteed Obligations”).

 

Section 7.02            Contribution by Guarantors. All Guarantors desire to
allocate among themselves, in a fair and equitable manner, their obligations
arising under the Guaranties. Accordingly, in the event any payment or
distribution is made on any date by a Guarantor under any Guaranty such that its
Aggregate Payments exceeds its Fair Share as of such date, such Guarantor shall
be entitled to a contribution from each of the other Guarantors in an amount
sufficient to cause each Guarantor’s Aggregate Payments to equal its Fair Share
as of such date. “Fair Share” means, with respect to any Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under all Guaranties in respect of the Secured Obligations
guaranteed. “Fair Share Contribution Amount” means, with respect to any
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Guarantor under the Guaranties that would not render its
obligations under the Guaranties subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code or any comparable
applicable provisions of state or foreign law; provided, that solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Guarantor for purposes of this Section 7.02, any assets or liabilities of such
Guarantor arising by virtue of any rights to subrogation, reimbursement, or
indemnification or any rights to or obligations of contribution under any
Guaranty shall not be considered as assets or liabilities of such Guarantor.
“Aggregate Payments” means, with respect to any Guarantor, as of any date of
determination, an amount equal to (y) the aggregate amount of all payments and
distributions made on or before such date by such Guarantor in respect of any
Guaranties (including, without limitation, in respect of this Section 7.02),
minus (z) the aggregate amount of all payments received on or before such date
by such Guarantor from the other Guarantors as contributions under this
Section 7.02. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Guarantor. The allocation among Guarantors of their obligations as
set forth in this Section 7.02 shall not be construed in any way to limit the
liability of any Guarantor under any Guaranty. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.

 

Section 7.03            Payment by Guarantors. Subject to Section 7.02,
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which any Secured Party may have at law
or in equity against any Guarantor by virtue hereof, that upon the failure of a
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand, or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code), Guarantors will upon demand pay, or cause to be paid, in Cash, to
Administrative Agent for the ratable benefit of the Secured Parties, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for such Borrower’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed or allowable against
such Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to the Secured Parties as aforesaid.



 - 140 - 

 

Section 7.04            Liability of Guarantors Absolute. Each Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent, and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

 

(a)                this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety,

 

(b)                the Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between a Borrower and any Secured Party with respect to the existence of such
Event of Default,

 

(c)                the obligations of each Guarantor hereunder are independent
of the obligations of each Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of such Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against such Borrower or any of such other
guarantors and whether or not such Borrower is joined in any such action or
actions,

 

(d)                payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify, or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify, or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations,

 

(e)                any Secured Party, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge, or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner, or terms of payment of the Guaranteed
Obligations, (ii) settle, compromise, release, or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations, (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate, or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations, (v) enforce and apply any security now or hereafter held
by or for the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or non-judicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against a
Borrower or any security for the Guaranteed Obligations, and (vi) exercise any
other rights available to it under the Loan Documents, and



 - 141 - 

 

(f)                 this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge, or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power, or remedy (whether arising under
the Loan Documents, at law, in equity, or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of, or security for the payment of, the Guaranteed Obligations,
(ii) any rescission, waiver, amendment, or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
Events of Default) hereof, any of the other Loan Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Loan Document or any agreement relating to such other
guaranty or security, (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid, or
unenforceable in any respect, (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations, (v) any Secured
Party’s consent to the change, reorganization, or termination of the corporate
structure or existence of Global Parent or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations, (vi) any failure to
perfect or continue perfection of a security interest in any Collateral which
secures any of the Guaranteed Obligations, (vii) any defenses, set-offs, or
counterclaims which a Borrower may allege or assert against any Secured Party in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction, and usury, and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

Section 7.05            Waivers by Guarantors. Each Guarantor hereby waives, for
the benefit of the Secured Parties: (a) any right to require any Secured Party,
as a condition of payment or performance by such Guarantor, to (i) proceed
against a Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, or any other Person, (ii) proceed against or exhaust any
security held from a Borrower, any such other guarantor, or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Secured Party in favor of a Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Secured Party
whatsoever, (b) any defense arising by reason of the incapacity, lack of
authority, or any disability or other defense of a Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of a
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations, (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal, (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith,
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to setoffs, recoupments, and counterclaims,
and (iv) promptness, diligence, and any requirement that any Secured Party
protect, secure, perfect, or insure any security interest or lien or any
property subject thereto, (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor, and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, or any agreement or
instrument related thereto, notices of any renewal, extension, or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to a Borrower, and notices of any of the matters referred to
in Section 7.04 and any right to consent to any thereof, and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties or which may conflict with the terms
hereof.



 - 142 - 

 

Section 7.06            Guarantors’ Rights of Subrogation, Contribution, etc.
Until the Termination Date has occurred, each Guarantor hereby waives any claim,
right, or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against a Borrower or any other Guarantor or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right, or remedy arises
in equity, under contract, by statute, under common law, or otherwise and
including, without limitation, (a) any right of subrogation, reimbursement, or
indemnification that such Guarantor now has or may hereafter have against such
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right, or remedy that any Secured Party now has
or may hereafter have against such Borrower, and (c) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Secured Party. In addition, until the Termination Date has occurred, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.02. Notwithstanding anything to the
contrary contained in this Agreement, no Guarantor may exercise any rights of
subrogation, contribution, indemnity, reimbursement or other similar rights
against, and may not proceed or seek recourse against or with respect to any
property or asset of, any other Loan Party (the “Foreclosed Loan Party”),
including after payment in full of the Obligations and the occurrence of the
Termination Date, if all or any portion of the Obligations have been satisfied
in connection with an exercise of remedies in respect of the Capital Stock of
such Foreclosed Loan Party whether pursuant to this Agreement or otherwise. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification, and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement,
or indemnification such Guarantor may have against such Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Secured Party may have against such Borrower, to all right, title, and
interest any Secured Party may have in any such collateral or security, and to
any right any Secured Party may have against such other guarantor. If any amount
shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification, or contribution rights at any time prior to the
occurrence of the Termination Date (or at any time if all or any portion of the
Obligations have been satisfied in connection with an exercise of remedies in
respect of the Capital Stock of such Foreclosed Loan Party whether pursuant to
this Agreement or otherwise), such amount shall be held in trust for
Administrative Agent, on behalf of the Secured Parties, and shall forthwith be
paid over to Administrative Agent, for the benefit of the Secured Parties, to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

 

Section 7.07            Subordination of Other Obligations. Any Indebtedness of
any Borrower or any Guarantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
indebtedness collected or received by such Guarantor after an Event of Default
has occurred and is continuing shall be held in trust for Administrative Agent,
on behalf of the Secured Parties, and shall forthwith be paid over to
Administrative Agent, for the benefit of the Secured Parties, to be credited and
applied against the Guaranteed Obligations but without affecting, impairing, or
limiting in any manner the liability of such Guarantor under any other provision
hereof.



 - 143 - 

 

Section 7.08            Continuing Guaranty. This Guaranty is a continuing
guaranty and shall remain in effect until the Termination Date has occurred.
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

Section 7.09            Authority of Guarantors or Borrowers. It is not
necessary for any Secured Party to inquire into the capacity or powers of any
Guarantor or any Borrower or the officers, directors, or any agents acting or
purporting to act on behalf of any of them.

 

Section 7.10            Financial Condition of Borrowers. Any Credit Extension
may be made to Borrowers or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrowers at the time of any such grant or continuation is entered into, as
the case may be. No Secured Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of any Borrower. Each Guarantor has adequate means to obtain
information from Borrowers on a continuing basis concerning the financial
condition of Borrowers and their ability to perform their obligations under the
Loan Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of each Borrower and of all
circumstances bearing upon the risk of non-payment of the Guaranteed
Obligations. Each Guarantor hereby waives and relinquishes any duty on the part
of any Secured Party to disclose any matter, fact, or thing relating to the
business, operations, or conditions of any Borrower now known or hereafter known
by any Secured Party.

 

Section 7.11            Bankruptcy, etc.

 

(a)                So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Required Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization, or insolvency
case or proceeding of or against a Borrower or any other Guarantor. The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended, or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation, or arrangement of a Borrower or any other Guarantor
or by any defense which a Borrower or any other Guarantor may have by reason of
the order, decree, or decision of any court or administrative body resulting
from any such proceeding.

 

(b)                Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Secured Parties that
the Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto
should be determined without regard to any rule of law or order which may
relieve any Borrower of any portion of such Guaranteed Obligations. Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors, or similar person to pay Administrative Agent, or
allow the claim of Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.

 

(c)                In the event that all or any portion of the Guaranteed
Obligations are paid by a Borrower, the obligations of Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Secured Party as a preference,
fraudulent transfer, or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.



 - 144 - 

 

Section 7.12            Discharge of Guaranty upon Sale of Guarantor. If all of
the Capital Stock of any Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof, the Guaranty
of such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Secured Party or any other Person effective as of the time of such Asset Sale.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.01            Events of Default. If any one or more of the following
conditions or events shall occur:

 

(a)                Failure to Make Payments When Due. Failure by the Loan
Parties to pay (i) any principal of any Loan when due (whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment, or otherwise), (ii) to the extent such obligation is not reimbursed
by the proceeds of a Borrowing of an ABR Revolving Loan pursuant to, and subject
to the timing set forth in, Section 2.04(c), any reimbursement obligation of any
L/C Disbursement when due, or (iii) within three (3) Business Days after the
date when due, any interest on any Loan or on any reimbursement obligation in
respect of any L/C Disbursement or any fee or any other amount due hereunder, or

 

(b)                Default in Other Agreements. (i) Failure of any Loan Party or
any of its respective Subsidiaries (excluding the Excluded Entities) to pay when
due any principal of or interest on or any other amount payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.01(a)) in an aggregate principal amount of $3,000,000 or more, in each
case beyond the grace period, if any, provided therefor, or (ii) breach or
default by any Loan Party with respect to any other term of (A) one or more
items of Indebtedness in the individual or aggregate principal amounts referred
to in subclause (i) above or (B) any loan agreement, mortgage, indenture, or
other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders) to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) or to require the prepayment, redemption, repurchase, or defeasance
of, or to cause Global Parent or any of its Subsidiaries (excluding the Excluded
Entities) to make any offer to prepay, redeem, repurchase, or defease such
Indebtedness, prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be, or

 

(c)                Breach of Certain Covenants. Failure of any Loan Party to
perform or comply with any term or condition contained in (i) Section 5.01(a),
(b), (c), (d), (f)(i) or (i), Section 5.02 (solely with respect to the existence
of each Loan Party), Section 5.06 (other than clause (a) thereof), Section 5.10,
Section 5.11, Section 5.15, Section 5.16, Section 5.17 or Article VI, (ii)
Section 5.01 (other than clauses (a), (b), (c), (d), (f)(i), (i) or (q)
thereof), Section 5.05 or Section 5.06(a), and with respect to this clause (ii)
only, such failure to perform or comply shall not have been remedied or waived
within 10 days after the earlier of (x) any officer of such Loan Party becoming
aware of such failure or (y) receipt by the Lead Borrower of notice from
Administrative Agent or any Lender of such Default or (iii) Section 5.01(q), and
with respect to this clause (iii) only, such failure to perform or comply shall
not have been remedied or waived within two (2) Business Days, or



 - 145 - 

 

(d)                Breach of Representations, etc. Any representation, warranty,
certification, or other statement made or deemed made by any Loan Party or any
of their respective Subsidiaries (excluding the Excluded Entities), as the case
may be, in any Loan Document or in any statement or certificate at any time
given by any Loan Party, or any of their respective Subsidiaries (excluding the
Excluded Entities), as the case may be, in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) as of the date made or deemed made, or

 

(e)                Other Defaults Under Loan Documents. Any Loan Party shall
default in the performance of, or compliance with, any term contained herein or
any of the other Loan Documents, other than any such term referred to in any
other Section of this Section 8.01, and such default shall not have been
remedied or waived within 30 days after the earlier of (i) an officer of such
Loan Party becoming aware of such default or (ii) receipt by the Lead Borrower
of notice from Administrative Agent or any Lender of such default, or

 

(f)                 Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Global Parent or any of its Subsidiaries (excluding the Excluded
Entities) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency, or similar law now or hereafter in effect,
which decree or order is not stayed, or any other similar relief shall be
granted under any applicable federal or state law, or (ii) an involuntary case
shall be commenced against Global Parent or any of its Subsidiaries (excluding
the Excluded Entities) under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency, or similar law now or hereafter in effect, or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian, or other officer having
similar powers over Global Parent or any of its Subsidiaries (excluding the
Excluded Entities), or over all or a substantial part of its property, shall
have been entered, or there shall have occurred the involuntary appointment of
an interim receiver, trustee, or other custodian of Global Parent or any of its
Subsidiaries (excluding the Excluded Entities) for all or a substantial part of
its property, or a warrant of attachment, execution, or similar process shall
have been issued against any substantial part of the property of Global Parent
or any of its Subsidiaries (excluding the Excluded Entities), and any such event
described in this clause (ii) shall continue for 60 days without having been
dismissed, bonded, or discharged, or

 

(g)                Voluntary Bankruptcy; Appointment of Receiver, etc.
(i) Global Parent or any of its Subsidiaries (excluding the Excluded Entities)
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency, or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee,
or other custodian for all or a substantial part of its property, or Global
Parent or any of its Subsidiaries (excluding the Excluded Entities) shall make
any assignment for the benefit of creditors, or (ii) Global Parent or any of its
Subsidiaries (excluding the Excluded Entities) shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due, or the Board of Global Parent or any of its Subsidiaries
(excluding the Excluded Entities) (or any committee thereof with authority
therefor) shall adopt any resolution or otherwise authorize any action to
approve any of the actions referred to herein or in Section 8.01(f), or



 - 146 - 

 

(h)                Judgments and Attachments. Any money judgment, writ, or
warrant of attachment or similar process involving in the aggregate at any time
an amount in excess of $3,000,000 (in either case to the extent not adequately
covered by any indemnity or by insurance as to which a solvent and unaffiliated
insurance company has not denied coverage) shall be entered or filed against
Global Parent or any of its Subsidiaries (excluding the Excluded Entities) or
any of their respective assets and shall remain undischarged, unvacated,
unbonded, or unstayed for a period of 60 days, or

 

(i)                 Dissolution. Any order, judgment, or decree shall be entered
against any Loan Party, decreeing the dissolution or split up of such Loan
Party, and such order shall remain undischarged or unstayed for a period in
excess of 60 days, or

 

(j)                 Employee Benefit Plans. (i) There shall occur one or more
ERISA Events which individually or in the aggregate that results in or might
reasonably be expected to have a Material Adverse Effect during the term hereof,
or (ii) there exists any fact or circumstance that reasonably could be expected
to result in the imposition of a Lien or security interest under Section 430(k)
of the Internal Revenue Code or under Section 303(k) of ERISA, or

 

(k)                Change of Control. A Change of Control shall occur, or

 

(l)                 Guaranties, Collateral Documents, and Other Loan Documents.
At any time after the execution and delivery thereof, (i) the Guaranty hereunder
for any reason, other than the occurrence of the Termination Date, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement, or any Collateral Documents
representing a material portion of the Administrative Agent’s security interest
securing the Secured Obligations, ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or upon the occurrence of the Termination Date) or shall be declared
null and void, or the Administrative Agent shall not have or shall cease to have
a valid and perfected Lien in any material portion of the Collateral purported
to be covered by the Collateral Documents with the priority required by the
relevant Collateral Document, in each case for any reason other than the failure
of the Administrative Agent or any Secured Party to take any action within its
control, or (iii) any Loan Party, shall contest the validity or enforceability
of any Loan Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document to which it is a party, or

 

(m)              Proceedings. The indictment of any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities) under any criminal statute or
commencement of criminal or civil proceedings against any Loan Party, pursuant
to which statute or proceedings the penalties or remedies sought or available
include forfeiture to any Governmental Authority of any material portion of the
property of such Person, or

 

(n)                Cessation of Business. (i) Any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities) is enjoined, restrained, or in
any way prevented by the order of any court or any Governmental Authority (other
than in connection with any COVID-19 “non-essential business” or similar
shutdowns issued by any Governmental Authority) from conducting all or any
material part of its business for more than 15 days, (ii) any other cessation of
a substantial part of the business of Global Parent or any of its Subsidiaries
(excluding the Excluded Entities) for a period which materially and adversely
affects Global Parent or any of its Subsidiaries (excluding the Excluded
Entities), or (iii) any material damage to, or loss, theft, or destruction of,
any Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities at a Real Property that, in any case
described in clause (i), (ii) or (iii), results in or could reasonably be
expected to have a Material Adverse Effect during the term hereof; or



 - 147 - 

 

(o)                Subordinated Indebtedness. (i) Any of the Obligations for any
reason shall cease to be “Senior Indebtedness” or “Designated Senior
Indebtedness” (or any comparable terms) under, and as defined in, the documents
evidencing or governing any Indebtedness that is expressly subordinated to the
Obligations, (ii) any Indebtedness other than the Obligations shall constitute
“Designated Senior Indebtedness” (or any comparable term) under, and as defined
in, the documents evidencing or governing any Indebtedness that is expressly
subordinated to the Obligations, or (iii) the subordination provisions of the
documents evidencing or governing any Indebtedness that is expressly
subordinated to the Obligations, shall, in whole or in part, terminate, cease to
be effective, or cease to be legally valid, binding, and enforceable against any
holder of the applicable subordinated Indebtedness;

 

THEN the Administrative Agent shall, solely at the request of Required Lenders
or any Initial Lender, upon notice to Lead Borrower by Administrative Agent
(which notice shall not be required in the case of any Event of Default
described in Section 8.01(f) or 8.01(g)), take some or all of the following
actions: (1) terminate the Commitments (provided that all Commitments shall
terminate automatically in the case of any Event of Default described in Section
8.01(f) or 8.01(g)), (2) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), together with
accrued interest thereon and all fees and other Obligations (or any part of such
amounts, in which case any such amounts not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon such amounts shall
be due and payable immediately, in each case without presentment, demand,
protest, or other requirements of any kind, all of which are hereby expressly
waived by each Loan Party (provided that all Obligations shall become due and
payable in full automatically in the case of any Event of Default described in
Section 8.01(f) or 8.01(g)), (3) require that the Borrowers Cash Collateralize
the L/C Obligations in an amount equal to the Minimum Collateral Amount with
respect thereto, whereupon such Cash Collateral shall be due and payable
immediately, without presentment, demand, protest, or other requirements of any
kind, all of which are hereby expressly waived by each Loan Party (provided that
such Cash Collateral shall become due and payable in full automatically in the
case of any Event of Default described in Section 8.01(f) or 8.01(g)),
(4) enforce any and all Liens and security interests created pursuant to
Collateral Documents, subject to any enforcement requirements set forth in the
Loan Documents, and apply the proceeds thereof pursuant to Section 8.02, and (5)
exercise all other rights and remedies available at law or in equity or
otherwise.

 

Section 8.02            Application of Funds. After the exercise of remedies
provided for in Section 8.01 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in Section 2.11, and with
respect to such Cash Collateral, subject to Section 2.11(c)), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to the payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II), in each case payable to the Administrative Agent in its capacity as
such;

 

Second, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to each
L/C Issuer and the L/C Fronting Fee), in each case payable to each L/C Issuer in
its capacity as such;



 - 148 - 

 

Third, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting fees, indemnities, expenses and
other similar amounts, payable to the Credit Parties (including fees, charges
and disbursements of counsel to the respective Credit Parties and amounts
payable under Article II), ratably among them in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting accrued and unpaid interest on
the Loans, L/C Obligations and other Secured Obligations, ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Fourth payable to them;

 

Fifth, to the extent of any excess of such proceeds, to (a) the payment of that
portion of the Secured Obligations constituting unpaid principal of the Loans
and L/C Obligations, (b) the Administrative Agent for the account of each
applicable L/C Issuer, to Cash Collateralize in an amount no greater than the
Minimum Collateral Amount that portion of L/C Obligations comprised of the
aggregate undrawn amount of the Letters of Credit and (c) all Noticed Swap
Agreement Obligations and Noticed Cash Management Obligations up to the amount
of Reserves that have been implemented in the Borrowing Base on account
therefor, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fifth held by them;

 

Sixth, to the extent of any excess of such proceeds, to all other Secured Swap
Agreement Obligations and other Secured Cash Management Obligations, ratably
based on the respective aggregate amounts of all such Secured Obligations owing
to the Secured Parties on such date;

 

Seventh, to the extent of any excess of such proceeds, to the payment of all
other Secured Obligations that are due and payable to the Secured Parties or any
other holder of Secured Obligations, or any of them, on such date, ratably based
on the respective aggregate amounts of all such Secured Obligations owing to
such Secured Parties on such date; and

 

Eighth, to the extent of any excess of such proceeds, the balance, if any, after
all of the Secured Obligations (other than unasserted contingent indemnification
and unasserted expense reimbursement obligations in each case not yet due and
payable) have been paid in full, to the Borrowers or as otherwise required by
law.

 

Subject to Section 2.11, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the Secured Obligations, if any, in the order set forth above. The
Administrative Agent shall have no obligation to calculate the amount of any
Secured Swap Agreement Obligations or Secured Cash Management Obligations and
may request a reasonably detailed calculation thereof from the provider of such
Secured Obligations. If the provider of any Secured Swap Agreement Obligations
or Secured Cash Management Obligations fails to deliver the calculation of such
Secured Obligations within five (5) days following request thereof by the
Administrative Agent, then the Administrative Agent may assume the amount of
such Secured Obligations are (a) in the case of Noticed Swap Agreement
Obligations or Noticed Cash Management Obligations, the amount set forth in the
most recent Secured Obligation Designation Notice received by the Administrative
Agent and (b) in the case of any other Secured Swap Agreement Obligations or
Secured Cash Management Obligations, zero. Notwithstanding anything to the
contrary set forth above, Excluded CEA Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Secured Obligations otherwise
set forth above in this Section 8.02.



 - 149 - 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

Section 9.01            Appointment of Administrative Agent.

 

(a)                Each of the Lenders and the L/C Issuers hereby irrevocably
appoints Citizens Bank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and hereby authorizes Citizens
Bank, in such capacity, to act as its agent in accordance with the terms hereof
and the other Loan Documents, including, without limitation, to make loans and
Overadvances, for the Administrative Agent or on behalf of the applicable
Lenders as provided in this Agreement or any other Loan Document and to perform,
exercise, and enforce any and all other rights and remedies of Lenders with
respect to the Loan Parties, the Secured Obligations, or otherwise related to
any of same to the extent reasonably incidental to the exercise by the
Administrative Agent of the rights and remedies specifically authorized to be
exercised by the Administrative Agent by the terms of this Agreement or any
other Loan Parties.

 

(b)                The Administrative Agent hereby agrees to act upon the
express conditions contained herein and the other Loan Documents, as applicable.
The provisions of this Article IX are solely for the benefit of the Credit
Parties, and neither any Loan Party nor any Affiliate thereof shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as an agent of the other Credit Parties and does not assume, and
shall not be deemed to have assumed, any obligation towards, or relationship of
agency or trust with or for, any of the Loan Parties or their respective
Affiliates.

 

Section 9.02            Powers and Duties. Each of the Lenders and the
L/C Issuers hereby irrevocably authorizes the Administrative Agent to take such
action on such Credit Party’s behalf and to exercise such powers, rights, and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to the Administrative Agent by the terms hereof and
thereof, together with such powers, rights, and remedies as are reasonably
incidental thereto. The Administrative Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents. The Administrative Agent may exercise such powers, rights, and
remedies and perform such duties by or through its agents or employees. The
Administrative Agent shall not have, by reason hereof or any of the other Loan
Documents, any fiduciary relationship in respect of any other Credit Party; and
nothing herein or in any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect hereof or any of the other Loan Documents except as
expressly set forth herein or therein. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

Section 9.03            General Immunity.



 - 150 - 

 

(a)                No Responsibility for Certain Matters. The Administrative
Agent shall not be responsible to any other Credit Party for the execution,
effectiveness, genuineness, validity, enforceability, collectability, or
sufficiency hereof or any other Loan Document or for any representations,
warranties, recitals, or statements made herein or therein or made in any
written or oral statements or in any financial or other statements, instruments,
reports, or certificates or any other documents furnished or made by the
Administrative Agent to the other Credit Parties or by or on behalf of any Loan
Party, Global Parent, Liberty/Revolution Top Parent, Vitamin Top Parent or
Vitamin Intermediate Parent to any Credit Party in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall the Administrative Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants, or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, the Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or other
Obligations.

 

(b)                Exculpatory Provisions. Neither the Administrative Agent nor
any of its Related Parties shall be liable to the other Credit Parties for any
action taken or omitted by the Administrative Agent under or in connection with
any of the Loan Documents except to the extent caused by the Administrative
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order. The Administrative
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion, or authority
vested in it hereunder or thereunder unless and until the Administrative Agent
shall have received instructions in respect thereof from Required Lenders (or
such other Lenders as may be required to give such instructions under
Section 10.05) and, upon receipt of such instructions from Required Lenders (or
such other Lenders, as the case may be), the Administrative Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion, or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) the Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument, or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Loan Parties), accountants,
experts, and other professional advisors selected by it, and (ii) no Credit
Party shall have any right of action whatsoever against the Administrative Agent
as a result of the Administrative Agent acting or (where so instructed)
refraining from acting hereunder or any of the other Loan Documents in
accordance with the instructions of Required Lenders (or such other Lenders as
may be required to give such instructions under Section 10.05). Without limiting
the foregoing, the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or
L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.



 - 151 - 

 

(c)                Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to Events of Default in the payment of principal,
interest, and fees required to be paid to the Administrative Agent for the
account of the Credit Parties, unless the Administrative Agent shall have
received written notice from another Credit Party or any Loan Party referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
other Credit Parties of its receipt of any such notice. The Administrative Agent
shall take such action with respect to any such Default or Event of Default as
may be directed by the Required Lenders in accordance with Article VIII;
provided, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Credit Parties.

 

Section 9.04            Administrative Agent Entitled to Act as Lender. The
agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, the Administrative Agent in
its individual capacity as a Lender or an L/C Issuer hereunder. With respect to
its participation in the Loans and Letters of Credit, the Administrative Agent
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent or its Affiliates may accept deposits from,
lend money to, own securities of, and generally engage in any kind of banking,
trust, financial advisory, or other business with Global Parent, Lead Borrower
or any of their respective Affiliates as if it were not performing the duties
specified herein and may accept fees and other consideration from any Loan Party
for services in connection herewith and otherwise without having to account for
the same to Lenders.

 

Section 9.05            Lenders’ Representations, Warranties and Acknowledgment.

 

(a)                Each of the Lenders and the L/C Issuers hereby represents and
warrants that it has made its own independent investigation of the financial
condition and affairs of the Loan Parties in connection with the Credit
Extensions hereunder and that it has made and shall continue to make its own
appraisal of the creditworthiness of the Loan Parties. The Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of the
Credit Parties or to provide any Credit Party with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Credit Extensions or at any time or times thereafter, and the
Administrative Agent shall not have any responsibility with respect to the
accuracy of, or the completeness of, any information provided to the Credit
Parties.

 

(b)                Each of the Lenders and the L/C Issuers, by delivering its
signature page to this Agreement, an Assignment Agreement, an Incremental
Assumption Agreement, or any other agreement by which it first becomes a party
hereto as a Lender or L/C Issuer, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be approved by a Lender or an L/C Issuer, as applicable, on the
Closing Date.

 

Section 9.06            [Reserved].

 

Section 9.07            Successor Administrative Agent.

 

(a)                The Administrative Agent may resign at any time by giving
thirty days’ (or such shorter period as shall be agreed by the Required Lenders)
prior written notice thereof to Lenders, L/C



 - 152 - 

 

Issuers and Lead Borrower. Upon any such notice of resignation, Required Lenders
shall have the right, with Lead Borrower’s consent (which consent shall not be
unreasonably withheld or delayed) (other than during the existence of an Event
of Default, provided that during the existence of an Event of Default, the
Required Lenders shall give five (5) Business Days’ prior notice to Lead
Borrower), to appoint a successor Administrative Agent that is not a
Disqualified Institution. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of Lenders and L/C Issuers, appoint
a successor Administrative Agent meeting the qualifications set forth above
(including that such successor not be a Disqualified Institution), as
applicable, from among Lenders. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, Securities, and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Loan Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. Notwithstanding the foregoing, if no successor
Administrative Agent has accepted an appointment by the retiring Administrative
Agent, on behalf of the Lenders and L/C Issuers, within 30 days after the
retiring Administrative Agent appoints such successor Administrative Agent, such
retiring Administrative Agent’s resignation shall be deemed effective, and Lead
Borrower shall appoint the successor Administrative Agent, on behalf of the
Lenders and L/C Issuers, without their further consent. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder.

 

(b)                Notwithstanding anything herein to the contrary, the
Administrative Agent may assign its rights and duties as Administrative Agent
hereunder to an Affiliate without the prior written consent of, or prior written
notice to, Lead Borrower, Lenders or L/C Issuers; provided, that Lead Borrower,
Lenders and L/C Issuers may deem and treat such assigning Administrative Agent
as Administrative Agent for all purposes hereof, unless and until such assigning
Administrative Agent provides written notice to Lead Borrower, Lenders and L/C
Issuers of such assignment. Upon such assignment, such Affiliate shall succeed
to and become vested with all rights, powers, privileges and duties as
Administrative Agent hereunder and under the other Loan Documents.

 

(c)                The Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through its respective Affiliates. The exculpatory, indemnification, and other
provisions of Section 9.03 and this Section 9.07 shall apply to any of the
Affiliates of the Administrative Agent and shall apply to their respective
activities as Administrative Agent. All of the rights, benefits, and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 and
this Section 9.07 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits, and privileges (including
exculpatory and rights to indemnification) and shall have all of the rights,
benefits, and privileges of a third party beneficiary, including an independent
right of action to enforce such rights, benefits, and privileges (including
exculpatory rights and rights to indemnification) directly, without the consent
or joinder of any other Person, against any or all of the Loan Parties,
(ii) such rights, benefits, and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Loan Party, Lender, L/C Issuer, or any other
Person and no Loan Party, Lender, L/C Issuer, or any other Person shall have the
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.



 - 153 - 

 

(d)                Any resignation or removal of Citizens Bank as Administrative
Agent pursuant to this Section 9.07 shall also constitute its resignation as an
L/C Issuer and the Swingline Lender. If Citizens Bank resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Revolving Lenders to make ABR
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c). If Citizens Bank resigns as the Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Lenders to
make ABR Revolving Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.03(c). Upon the appointment by the Lead Borrower of
a successor L/C Issuer or Swingline Lender hereunder, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as applicable, (ii) the
retiring L/C Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue Letters of Credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer in its
reasonable discretion to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

Section 9.08            Collateral Documents and Guaranty.

 

(a)                Administrative Agent Under Collateral Documents and Guaranty.
Each Lender and L/C Issuer hereby further authorizes Administrative Agent, on
behalf of and for the benefit of Lenders and L/C Issuers, to be the agent for,
and representative of, Lenders and L/C Issuers with respect to the Guaranty, the
Collateral, and the Collateral Documents. Subject to Section 10.05, without
further written consent or authorization from Lenders or L/C Issuers,
Administrative Agent may execute any documents or instruments necessary to
(i) release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.05) have otherwise consented, (ii) release any Lien encumbering any
item of Collateral upon the occurrence of the Termination Date, or (iii) release
any Guarantor from the Guaranty pursuant to Section 7.12 or with respect to
which Required Lenders (or such other Lenders as may be required to give such
consent under Section 10.05) have otherwise consented. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section 9.08(a).

 

(b)                Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding, each
Borrower, Administrative Agent, and each Lender and L/C Issuer hereby agree that
(i) no Lender or L/C Issuer shall have any right individually to realize upon
any of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights, and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of Lenders and L/C Issuers, in accordance with
the terms hereof and all powers, rights, and remedies under the Collateral
Documents may be exercised solely by Administrative Agent, and (ii) in the event
of a foreclosure by Administrative Agent on any of the Collateral pursuant to a
public or private sale or any sale of the Collateral in a case under the
Bankruptcy Code, Administrative Agent or any Lender or L/C Issuer may be the
purchaser of any or all of such Collateral at any such sale and Administrative
Agent, as agent for, and representative of, Secured Parties (but not any Lender
or L/C Issuer or Lenders or L/C Issuers in its or their respective individual
capacities unless Required Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any collateral payable by Administrative Agent at such
sale. The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.



 - 154 - 

 

Section 9.09            Agency for Perfection. Each Credit Party hereby appoints
each other Credit Party as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral in assets which, in
accordance with Article 9 of the UCC, can be perfected only by possession or
control (or where the security interest of a secured party with possession or
control has priority over the security interest of another secured party), and
each Credit Party hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the Secured Parties as secured
party. Should any Lender or L/C Issuer obtain possession or control of any such
Collateral, such Lender or L/C Issuer shall notify Administrative Agent thereof,
and, promptly upon Administrative Agent’s request therefor shall deliver such
Collateral to Administrative Agent or in accordance with Administrative Agent’s
instructions. In addition, Administrative Agent shall also have the power and
authority hereunder to appoint such other sub-agents as may be necessary or
required under applicable state law or otherwise to perform its duties and
enforce its rights with respect to the Collateral and under the Loan Documents.
Each Loan Party by its execution and delivery of this Agreement hereby consents
to the foregoing.

 

Section 9.10            Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or reimbursement for any L/C
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Loan Parties) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Credit Parties (including, subject to Sections 10.02 and 10.03, any claim for
the reasonable compensation, expenses, disbursements and advances of the Credit
Parties and their respective agents and counsel and all other amounts due the
Credit Parties under Sections 10.02 and 10.03) allowed in such judicial
proceeding; and

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same to the Credit
Parties in accordance with Section 8.02;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent thereto, to make
such payments directly to the Lenders and the L/C Issuers, and to pay to the
Administrative Agent, subject to Sections 10.02 and 10.03, any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 10.02 and 10.03.



 - 155 - 

 

Section 9.11            Compliance with Flood Insurance Laws. The Administrative
Agent has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the Flood Insurance Laws and will
post on the applicable electronic platform (or otherwise distribute to each
Lender) documents that it receives in connection with the Flood Insurance Laws
(collectively, the “Flood Documents”); provided, however that the Administrative
Agent makes no representation or warranty with respect to the adequacy of the
Flood Documents or their compliance with the Flood Insurance Laws. Each Lender
and L/C Issuer acknowledges and agrees that it is individually responsible for
its own compliance with the Flood Insurance Laws and that it shall,
independently and without reliance upon Administrative Agent or any other Lender
or L/C Issuer and based on such documents and information as it shall from time
to time deem appropriate, including the Flood Documents posted or distributed by
the Administrative Agent, continue to do its own due diligence to ensure its
compliance with the Flood Insurance Laws.

 

Section 9.12            Cash Management Obligations and Swap Agreement
Obligations. Except as otherwise expressly set forth herein or in any Collateral
Document or any other Loan Document, no Person holding Secured Cash Management
Obligations or Secured Swap Agreement Obligations that obtains the benefits of
the Guaranty or any Collateral by virtue of the provisions hereof or of any Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral or amendment to any Loan Document (including any Collateral
Document)) other than in its capacity as a Credit Party and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Obligations
or Secured Swap Agreement Obligations.

 

Section 9.13            No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger or any agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as a
Credit Party hereunder or thereunder.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01        Notices.

 

(a)                Notices Generally. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given to a Loan Party, the Administrative Agent, an L/C Issuer or the Swingline
Lender shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Loan Document, and in the case of any other Lender, the
address as indicated in its Administrative Questionnaire. Each notice hereunder
shall be in writing and may be personally served, or sent by facsimile or United
States mail or courier service, and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile, or three (3) Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, that no notice to the Administrative Agent, any L/C Issuer or the
Swingline Lender shall be effective until received by such Person. Any Loan
Party may change its address, facsimile number or email address for notices and
other communications hereunder by notice to the Administrative Agent, and the
Administrative Agent, any L/C Issuer or the Swingline Lender may change its
address, facsimile number or email address for notices and other communications
hereunder by notice to the Lead Borrower and the Administrative Agent.



 - 156 - 

 

(b)                Electronic Communications.

 

(i)                 Each of the Administrative Agent and each Loan Party may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided,
that approval of such procedures may be limited to particular notices or
communications. Notices and other communications to Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided, that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.

 

(ii)               Unless Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail, or
other written acknowledgement) and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided, that for both subclauses (A)
and (B) above, if such notice, email, or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(iii)             Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications available to the Lenders and
L/C Issuers by posting the Communications on the Platform. The Platform is
provided “as is” and “as available.” The Agent Parties (as defined below) do not
warrant the adequacy of the Platform and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Loan Parties, any Lender, any L/C Issuer or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.

 

Section 10.02        Expenses. Whether or not the transactions contemplated
hereby shall be consummated, the Borrowers jointly and severally agree to pay
promptly (a) all of the Administrative Agent’s, each Initial Lender’s and the
Lead Arranger’s reasonable and documented out-of-pocket costs and expenses of
preparation of the Loan Documents and any consents, amendments, waivers, or
other modifications thereto, (b) all the reasonable and documented fees and
reasonable and documented out-of-pocket expenses and disbursements of one
primary counsel to the Administrative Agent and one primary counsel to each
Initial Lender (provided, that to the extent that the Administrative Agent and
an Initial Lender are the same Person or Affiliated Persons, the Administrative
Agent and such Initial Lender shall share one primary counsel), in connection
with the negotiation, preparation, execution, and administration

 - 157 - 

 

of the Loan Documents and any consents, amendments, waivers, or other
modifications thereto and any other documents or matters requested by the Loan
Parties, (c) all the reasonable and documented out-of-pocket costs and
reasonable and documented out-of-pocket expenses of creating and perfecting
Liens in favor of the Administrative Agent, for the benefit of Secured Parties,
including filing and recording fees, filing and recording expenses, filing and
recording Taxes, stamp or documentary Taxes (in each case, without duplication
of any indemnification obligation under Section 2.18), search fees, title
insurance premiums, and reasonable and documented fees and reasonable and
documented out-of-pocket fees, expenses, and disbursements of counsel to the
Administrative Agent and of counsel providing any opinions that the
Administrative Agent or Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents, (d) all of
each all the reasonable and documented out-of-pocket costs and expenses
(including the reasonable and documented fees and reasonable and documented
out-of-pocket expenses and disbursements, of any appraisers, field examiners,
asset-based lending service providers, consultants, advisors, and agents
(whether internal or external) employed or retained by the Administrative Agent
and its counsel) in connection with the valuation of and the custody or
preservation of any of the Collateral; provided that the such costs, expenses
and fees shall be subject to the limitations set forth in Section 5.06, (e) all
the reasonable and documented out-of-pocket costs and expenses of the Credit
Parties in connection with the attendance at any meetings in connection with
this Agreement and the other Loan Documents (including the meetings referred to
in Section 5.07 and excluding, for avoidance of doubt, the inspections referred
to in Section 5.06), (f) all other reasonable and documented out-of-pocket costs
and expenses incurred by the Administrative Agent each Initial Lender in
connection with the negotiation, preparation, and execution of the Loan
Documents and any consents, amendments, waivers, or other modifications thereto
and the transactions contemplated thereby (limited, in the case of any legal
expenses, to the reasonable and documented fees and reasonable and documented
out-of-pocket disbursements of one primary counsel to the Administrative Agent
and one primary counsel to each Initial Lender (provided, that to the extent
that the Administrative Agent and an Initial Lender are the same Person or
Affiliated Persons, the Administrative Agent and such Initial Lender shall share
one primary counsel)), (g) all of each L/C Issuer’s reasonable and documented
out-of-pocket costs and expenses in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder (for avoidance of doubt, without duplication of any fees incurred
pursuant to Section 2.14(b)), and (h) after the occurrence of an Event of
Default, all reasonable and documented out-of-pocket costs and expenses,
including reasonable and documented attorneys’ fees and reasonable and
documented out-of-pocket costs of settlement, incurred by any Credit Party in
enforcing any Obligations of, or in collecting any payments due from, any Loan
Party, hereunder or under the other Loan Documents by reason of such Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any Insolvency
Proceeding) (limited, in the case of legal expenses, to the reasonable and
documented fees and reasonable and documented out-of-pocket disbursements of one
primary counsel (to be retained by the Administrative Agent) to all Credit
Parties, taken as a whole); provided that, in any case in which the
reimbursement of expenses for counsel is limited to one primary counsel, if
reasonably necessary, the Borrowers shall also promptly pay reasonable and
documented fees and reasonable and documented out-of-pocket disbursements of
(x) one local counsel in any relevant jurisdiction (which may include a single
firm of counsel acting in multiple jurisdictions) and, (y) in the case of an
actual or perceived conflict of interest where any such Person affected by such
conflict informs Lead Borrower of such conflict, in each case, a single
additional firm of counsel in each relevant jurisdiction for all similarly
situated affected Persons).

 

Section 10.03        Indemnity.

 

(a)                IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION
10.02, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL

 - 158 - 

 

BE CONSUMMATED, EACH LOAN PARTY AGREES TO DEFEND (SUBJECT TO INDEMNITEES’
SELECTION OF COUNSEL), INDEMNIFY, PAY, AND HOLD HARMLESS EACH CREDIT PARTY AND
EACH OF THEIR RESPECTIVE RELATED PARTIES (EACH, AN “INDEMNITEE”), FROM AND
AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR
SOLE NEGLIGENCE OF SUCH INDEMNITEE; PROVIDED, THAT NO LOAN PARTY SHALL HAVE ANY
OBLIGATION TO ANY INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED
LIABILITIES (I) TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE ORDER OR JUDGMENT, OF THAT
INDEMNITEE OR ANY OF ITS RELATED PARTIES OR (II) TO THE EXTENT SUCH INDEMNIFIED
LIABILITIES ARISE FROM A CLAIM, ACTION, LITIGATION, INVESTIGATION OR OTHER
PROCEEDING THAT DOES NOT ARISE FROM ANY ACT OR OMISSION BY ANY LOAN PARTY OR ANY
RELATED PARTY OF ANY LOAN PARTY AND THAT IS BROUGHT BY ANY INDEMNITEE AGAINST
ANOTHER INDEMNITEE (OTHER THAN ANY CLAIM, ACTION, LITIGATION, INVESTIGATION OR
OTHER PROCEEDING THAT IS BROUGHT BY ANY INDEMNITEE AGAINST THE ADMINISTRATIVE
AGENT OR THE LEAD ARRANGER, IN EACH CASE, IN ITS CAPACITY AS SUCH) (AND EACH
INDEMNITEE, BY ACCEPTING THE BENEFITS HEREOF, AGREES TO PROMPTLY REFUND OR
RETURN ANY INDEMNITY RECEIVED HEREUNDER TO THE EXTENT IT IS LATER DETERMINED BY
A FINAL, NON-APPEALABLE ORDER OR JUDGMENT OF A COURT OF COMPETENT JURISDICTION
THAT SUCH INDEMNITEE IS NOT ENTITLED THERETO). TO THE EXTENT THAT THE
UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY, AND HOLD HARMLESS SET FORTH IN THIS
SECTION 10.03 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE
VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THIS CLAUSE (A) OF THIS SECTION 10.03 SHALL NOT APPLY WITH RESPECT TO
TAXES, OTHER THAN ANY TAXES THAT REPRESENT INDEMNIFIED LIABILITIES ARISING FROM
A NON-TAX CLAIM.

 

(b)                To the extent that the Loan Parties for any reason fail to
pay any amount required under Sections 10.02 or 10.03(a) to be paid by them to
the Administrative Agent (or any sub-agent thereof), any L/C Issuer, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such L/C Issuer, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to any L/C Issuer or the Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought); provided, further, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
L/C Issuer or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such L/C Issuer or the Swingline Lender in connection with
such capacity. The obligations of the Lenders under this paragraph (b) are
subject to the provisions of Section 2.09(d).



 - 159 - 

 

(c)                To the extent permitted by applicable law, no Loan Party
shall assert, and each Loan Party hereby waives, any claim against the Credit
Parties and their respective Affiliates, directors, employees, attorneys, or
agents, on any theory of liability, for special, indirect, consequential, or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort, or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Credit Extension or the use of
the proceeds thereof, or any act or omission or event occurring in connection
therewith, and each Loan Party hereby waives, releases, and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(d)                All amounts due under this Section 10.03 shall be payable
promptly and in no event later than ten (10) days after demand therefor.

 

Section 10.04        Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Credit Party and its respective
Affiliates are hereby authorized by each Loan Party at any time or from time to
time, subject to the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Loan Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Credit Party and its respective Affiliates to or for the credit or the account
of any Loan Party (in whatever currency) against and on account of the
obligations and liabilities of any Loan Party to such Credit Party and its
respective Affiliates hereunder, or with any other Loan Document, irrespective
of whether or not (a) such Credit Party and its respective Affiliates shall have
made any demand hereunder, (b) the principal of, or the interest on, the Credit
Extensions or any other amounts due hereunder shall have become due and payable
pursuant to Article II and although such obligations and liabilities, or any of
them, may be contingent or unmatured, or (c) such obligation or liability is
owed to a branch or office of such Credit Party different from the branch or
office holding such deposit or obligation or such Indebtedness. Notwithstanding
the foregoing, if any Defaulting Lender exercises any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.10
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

Section 10.05        Amendments and Waivers.

 

(a)                No failure or delay by any Credit Party in exercising any
right or power under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
10.05, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan and/or the issuance, amendment, extension or
renewal of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default at the time.



 - 160 - 

 

(b)                Except as expressly provided by Section 2.12,
Section 2.15(b), or in the other paragraphs of this Section 10.05, neither this
Agreement, nor any other Loan Document (other than the Fee Letters) nor any
provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Lead Borrower and the
Required Lenders, or by the Lead Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that without limiting the foregoing,
no such agreement shall:

 

(i)                 extend or increase any Commitment of any Lender without the
written consent of such Lender or increase the L/C Sublimit without the consent
of each L/C Issuer (it being understood that (x) a waiver of any condition
precedent set forth in Article III, (y) the waiver of any Default or Event of
Default or (z) the waiver of any mandatory prepayment required by Section 2.08
shall not constitute an extension or increase of any Commitment of any Lender or
an increase of the L/C Sublimit);

 

(ii)               reduce the principal amount of any Loan or any reimbursement
obligation with respect to an L/C Disbursement, or reduce the rate of any
interest, or reduce any fees or other amounts, payable under the Loan Documents,
without the written consent of each Credit Party directly and adversely affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to (w) amend or modify the definition of “Default Rate”, (x) waive any
obligation of the Borrowers to pay interest at the Default Rate, (y) waive any
mandatory prepayment required by Section 2.08 or (z) modify the rates of
interest in accordance with Section 2.15(b), in each case, notwithstanding the
fact that any such amendment, modification or waiver may actually result in
reduction in the rate of interest or fees;

 

(iii)             postpone any date scheduled for any payment of principal of,
or interest on, any Loan or reimbursement obligation with respect to any L/C
Disbursement, or any fees or other amounts payable hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone the stated termination or expiration of any Commitments or reduce the
amount of or postpone the date of any prepayment required by Section 2.08
without the written consent of each Credit Party directly and adversely affected
thereby; provided, that notwithstanding the foregoing, only the consent of the
Required Lenders shall be necessary to (x) waive any mandatory prepayment
required by Section 2.08, (y) modify the rates of interest or payment dates
thereof in accordance with Section 2.15(b) or (z) waive any Default or Event of
Default;

 

(iv)              except as expressly provided in Section 2.11 and subsection
(c) below, change any provision of any Loan Document in a manner that would
alter the pro rata sharing of payments required by Section 2.09(b) or Section
8.02, or the relative priorities of such payments, or the pro rata reduction of
Commitments required by Section 2.05(c), without the written consent of (x) each
Lender and (y) each other Credit Party directly and adversely affected thereby;

 

(v)                change any of the provisions of this Section 10.05 or the
definitions of the terms “Required Lenders” or “Supermajority Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;



 - 161 - 

 

(vi)              amend, modify or waive any provision of Section 2.11 without
the written consent of the Administrative Agent and each L/C Issuer;

 

(vii)            change the currency in which any Commitment or Loan is, or is
to be, denominated, Letters of Credit are to be issued or payment under the Loan
Documents is to be made without the written consent of each Lender and L/C
Issuer directly affected thereby;

 

(viii)          release all or substantially all of the Guaranty or release (or
subordinate the Administrative Agent’s Liens on) all or substantially all of the
Collateral, in each case, in any transaction or series of related transactions
(other than in connection with permitted asset sales, permitted dispositions,
permitted mergers, permitted liquidations or dissolutions or as otherwise
permitted under the Loan Documents) without the written consent of each Lender;

 

(ix)              subordinate any material portion of the Obligations, or any
Liens on any material portion of the Collateral created by this Agreement or any
other Loan Document (other than to the extent permitted by Section 6.02),
without the written consent of each Lender; or

 

(x)                make any modification to the definition of the term
“Borrowing Base” (or any defined term used in such definition) which would have
the effect of increasing the availability thereunder to the ABL Loan Parties
other than changes in Reserves implemented by the Administrative Agent in
accordance with the terms of this Agreement, without the written consent of
Supermajority Lenders;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of (A) the Administrative Agent, unless in writing executed by the
Administrative Agent, (B) any L/C Issuer, unless in writing executed by such L/C
Issuer and (C) any Swingline Lender, unless in writing executed by such
Swingline Lender, in each case in addition to the Lead Borrower and the Lenders
required above.

 

(c)                Notwithstanding anything herein to the contrary, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent that by its
terms requires the consent of all the Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, or the maturity of any of its Loan may not be extended,
the rate of interest on any of its Loans may not be reduced and the principal
amount of any of its Loans may not be forgiven, in each case without the consent
of such Defaulting Lender and (y) any amendment, waiver or consent requiring the
consent of all the Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender.

 

(d)                In addition, notwithstanding anything in this Section 10.05
to the contrary, if the Administrative Agent, Initial Lenders and the Lead
Borrower shall have jointly identified an obvious error or any error or omission
of a technical nature, in each case, in any provision of the Loan Documents,
then the Administrative Agent and the Lead Borrower shall be permitted to amend
such provision, and, in each case, such amendment shall become effective without
any further action or consent of any other party to any Loan Document if the
same is not objected to in writing by the Required Lenders to the Administrative
Agent within ten (10) Business Days following receipt of notice thereof.

 

Section 10.06        Successors and Assigns; Participations.



 - 162 - 

 

(a)                Generally. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of the Credit
Parties; provided, that any assignment that is not permitted pursuant to the
terms of this Agreement shall be absolutely void ab initio. No rights or
obligations of a Loan Party hereunder or under any other Loan Document nor any
interest therein may be assigned or delegated by any Loan Party without the
prior written consent of all Credit Parties. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, Indemnitees under Section 10.03, their respective successors
and assigns permitted hereby, and, to the extent expressly contemplated hereby,
Affiliates of each Credit Party) any legal or equitable right, remedy, or claim
under or by reason of this Agreement.

 

(b)                Register. Administrative Agent shall maintain at
Administrative Agent’s Payment Office a register for the recordation of the
names and addresses of Lenders and the principal amount of the Loans (and stated
interest therein) of each Lender from time to time (the “Register”). The
Register shall be available for inspection by Borrowers at any reasonable time
and from time to time upon reasonable prior notice. Each Borrower hereby
designates the entity serving as Administrative Agent to serve as each
Borrower’s non-fiduciary agent solely for purposes of maintaining the Register
as provided in this Section 10.06(b). Borrowers, Administrative Agent, and
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Commitments and Loans listed therein
for all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Register as provided in
Section 10.06(e). Prior to such recordation, all amounts owed with respect to
the applicable Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority, or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee, or transferee of the corresponding
Commitments or Loans.

 

(c)                Right to Assign. Each Lender shall have the right at any time
to sell, assign, or transfer all or a portion of its rights and obligations
under this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligations; provided that any such
assignment shall be subject to the following conditions:

 

(i)                 Minimum Amounts.

 

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it (in
each case with respect to either Credit Facility) or contemporaneous assignments
to related Approved Funds (determined after giving effect to such assignments)
that equal at least the amount specified in paragraph (c)(i)(B) of this Section
10.06 in the aggregate or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)              in any case not described in paragraph (c)(i)(A) of this
Section 10.06, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment Agreement, as of the
Trade Date) shall not be less than $5,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Lead Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).



 - 163 - 

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (c)(i)(B) of this Section
10.06 and, in addition:

 

(A)             the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Specified Event
of Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender (other than a Defaulting Lender), an Affiliate of
a Lender (other than a Defaulting Lender) or an Approved Fund, provided that the
Lead Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after written notice of such assignment shall have been
delivered to the Lead Borrower;

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
to a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)              the consent of the L/C Issuers and the Swingline Lender (in
each case, such consent not to be unreasonably withheld, conditioned or delayed)
shall be required for any assignment in respect of the Revolving Facility.

 

(iv)              Assignment Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment Agreement,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. In addition, each assignee shall, on or before the effective date
of such assignment, deliver to the Lead Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
Taxes in accordance with Section 2.18(d).

 

(v)                No Assignment to Certain Persons. No such assignment shall be
made to (A) any Loan Party, any Permitted Holder or any of their respective
Affiliates or Subsidiaries, (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof or (C) a Person who, at
the time of such assignment, is a Sanctioned Person if such assignment would
violate applicable law.

 

(vi)              No Assignment to Natural Persons. No such assignment shall be
made to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person).

 

(vii)            Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the prior written consent of the Lead Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 - 164 - 

 



Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (h) of this Section 10.06.

 

(d)                [Reserved].

 

(e)                Notice of Assignment. Upon its receipt and acceptance of a
duly executed and completed Assignment Agreement and any forms or certificates
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Lead Borrower, and shall maintain a copy of
such Assignment Agreement.

 

(f)                 [Reserved].

 

(g)                Effect of Assignment. Subject to the terms and conditions of
this Section 10.06, as of the later (i) of the “Effective Date” specified in the
applicable Assignment Agreement or (ii) the date such assignment is recorded in
the Register: (A) the assignee thereunder shall have the rights and obligations
of a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof, (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.08) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, that anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder), (C) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any,
and (D) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon, Borrowers shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.

 

(h)                Participations.

 

(i)                 Each Lender shall have the right at any time, without the
consent of, or notice to, the Borrowers or the Administrative Agent, to sell one
or more participations to any Person (other than a Person to whom an assignment
may not be made under paragraphs (c)(v) or (c)(vi) of this Section 10.06) in all
or any part of its Commitments, Loans, or in any other Obligation; provided,
that any sale of any participation made to any such prohibited Person shall be
absolutely void ab initio; provided, further, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) each Borrower and each Credit Party shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. The holder of any such participation, other
than an Affiliate of Lender granting such participation, shall not be entitled
to require such Lender to take or omit to take any action hereunder, except the
Lender may agree with such participant that the participant may require the
Lender to take or omit to take certain actions with respect to any amendment,
modification, or waiver described in clauses (i) through (v) or (vii) through
(x) of Section 10.05(b) that adversely affects such holder of such
participation. Each Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.16, 2.17, and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(c);
provided, that such participant complies with Section 2.18 as though it were a
Lender (it being understood that the documentation required under
Section 2.18(d) shall be delivered to the participating Lender). To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.04 as though it were a Lender, provided such participant agrees to be
subject to Section 2.09 as though it were a Lender.



 - 165 - 

 

(ii)               In the event that any Lender sells participations in its
Commitments, Loans, or in any other Obligation hereunder, such Lender shall,
acting solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register on which it enters the name of all participants in the Commitments,
Loans, Letters of Credit or Obligations held by it and the principal amount (and
stated interest thereon) of the portion of such Commitments, Loans, Letters of
Credit or Obligations which are the subject of the participation (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. A
Commitment, Loan, Letter of Credit, or Obligation hereunder may be participated
in whole or in part only by registration of such participation on the
Participant Register (and each Note shall expressly so provide). For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining the Participant Register.

 

(i)                 Certain Other Assignments. In addition to any other
assignment permitted pursuant to this Section 10.06, any Lender may assign,
pledge, and/or grant a security interest in all or any portion of its Loans, the
other Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender or any of its Affiliates to any Person providing any
loan, letter of credit, or other extension of credit or financial arrangement to
or for the account of such Lender or the Administrative Agent or any of its
Affiliates and any agent, trustee, or representative of such Person (without the
consent of, notice to, or any other action by any other party hereto),
including, without limitation, any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank; provided, that
neither any Lender nor the Administrative Agent, as between Borrowers and such
Lender or the Administrative Agent, as applicable, shall be relieved of any of
its obligations hereunder as a result of any such assignment and pledge;
provided further, that in no event shall such Person, agent, trustee, or
representative of such Person or the applicable Federal Reserve Bank be
considered to be a “Lender” hereunder.

 

(j)                 [Reserved].

 - 166 - 

 



(k)                Disqualified Institutions. So long as no Specified Event of
Default has occurred and is continuing, and notwithstanding anything to the
contrary in this Agreement, no assignment or participation shall be made to a
Disqualified Institution without Lead Borrower’s consent in writing (which
consent may be withheld in its sole discretion) (with any assignment or
participation in violation of the foregoing to be absolutely void ab initio),
and upon an inquiry by any Lender to Administrative Agent as to whether a
specific potential assignee or prospective participant is a Disqualified
Institution, Administrative Agent shall be permitted to disclose the list of
Disqualified Institutions to such inquiring Lenders; provided, that
Administrative Agent shall not, in any event, be responsible for, nor have any
liability in connection with, maintaining, updating, monitoring, or enforcing
the list of Disqualified Institutions, nor for any assignment or participation
to a Disqualified Institution to which Lead Borrower has consented (including
deemed consent), except to the extent determined by a court of competent
jurisdiction in a final and non-appealable decision to have been caused by, or
be the result, of the gross negligence or willful misconduct of Administrative
Agent.

 

(l)                 Cashless Settlement. Notwithstanding anything to the
contrary contained in this Agreement, any Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the Lead
Borrower, the Administrative Agent and such Lender.

 

Section 10.07        Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

Section 10.08        Survival of Representations, Warranties, and Agreements.
All representations, warranties, and agreements made herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery hereof and the making of any Credit Extension, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that any Credit Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder. Notwithstanding anything herein or implied by law to the
contrary, the agreements of each Loan Party set forth in Sections 2.16, 2.17,
2.18, 10.02, 10.03, 10.04, and 10.10 and the agreements of Lenders set forth in
Sections 2.09 and 9.03(b) shall survive the occurrence of the Termination Date.

 

Section 10.09        No Waiver; Remedies Cumulative. No failure or delay on the
part of any Credit Party in the exercise of any power, right, or privilege
hereunder or under any other Loan Document shall impair such power, right, or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right, or privilege
preclude other or further exercise thereof or of any other power, right, or
privilege. The rights, powers, and remedies given to each Credit Party hereby
are cumulative and shall be in addition to and independent of all rights,
powers, and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents. Any forbearance or failure to exercise, and any
delay in exercising, any right, power, or remedy hereunder shall not impair any
such right, power, or remedy or be construed to be a waiver thereof, nor shall
it preclude the further exercise of any such right, power, or remedy.

 

Section 10.10        Marshalling; Payments Set Aside. No Credit Party shall be
under any obligation to marshal any assets in favor of any Loan Party or any
other Person or against or in payment of any or all of the Secured Obligations.
To the extent that any Loan Party makes a payment or payments to any Credit
Party, or any Credit Party enforces any security interests or exercises its
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside, and/or required to be repaid to a
trustee, receiver, or any other party under any bankruptcy law, any other state
or federal law, common law, or any equitable cause, then, (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights, and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred and
(b) each Credit Party severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate.



 - 167 - 

 

Section 10.11        Severability. In case any provision herein or obligation
hereunder or any Note or other Loan Document shall be invalid, illegal, or
unenforceable in any jurisdiction, the validity, legality, and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
The parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 10.12        Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of Lenders hereunder are several, and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture, or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 

Section 10.13        Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

Section 10.14        APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF.

 

Section 10.15        CONSENT TO JURISDICTION. (a) BY EXECUTING AND DELIVERING
THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (I) SUBMITS GENERALLY AND UNCONDITIONALLY TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT,
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, (III) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01, WHICH IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT, AND (IV) AGREES THAT THE PARTIES HERETO RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.



 - 168 - 

 

(b)                EACH PARTY HERETO HEREBY AGREES THAT PROCESS MAY BE SERVED ON
IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO
IT AS SPECIFIED IN SECTION 10.01. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT, OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY
SUCH PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY ANY OTHER MEANS OF MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID,
MAILED AS PROVIDED ABOVE.

 

Section 10.16        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 10.17        Confidentiality. Each Credit Party agrees to maintain the
confidentiality of all non-public information regarding Ultimate Parent, Global
Parent, the Loan Parties and their Subsidiaries and their businesses identified
as such by any Borrower or any of such Persons and obtained by such Credit Party
from Ultimate Parent, Global Parent or any other Loan Party or their
Subsidiaries pursuant to the requirements hereof in accordance with such Credit
Party’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Loan Parties that, in

 - 169 - 

 

any event, any Credit Party may make (a) disclosures of such information to
Affiliates of such Credit Party and to their agents, advisors, directors, and
shareholders (and to other persons authorized by a Credit Party to organize,
present, or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 10.17) who are directly involved
with Loan Documents and related transactions and for whom the applicable Credit
Party shall be responsible for any breach of this Section 10.17 by such Persons
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (b) disclosures of such information reasonably
required by any bona fide or potential assignee, transferee, or participant in
connection with the contemplated assignment, transfer, or participation by any
such Credit Party of any Commitments or Loans or any participations therein,
(c) disclosure to any rating agency when required by it; provided, that prior to
any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Ultimate Parent,
Global Parent or any other Loan Party and their Subsidiaries received by it from
any Credit Party, (d) disclosure to any Credit Party’s financing sources;
provided, that prior to any disclosure, such financing source is informed of the
confidential nature of the information and instructed to keep such information
confidential; provided, further, that the applicable Credit Party shall be
responsible for any breach of this Section 10.17 by such financing sources,
(e) disclosures of such information to any investors and partners of any Credit
Party; provided, that prior to any disclosure, such investor or partner is
informed of the confidential nature of the information and instructed to keep
such information confidential; provided, further, that the applicable Credit
Party shall be responsible for any breach of this Section 10.17 by such
investors or partners, (f) disclosures required or requested by any regulatory
authority purporting to have jurisdiction over such Credit Party (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners (and any successor thereto)), or disclosures required by
applicable laws or regulations or by any subpoena or similar legal process;
provided, that except to the extent the applicable disclosure relates to any
examination of the financial condition or other routine examination of such
Credit Party by such Governmental Authority, unless specifically prohibited by
applicable law or court order, such Credit Party shall notify Lead Borrower
promptly (in advance thereof, to the extent not in violation of applicable law
or any court order) of any such disclosure, and, to the extent such Credit Party
may legally and practically do so, allow the Lead Borrower (or any other Loan
Party) a reasonable opportunity to object to such disclosure, and in any event
such Credit Party shall use commercially reasonable efforts to ensure that any
such information so disclosed is accorded confidential treatment,
(g) disclosures of such information to the extent any such information becomes
publicly available other than by reason of disclosure by any Credit Party or any
Related Parties of any Credit Party or of any Affiliates of any Credit Party, in
breach of this Agreement, or to the extent any such information is developed
independently by any such Persons, (h) to the extent not known by such Credit
Party to consist of material non-public information, (i) for purposes of
establishing a “due diligence” defense or to exercise rights or remedies
hereunder or under any other Loan Document, (j) to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the credit facility provided herein, and (k) solely with
and to the extent of the Lead Borrower’s consent therefor (not to be
unreasonably withheld or delayed), disclosures of any information to any Person.
Notwithstanding the foregoing, on or after the Closing Date, Administrative
Agent, Lead Arranger, any Initial Lender or, solely with the consent of the Lead
Borrower, any other Lender may, at its own expense, issue news releases and
publish “tombstone” advertisements and other announcements relating to this
transaction in newspapers, trade journals, and other appropriate media (which
may include use of logos of one or more of the Loan Parties) (collectively,
“Trade Announcements”). No Loan Party shall issue any Trade Announcement except
(y) disclosures required by applicable law, regulation, legal process, or the
rules of the Securities and Exchange Commission, or (z) with the prior approval
of Administrative Agent.

 

Section 10.18        Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all

 - 170 - 

 

charges or fees in connection therewith deemed in the nature of interest under
applicable law shall not exceed the Highest Lawful Rate. If the rate of interest
(determined without regard to the preceding sentence) under this Agreement at
any time exceeds the Highest Lawful Rate, the outstanding amount of the
applicable Obligations hereunder shall bear interest at the Highest Lawful Rate
until the total amount of interest due hereunder equals the amount of interest
which would have been due hereunder if the stated rates of interest set forth in
this Agreement had at all times been in effect. In addition, if when the
Obligations hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrowers shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Credit Parties and Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Credit Party contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Credit Party’s option be applied to the outstanding amount of the
Obligations hereunder or be refunded to Borrowers. In determining whether the
interest contracted for, charged, or received by any Credit Party exceeds the
Highest Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

 

Section 10.19        Counterparts; Integration; Electronic Execution.

 

(a)                Counterparts; Integration. This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic means shall be effective
as delivery of an original counterpart of this Agreement. This Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

(b)                Electronic Execution. The words “execution,” “signed,”
“signature,” and words of like import in this Agreement or, except as expressly
set forth herein or therein, any other Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 10.20        Effectiveness. Except as provided in Section 3.01, this
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

 

Section 10.21        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement, or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:



 - 171 - 

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution, and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability,

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 10.22        PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the PATRIOT Act, it may be required
to obtain, verify, and record information that identifies each Loan Party, which
information includes the name and address of such Persons and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify such Person in accordance with the PATRIOT Act.

 

Section 10.23        Consent to Intercreditor Agreements. Each Secured Party, by
its acceptance of the benefits of the Collateral Documents creating Liens to
secure the Secured Obligations:

 

(a)                acknowledges that it has received a copy of the Intercreditor
Agreement (as in effect on the date such Person becomes a Secured Party) and is
satisfied with the terms and provisions thereof;

 

(b)                authorizes and instructs Administrative Agent to (i) enter
into the Intercreditor Agreement (and, if and when required pursuant to Section
6.22, any Liberty Intercreditor Agreement), as Administrative Agent and on
behalf of such Secured Party, (ii) to exercise all of Administrative Agent’s
rights and to comply with all of its obligations under the Intercreditor
Agreement and any Liberty Intercreditor Agreement and to take all other actions
necessary to carry out the provisions and intent thereof and (iii) to take
actions on its behalf in accordance with the terms of the Intercreditor
Agreement and any Liberty Intercreditor Agreement;

 

(c)                agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement or any Liberty
Intercreditor Agreement as if it was a signatory thereto;

 

(d)                consents to the treatment of Liens provided for under the
Intercreditor Agreement and any Liberty Intercreditor Agreement and in
furtherance thereof authorizes the Administrative Agent to subordinate the liens
on the Collateral securing the Secured Obligations (in the case of the
Intercreditor Agreement, other than Liens on ABL Priority Collateral) in
accordance with the terms set forth in the Intercreditor Agreement and any
Liberty Intercreditor Agreement;



 - 172 - 

 

(e)                [reserved]; and

 

(f)                 agrees that no Secured Party shall have any right of action
whatsoever against Administrative Agent as a result of any action taken by
Administrative Agent pursuant to this Section 10.23 or in accordance with the
terms of the Intercreditor Agreement or any Liberty Intercreditor Agreement.

 

Section 10.24        Intercreditor Agreement Governs. This Agreement and the
other Loan Documents are subject to the terms and conditions set forth in the
Intercreditor Agreement in all respects and, in the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern. Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Administrative Agent
or the Term Agent, as applicable, pursuant to any Loan Document or Term
Document, and the exercise of any right or remedy in respect of the Collateral
by the Administrative Agent or the Term Agent, as applicable hereunder, under
any other Loan Document, or under the Term Credit Agreement and any other
agreement entered into in connection therewith are subject to the provisions of
the Intercreditor Agreement and in the event of any conflict between the terms
of the Intercreditor Agreement, this Agreement, any other Loan Document, the
Term Credit Agreement and any other agreement entered into in connection
therewith, the terms of the Intercreditor Agreement shall govern and control
with respect to the exercise of any such right or remedy or the Loan Parties’
covenants and obligations.

 

Section 10.25        [Reserved].

 

Section 10.26        No Fiduciary Duty. Each Loan Party agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, such Loan Party and its Affiliates, on
the one hand, and the Credit Parties, the Lead Arranger and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Credit Parties, the Lead Arranger and their respective Affiliates and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.

 

Section 10.27        Certain ERISA Matters.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of any Loan Party, that at least one of the following is
and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,



 - 173 - 

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                In addition, unless subclause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in subclause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Loan Party, that:

 

(i)                 none of the Administrative Agent, the Lead Arranger or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iii)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(iv)              no fee or other compensation is being paid directly to the
Administrative Agent, the Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)                The Administrative Agent and the Lead Arranger each hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative or other agent fees, utilization fees, minimum
usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker's
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.



 - 174 - 

 

Section 10.28        Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                As used in this Section 10.28, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 - 175 - 

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 176 - 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  FRANCHISE GROUP NEW HOLDCO, LLC,
as Global Parent and as a Guarantor                 By:  /s/ Brian Kahn   Name: 
Brian Kahn   Title:  President and Chief Executive Officer          FRANCHISE
GROUP INTERMEDIATE
HOLDCO, LLC, as Lead Borrower                 By:  /s/ Brian Kahn   Name:  Brian
Kahn   Title:  President and Chief Executive Officer          FRANCHISE GROUP
INTERMEDIATE S, LLC, as a Borrower                 By:  /s/ Brian Kahn   Name: 
Brian Kahn   Title:  President and Chief Executive Officer          FRANCHISE
GROUP INTERMEDIATE L, LLC, as a Guarantor                 By:  /s/ Brian Kahn  
Name:  Brian Kahn   Title:  President and Chief Executive Officer         
FRANCHISE GROUP NEWCO INTERMEDIATE AF, LLC, as a Borrower                 By: 
/s/ Brian Kahn   Name:  Brian Kahn   Title:  President and Chief Executive
Officer

 



[Signature page to ABL Credit Agreement]



 

  FRANCHISE GROUP INTERMEDIATE B, LLC, as a Borrower                 By:  /s/
Brian Kahn   Name:  Brian Kahn   Title:  President and Chief Executive Officer  
       FRANCHISE GROUP INTERMEDIATE V, LLC, as a Guarantor                 By: 
/s/ Brian Kahn   Name:  Brian Kahn   Title:  President and Chief Executive
Officer                 FRANCHISE GROUP NEWCO V, LLC, as a Guarantor            
    By:  /s/ Brian Kahn   Name:  Brian Kahn   Title:  President and Chief
Executive Officer          AMERICAN FREIGHT GROUP, LLC, as a Borrower         
       By:  /s/ William Powell   Name:  William Powell   Title:  Executive Vice
President          AMERICAN FREIGHT HOLDINGS, LLC, as a Borrower                
By:  /s/ William Powell   Name:  William Powell   Title:  Executive Vice
President          AMERICAN FREIGHT, LLC, as a Borrower                 By:  /s/
William Powell   Name:  William Powell   Title:  Executive Vice President

 



[Signature page to ABL Credit Agreement]



 

  AMERICAN FREIGHT MANAGEMENT COMPANY, LLC, as a Borrower                 By: 
/s/ William Powell   Name:  William Powell   Title:  Executive Vice President  
       BUDDY’S NEWCO, LLC, as a Borrower                 By:  /s/ Michael
Bennett   Name:  Michael Bennett   Title:  Chief Executive Officer         
BUDDY’S FRANCHISING AND LICENSING LLC, as a Borrower                 By:  /s/
Michael Bennett   Name:  Michael Bennett   Title:  Chief Executive Officer     
    AMERICAN FREIGHT OUTLET STORES, LLC, as a Borrower                 By:  /s/
William Powell   Name:  William Powell   Title:  President          OUTLET
MERCHANDISE, LLC, as a Borrower                 By:  /s/ William Powell   Name: 
William Powell   Title:  President          FRANCHISE GROUP NEWCO S, LLC, as a
Borrower                 By:  /s/ Ron Allender   Name:  Ron Allender   Title: 
Executive Vice President

 



[Signature page to ABL Credit Agreement]



 

  AMERICAN FREIGHT DISCOUNT OUTLET FRANCHISING, LLC, as a Borrower          By: 
/s/ William Powell   Name:  William Powell   Title:  Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

[Signature page to ABL Credit Agreement]



 



  CITIZENS BANK, N.A.,
as Administrative Agent, an L/C Issuer, Swingline Lender and a Lender          
By:  /s/ Brian Kennedy   Name:  Brian Kennedy   Title:  Senior Vice President

 

 

 

 

 

 

 

 

 

 

 



[Signature page to ABL Credit Agreement]



 

  WINGSPIRE CAPITAL LLC
as a Lender           By:  /s/ John Rosin   Name:  John Rosin   Title: 
President and Chief Operating Officer

 

 

 

 

 

 

 

 



[Signature page to ABL Credit Agreement]





 

